                                                            156



 1               IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
 2                         EASTERN DIVISION

 3   United States of America,

 4                    Plaintiff,           No. 18-CR-1023

 5         vs.

 6   Michael Stevenson,                    Volume 2 of 3

 7                    Defendant.

 8                        *    *   *   *     *

 9               Transcript of proceedings held at the

10   Federal Courthouse, Cedar Rapids, Iowa, on the 24th

11   day of April, 2019, commencing at 8:27 a.m.

12                        *    *   *   *     *

13   Before:     Judge C.J. Williams

14                        *    *   *   *     *

15   Appearances:

16   John H. Lammers
     600 Fourth Street, Suite 670
17   Sioux City, Iowa 51101

18   and

19   Kyndra Lundquist
     Assistant US Attorneys
20   111 Seventh Avenue SE, Box 1
     Cedar Rapids, Iowa 52401              for USA.
21
     Cory Goldensoph
22   Attorney at Law
     425 Second Street SE, Suite 803
23   Cedar Rapids, Iowa 52401        for Defendant.

24                        *    *   *   *     *

25   Transcript ordered the 12th day of June, 2019.
     Transcript delivered the 10th day of July, 2019.

                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                           157



 1                               INDEX

 2   Witness:                                       Page

 3   CHAD LEITZEN

 4     (Cont.) Direct Examination by Mr. Lammers    162

 5     Cross-Examination by Mr. Goldensoph.....     181

 6     Redirect Examination by Mr. Lammers.....     224

 7     Recross-Examination by Mr. Goldensoph...     228

 8   MICHELE CATELLIER

 9     Direct Examination by Mr. Lammers.......     230

10     Cross-Examination by Mr. Goldensoph.....     243

11   ORVILLE BERBANO

12     Direct Examination by Ms. Lundquist.....     244

13     Cross-Examination by Mr. Goldensoph.....     258

14   EMILY NELSON

15     Direct Examination by Mr. Lammers.......     260

16     Cross-Examination by Mr. Goldensoph.....     275

17     Redirect Examination by Mr. Lammers.....     288

18     Recross-Examination by Mr. Goldensoph...     293

19   JOHN C. WALGREN

20     Direct Examination by Mr. Lammers.......     302

21     Cross-Examination by Mr. Goldensoph.....     339

22     Redirect Examination by Mr. Lammers.....     351

23     Recross-Examination by Mr. Goldensoph...     353

24

25


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                         158



 1                               INDEX

 2   Witness:                                     Page

 3   SHANNON SCHOLTES

 4     Direct Examination by Ms. Lundquist.....   355

 5     Cross-Examination by Mr. Goldensoph.....   361

 6   ERIC J. STEVE

 7     Direct Examination by Ms. Lundquist.....   363

 8     Cross-Examination by Mr. Goldensoph.....   369

 9   JEREMY SLIGHT

10     Direct Examination by Ms. Lundquist.....   372

11     Cross-Examination by Mr. Goldensoph.....   377

12   DAVID HAUPERT

13     Direct Examination by Ms. Lundquist.....   380

14     Cross-Examination by Mr. Goldensoph.....   387

15                      *    *     *     *   *

16

17

18

19

20

21

22

23

24

25


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                                159



 1                     P R O C E E D I N G S

 2              THE CLERK:     All rise.    The U.S. District

 3   Court for the Northern District of Iowa is now in

 4   session.    The Honorable C.J. Williams presiding.

 5              THE COURT:     All right.    Is there any matters

 6   we need to take up?

 7              MR. LAMMERS:     I have a brief one, Your

 8   Honor.

 9              THE COURT:     All right.

10              MR. LAMMERS:     And I will keep it brief.

11              THE COURT:     Go ahead and have a seat, then.

12              We are back on the record in United States

13   of America versus Michael Stevenson, Case Number

14   18-CR-1023.    We're outside the presence of the jury.

15              Mr. Lammers.

16              MR. LAMMERS:     Thank you, Your Honor.

17              Your Honor, I -- We're putting a cooperator

18   on the stand today, Mr. Walgren.         Mr. Walgren has

19   told us back in a proffer, and Counsel has had this

20   for a while, that he was threatened by the defendant.

21              There wasn't a motion in limine with regards

22   to those threats in the jail, so I'm presuming that

23   that's fair testimony.

24              I didn't want to address it on the

25   possibility that, you know, there might be an issue


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                160



 1   without bringing it up with the Court.         I should have

 2   done it yesterday, but I, frankly, didn't think about

 3   it.

 4               But when he takes the stand, I intend to ask

 5   him about the defendant threatening him.         And I

 6   wanted to bring it to the Counsel and the Court's

 7   attention before I did that.

 8               THE COURT:    I appreciate that.

 9               Mr. Goldensoph, what are your thoughts?

10               MR. GOLDENSOPH:    Well, Your Honor, frankly,

11   I didn't bring it up in motion in limine because,

12   honestly, I just couldn't think of any reason that it

13   wouldn't be admissible.       So I guess that's why I

14   didn't bring it up.

15               THE COURT:    And I think that was wise

16   judgment.     It seems to me that it's quite admissible.

17   I don't think even if you -- Well, even if you would

18   have filed a motion in limine, I guess I would have

19   looked at.

20               But I can't think of a reason why it would

21   not be admissible.       It may not be true.    And you

22   could certainly cross-examine.       But if he's alleged

23   that that's happened, I think it's admissible.

24               So, Mr. Lammers, I appreciate you bringing

25   it up out of an abundance of caution, but I think you


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                    161



 1   have a right to delve into that during the

 2   examination.

 3             MR. LAMMERS:     Thank you.

 4             THE COURT:     This will be your first witness,

 5   though?

 6             MR. LAMMERS:     No.     We're going to finish up

 7   with --

 8             THE COURT:     Oh, that's right.

 9             MR. LAMMERS:     -- the case agent, Your Honor.

10             THE COURT:     Yes.     Okay.    Very good.

11   Anything else, Mr. Lammers?

12             MR. LAMMERS:     No, Your Honor.

13             THE COURT:     Mr. Goldensoph?

14             MR. GOLDENSOPH:        No, Your Honor.

15             THE COURT:     All right.       Do we have all the

16   jurors here?

17             THE MARSHAL:     Yes.

18             THE COURT:     All right.       Let's go ahead and

19   bring them in.

20             Mr. Leitzen, you can go ahead and come on up

21   here.

22             THE WITNESS:     Do you want me to bring the

23   evidence up here?

24             THE COURT:     Probably.

25             (Jury enters.)


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                 162



 1               THE COURT:     All right.   Please be seated.

 2               Good morning, ladies and gentlemen.        We are

 3   back in the matter of United States of America versus

 4   Michael Stevenson, Case Number 18-CR-1023.         I hope

 5   you had an enjoyable evening.

 6               We are back in the case with the

 7   Government's case in chief.         When we left off last

 8   night, Investigator Leitzen was still on direct

 9   examination.

10               Investigator Leitzen, I remind you you're

11   still under oath.

12               THE WITNESS:     Yes.

13               THE COURT:     And, Mr. Lammers, you may

14   proceed.

15               MR. LAMMERS:     Thank you, Your Honor.

16                  (CONTINUED) DIRECT EXAMINATION

17   BY MR. LAMMERS:

18   Q.          Investigator Leitzen, I have a few more text

19   messages that I'd like to go over with you.           But

20   before we do that, how many text messages were on

21   Adam Birch's phone, total, that you were able to

22   recover from the Cellebrite?

23   A.          On the Alcatel, there were 4,843.

24   Q.          And did you review every one of those

25   messages?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              163



 1   A.       Yes.

 2   Q.       Okay.    I'm going to refer you now to

 3   Government Exhibit 13.     And is that the -- I think we

 4   talked about this yesterday.      But is that the text

 5   messages between Adam Birch and the defendant?

 6   A.       I believe so.     It's not up on the screen.    I

 7   believe it is.

 8   Q.       Oh, I'm sorry.     It's on my screen.

 9   A.       Can you scroll to the next page?

10   Q.       I can.

11   A.       These are the text messages between Adam

12   Birch and Michael Stevenson.

13   Q.       And you reviewed these, I think we talked

14   about yesterday; is that right?

15   A.       That's correct.

16   Q.       In the course of your review of these text

17   messages, do they indicate times that the defendant

18   was actually bringing heroin to Adam Birch either at

19   his work or at his residence?

20   A.       Yes.

21   Q.       I'm going to refer you now specifically to

22   the second page of that line, 3454.

23            Do you see that?

24   A.       Yes.

25   Q.       The top one, 3454, who's that from?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                  164



 1   A.          That is from Mr. Stevenson to Mr. Birch.

 2   Q.          And the one below that, 3453?

 3   A.          That is from Mr. Birch to Mr. Stevenson.

 4   Q.          Okay.   And what's -- What is that response?

 5   A.          "IDK" means "I don't know."      So "I don't

 6   know yet.     I'm just working on a house.       Where you

 7   want to meet up at, you think?"

 8   Q.          And what's the response?

 9   A.          Mr. Stevenson says to Mr. Birch, "Give me a

10   minute.     I'm going to try to come to you."

11   Q.          Okay.   I'm going to now refer you to page

12   five of the exhibit, line 31 to 34.

13               Do you see those?

14   A.          Yes.

15   Q.          Top one, who's that from?

16   A.          It's from Mr. Stevenson to Mr. Birch asking,

17   "Where you at?"      Which is the "WYA."

18   Q.          Okay.   And what's the response?

19   A.          And Mr. Birch tells Mr. Stevenson, "At the

20   Super 20 Trailer Park out by the truck stop."          And

21   it's like a 10-minute drive.        It's right on North

22   Cascade Road.

23   Q.          Who lives there?

24   A.          That is the Super 20 trailer park, the North

25   Cascade Road trailer park where Adam Birch and Heidi


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                165



 1   Woodyard lived.

 2   Q.       Okay.     And further on down, what's that?

 3   A.       The next one, 3130, is from Mr. Stevenson to

 4   Mr. Birch, advising, "Send me a address."

 5            Mr. Birch then advises Mr. Stevenson, "14674

 6   North Cascade Road," which is the actual address of

 7   the trailer park.

 8   Q.       Okay.     I'm going to now refer you -- And

 9   we'll come back to this in just a second.       Did you,

10   in your review of Adam Birch's phone and John

11   Walgren's phone, ever see anything that you thought

12   was advertising?

13   A.       Yes.

14   Q.       I'm going to refer you specifically to page

15   13, specifically number 708.

16            Do you see that?

17   A.       Yes.

18   Q.       What is that?

19   A.       That is a text message from Mr. Stevenson to

20   Mr. Birch.

21   Q.       And what's it referring to?

22   A.       The "Hot fresh tasty pizza straight out of

23   the oven, best ingredients just for you.       Come and

24   get it before it's too late" is -- that's a common

25   advertising tactic for heroin dealers when they have


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                  166



 1   a new supply of heroin and they want to let all of

 2   their customers know that they have it.

 3             So they will typically send out that type of

 4   message as a mass text message to all of their

 5   customers letting them know "I'm back.          I've got the

 6   goods.   Come and get them."

 7   Q.        Now, this one is a little different than the

 8   rest of our text messages because it looks like it's

 9   upside down.      Can you explain that?

10   A.        They're both text messages at 1:11 and 34

11   seconds on January 26th, 2017.       I can't explain why

12   the -- in the cell phone dump or the cell phone

13   itself the message would come inverted like that.

14             It's -- it's the same exact message.         For

15   whatever reason it just puts the second half of the

16   message that won't fit on one line above it rather

17   than below it.

18   Q.        Okay.     And did you see this advertising in

19   any other phones in this particular case?

20   A.        Yes.

21   Q.        Whose?

22   A.        Mr. Walgren's phone.

23   Q.        Was that the same time as this message --

24   A.        Yes.

25   Q.        -- as far as you know?


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                            167



 1   A.        Yes.

 2   Q.        Was that one also from the defendant?

 3   A.        Yes.

 4   Q.        I'm going to refer you now to the next --

 5   the next page, line 336.

 6             Do you see that?

 7   A.        Yes.

 8   Q.        What is that?

 9   A.        That is a message from Mr. Birch to

10   Mr. Stevenson.

11   Q.        What's it indicating?

12   A.        It is a message from Mr. Birch telling

13   Mr. Stevenson where he's working.

14   Q.        And further down says what on the message

15   from Mr. Stevenson to Mr. Birch?

16   A.        Mr. Stevenson is asking Mr. Birch, "You

17   can't come to me?"

18   Q.        And the response?

19   A.        "No.    No car.   And my sister ain't cool with

20   shit."   Meaning he doesn't have his own vehicle and

21   his sister certainly wouldn't give him a ride to go

22   meet with Mr. Stevenson because she doesn't like the

23   drug activity.

24   Q.        Okay.    And what's Mr. Stevenson's response?

25   A.        He states, "Give me a minute."


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                 168



 1   Q.          Okay.    And is this during the workday?

 2   A.          Yes, it is.

 3   Q.          Okay.    I'm referring you now to lines --

 4   Sorry.     Right at the bottom here, line 282.     Do you

 5   see that?

 6   A.          Yes.

 7   Q.          And what is that referring to?

 8   A.          That is a message from Mr. Birch to

 9   Mr. Stevenson.       And Mr. Birch is advising that he

10   can't find a ride yet, but "if you change your mind

11   and you're out this way, I'll give you $10 more for

12   gas.     Just saying.     I'll let you know if I get a

13   ride, though, bud."

14   Q.          And is this the follow-up to those text

15   messages?

16   A.          Yes.    And the context of that last text

17   message was Mr. Birch was at his residence, I

18   believe, for that one --

19   Q.          Okay.

20   A.          -- asking Mr. Stevenson to come out to his

21   residence if he's out that way.

22   Q.          And does Mr. Stevenson agree in these text

23   messages?

24   A.          Yes.

25   Q.          Okay.    Does it appear that -- from the


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               169



 1   context of these messages, that Mr. Stevenson

 2   actually got there or not?

 3   A.       Yes, he did.

 4   Q.       Would you specify that for the jury?

 5   A.       The -- In reading through the -- through the

 6   messages from Mr. Stevenson and Mr. Birch,

 7   Mr. Stevenson states, "I'm on my way."        Mr. Birch

 8   then states, "You're the shit, bro.      Let me know when

 9   you're close.    And I'll be waiting."

10            He waits approximately 25 minutes.        And then

11   Mr. Birch asks Mr. Stevenson, "How longish, bud,"

12   question mark.     And then Mr. Stevenson responds,

13   "Finna pull up," which means "I'm going to pull up."

14            And then the next -- the next text messages

15   from Mr. Birch to Mr. Stevenson is saying, "Okay.

16   I'm walking out.     See me."

17            I think he probably meant to say, "You'll

18   see me," but meaning he went outside and was walking

19   down the -- down the road.      And if Mr. Stevenson was

20   pulling up, he would see him.

21            There's no more text messages after that, so

22   clearly they -- they met, and there was no more need

23   for conversation.

24   Q.       Okay.     On that same highlighted portion

25   here, the line below, January 31st, at 11:47, is that


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                170



 1   during the workday?

 2   A.         Referring to 236?

 3   Q.         Yes.    I'm sorry.   I'm referring to 236.

 4   A.         It's 11:41.    But, yes, it is during the

 5   workday.

 6   Q.         Okay.    And what is Mr. Birch saying at that

 7   point?

 8   A.         Mr. Birch tells Mr. Stevenson, "Got your

 9   loot.    And may need more, bud.     Are you available?"

10   "Loot" meaning "money."

11   Q.         What does "may need more" indicate to you,

12   if anything?

13   A.         That he may need more heroin that day.

14   Q.         Okay.    Does it indicate anything about

15   whether it's consistent with distribution or whether

16   it's consistent with personal use or not?

17   A.         It does not indicate.     Just states he may

18   need more.

19   Q.         Okay.    So of the -- I think you said --

20   correct me if I'm wrong -- 4800 or so text messages

21   on Adam Birch's phone, did they reveal drug-dealing

22   or drug-purchasing activity?

23   A.         Yes.

24   Q.         Was Mr. Birch getting any other types of

25   drugs, and could you tell from those text messages?


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                171



 1   A.          Yes.

 2   Q.          What else was he getting?

 3   A.          Methamphetamine.

 4   Q.          Could you tell the difference, by context

 5   and by phrasing, in the text messages between heroin

 6   texting and methamphetamine texting?

 7   A.          Yes.   Very easily.

 8   Q.          How -- You say "very easily."       How so?

 9   A.          The amounts -- the amounts of the drugs that

10   they get are different.        The dollar amounts for what

11   the drug costs are different.        And what the drugs --

12   what the dealers and the users refer to for the

13   amounts of drugs are different.

14   Q.          Is there a difference in the names or the

15   abbreviations or the codes that they use as well?

16   A.          Yes.

17   Q.          What's typical for heroin, for example?

18   What kind of slang or phrases might they use?

19   A.          They'll use the letter H for heroin.

20   They'll use the letter D or they'll call it diesel or

21   dog food.     Those are the typical for Dubuque.

22               Or they'll just refer to HG for a full one,

23   like we had talked about yesterday.        That's the --

24   that's the very common slang for heroin.

25   Q.          Do they refer to it as 50s?


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                 172



 1   A.          Yes.     For the smaller amounts.

 2   Q.          Okay.     So how is methamphetamine referred

 3   to?   I assume they refer to that by gram, on

 4   occasion?

 5   A.          They do.

 6   Q.          Is there a price difference?

 7   A.          A half a gram of methamphetamine would be

 8   $50; a full gram would be $100.

 9   Q.          So you can tell by the prices and the

10   quantities which drug is which?

11   A.          That's right.

12   Q.          Did you have any trouble distinguishing that

13   in any text messages?

14   A.          No.     They also refer to the names of

15   methamphetamine differently.

16   Q.          How so?

17   A.          They'll call methamphetamine -- they'll

18   refer to it as a teener, which is a half of an

19   eightball or -- So it would be 1.75 grams is a

20   teener.     Or they'll refer to it as just the letter B

21   for a ball.

22               And an eightball would be an eighth of an

23   ounce, so 3.5 grams.        Or they'll refer to as a zip.

24   And a zip is a full ounce, so 28 -- 28.35 grams, but

25   typically 28 grams.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                  173



 1             They're just -- Those are amounts for heroin

 2   that you realistically just don't see.          They're --

 3   they're far bigger amounts that you buy the

 4   methamphetamine in than you would buy heroin in.

 5   Q.        Do you ever see people selling ounces of

 6   heroin in and around Dubuque?

 7   A.        Never.

 8   Q.        Do you ever see them selling eightballs?

 9   A.        Never.

10   Q.        Okay.    So in the course of your review of

11   these 4,800 text messages, did you find anyone who

12   was supplying Adam Birch with heroin other than the

13   defendant?

14             MR. GOLDENSOPH:     Your Honor, I'm going to

15   object.   Calls for hearsay.

16             THE COURT:     Overruled.

17   A.        No, I did not.

18   BY MR. LAMMERS:

19   Q.        Now, in the course of -- of this

20   investigation, did you have an opportunity to sort of

21   look into some of the other folks that Adam Birch met

22   with on February 2nd -- or excuse me -- February 1st?

23   A.        Yes.

24   Q.        And who were some of those people?

25   A.        The Justin Harris.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                            174



 1   Q.       Okay.    And in the course of your

 2   investigation and your time at the task force, have

 3   you ever uncovered any evidence about Justin Harris

 4   being a heroin trafficker?

 5   A.       Never.

 6   Q.       And who else did Mr. Birch meet with?

 7   A.       Colin Kelly.

 8   Q.       The same question:      Did you ever recover any

 9   evidence about him being a heroin dealer?

10   A.       Never.

11   Q.       Did you know whether or not Mr. Birch

12   actually purchased or got methamphetamine on February

13   1st?

14   A.       Yes, he did.

15   Q.       Do you know who he got that methamphetamine

16   from?

17   A.       Yes, I do.

18   Q.       Who was that?

19   A.       Ron Cole.

20   Q.       Okay.    And at some point did you -- or were

21   you involved in an investigation of Mr. Cole?

22   A.       Yes.

23   Q.       Tell us about that, please.

24   A.       Prior to that February 1st date, the drug

25   task force had actually conducted an undercover


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               175



 1   purchase of methamphetamine from Ron Cole on a

 2   completely unrelated investigation.

 3            And after this had occurred, on February

 4   2nd, after the -- during the overdose death

 5   investigation, we had uncovered the text messages

 6   between Mr. Cole and Mr. Birch, which clearly

 7   indicated that Mr. Birch had acquired methamphetamine

 8   from Mr. Stevenson on the evening of February 1st.

 9   Q.       I'm sorry.     No.   You said Mr. Stevenson?

10   A.       I'm sorry?

11   Q.       I believe you said Mr. Stevenson; is that

12   right?

13   A.       I meant Mr. Birch, if I said Mr. Stevenson.

14   Mr. Birch acquired methamphetamine from Mr. Cole.

15   Did I get that wrong?

16   Q.       I'll leave that to the jury to decide.         Just

17   to be clear, who did the meth come from?

18   A.       The meth came from Ron Cole, from Mr. Cole.

19   Q.       Not -- To be very clear, not from

20   Mr. Stevenson?

21   A.       That's correct.      Not from Mr. Stevenson.     I

22   apologize --

23   Q.       No --

24   A.       -- if I mixed that up.

25   Q.       -- you're fine.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                               176



 1   A.          But it clearly showed Mr. Birch going to

 2   Mr. Cole on the night of February 1st and acquiring

 3   methamphetamine.       And due to that portion of the

 4   investigation, the drug task force began working on

 5   putting together a search warrant application.

 6               And we applied for a search warrant at

 7   Mr. Cole's residence.       I believe it was almost three

 8   weeks after the overdose death, on February 21st, is

 9   when it was executed.

10   Q.          Did you find any evidence of heroin in that

11   home?

12   A.          None.

13   Q.          Any packaging materials for heroin?

14   A.          None.

15   Q.          Any needles?

16   A.          There were syringes because they're IV users

17   for methamphetamine.

18   Q.          Okay.   But any other indications of heroin

19   use or trafficking in that home?

20   A.          No.

21   Q.          And again, any indication of heroin

22   trafficking in Adam Birch's text messages with

23   Mr. Cole?

24   A.          None.

25   Q.          So I want to talk briefly about heroin and


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                            177



 1   fentanyl and the difference between the two.     Do you

 2   have experience with that as an investigator in

 3   the -- in the task force?

 4   A.       Yes, I do.

 5   Q.       Okay.   What's the difference?

 6   A.       Fentanyl is far more potent than heroin.

 7   It's all measured against the potency of morphine.

 8   So heroin, being maybe three to five times more

 9   potent than morphine; fentanyl is a hundred times

10   more potent than morphine.     So it's a narcotic as

11   well, but it's far more potent.

12   Q.       In the course of your training and

13   experience, do you find often that the heroin that

14   you purchase contains fentanyl?

15   A.       Yes.

16   Q.       Is it used as a cut for heroin?

17   A.       Yes, it is.

18   Q.       In the time that you've worked at the task

19   force, have you purchased heroin where you've gotten

20   more than one bag from a dealer at a time that

21   contained heroin and fentanyl?

22   A.       Yes.

23   Q.       Have you gotten more than one bag that

24   contained just heroin in one bag and heroin and

25   fentanyl in the other bag?


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                               178



 1   A.         Yes.

 2   Q.         Is that uncommon?

 3   A.         No.

 4   Q.         Do you know what a hot spot is?

 5   A.         Yes.

 6   Q.         What's that?

 7   A.         It's a -- basically from the mixture from

 8   the cut, from the cutting agent.       So in this case,

 9   fentanyl, if it's added to the heroin as a mixture,

10   it's a -- It's a solid mixture being added to a solid

11   mixture.

12              So it's not like a liquid where if two of

13   them are added together, they would be completely and

14   evenly mixed.

15              If you're mixing a solid with a solid and

16   it's mixed, there's some places in the -- in the

17   mixture which will have more of the -- of the

18   fentanyl, in this case, than there would be in other

19   spots.

20              So you could come up with some portions of

21   that mixture that have no fentanyl in them at all.

22   You could come up with some portions that have an

23   extremely high amount of fentanyl.       And then you

24   could have other portions that have a very small

25   amount of fentanyl.       So you just don't know.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              179



 1               It would be like having a handful of sand

 2   and shaking a salt shaker in it and then mixing it

 3   up.     If you grab -- If you pinch a little pinch of

 4   that, you could get all sand or you could get a bunch

 5   of salt with the sand or you could get a nice even

 6   mixture.

 7               You just -- you just don't have any idea.

 8   Not only do you have no idea; the people selling this

 9   don't have any idea.

10   Q.          Why would you cut heroin with fentanyl?

11   A.          Putting fentanyl in the heroin makes it

12   extremely potent.     And it's a -- it's a much higher

13   high.     So -- at a much quicker rush.    So dealers will

14   add fentanyl to the heroin because it spikes the high

15   that the user gets much higher and much quicker.

16               But you also -- In doing that, they also

17   lose the high much quicker and that -- The benefit

18   for the dealer for that is that it makes the person

19   want more.     And it makes them want it sooner because

20   the high wore off sooner.

21               And the high was higher, so it makes them

22   crave it even more.     And then they will come back to

23   the dealer much quicker to get more of what they had

24   just gotten.

25   Q.          I'm going to go back to the text messages


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            180



 1   again in Exhibit 13.    I'm not going to put them up

 2   this time.    I'm just going to ask you a question

 3   about them.

 4            Did they indicate whether or not

 5   Mr. Stevenson was gone for a couple of days in --

 6   near the end of January?

 7   A.       Yes.

 8   Q.       Do you have any explanation?

 9   A.       Yes.    Mr. Birch was asking Mr. Stevenson if

10   he was going to be around, much like the other text

11   messages when he needed to pick up some heroin.

12            And the response was that Mr. Stevenson was

13   out of town and would be back tomorrow.       And I

14   believe there were two, maybe three, days in a row

15   where Mr. Birch was asking Mr. Stevenson if he was

16   back, he needed him, that sort of thing.

17            And Mr. Stevenson continued to push him off

18   saying, "Still out of town.     I'll be back tomorrow."

19   And then Mr. Birch would say, "Just let me know," and

20   he would hit him up again.

21            And it was over the course of at least two,

22   maybe three, days that Mr. Stevenson seemed to be out

23   of town from about the 24th of January, 2017, until

24   about the 26th, I believe, maybe the 27th, but right

25   in that time frame.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                181



 1   Q.         Was the 26th the day the advertising was

 2   sent?

 3   A.         Yes.   I believe it was.    So it would have

 4   been the 26th when he got back.

 5              MR. LAMMERS:     You Honor, may I just have a

 6   moment to look at my notes?

 7              THE COURT:     Of course.

 8              MR. LAMMERS:     I don't have any further

 9   questions.    Thank you.

10              THE COURT:     Cross-examination.

11              MR. GOLDENSOPH:     Thank you, Your Honor.

12                         CROSS-EXAMINATION

13   BY MR. GOLDENSOPH:

14   Q.         So you talked at the very beginning of

15   generally about how a controlled buy works.       And one

16   of the things you did -- you mentioned is you try to

17   keep the operator in sight the entire time; correct?

18   A.         Correct.

19   Q.         Doesn't always happen that way, though;

20   correct?

21   A.         It does not.

22   Q.         And sometimes that person's out of sight for

23   a period of time?

24   A.         Correct.

25   Q.         Now, I believe you -- And correct me if I'm


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                182



 1   wrong.    I believe you mentioned yesterday that, in

 2   Dubuque, you've seen methamphetamine sold in gem

 3   bags; correct?

 4   A.         Correct.

 5   Q.         But you've never seen fentanyl sold in gem

 6   bags.    Is that what you said earlier?

 7   A.         That's correct.

 8   Q.         Now, to be fair, though, you're not a party

 9   to every heroin drug deal that goes on in Dubuque;

10   right?

11   A.         That's correct.

12   Q.         In fact, would it be fair to say you

13   probably know about, frankly, a fraction of the

14   actual deals that go down; correct?

15   A.         Correct.

16   Q.         Okay.   So I want to direct our attention to

17   the Adam Birch investigation.       Now, during the Adam

18   Birch investigation, the police -- maybe not yourself

19   per se, but the police in general -- talked to a

20   number of people; correct?

21   A.         Correct.

22   Q.         That would include his sister, Heidi,

23   obviously?

24   A.         Yes.

25   Q.         We talked to her because Mr. Birch lived


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                183



 1   with her and, you know, you'd determined that she had

 2   some contact with Mr. Birch on February 1st?

 3   A.         Correct.

 4   Q.         Now, the police also talked with Justin

 5   Harris as well.       I believe you mentioned that

 6   earlier.

 7   A.         Yes.

 8   Q.         Now, you talked with him, at least

 9   partially, because when you talked with Mr. Birch's

10   brother, Kenny, Kenny -- Well, when you talked to

11   Kenny to try to find out where -- see if Kenny knew

12   where Adam got heroin from, Kenny suggested that

13   talking --

14              MR. LAMMERS:     Objection.     Hearsay.

15              MR. GOLDENSOPH:     And I'm not --

16              THE COURT:     Mr. Goldensoph?

17              MR. GOLDENSOPH:     Not necessarily offered --

18   Not offered for the truth of the matter asserted.

19   Just sort of to show why the police went in this

20   direction.

21              THE COURT:     Objection is overruled.

22              You may answer.

23              Or you may finish your question, actually.

24              MR. GOLDENSOPH:     Yeah.     Thank you, Your

25   Honor.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               184



 1   BY MR. GOLDENSOPH:

 2   Q.       When you talked with Kenny, you asked Kenny

 3   where would Justin [sic] be getting his heroin from.

 4   And Kenny said, "I don't know, but Justin Harris

 5   would be a good place to start"; correct?

 6   A.       Without reviewing his report -- I've never

 7   spoke to Kenny myself, so I don't know.

 8   Q.       Do you know who would have talked with

 9   Kenny?

10   A.       Actually, if I can back up, I believe that

11   the Kenny that you're referring to is the father, not

12   the brother.     I did speak to the father.    And he did

13   make the statement "Justin Harris would be a good

14   place to start."

15   Q.       Okay.     I apologize.   I mixed them up in my

16   brain.

17   A.       Okay.

18   Q.       So it was his father, not his brother?

19   A.       That's right.

20   Q.       And they both have the same name, obviously?

21   A.       They do.

22   Q.       And then you -- of course, you also talked

23   with Justin Harris, because Justin Harris had contact

24   with Adam on February 1st; correct?

25   A.       Correct.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              185



 1   Q.       Was it correct Justin actually had contact

 2   twice?

 3   A.       That's correct.

 4   Q.       And then you also talked with Kenny Birch

 5   and -- his brother, Kenny Birch's -- and his

 6   brother's girlfriend, Samantha, because they both had

 7   contact with him that evening as well; correct?

 8   A.       They did have contact with him, yes.

 9   Q.       And --

10   A.       Or actually, I think it was just Samantha,

11   from my understanding.     I don't know if the brother

12   actually had contact with him or not.

13   Q.       Okay.    And then you mentioned earlier, he

14   also had contact with Colin Kelly that evening?

15   A.       Correct.

16   Q.       And you discussed the investigation into

17   Ronnie Cole; correct?

18   A.       Correct.

19   Q.       And you investigated Ronnie Cole because it

20   was clear to you that Adam had purchased

21   methamphetamine from him that evening; correct?

22   A.       Correct.

23   Q.       And part of the way you were able to

24   determine that is there was text messages between

25   Mr. Cole and Mr. Birch on February 1st; right?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                           186



 1   A.       Correct.

 2   Q.       Would it be fair to say that there were

 3   numerous text messages between them?

 4   A.       Yes.

 5   Q.       23 sound about right?

 6   A.       If that's what it shows.     I mean, there

 7   were -- there were several.     I couldn't put a number

 8   on it, but --

 9   Q.       Sure.   Sure.   And you were able to determine

10   from these texts that they were working out a deal

11   for methamphetamine; correct?

12   A.       Correct.

13   Q.       There was some price negotiation; correct?

14   A.       Correct.

15   Q.       And there was also, like, some texts that

16   were meant to simply let Mr. Cole know "I'm here.

17   I'm coming up right now"?

18   A.       Correct.

19   Q.       Now, the Coles live at 907 Garfield Avenue.

20   Well, they did in February 2017; correct?

21   A.       Yes.

22   Q.       Now, this location is significant with

23   regards to the Birch investigation; correct?

24   A.       Yes.

25   Q.       And that's because in the evening hours of


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                               187



 1   February 1st, 2017, Mr. Birch's sister, Heidi,

 2   dropped Mr. Birch off at a location near that house;

 3   correct?

 4   A.         Correct.

 5   Q.         And that would have been about 6:15, if you

 6   recall?

 7   A.         Yes.

 8   Q.         And you talked earlier about obtaining the

 9   search warrant to the Coles' home, at the very least,

10   and partially -- partially because of this

11   investigation; correct?

12   A.         Correct.

13   Q.         And there was a search conducted on February

14   1st, 2017?

15   A.         February 21st, 2017.

16   Q.         What did I say?

17   A.         February 1st I thought you said.

18   Q.         Oh, sorry.   Yes, you're right.     February

19   21st, 2017, at the Coles' home; correct?

20   A.         Yes.

21   Q.         And during the search of the Cole home,

22   multiple types of drugs were found; correct?

23   A.         I don't recall any types besides

24   methamphetamine.

25   Q.         Would it help refresh your memory if you


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                188



 1   reviewed the return of service for that particular

 2   search?

 3   A.         Only if it includes the property in evidence

 4   voucher for the property that was taken from the

 5   home.

 6   Q.         Wait.    I'm not sure if this does.

 7              MR. GOLDENSOPH:     May I approach, Your Honor?

 8              THE COURT:     You may.

 9   A.         This does not.     If I can back up, though,

10   this does list a printout -- not -- not the one we

11   normally see.      It's from the evidence room.   It's a

12   little bit different, but this does show -- this does

13   show the items that were -- that were taken.       My

14   mistake.    It's just not in the property evidence

15   voucher form.

16   BY MR. GOLDENSOPH:

17   Q.         Okay.    If you could have a moment to review

18   that, and let me know when you're done.

19   A.         Sure.

20              I'm finished.

21   Q.         That shows that there were more than just

22   meth- -- there was more than just methamphetamine

23   found; correct?

24   A.         Correct.     There was drug paraphernalia.

25   Q.         Okay.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                  189



 1   A.         I'm sorry.

 2   Q.         And there were also gem Baggies found at the

 3   Cole home as well; correct?

 4   A.         Correct.

 5   Q.         All right.    I now want to turn to the text

 6   messages that we've already talked a lot about.          And

 7   I apologize.      I do not have the software that

 8   Mr. Lammers does, so I hope we're going to be able to

 9   do this as well.      I mean, I have to use the document

10   camera.

11              Now, at -- at the outset, just to be clear,

12   as we've discussed, these are not the only texts that

13   Mr. Birch had on February 1st, 2017; correct?

14   A.         Correct.

15   Q.         And there were other calls that day as well;

16   correct?

17   A.         Yes, I believe there were.

18   Q.         All right.    So I want to go back to

19   Government Exhibit 13.      And this is the --

20              Are we able to see that okay?

21   A.         Yes.

22   Q.         This is -- I'll back it up a little bit.

23   There we go.      It shows Government Exhibit 13.      And

24   are you able to read that?       These are the texts

25   between Adam Birch and Mr. Stevenson.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                  190



 1   A.         I am not.

 2   Q.         Let me try to -- Is that any better?

 3   A.         Yes.

 4   Q.         All right.    And do you happen to recall, is

 5   Exhibit 12 just the calls between Mr. Stevenson and

 6   Mr. Birch?

 7   A.         Which calls are you referring to?

 8   Q.         Well, Exhibit 12 is the calls between

 9   Mr. Stevenson and Mr. Birch.

10   A.         I know there were phone calls.       I don't --

11   Without seeing it, I don't know the specifics.

12   Q.         Say that again.

13   A.         Yes.    With seeing it on the screen, I know

14   that there's phone calls.

15   Q.         Oh.

16   A.         I just couldn't recall the specifics if you

17   were going to ask me time, date, that type of thing.

18   Q.         Well, I don't have anything specific right

19   now.

20   A.         Okay.

21   Q.         Now, as pointed out earlier, on Mr. Birch's

22   telephone, Mr. Stevenson is referred to as well;

23   correct?

24   A.         Correct.

25   Q.         Now, there was a lot of discussion earlier


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                              191



 1   about texts, obviously.     And I'm sorry if I'm going

 2   to rehash a lot of this, but I feel it's important.

 3              Now, you can see here on -- starting right

 4   here, it would be text 3459.     That's January 9th;

 5   correct?

 6   A.         Correct.

 7   Q.         Now, you would agree with me that you

 8   reviewed these texts.     And on January 9th, it appears

 9   to you that a drug transaction occurred; correct?

10   A.         Correct.

11   Q.         And perhaps you haven't counted them by

12   yourself, but you would agree that there are numerous

13   texts on January 9th between the two of them;

14   correct?

15   A.         There are.

16   Q.         In fact, it starts here, continues to the

17   next page, continues to the next page, and we're all

18   the way down here; correct?

19   A.         Correct.

20   Q.         And so would you have any reason to disagree

21   if I told you there were about 40 texts there?

22   A.         No.

23   Q.         Now, one of the things I want to point out

24   is -- I believe this was a text communication that we

25   just talked about -- it appeared that Mr. Stevenson


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                    192



 1   was actually driving to Mr. Birch to make the sale.

 2             Do you recall that?

 3   A.        Yes.

 4   Q.        And you'll see here on -- there near the

 5   end, starting with text 3374, it says, "I'm here."

 6   And then the next text is, "What car?          Where?"   And

 7   then, "Blue car."

 8             What are those texts?

 9   A.        The "I'm here" is a message from

10   Mr. Stevenson to Mr. Birch letting him know that he's

11   there.   The next one is from Mr. Birch to

12   Mr. Stevenson saying, "What car and where are you,"

13   essentially.     And the last one is from Mr. Stevenson

14   to Mr. Birch saying, "Blue car."

15   Q.        And these texts are simply to identify where

16   each other's at; correct?

17   A.        Correct.

18   Q.        And these texts are pretty typical in a drug

19   transaction; correct?

20   A.        Correct.

21   Q.        Because it -- Drug transactions don't

22   occur -- They have to be covert; right?

23   A.        Correct.

24   Q.        And it's not like when you go to the grocery

25   store.   You know where the pancake mix is because


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                   193



 1   it's there every time.     They have to change places

 2   from time to time for covert reasons; correct?

 3   A.         Well, they don't have to, but they typically

 4   do.

 5   Q.         Thank you.   Thank you.

 6              Now, we also talked about a drug transaction

 7   that occurred January 12th.       And again, if you

 8   remember, I believe that's another one where

 9   Mr. Stevenson offered to drive to Mr. Birch; is that

10   correct?

11   A.         Correct.

12   Q.         And there's, again, a number of texts

13   between the two of them on that particular day;

14   correct?

15   A.         Yes.

16   Q.         31 sound about right?

17   A.         There were numerous.      If you say there were

18   31, then I would have no reason to disagree.

19   Q.         And just so we're clear, we start here on

20   page four of the document.      Go to page five.      Still

21   texting.     And then near -- near the top of page six

22   is the end of January 12th texts.        So numerous texts?

23   A.         Correct.

24   Q.         And I want to direct your attention to --

25   I'm sorry.     This is tilted, isn't it?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               194



 1               Text number 3179.   And again, I apologize.

 2   I don't have the technology that Mr. Lammers does, so

 3   this is probably not as easy.      But if you follow

 4   along here, it says, "At least 50.      Maybe half gram

 5   if you can do me a player deal for old time's sake.

 6   LOL."

 7               That's what it says; correct?

 8   A.          Correct.

 9   Q.          And that's them sort of working -- Or that's

10   Mr. Birch starting price negotiations and quantity

11   negotiations; correct?

12   A.          Correct.

13   Q.          And again, near the end of these texts, if

14   we go to text numbers 3104, 3099, and 3098, there's a

15   text sent by Mr. Birch that says, "Okay.       LMK" -- let

16   me know -- "when close, and I'll go outside."

17               And then the next text coming from

18   Mr. Stevenson is, "Come outside."

19               And then the next text is from Mr. Birch to

20   Mr. Stevenson saying, "You will see me walking."

21               Does that sound -- Does that look right --

22   accurate?

23   A.          Correct.

24   Q.          And again, these are texts to let each other

25   know, "I'm" -- You know, Mr. Stevenson is letting


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                     195



 1   Mr. Birch know, "I'm here."      And Mr. Birch is coming

 2   out to meet with him; correct?

 3   A.       Correct.

 4   Q.       And then we go to January 15.         There's

 5   several more texts on January 15.       They go down to

 6   about here.     And it appear -- If you review them,

 7   does it appear to you that a drug transaction

 8   occurred on that occasion as well?

 9   A.       Yes.

10   Q.       And again, here at the end, we have some

11   texts from Mr. Birch to Mr. Stevenson, "WYA?"            Does

12   that mean "Where you at?"

13   A.       It does, but I think you have it backwards.

14   I think it was from Mr. Stevenson to Mr. Birch.

15   Q.       Oh, yes.     You're correct.    Thank you.

16            And then there's another one from

17   Mr. Stevenson to Mr. Birch, says, "Get out of the

18   car"; right?

19   A.       Correct.

20   Q.       Again, those are texts to communicate that

21   we can meet up now; right?

22   A.       Correct.

23   Q.       Now, you talked a little bit earlier about

24   texts from January 18.     Now, I'm going to skip to the

25   end of January 18 here, where it shows, at text


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                196



 1   number 2022 -- Are you able to see it?

 2   A.       Yes.

 3   Q.       That's from Mr. Stevenson to Mr. Birch,

 4   "That's too late.     I wish I could.   Catch me in the

 5   morning," is his next text to Mr. Birch.       And then

 6   Mr. Birch texts back, "Okay.      I'll HUU tom, bud.

 7   TNX, anyway."

 8            Would that be interpreted as, "Okay.       I'll

 9   hit you up tomorrow, bud.      Thanks, anyway"?

10   A.       Yes.

11   Q.       So does it appear to you that this is a

12   failed drug transaction?

13   A.       Yes.

14   Q.       I'm going to go back to the beginning of

15   January 18.     And we'll start here.   And we'll go to

16   the next page.     And we go here.   Even with a failed

17   drug transaction, there are numerous texts; correct?

18   A.       Yes.

19   Q.       I'm going to skip a bunch of dates here and

20   go to January 30th.     We talked a little bit earlier

21   about that particular day as well -- or you did.

22   That appears to be a successful drug transaction as

23   well; correct?

24   A.       Yes.

25   Q.       And we start here at the top of page 14, and


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                197



 1   then we go through page 15, through page 16.        And

 2   then here, at the top of page 17, is the last text

 3   of -- on that day.       So again, many, many texts;

 4   correct?

 5   A.          Correct.

 6   Q.          And then, here at the end, we've got some

 7   texts going back and forth:       One from Mr. Birch

 8   saying, "How longish, bud?"       And then Mr. Stevenson

 9   texts him back, "Finna pull up."       And Mr. Birch

10   saying, "Okay.     I'm walking.    I'll see me."

11               Again, texts to communicate that we're

12   meeting up right now; correct?

13   A.          Correct.

14   Q.          All right.    So next, I want to go to January

15   31st.    And -- Well, actually, before we do that, I

16   want to back up here.

17               I'm going to go to text number 321, starting

18   there.     You talked a little bit about it before with

19   discussion of, you know, denominations.        The 80 there

20   that my pen is pointing to refers to $80; correct?

21   A.          Correct.

22   Q.          And the 50 -- the 50 that my pen is pointing

23   to refers to $50?

24   A.          Correct.

25   Q.          And those typically coincide with a certain


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               198



 1   quantity of heroin; correct?

 2   A.       Yes.

 3   Q.       Now, would you agree with me, in this

 4   portion of the conversation, the text numbers 322

 5   through the 320, they're discussing a drug debt that

 6   Mr. Birch has to Mr. Stevenson; correct?

 7   A.       Yes.

 8   Q.       Nevertheless, after having reviewed these

 9   texts, it appears to you that there is some sort of

10   deal that's possibly struck; is that correct?

11   A.       Yes.

12   Q.       I'm going to skip to the end of -- Oh.         And

13   so then that deal occurs on January 30th.      Now, I'm

14   going to go to the 31st.    We talked -- I believe you

15   talked a bit about this one earlier.

16            And I'm going to start off, like I said,

17   here at the end.    Here at the end, there are --

18   there's a text sent by Mr. Birch to Mr. Stevenson,

19   "Where do I go on Elm, alley or front?"      Correct?

20   A.       Correct.

21   Q.       And then the next text, which is

22   approximately -- I will just call it four minutes

23   later is sent by Mr. Birch to Mr. Stevenson.      It

24   says, "four min?"

25   A.       Correct.


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                                   199



 1   Q.          Would you interpret that to mean "four

 2   minutes?"

 3   A.          Yes.

 4   Q.          And then the next text, which is, oh, about

 5   11 minutes later, at 5:06:16, this is text number

 6   163, the text says, "Only need the 50.          You got 130.

 7   He think I'm getting half.       We throwing down."

 8               Is that more or less how it reads?

 9   A.          Yes.

10   Q.          And then there's another text -- That's from

11   Mr. Birch to Mr. Stevenson; correct?

12   A.          Correct.

13   Q.          And then there's another text approximately

14   five minutes later, again from Mr. Birch to

15   Mr. Stevenson, "You get my message, bud?          Just 50?"

16   A.          Correct.

17   Q.          And about two minutes after that, Mr. Birch

18   says to Mr. Stevenson, "So thirteen O altogether,

19   bud."   My ride's -- "My ride has to get to school."

20               Is that what that says?

21   A.          Yes.

22   Q.          And that's the last text on January 31st;

23   correct?

24   A.          Correct.

25   Q.          Now, on that day, there were also some --


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                  200



 1   You may specifically recall it, but there are some

 2   telephone calls; correct?

 3   A.         I believe there are, yes.

 4   Q.         Let me just pull it up.       So this is the call

 5   logs between Adam Birch and Michael Stevenson;

 6   correct?

 7   A.         Yes.

 8   Q.         Okay.     So we'll flip to January 31st.    And

 9   there's one, two, three, four, five of them; correct?

10   A.         I can't see the ones at the bottom.

11   Q.         Oh.     I'm sorry.

12   A.         Yes.     Five.

13   Q.         All right.       And they start off at 12:03:08;

14   correct?

15   A.         Correct.

16   Q.         And the -- We'll go to the

17   second-to-the-last one.         The second-to-last one is at

18   2:20 in the afternoon; correct?

19   A.         Correct.

20   Q.         And then the very last one is at 4:57:35;

21   correct?

22   A.         Correct.

23   Q.         And that's 24 seconds long; correct?

24   A.         Correct.

25   Q.         And that is to Mr. Stevenson from Mr. Birch;


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                    201



 1   correct?

 2   A.         That's right.

 3   Q.         All right.     So you kind of want to remember

 4   that time, 4:57:35.       So would you agree that 4:57:35

 5   would come between text number 164 and 163 on January

 6   31st?

 7   A.         Yes.

 8   Q.         So there, at the end, for the last 20, 23

 9   minutes, somewhere in that vicinity, there are simply

10   texts and phone calls going out to Mr. Stevenson from

11   Mr. Birch; correct?

12   A.         Texts and a phone call.      Yeah.

13   Q.         Correct.     Thank you.   And there's no

14   response text-wise; correct?

15   A.         Correct.

16   Q.         And there's none of these "I'm pulling up.

17   I'm in the blue car."       There's no texts like that;

18   correct?

19   A.         Correct.

20   Q.         So it's difficult to know if the drug

21   transaction actually occurred from this; correct?

22   A.         I think with the context, you can show that

23   a meeting occurred.

24   Q.         Okay.     Now, I want to go back to January

25   30th again.       Going to text number 320.      And this is


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                 202



 1   the one where they were kind of discussing a drug

 2   debt.   But in that text, it appears that Mr. Birch is

 3   texting Mr. Stevenson, "I wanted another 50."        Does

 4   that look accurate?

 5   A.         Yes.

 6   Q.         Would you agree that what he's saying here

 7   is "I want to" buy -- "purchase another 50 today";

 8   correct?

 9   A.         Yes.

10   Q.         And if we go to the very end of January

11   31st, text number 162, Mr. Birch is texting

12   Mr. Stevenson, "Only need the 50."

13              So would you agree with me that it appears

14   that if the drug transaction occurred on that day,

15   Mr. Birch was only going to be getting a 50; correct?

16   A.         Correct.   163.

17   Q.         Oh, thank you.    I apologize for that.

18              So he bought a $50 portion of heroin on the

19   30th.   And already on the 31st, he's attempting to

20   purchase another 50; correct?

21   A.         Correct.

22   Q.         So is it fair to assume that on the 30th, he

23   went through the entire $50 worth?

24   A.         Likely.

25   Q.         And on the 31st, if he got any at all, he's


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                           203



 1   getting a 50; correct?

 2   A.         Correct.

 3   Q.         Now, I know there was some discussion

 4   earlier about Mr. Birch possibly selling heroin;

 5   correct?

 6   A.         Correct.

 7   Q.         But it's also clear that, unfortunately,

 8   Mr. Birch was also a heroin addict; correct?

 9   A.         Correct.

10   Q.         Now, is it -- It's not all that unusual for

11   heroin addicts to purchase heroin daily; correct?

12   A.         Correct.

13   Q.         And the reason for that is because if a

14   heroin addict goes without heroin too long, they get

15   like a -- a -- symptoms, withdrawal symptoms, that

16   cause them to feel ill; correct?

17   A.         Correct.

18   Q.         And that's a very uncomfortable feeling for

19   them; is that accurate?

20   A.         Correct.

21   Q.         And so the -- the way to alleviate that,

22   those symptoms, is to take more heroin; correct?

23   A.         Correct.

24   Q.         Now, that being said, there were times

25   between January 9th and January 31st that Mr. Birch


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                               204



 1   does not purchase heroin from Mr. Stevenson; correct?

 2   A.          Correct.

 3   Q.          And I think you were just talking earlier

 4   about like a period of time from January 24th through

 5   the 26th.     That was near the end of your conversation

 6   with Mr. Lammers.

 7               Correct me if I'm wrong, but something like

 8   January 24th through the 26th where there was no

 9   purchase.     Does that sound about right?

10   A.          Correct.

11   Q.          And if we go all the way back to January

12   9th -- Here's the last text on January 9th.      That's

13   text number 3372.      The next text isn't until January

14   12th; correct?

15   A.          Correct.

16   Q.          So, I mean, I guess we can put up the phone

17   calls.     There's no calls from February -- or January

18   9th.     There's one on January 12th.   But there's no

19   phone calls on the -- January 9th, 10th, or 11th;

20   correct?

21   A.          Correct.

22   Q.          So there's that period of time -- the 10th

23   and 11th -- when there's no communication between the

24   two; correct?

25   A.          Correct.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                   205



 1   Q.         And just skipping briefly here to -- We'll

 2   go to text number 2967.     That's the last text on

 3   January 13th; correct?

 4   A.         Correct.

 5   Q.         And the next text isn't until January 15th;

 6   correct?

 7   A.         Correct.

 8   Q.         And these are the phone calls.        There's no

 9   phone call on January 15th?

10   A.         Correct.

11   Q.         Or 14th?

12   A.         Correct.

13   Q.         And there's no -- Here's the last text on

14   January 15th.     There -- The next text is on the 17th;

15   correct?

16   A.         Can you just slide it up?    I can't see the

17   bottom.

18   Q.         I'm sorry.   Here's the 15th.       The next one's

19   not until the 17th; is that correct?

20   A.         Correct.

21   Q.         So no texts on the 16th?

22   A.         That's right.

23   Q.         And there's only one text on the 17th.        Does

24   that look right?

25   A.         Yes.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                206



 1   Q.         And that is a text from Mr. Birch to

 2   Mr. Stevenson, "What up?     You around?       I'll be

 3   needing you in about an hour, if you will be up."

 4   And there's no response.

 5   A.         Correct.

 6   Q.         And if we look at the calls, there's a call

 7   to Mr. Stevenson at 9:27 that lasts 33 seconds.          But

 8   other than that, no other calls.      And there's no

 9   calls on the 16th; correct?

10   A.         That's correct.

11   Q.         And we already talked about the 18th.

12   That's the text conversation that ended up in a

13   failed drug transaction because it appeared

14   Mr. Stevenson thought the time that they were to meet

15   up was getting too late in the day; correct?

16   A.         Correct.

17   Q.         Is it fair to say that in January and

18   February of 2017, there are other heroin dealers in

19   Dubuque; right?

20   A.         Correct.

21   Q.         Now, I want to talk about communication that

22   occurred on February 1st.      Now, the first text, text

23   number 66, is from Mr. Birch to Mr. Stevenson, "What

24   up, man?    You good?"   Correct?

25   A.         Correct.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            207



 1   Q.         And then there's a response by

 2   Mr. Stevenson, text number 65, "What you tryna do?"

 3   Correct?

 4   A.         Correct.

 5   Q.         And there's that call.   So this -- this last

 6   text from Mr. Stevenson to Mr. Birch is at 4:52:29.

 7   And then there's this call at 4:53:25; correct?

 8   A.         If you could slide it up again.

 9   Q.         Oh, I'm sorry.

10   A.         Correct.

11   Q.         And that call is from Mr. Stevenson to

12   Mr. Birch; correct?

13   A.         That's right.

14   Q.         And it lasts about a minute, 39 seconds.

15   A.         Correct.

16   Q.         Now, those texts coincide with texts that

17   Mr. Birch had with Mr. Walgren; correct?

18   A.         Correct.

19   Q.         And just put this up here.    It's Exhibit --

20   Government's Exhibit 11.    And these are the texts

21   between Adam Birch and John Walgren; correct?

22   A.         Correct.

23   Q.         And there are -- There's several texts on

24   February 1st between the two of them, starting as

25   early as 11:44; correct?


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                  208



 1   A.         Correct.

 2   Q.         And then -- But I'm going to skip down to

 3   text number 72.       And that's a text sent from

 4   Mr. Birch to Mr. Walgren.          "Shit.   What you tryna

 5   do."    Right?

 6   A.         Correct.

 7   Q.         And Mr. Walgren responds by saying, "Let's

 8   go half/half?"

 9   A.         Correct.

10   Q.         And then Mr. Birch responds by saying, "I'll

11   see.    LUK."    Meaning, "let you know"?

12   A.         Correct.

13   Q.         And then -- That's at 4:44.         And then at

14   4:48 -- No.      That one was at 4:47.       And the next text

15   in the sequence would be that communication that we

16   just talked about between Mr. Stevenson and

17   Mr. Birch; correct?

18   A.         Correct.

19   Q.         And then after that sequence,

20   Mr. Stevenson -- or Mr. Birch texts to Mr. Walgren,

21   "When you ready."       And that was at 4:55, almost 4:56.

22              And then about five minutes later, at

23   5:01:52, question mark.       So 3535, "I'm ready."      "I'm

24   down.    He ready."     Correct?

25   A.         Correct.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                             209



 1   Q.       And then 16 minutes later, Mr. Birch, again,

 2   sends to Mr. Walgren, "What up, man?     You wanna do

 3   quick or no"?

 4   A.       Correct.

 5   Q.       And just to be clear, there's no other texts

 6   between Mr. Birch and with Mr. Walgren; correct?

 7   A.       Correct.

 8   Q.       And there's no other texts or phone calls

 9   between Mr. Stevenson and Mr. Birch; correct?

10   A.       Correct.

11   Q.       And so it just sort of ends there; right?

12   A.       Correct.

13   Q.       Now, that last text that's up here from

14   Mr. Birch to Mr. Walgren, that's at 5:17; correct?

15   A.       Correct.

16   Q.       Now, Mr. Walgren won't get off work until

17   5:45 that evening.    Does that sound about right?

18   A.       Mr. Birch.

19   Q.       Oh, I'm sorry.    Mr. Birch doesn't get off

20   until about 5:45 that evening; correct?

21   A.       That's right.

22   Q.       So about a half hour later?

23   A.       Yes.

24   Q.       Now, I guess I'm going to stick around here,

25   actually, now that I put my notes here.


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                             210



 1              Now, there's been some discussion about gem

 2   bags and torn through -- torn corners of Baggies.

 3   Just to refresh our memories, a gem Baggie is sort of

 4   like a small Ziploc bag; correct?

 5   A.         Correct.

 6   Q.         And a torn -- Well, could you just explain

 7   what the torn corner of the Baggie -- what that is?

 8   A.         Yeah.   Like I explained yesterday, it would

 9   be the -- one of the lightweight fold-over sandwich

10   bags where drugs are tamped down into the corner.

11   And then it's twisted tightly and knotted in the

12   corner.    And then the corner's cut off so the bag of

13   drugs contained within the corner of the plastic bag

14   could be sold.

15   Q.         Okay.   Now, the -- There was gem Baggies

16   found during the search of Mr. Birch's residence;

17   correct?

18   A.         Correct.

19   Q.         And there were no torn corners of Baggies

20   found; correct?

21   A.         Correct.

22   Q.         Now, you've conducted a lot of searches in

23   your career as an officer; correct?

24   A.         Correct.

25   Q.         And you've found just torn corners of


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                           211



 1   Baggies before during searches; correct?

 2   A.       Yes.

 3   Q.       That would -- I mean -- And it's pretty

 4   clear that those torn corners of Baggies had drugs in

 5   them; correct?

 6   A.       Correct.

 7   Q.       Now, I just want to kind of connect some

 8   dots here.   During the search of Mr. Birch's home,

 9   there was a pink gem Baggie that was found; correct?

10   A.       Correct.

11   Q.       And that was later determined to have heroin

12   in it; correct?

13   A.       Heroin and fentanyl.

14   Q.       Correct.     Thank you.   Thank you for

15   correcting me.

16            Now, you know what a lab report is; right?

17   A.       Yes.

18   Q.       And a lab report is simply where you take

19   drugs and you send it to the Department of Criminal

20   Investigations in Des Moines and the scientists there

21   conduct tests on these drugs to determine -- or to do

22   tests on these substances to determine what these

23   substances are; correct?

24   A.       Correct.

25   Q.       All right.     So I'm going to show you


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               212



 1   Government's Exhibit 1.       Well, I guess it's not.

 2   Anyways, does that look familiar to you at all?

 3   A.         Yes.

 4   Q.         All right.     Do you know what that is?

 5   A.         That is a -- the lab report from the items

 6   seized from Mr. Birch's room at trailer number 411 at

 7   the Super 20 trailer park.

 8   Q.         Okay.    Specifically from February 2nd, 2017;

 9   correct?

10   A.         That's correct.

11   Q.         All right.     Now, there's a notation up here

12   that says, "Powder substance described as less than

13   one gram of substance that field-tested positive for

14   heroin in red plastic Baggie."

15   A.         Correct.

16   Q.         They -- they used the term "red."     Has it

17   also been described as a pink Baggie?

18   A.         Correct.

19   Q.         It's the same thing; right?

20   A.         It is.

21   Q.         All right.     And that's lab number one.    And

22   that coincides down here to item number one; correct?

23   A.         That's correct.

24   Q.         And that's the one that says "heroin and

25   fentanyl"; correct?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               213



 1   A.          Correct.

 2   Q.          All right.    And while we're up here, direct

 3   your attention to Government's Exhibit 2.        Does that

 4   look like a lab report to you?

 5   A.          Yeah.   It looks like the bottom half of one.

 6   Q.          Yeah.   That's because that's all I can put

 7   on there.

 8               Now, it says, "February 2nd, 2017"; is that

 9   correct?

10   A.          Yes.

11   Q.          Do you know what this is the lab report for?

12   A.          This is the lab report for the February 2nd

13   controlled purchase of heroin by John Walgren from

14   Mr. Stevenson.

15   Q.          Okay.   And then up here, we have, lab number

16   one, heroin, described as a plastic Baggie containing

17   approximately .5 grams of purported heroin; is that

18   right?

19   A.          Correct.

20   Q.          And that coincides down here to item one.

21   It says, "Off-white substance, .49 grams."        And it's

22   heroin; correct?

23   A.          Correct.

24   Q.          Now, I'm going to go with the Government

25   Exhibit 3.     Does this look like the bottom half of


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                 214



 1   the lab report?

 2   A.         Yes.

 3   Q.         All right.    I'm going to scroll it down

 4   here, then, and this says, "August 23, 2017";

 5   correct?

 6   A.         Correct.

 7   Q.         Do you know what this is for?

 8   A.         This is the heroin seized from Eric Steve

 9   following the uncontrolled purchase from

10   Mr. Stevenson on August 23rd, 2017.

11   Q.         Okay.   And there's -- I'm going to just

12   point to the labs, lab number one and lab number two

13   up here.    Both -- The lab number one says, "Heroin."

14   Described as suspected heroin wrapped in plastic."

15              Lab number two says, "Heroin."       Described as

16   suspected heroin inside of a plastic bag.         Is that

17   correct?

18   A.         Correct.

19   Q.         And that coincides down here to item number

20   one, "Gray substance, 41 grams, heroin."         Correct?

21   A.         Correct.

22   Q.         And item number two is, "Gray powder, .05

23   grams, heroin"?

24   A.         Correct.

25   Q.         Now, you seized a couple phones from


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                              215



 1   Mr. Birch's home; correct?

 2   A.       Correct.

 3   Q.       And did those phones appear to have the

 4   ability to take video and store videos?

 5   A.       Yes.

 6   Q.       And refresh my memory.      Which phone had the

 7   bulk of the texts on it?

 8   A.       The Alcatel One Touch.

 9   Q.       All right.     When did you this -- You did a

10   Cellebrite download of that phone; correct?

11   A.       Correct.

12   Q.       And when you downloaded that phone, there

13   were numerous videos on it; correct?

14   A.       Correct.

15   Q.       And there was a video that was dated

16   February 1st, 2017; correct?

17   A.       Correct.

18   Q.       Or might have even been February 2nd?

19   A.       Yes.     I apologize.   It was February 2nd.

20   Q.       Thank you for correcting me on that.

21            And you reviewed that video?

22   A.       I did.

23   Q.       Can you briefly -- just briefly describe

24   what is depicted in this video?

25   A.       Yeah.     The video appears to have started at


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              216



 1   6:04 a.m.     And it begins with a close-up of

 2   Mr. Birch's hands directly in front of the camera.

 3   The camera appears to maybe be sitting on his lap or

 4   against his stomach or something.

 5               And he has the back end of the plunger end

 6   of the syringe.     And he's tamping something down.     He

 7   then -- appears that he draws up some liquid in -- in

 8   the syringe and squirts it into a green cap.

 9               He then tamps that down more, mixing up the

10   substance that's inside of the green cap.

11               He then draws that liquid up into the

12   syringe and caps it, sets the syringe down.      He then

13   picks up the pink plastic Baggie, which contains the

14   heroin/fentanyl, and seals that.      Sets that down, and

15   then picks up a larger Ziploc gem Baggie containing

16   methamphetamine.

17               Takes a red straw, dips that into the bag

18   with the methamphetamine, scoops it out, and puts it

19   into a different gem Baggie, basically breaking down

20   the larger amount in the one gem Baggie that he has

21   into smaller salable amounts in the smaller gem bags.

22               So it appears that he's digging out the

23   methamphetamine and bagging it up into a smaller one.

24   And then he zips that shut, rolls it up, and sets it

25   down.   The video ends shortly after.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                  217



 1   Q.         And I don't know why I had you describe

 2   that.

 3              MR. GOLDENSOPH:        But, Your Honor, at this

 4   point I would like to play Defendant's Exhibit A.

 5              THE COURT:     Any objection?

 6              MR. LAMMERS:     No.

 7              THE COURT:     It will be received, and you may

 8   play it.

 9              (Video is played.)

10   BY MR. GOLDENSOPH:

11   Q.         Now, I stopped it at one minute and five

12   seconds.    He's holding that pink gem Baggie; correct?

13   A.         He is.

14   Q.         And that's the Baggie that was later found

15   to have heroin and fentanyl in it; correct?

16   A.         Correct.

17              MR. GOLDENSOPH:        I'll continue.

18              (Video is played.)

19   BY MR. GOLDENSOPH:

20   Q.         Now, I've stopped it at a minute and 40

21   seconds.    There we've got a gem Baggie with dollar --

22   green dollar signs on it; correct?

23   A.         Correct.

24   Q.         Was that gem Baggie later found to have

25   methamphetamine in it?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               218



 1   A.        Yes.

 2             MR. GOLDENSOPH:     Keep it going.

 3             (Video is played.)

 4             MR. GOLDENSOPH:     Oop.    Sorry.

 5             (Video is played.)

 6   BY MR. GOLDENSOPH:

 7   Q.        I stopped it.     It's a little tough to see.

 8   It's at two minutes and 37 seconds.        There's another

 9   clear gem Baggie there; correct?

10   A.        Correct.

11   Q.        And that -- Do you happen to recall, was

12   there any substance found in that Baggie?

13   A.        Methamphetamine.

14             MR. GOLDENSOPH:     All right.

15             (Video is played.)

16             THE COURT:     Mr. Goldensoph, it's about

17   10:05.   Would this be a good time for us to take our

18   morning break?

19             MR. GOLDENSOPH:     Yes, sir.

20             THE COURT:     All right.    Ladies and

21   gentlemen, we will be on -- in recess here for about

22   20 minutes.      And remember my admonition during this

23   break:   Don't talk about this case among yourselves

24   or with anybody else.

25             Enjoy your break.      And we'll see you back


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                              219



 1   here at 10:25.

 2            THE CLERK:     All rise.

 3            (Jury exits.)

 4            THE COURT:     Please be seated.     Mr. Lammers,

 5   anything that we need to take up during this break?

 6            MR. LAMMERS:     I'm sorry.     I don't recall if

 7   there's an administrative order in regards to this,

 8   so I figured I best ask the Court.

 9            My understanding is since the witness is

10   still on cross-examination, I'm not allowed to talk

11   with him on the topic of the cross-examination on the

12   break; is that accurate?

13            THE COURT:     That's correct.

14            MR. LAMMERS:     Thank you.

15            THE COURT:     Mr. Goldensoph, anything we need

16   to take up?

17            MR. GOLDENSOPH:     No, Your Honor.

18            THE COURT:     All right.     We will be in recess

19   until 25 after 10.

20            (Recessed 10:06 a.m.; resumed 10:25 a.m.)

21            THE CLERK:     All rise.

22            THE COURT:     All right.     Are we ready for the

23   jury?

24            MR. LAMMERS:     Yes, Your Honor.

25            MR. GOLDENSOPH:     Yes, Your Honor.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                220



 1              (Jury enters.)

 2              THE COURT:   All right.    Please be seated.

 3              We are back in the matter of United States

 4   of America versus Michael Stevenson, Case Number

 5   18-CR-1023.

 6              When we left off at the break, Investigator

 7   Leitzen was on the stand during cross-examination.

 8              Investigator, I remind you you're still

 9   under oath.

10              And, Mr. Goldensoph, you may proceed.

11              MR. GOLDENSOPH:     Thank you, Your Honor.

12   MR. MR. GOLDENSOPH:

13   Q.         You talked earlier about you've never known

14   Mr. Harris, Mr. Justin Harris, to sell heroin;

15   correct?

16   A.         Correct.

17   Q.         But you understand -- you know that he's a

18   heroin user, though; correct?

19   A.         I do not.

20   Q.         How about any other opiates?

21   A.         None that I know of.

22   Q.         All right.   Now, I want to talk briefly

23   about the controlled buy that occurred on February

24   2nd with Mr. Walgren.       Now, just as a refresher, he

25   started cooperating with the police in January of


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                               221



 1   2017; correct?

 2   A.         Correct.

 3   Q.         And the reason for that is he'd been

 4   implicated with middling that heroin deal that

 5   ultimately caused somebody's overdose; correct?

 6   A.         Correct.

 7   Q.         And so, essentially, he was cooperating with

 8   you folks to avoid getting charged with regards to

 9   that overdose; correct?

10   A.         Correct.

11   Q.         And he ultimately wasn't charged with that

12   offense; correct?

13   A.         He was not.

14   Q.         Now, his cooperation lasted until April of

15   that year; correct?

16   A.         Correct.

17   Q.         And that was ended by you because he had

18   covertly, I believe your words was, stolen some

19   heroin; correct?

20   A.         Correct.

21   Q.         And so let -- let me see if I can get this

22   clear in my head.     You had set up a purchase with a

23   known heroin dealer through Mr. Walgren.      And there

24   was a certain quantity that was to be purchased;

25   correct?


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                             222



 1   A.         Correct.

 2   Q.         And the sale price was $100; correct?

 3   A.         Correct.

 4   Q.         And he had -- Before -- before you guys got

 5   together, he had contacted that dealer, without you

 6   knowing, and asked that dealer, "Hey, can you split

 7   up half/half?"

 8   A.         Correct.

 9   Q.         And so when you ultimately got -- And then

10   on the way out of the apartment, he was out of line

11   of sight of police; correct?

12   A.         Correct.

13   Q.         He dropped that heroin in the hallway on his

14   way out of the deal; correct?

15   A.         Correct.

16   Q.         So when you ultimately got that purchased

17   heroin, it was half of what you had expected to get;

18   correct?

19   A.         Approximately half of what -- Yes.

20   Q.         All right.   Now, he had to go through a lot

21   to be able to get that free heroin; correct?

22   A.         Yes.

23   Q.         And, you know, because of that incident, you

24   determined he was no longer trustworthy enough to

25   work with you on deals like this; correct?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                  223



 1   A.          That's correct.

 2   Q.          Now, briefly, I just want to turn to the

 3   controlled buy that -- the August 23rd crack cocaine

 4   controlled buy.

 5               On that day, you have had -- If you recall,

 6   were there two telephone numbers that you knew of

 7   Mr. Stevenson's?

 8   A.          Yes.

 9   Q.          I'm going to rattle them off.       Tell me if

10   you remember them or not:        563-231-3916 and

11   773-746-0928.

12   A.          Those sound right.

13   Q.          All right.   Did you yourself ever talk with

14   Justin Harris?

15   A.          Yes.

16   Q.          Didn't he tell you that he was prescribed

17   oxycodone?

18   A.          I do not recall him telling me that.

19   Q.          Briefly, with regards to the transaction

20   with Mr. Steve on August 23rd, 2017, there was a

21   period, about an hour, that is between 4:00 p.m. and

22   about 5:00 p.m., where the police did not have any

23   sort of visual contact with Mr. Steve; is that

24   accurate?

25   A.          I guess I don't know the exact time.       The


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                              224



 1   only time we had visual contact with him is when he

 2   crossed the street to go over and get into

 3   Mr. Stevenson's vehicle.     And then he exited the

 4   vehicle and went into the BP gas station.

 5            And from that point, law enforcement lost

 6   sight of him.     And that's why we went to his house,

 7   to wait for him.     And he showed up at the house

 8   approximately 15 minutes later.

 9            So he was not in law-enforcement view during

10   that 15-minute, maybe 20-minute, time period.

11            MR. GOLDENSOPH:     That's all I have, Your

12   Honor.

13            THE COURT:     Any redirect examination?

14            MR. LAMMERS:     Yes, Your Honor.

15                       REDIRECT EXAMINATION

16   BY MR. LAMMERS:

17   Q.       So approximately how many -- And you can

18   ballpark this.     How many heroin buys in the city of

19   Dubuque have you been involved in either as running a

20   CI or surveillance or as a member of the task force?

21   A.       Probably more than a hundred.

22   Q.       Ever see heroin sold in a gem bag?

23   A.       Never.

24   Q.       Any reason to believe, in the course of your

25   investigation, that Kenny Birch's girlfriend was


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               225



 1   distributing heroin?

 2   A.       No.

 3   Q.       Now, defense counsel asked you and, I

 4   believe, showed you the inventory, I guess, from the

 5   search warrant at the Coles' house.

 6            What was found?

 7   A.       There was methamphetamine.      There was drug

 8   paraphernalia.    And it appeared to be some pill

 9   bottles with pills in it.     I don't know if they were

10   prescription medications or what the pills were.

11            That doesn't say.     It just says, "Pill

12   bottle with pills."    So it could be an unknown pill

13   inside the pill bottle or it could be a prescription

14   medication.    I just don't know.

15   Q.       Any heroin?

16   A.       No.

17   Q.       Any fentanyl?

18   A.       No.

19   Q.       Any indication of distribution of heroin or

20   fentanyl or any other type of opiate?

21   A.       No.

22   Q.       Any indication in any of the other text

23   messages on the ZTE phone that Mr. Birch had another

24   source for heroin besides the defendant?

25   A.       No.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                              226



 1   Q.          Any indication on the Alcatel phone?

 2   A.          No.

 3   Q.          Now, defense counsel went over with you, I

 4   think, one specific text message talking about

 5   setting up a deal.      And I think he said "He only

 6   needs 50.     We throwing down."

 7               What does that mean?

 8   A.          That means the person that he's with is

 9   pooling money with him in order to purchase drugs.

10   However, if you look at the context of that text

11   message, it appears that Mr. Birch is essentially

12   trying to pull one over on his buddy and get the $80

13   from his friend to pay off his own previous drug

14   debt, telling Mr. Stevenson, "I only need $50 worth

15   rather than an entire $130 worth, and you give me

16   what you give me."

17               "You're going to get your money paying off

18   my previous debt, and I'm going to tell my buddy this

19   is all we got.     We're going to split this," is

20   what -- how I read that text message.

21   Q.          I understand that it's clear from the

22   context that he's trying to obtain heroin for a

23   friend as well?

24   A.          Yes.

25   Q.          And that would be clear to anybody reading


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                             227



 1   that text what he's indicating?

 2   A.         Yes.

 3   Q.         Now, defense counsel, I think, asked you,

 4   during the course of January and early February of

 5   2017, that there were other heroin dealers besides

 6   the defendant in Dubuque; is that true?

 7   A.         Yes.

 8   Q.         Did you see any proof in your investigation

 9   of Mr. Birch buying drugs, buying heroin, from any of

10   those drug dealers during that month?

11   A.         No.

12   Q.         You were asked, I believe, about the January

13   9th string of text messages.      Based on the timeline,

14   where -- Well, first of all, when did Mr. Birch get

15   out of jail?

16   A.         January 3rd, 2017.

17   Q.         Do you have a date as to when Mr. Birch and

18   Mr. Stevenson resumed contact?

19   A.         I think it was January 4th or January 5th.

20   It was shortly after he had gotten out of jail, I

21   believe.

22   Q.         So January 9th would be fairly early in

23   their -- their budding relationship?

24   A.         Yes.

25   Q.         The call of the -- on February 1st, how long


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                           228



 1   was that call?

 2   A.       A minute and 39 seconds.

 3   Q.       Does that indicate that there was actually a

 4   connection made?

 5   A.       Yes.

 6            MR. LAMMERS:     I don't have any further

 7   questions.   Thank you.

 8            THE COURT:     Further cross-examination?

 9            MR. GOLDENSOPH:     Thank you, Your Honor.

10                       RECROSS-EXAMINATION

11   BY MR. GOLDENSOPH:

12   Q.       During the search of the Cole home, you

13   indicated that there were pills and pill bottles

14   seized; correct?

15   A.       Correct.

16   Q.       Now, when somebody has a valid prescription

17   for a drug in their home, do you seize those drugs?

18   A.       I do not.

19   Q.       So those drugs that you seized must have

20   been pills that were not -- were pills that they

21   didn't have valid prescription for; correct?

22   A.       There could be more explanations than that.

23   Q.       Well, in any event, pills are sold by drug

24   dealers to people for profit; correct?

25   A.       Yes.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                 229



 1   Q.         Now, obviously, Mr. -- Well, through the

 2   course of your investigation, you had learned that

 3   Mr. Birch had dealt with, at least at some point,

 4   other drug dealers; correct?

 5   A.         Yes.

 6   Q.         Other heroin dealers, I guess I should

 7   specify.

 8   A.         Yes.

 9              MR. GOLDENSOPH:     That's all I have, Your

10   Honor.

11              THE COURT:     Thank you.

12              Investigator, you may step down.

13              The Government may call its next witness.

14              MR. LAMMERS:     Thank you, Your Honor.    We

15   call Doctor Catellier.

16              THE COURT:     Ma'am, please step forward up

17   here by the court reporter, and I will place you

18   under oath.

19              Good morning.     Please raise your right hand.

20                        MICHELE CATELLIER

21   being produced, sworn as hereinafter certified, was

22   examined and testified as follows:

23              THE COURT:     Thank you.   Please have a seat

24   in the witness chair.       Pull that chair up so you're

25   right in front of the microphone.        Adjust the


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                230



 1   microphone as necessary.

 2            And when you are comfortable, please state

 3   your name and spell your name for the court reporter.

 4            THE WITNESS:     My name is Michele Catellier,

 5   M-I-C-H-E-L-E C-A-T-E-L-L-I-E-R.

 6            THE COURT:     Thank you.

 7            You may proceed.

 8            MR. LAMMERS:     Thank you, Your Honor.

 9                       DIRECT EXAMINATION

10   BY MR. LAMMERS:

11   Q.       Doctor Catellier, where are you employed?

12   A.       I'm employed by the State of Iowa at the

13   Iowa Office of the State Medical Examiner in Ankeny,

14   Iowa.

15   Q.       In what capacity?

16   A.       I'm an associate medical examiner.

17   Q.       Would you please describe to the jury what

18   your educational background is.

19   A.       Yes.     I'm a medical doctor.    As such, I

20   attended four years of college, some graduate school,

21   and then four years of medical school.         Following

22   medical school and the appropriate examinations, I

23   then embarked on studying pathology, which is

24   laboratory medicine.

25            In the hospital, the pathologist is the


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              231



 1   person who looks at biopsies, who looks at anything

 2   that's removed surgically, or looks at things like

 3   cells, like from a Pap smear or a fine needle biopsy,

 4   in order to diagnose.     So we're sometimes called the

 5   doctors' doctor because we do the diagnostic work.

 6            Hospital pathology also includes autopsy

 7   pathology.   There's also a branch of pathology called

 8   clinical pathology.     And that really results --

 9   refers to more analysis of fluids in the laboratory.

10            The pathologists in clinical labs make sure

11   that the laboratory runs properly, that everything is

12   accredited, that the people are appropriately

13   prepared for what they do.     And then they also do

14   work with things like chemistry, blood banking, and

15   other medical work regarding the fluids in the lab.

16            Forensic pathology is a branch of pathology

17   that deals with medical/legal work.     In this country,

18   most of what we do is autopsy.     So I had five years

19   of pathology training after medical school, which is

20   on-the-job training, referred to as residency, plus

21   an additional sixth year in forensic pathology

22   on-the-job training as a fellow.

23            And following those years, I was eligible to

24   sit for the board examinations.     And I became board

25   certified in forensic pathology as well as anatomic


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                              232



 1   and clinical pathology.     Subsequently, I've been

 2   recertified in those areas.

 3   Q.        Doctor, would it be fair to say that you are

 4   one of the people in the state of Iowa that is called

 5   to determine causes of death?

 6   A.        One of our jobs is to determine cause and

 7   manner of death, yes.

 8   Q.        And in the course of that duty, do you

 9   examine toxicology reports of blood and other bodily

10   fluids?

11   A.        That is part of our examination under almost

12   every autopsy that we perform, yes.

13   Q.        So you check to see what sort of substances

14   a person may have in their bodily fluids to see if

15   something had contributed to a death; is that fair to

16   say?

17   A.        Primarily bodily fluids.    Sometimes also we

18   look at tissues.   And again, most -- more than 90

19   percent of our cases have toxicology run.

20   Q.        And what kind of things do you look for in

21   toxicology reports if a -- if you have received

22   information that it's a suspected drug overdose?

23   A.        Well, it depends upon the case and the drugs

24   that are suspected.     First of all, we do a thorough

25   physical examination, which is what the autopsy is.


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                                 233



 1   We begin externally and note details of the external

 2   part of the body as well as things that accompany the

 3   body, such as clothing or personal effects.

 4               And then internally, we look at each organ

 5   in turn, because whether drugs are there or not does

 6   not necessarily affect the cause of death.        Although

 7   it gives us information.        So part of the autopsy is

 8   collecting evidence, such as fluids and tissues, as

 9   well as physical evidence.

10               All of those factors are put together,

11   including the autopsy results, in order to evaluate

12   injury patterns as well as establish cause and manner

13   of death.

14   Q.          If you look at a toxicology report,

15   Doctor -- And I'm not talking about, now, the cause

16   of death.     But if you look at a toxicology report,

17   are you able to tell what substance a person has --

18   has ingested if there is tests run for that

19   substance?

20   A.          Well, it depends.     Certainly the tests are

21   designed to tell whether drugs are there or not.

22   That being said, they could be there without being

23   positive in the test.

24               For instance, if they're below the level

25   that the laboratory decides is relevant.        So there


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                234



 1   could be a smidgen of a drug there, and we would not

 2   know that.     But --

 3               And we have batteries of tests.     Some are

 4   more sensitive to drugs of abuse, some are more

 5   comprehensive and include therapeutic drugs, and some

 6   drugs have to be specified to be requested because

 7   they're not routinely tested.

 8               So the toxicology evaluation can be

 9   complicated, but we run batteries that tend to show

10   relevant drugs in the categories that we're

11   interested in, hopefully, but -- unless there's

12   something esoteric that we would have to check

13   specifically.

14   Q.          I think I probably asked that in a -- in a

15   poor way.     Let me see if I can ask my question a

16   little bit more clearly.

17               If you look at a toxicology report that

18   shows, for example, I think -- what is it -- 6-MAM,

19   does that indicate whether a person has ingested a

20   specific type of substance?

21   A.          That particular drug?

22   Q.          Yes.

23   A.          Is specific to heroin, yes.

24   Q.          And there are other sorts of specifics that

25   are in the system that you can tell if they've


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                   235



 1   ingested; correct?

 2   A.       Well, it depends on the -- the type of drug,

 3   but most drugs are identified by name or their

 4   metabolite.     And some drugs are less specific because

 5   they're -- they could be a metabolite of many other

 6   drugs.

 7            So each one has to be looked at in turn

 8   based on that particular drug and the history and the

 9   prescribing practices of the physicians, et cetera.

10   Q.       Sure.     So -- Well, I guess what I'm getting

11   at is, there's some drugs or some substances that

12   are -- that show up in toxicology reports where they

13   may tell you something; they may not.          You may need

14   to check further.     You may need to do a battery of

15   tests.

16            But then there are some, that when they show

17   up in toxicology reports, you're able to draw a

18   definitive conclusion from; is that fair to say?

19   A.       Yes.

20   Q.       So, for example, 6-MAM, definitive

21   conclusion?

22   A.       6-Monoacetylmorphine is a particular

23   metabolite of heroin.     And that is a substance that

24   allows us to diagnose that heroin was ingested.

25   Q.       So if you see that, you're able to come to a


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                             236



 1   conclusion that the person has ingested heroin?

 2   A.       Yes.

 3   Q.       And if you see, for example, methamphetamine

 4   in a person's toxicology report, you're able to

 5   determine that a person has ingested methamphetamine?

 6   A.       I mean, for the most part, yes.

 7   Q.       Okay.     Well, maybe some variations on the

 8   type and that kind of thing.      But for the most part,

 9   you can draw a conclusion?

10   A.       Well, it helps to know the prescribing

11   history and any peculiar habits of the individual.

12   But for the most part, methamphetamine is -- speaks

13   for itself.     But there are variations that we have to

14   keep in mind.

15   Q.       Okay.     What about fentanyl?

16   A.       Fentanyl is a drug.      It's a prescribed drug

17   and is able to be identified in a toxicology

18   examination.

19   Q.       So if you see that in one of the bodily

20   fluids, if you see that in someone's blood, you can

21   tell that person has ingested fentanyl?

22   A.       In one form or another, yes.

23   Q.       Okay.     I'm going to now ask you, did you do

24   an autopsy report in regards to a man by the name of

25   Adam Birch?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                             237



 1   A.       I did.

 2   Q.       And as part of that autopsy report, was

 3   there a toxicology report done as well?

 4   A.       Yes.

 5   Q.       I'm going to go ahead, ma'am -- or Doctor --

 6   I'm sorry.   I'm going to go ahead and I'm going to

 7   refer you -- I think you can look at the screen right

 8   in front of you.     And I'm referring you now to

 9   Government Exhibit 23.

10            Do you see that?

11   A.       Yes.

12   Q.       And is that a copy of -- or the front page

13   or a copy of your report?

14   A.       Yes.

15   Q.       I'll scroll down.      Do you see, now, it's

16   on -- it looks like it says page one of six down

17   there in the bottom left.      Is that accurate?

18   A.       Yes.

19   Q.       And do you see the pathological diagnosis?

20   A.       Yes.

21   Q.       Okay.     And I'm going to jump -- jump down

22   to -- Well, let's see if I can highlight this.

23            The toxicology that's in regards to the

24   femoral blood -- How do you say that?

25   A.       Femoral.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              238



 1   Q.         Femoral blood.    What is that?

 2   A.         It's blood that is what we call peripheral.

 3   In other words, it's obtained from blood vessels that

 4   supply the lower extremities.

 5              We obtain that either by using a needle to

 6   remove blood from the femoral vein, which is at the

 7   very top of the thigh, or sometimes we'll go inside.

 8   We actually tap the iliac vein, which is a part of

 9   the same vessel; it just changes names down the road.

10              And so we either remove blood from the iliac

11   or femoral vein.     And that's referred to as femoral

12   or a peripheral site of venous blood.

13   Q.         And did -- Was Mr. Birch's femoral blood

14   drawn --

15   A.         Yes.

16   Q.         -- for testing?

17   A.         Yes.

18   Q.         I'm going to refer you now to -- See here,

19   number four in the list?

20   A.         Yes.

21   Q.         And what is that?

22   A.         Number four is fentanyl.

23   Q.         Does that show, then, if that was in his

24   femoral blood, that he had ingested fentanyl at some

25   point?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                 239



 1   A.          Yes.

 2   Q.          And up at number one, it says, "Free

 3   morphine."     What is that?

 4   A.          Free morphine is morphine, the chemical

 5   morphine.     It's referred to as "free" because there

 6   are many ways that morphine can be in the body.

 7               In other words, some of it is by itself in

 8   the blood, and some of it actually connects with

 9   other molecules and can be present, but in a

10   different form.

11               The laboratory usually tests for free

12   morphine even though we know that other forms may be

13   in the blood.

14   Q.          And I think I understand, at a very, very

15   limited nature, that means that you can take another

16   substance that's not morphine, and it can break down

17   into morphine in the blood?

18   A.          Yes.   That's true.   Or the morphine can sort

19   of catch a ride on another molecule and be there

20   hooked onto another molecule so that, even though

21   it's there, it's not tested for in the same way.

22   Q.          So if a person ingests heroin, does it show

23   up?   What does it metabolize to?

24   A.          Well, a better word would be consumed,

25   because "indigestion" means through the mouth.        And


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                 240



 1   so it could be consumed in various ways.         So could

 2   you ask that question again?

 3   Q.          Sure.   If a person takes heroin, either

 4   through -- well, let's say they take it

 5   intravenously.      Does it metabolize into morphine?

 6   A.          It breaks down into morphine and other

 7   substances, yes.       But primarily morphine and the

 8   substance that you referred to earlier,

 9   6-Monoacetylmorphine or 6-MAM.

10   Q.          Okay.   So if you see morphine in the blood,

11   that may or may not mean that someone has actually

12   injected themselves with morphine?

13   A.          If we see morphine in the blood, it means

14   that morphine is present.        It may have been consumed

15   in a different form or as a different drug, such as

16   heroin.

17   Q.          Okay.   That's what I'm trying to get at.       If

18   you take heroin, sometimes it will show up as

19   morphine in the blood?

20   A.          It usually will.

21   Q.          It usually will.     Thank you.

22               I'm going to go ahead and scroll down -- if

23   I can figure out how to do that -- to the next page

24   here.     So methamphetamine on number seven?

25   A.          Yes.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                              241



 1   Q.       Does that indicate that Mr. Birch had

 2   consumed methamphetamine?

 3   A.       Yes.

 4   Q.       And then I think you just told us a minute

 5   ago, V, where it says urine, is that 6-MAM?

 6   A.       (Indicating by nodding.)

 7   Q.       That comes only from heroin?

 8   A.       Yes.

 9   Q.       So that is an indication that Mr. Birch

10   consumed heroin as well?

11   A.       Yes.

12   Q.       How long do those last in the bloodstream?

13   A.       Not very long.     Heroin itself breaks down

14   within minutes, which is why we very rarely see

15   heroin on a toxicology report.      I recall seeing it

16   once.

17            So within minutes, it breaks down into other

18   components.     And what we typically see is morphine

19   and 6-Monoacetylmorphine.

20            The latter, 6-MAM, doesn't even stay in the

21   blood very long.     That's why we often look for it in

22   other fluids, such as urine or other fluids in the

23   body.

24   Q.       So someone would have had to have taken the

25   heroin fairly -- fairly soon before the autopsy for


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               242



 1   it to show up in the blood?

 2   A.        Very soon, yes.

 3   Q.        Like --

 4   A.        Minutes.

 5   Q.        Minutes.    How long would it -- would it last

 6   in the blood as 6-MAM?

 7   A.        6-MAM does not stay in the blood very long

 8   either.   Again, some minutes.

 9   Q.        And what about the morphine?

10   A.        The morphine can stay longer in the blood.

11   It's been reported that usually it can be seen up to

12   maybe 20 hours in some form or another.        But it

13   varies, certainly, as to the amount and the

14   metabolism in the individual.       So it's varied, but --

15   Q.        It could be shorter?

16   A.        Could be.

17   Q.        So I guess what I'm asking is, that 20 hours

18   is sort of the outer limit that you know of?

19   A.        For morphine?

20   Q.        Yeah.

21   A.        I wouldn't be dogmatic about that, but in --

22   it can be there for several hours longer than, say,

23   6-MAM or heroin itself.

24             MR. LAMMERS:     Okay.   I don't think I have

25   any other questions.      Thank you.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                   243



 1              THE COURT:     Cross-examination?

 2                         CROSS-EXAMINATION

 3   BY MR. GOLDENSOPH:

 4   Q.         Doctor, from your exam, were you able to

 5   determine whether or not the fentanyl and heroin that

 6   it appeared that Mr. Birch had consumed were present

 7   at the same time?

 8   A.         Well, they were present at the same time

 9   because the toxicology examination examined blood at

10   a certain period of time.       We collected it at

11   autopsy.    And that was -- the substances were

12   contained in that blood.

13   Q.         Okay.   And same sort of thing with the

14   methamphetamine.      That was found in his body at the

15   same time; correct?

16   A.         Yes.

17              MR. GOLDENSOPH:     I believe that's all I

18   have, Your Honor.

19              THE COURT:     Any further redirect

20   examination?

21              MR. LAMMERS:     No, Your Honor.

22              THE COURT:     Thank you, Doctor.     You may be

23   excused.

24              The Government may call its next witness.

25              MR. LAMMERS:     Thank you, Your Honor.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                               244



 1            At this time we would call Orville Berbano.

 2            THE COURT:     Please step forward up here by

 3   the court reporter, sir, and I'll place you under

 4   oath.

 5            Good morning.

 6            THE WITNESS:     Good morning, sir.

 7            THE COURT:     Please raise your right hand.

 8                         ORVILLE BERBANO,

 9   being produced, sworn as hereinafter certified, was

10   examined and testified as follows:

11            THE COURT:     Thank you.   Please have a seat

12   in the witness chair.     Pull that chair right up to

13   the counter and adjust that microphone so it's right

14   in front of you.

15            When you're comfortable, please state your

16   full name and spell your name for the court reporter.

17            THE WITNESS:     My name is Orville Berbano.

18   Last name is B-E-R-B-A-N-O.

19            THE COURT:     Thank you.

20            You may proceed.

21            MS. LUNDQUIST:     Thank you, Your Honor.

22                       DIRECT EXAMINATION

23   BY MS. LUNDQUIST:

24   Q.       Mr. Berbano, you and I spoke briefly today;

25   is that correct?


                    Sarah J. Dittmer, CSR, RPR
                          1(888)388-2723
                                                          245



 1   A.       Yes, we did.

 2   Q.       And did it turn out that your son and I both

 3   went to Iowa State at the same time?

 4   A.       Yes.

 5   Q.       But do you and I know each other?

 6   A.       No.    No, ma'am.

 7   Q.       We met today?

 8   A.       Yes.

 9   Q.       Now, Mr. Berbano, where are you employed?

10   A.       I'm employed by the State of Iowa Department

11   of Public Safety, Division of Criminal Investigation,

12   Criminalistics Laboratory.

13   Q.       And what do you do there?

14   A.       I'm a criminalist for the State of Iowa.

15   Q.       And how long have you worked there?

16   A.       I've been with the DCI Crime Lab since 1995.

17   Q.       And have you worked as a criminalist for

18   that entire time?

19   A.       Yes, ma'am.

20   Q.       And what is a criminalist?

21   A.       In general, a criminalist receives and

22   analyzes physical evidence in criminal cases, uses

23   scientific methods and specialized training to reach

24   a conclusion, writes a report of the findings, and

25   then testifies when requested.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                246



 1   Q.       And could you describe your educational

 2   background?

 3   A.       I have a bachelor of science degree from

 4   Iowa State University.    I graduated from Iowa

 5   Methodist Medical Center School of Medical

 6   Technology.

 7            I'm a board-certified clinical laboratory

 8   scientist and medical technologist.      I have a

 9   master's degree from Drake University and also from

10   Iowa State University.

11   Q.       And could you also describe your training as

12   a criminalist?

13   A.       I've received extensive and comprehensive

14   training from the Iowa DCI Crime Lab.         We receive

15   continuous training throughout our career.

16            I've attended numerous workshops and

17   seminars from many different organizations, including

18   Drug Enforcement Administration, Federal Bureau of

19   Investigation, Iowa DCI Crime Lab, Iowa Department of

20   Public Safety, Iowa Law Enforcement Academy,

21   Midwestern Association of Forensic Scientists,

22   several different universities, and many other

23   organizations.

24   Q.       And you mentioned continued training, so do

25   you continue your training throughout your career?


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                 247



 1   A.          Yes, ma'am.

 2   Q.          How often do you receive additional

 3   training?

 4   A.          Whenever there's something new in -- in the

 5   field, we receive an update of that.        We -- When

 6   there's funding and we have the time, we can attend

 7   workshops and conferences, that kind of thing.

 8   Q.          And are you -- Do you also have proficiency

 9   tests?

10   A.          Yes.   Every year, a part of our

11   accreditation -- We're an accredited laboratory, so

12   part of our accreditation requirement requires us to

13   take proficiency testing every year.

14   Q.          And you mentioned accreditation.     Have you

15   personally received any accreditations?

16   A.          There's an accrediting body for forensic

17   laboratories around the country.       And I've actually

18   done training to be able to do that.        So part of the

19   thing that I do outside the laboratory is I go around

20   the country and do accreditation inspections for

21   different laboratories.

22   Q.          And how many criminalists work at the DCI

23   lab?

24   A.          Around 40 criminalists.

25   Q.          Does the lab have standard policies and


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                            248



 1   procedures for all the criminalists?

 2   A.       Yes, ma'am.

 3   Q.       Would you -- Well, you mentioned physical

 4   evidence testing.    Would that include drugs?

 5   A.       Yes, ma'am.

 6   Q.       Could you explain the process of what

 7   happens when a drug sample is submitted to the lab,

 8   the first few steps?

 9   A.       First, substances are sent to the

10   laboratory, either mailed or delivered in person.

11   The items are inventoried, given a laboratory case

12   number, exhibit designations, and marked, and then

13   stored in our secure evidence area until the

14   criminalist assigned to that case has a chance to

15   analyze it.

16   Q.       And you mentioned assigned criminalist.

17   Once this criminalist has been assigned to a specific

18   sample, could you talk about the steps that they will

19   take when they begin their work with that sample?

20   A.       Once that sample item is in our custody, the

21   criminalist assigned to that case would order it

22   through our laboratory information system and then

23   would bring it to the actual laboratory for testing.

24   Q.       Okay.   And when a criminalist is doing all

25   this, do they keep notes and records of everything


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                              249



 1   that they do with the samples?

 2   A.        Yes, ma'am.

 3   Q.        And can other criminalists in the lab access

 4   those notes?

 5   A.        Yes.   We have -- Part of the laboratory

 6   information system, we're able to log into the

 7   drug -- in this case, the drug section.       And

 8   criminalists assigned to the drug section can see the

 9   different cases and reports in the drug section.

10   Q.        And if -- And would it be common practice or

11   an unusual practice for someone to review another

12   criminalist's notes and testify about their

13   conclusions that they reached?

14   A.        Actually, part of each report is reviewed

15   administratively and technically.     So we're able to

16   take a look at each other -- Different criminalists

17   are able to look at each other's reports before they

18   are finally approved and sent out.

19   Q.        And could you tell us about the drug-testing

20   process after a criminalist checks out the drugs

21   through the information systems?

22   A.        So once I would receive an item or items,

23   I'd take a look to make sure that the paperwork is in

24   order.   And then I'd go about making notes of the

25   packaging, take a -- and then go through my analysis.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                   250



 1   Q.          And so first you physically examine,

 2   observe, and take notes of what you see --

 3   A.          Yes, ma'am.

 4   Q.          -- of the sample?

 5               Okay.   And then what do you do next?

 6   A.          After making those notes and completing that

 7   chain of custody that the same items have been sealed

 8   and sent to us properly, I would take a net weight of

 9   the sample, which means without the packaging, and

10   then take a small amount of sample and use that for

11   analysis.

12   Q.          Okay.   And what is the first analysis that

13   you would do?

14   A.          We do a series of tests on unknown items.

15   The first thing we do after the weighing of the

16   sample would be to do a preliminary screening test.

17   There are color tests that are done.

18   Q.          And what is a screening or color test?

19   A.          I would take a small amount of the sample

20   and add a chemical reagent to it and observe for a

21   color reaction.      And then I would make notes on that.

22   Q.          And you mentioned a reagent.         Could you

23   explain what a reagent is?

24   A.          Just a mixture of chemicals.         Common one

25   would be a marq -- excuse me -- marquis reagent,


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                              251



 1   which is a mixture of formaldehyde and concentrated,

 2   you know, sulfuric acid.

 3   Q.        And so you take the reagent and add it to

 4   the unknown sample, and then you watch what happens?

 5   A.        Yes, ma'am.

 6   Q.        And then what kinds of -- When you see the

 7   results from that, will you be able to reach

 8   conclusions that will go towards what the substance

 9   is?

10   A.        No, ma'am.    We don't make a conclusion based

11   on just one test.

12   Q.        But that will be one step --

13   A.        Yes.   Yes.

14   Q.        -- in the process?

15             And so after you do the color tests and

16   record your observation, what is the next test that

17   you do?

18   A.        Thin-layer chromatography test is another

19   kind of test that we'd do.

20   Q.        And can you explain what that test is?

21   A.        Thin-layer chromatography, TLC.     We would

22   take a small amount of sample, put it in a test tube,

23   dissolve it in a solvent, and then spot that on a

24   glass plate that's coated with a fine coat of silica.

25             It's like sand.    We would spot that.   Spot a


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                             252



 1   standard of the suspected drug.     And then we'd put

 2   that in a glass tank and allow it to migrate up the

 3   plate.

 4            It's just like dipping, say, a napkin into a

 5   glass of grape juice.    It would wick up.    And it

 6   would separate the different components of the sample

 7   up that plate.   And then we would spray that with a

 8   certain chemical and make observations and notes.

 9   Q.       And then do you do any other tests?

10   A.       The final tests that we would do would be an

11   instrumental analysis.

12   Q.       And what is the instrumental analysis?

13   A.       In this case, we use either a gas

14   chromatograph by itself or a gas chromatograph with

15   mass spectrometer.

16   Q.       Okay.   And what does that test do?

17   A.       GC-MS, gas chromatography/mass spectrometry,

18   it's a method that would separate out a sample,

19   unknown sample, into its components.      It's a --

20            I would take a small amount of sample, put

21   it in a glass vile, program the instrument to analyze

22   it, take a small amount of that sample, inject it

23   into a gas chromatograph.

24            It would travel through a tiny column that's

25   heated up so that as it travels through this column,


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                              253



 1   the item of the components of that sample would be

 2   separated.

 3              And then the mass spec, mass spectrometer,

 4   would take the different components, fragment it, and

 5   it would record a fragmentation pattern that's

 6   specific to a -- a drug.

 7   Q.         And do you compare what you see from that

 8   test with known samples of drugs?

 9   A.         Yes.   Yes.   A standard sample, a standard

10   drug sample, which we know what the identification

11   is, would also be run and compared to that unknown

12   sample.

13   Q.         And after that step in the process, are you

14   able to reach conclusions about the substance you're

15   testing?

16   A.         Yes.   We base, then, our conclusions based

17   on the series of tests that we perform, all of which

18   must be consistent.

19   Q.         And those conclusions -- Before, you

20   mentioned internal checks.      Are they, like, run by

21   other criminalists in the lab?

22   A.         Yes.   Everybody runs standards.

23   Q.         Well, does another person review the

24   conclusions that a criminalist reached?

25   A.         Yes.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                 254



 1   Q.       Do you have Government Exhibit 1 there on

 2   your screen, Mr. Berbano?

 3   A.       Yes, ma'am.

 4   Q.       Okay.    And what is that?

 5   A.       It's a report of some drug analysis that was

 6   done.

 7   Q.       Okay.    And who did that analysis?

 8   A.       There's a second page to this report.           Yes.

 9   Criminalist Terry Rowe.

10   Q.       Showing page two.     Thank you.     And does

11   Terry Rowe work in your lab?

12   A.       Yes.    He's one of the criminalists in the

13   laboratory.

14   Q.       Did you review the notes that corresponded

15   to this lab report and the tests that were run to

16   reach the conclusions in this lab report?

17   A.       Yes, I did.

18   Q.       And did Mr. Rowe perform all the tests that

19   we have discussed --

20   A.       Yes, ma'am.

21   Q.       -- when writing his report?

22   A.       Yes, ma'am.

23   Q.       And what was the substance -- What were the

24   conclusions that Mr. Rowe reached about the several

25   substances that were submitted in this -- in this lab


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                  255



 1   report?

 2   A.          Item -- Excuse me.       Item one indicates

 3   findings of heroin and fentanyl.          Item two -- Do you

 4   want me to say the weights also?

 5   Q.          No.     You can just read what the --

 6   A.          Item two contained methamphetamine.       Item

 7   three methamphetamine.        Item four is also

 8   methamphetamine.        Item five is no controlled

 9   substance.

10   Q.          Thank you, Mr. Berbano.       And then up at the

11   top -- Well, on this report, there's several

12   different dates.        And so those are not the dates --

13   Those dates correspond to dates that the substances

14   were received by the report and tested; would that be

15   accurate?     I guess the two -- Let's see here.

16   A.          February 16th and March 30th?

17   Q.          Yes.     And then there's also a offense date

18   up at the top.        And what do you -- Up at the offense

19   date up in the top there -- I guess I'm not being

20   very specific.        There we go.    I think I'm going to

21   blow it up.        There we go.

22               Do you see the offense date on the

23   right-hand side?

24   A.          February 2nd, 2017?

25   Q.          Thank you.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                              256



 1   A.       Yeah.   Item -- It looks like items six and

 2   seven were submitted on the 30th.     Item one through

 3   five were submitted February 16th.

 4   Q.       I'm showing you what's been admitted as

 5   Government Exhibit 2.     And what is that, Mr. Berbano?

 6   A.       That's a report of another analysis with

 7   Case Number 2017-05931.

 8   Q.       And have you reviewed the notes that

 9   correspond to this lab report?

10   A.       Yes, I have.

11   Q.       And did the criminalist perform all the

12   tests that we previously discussed?

13   A.       Yes, ma'am.

14   Q.       And what were the conclusions as to item

15   number one?

16   A.       It contained heroin.

17   Q.       Now, showing what's been admitted as

18   Government Exhibit 3.     And do you see that,

19   Mr. Berbano?

20   A.       Yes, I do.

21   Q.       And again, did you review the notes of the

22   criminalist who performed this test --

23   A.       Yes, I did.

24   Q.       -- in this case?

25            And were all the standard policies and


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                             257



 1   procedures followed in reaching the conclusions in

 2   this report?

 3   A.        Yes, ma'am.

 4   Q.        And what was the conclusion regarding the

 5   items in this lab report?

 6   A.        Item one, two, and three all contained

 7   heroin.

 8   Q.        Now, showing Government Exhibit 4 on the

 9   screen.   And what is that, Mr. Berbano?

10   A.        That's report number 2018-17221.

11   Q.        And who authored that report?

12   A.        I did.

13   Q.        And -- and what were the -- What was the

14   conclusion of that lab report?

15   A.        Item one contained cocaine.

16   Q.        And when you tested that substance, did you

17   test for cocaine base, commonly known as crack?

18   A.        It was resubmitted.      And then I did test it

19   for the form of cocaine.

20   Q.        And speaking of the resubmission --

21             MR. LAMMERS:     Oh, sorry.

22   BY MS. LUNDQUIST:

23   Q.        -- pointing you to Government Exhibit 5.

24   Would this be the report of that resubmission?

25   A.        Yes, ma'am.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                               258



 1   Q.         And on this occasion, did you test the

 2   substance for cocaine base?

 3   A.         I -- I tested for the form of cocaine, yes.

 4   Q.         And what was your conclusion?

 5   A.         That item one contained cocaine base, which

 6   is commonly known as crack cocaine.

 7   Q.         Thank you.    And do you have any doubt that

 8   the substances from these lab reports, these five lab

 9   reports that I showed you, were heroin, fentanyl,

10   methamphetamine, cocaine, and then cocaine base?

11   A.         No.   Those are accurate reports.

12              MS. LUNDQUIST:    Thank you.    No further

13   questions.

14              THE COURT:    Cross-examination?

15              MR. GOLDENSOPH:    Thank you, Your Honor.

16                          CROSS-EXAMINATION

17   BY MR. GOLDENSOPH:

18   Q.         Now, when criminalists at your office are

19   looking at a particular substance, for instance,

20   heroin, you attempt to find all the substances found

21   within that substance; correct?

22   A.         Yes, sir.

23   Q.         So, for instance, if it has both heroin and

24   fentanyl, you're going to try to find both of them;

25   correct?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                   259



 1   A.         Each sample is run through the series of

 2   tests.    And whatever would be in the unknown sample

 3   would be identified.

 4              MR. GOLDENSOPH:     Okay.     That's all I have,

 5   Your Honor.

 6              THE COURT:     Any further redirect

 7   examination?

 8              MS. LUNDQUIST:     No, Your Honor.

 9              THE COURT:     Thank you.     You are excused.

10              The Government may call its next witness.

11              MR. LAMMERS:     Thank you.     Before I do that,

12   I'm not sure how to clear that yellow arrow.

13              THE COURT:     Lower right-hand corner of the

14   screen.    It has an undo.     There you go.

15              MR. LAMMERS:     Thank you.

16              We'll call Emily Nelson, Your Honor.

17              THE COURT:     All right.

18              MR. LAMMERS:     She's here.     I saw her in the

19   hall.

20              THE COURT:     She's coming in right now.

21              MR. LAMMERS:     Thank you.

22              THE COURT:     Ms. Nelson, please step up here

23   by the court reporter, and I'll place you under oath.

24              THE WITNESS:     Where?     Right here?

25              THE COURT:     Come right here by this court


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                  260



 1   reporter.

 2               Good morning.

 3               THE WITNESS:     Good morning.

 4               THE COURT:     Please raise your right hand.

 5                            EMILY NELSON,

 6   being produced, sworn as hereinafter certified, was

 7   examined and testified as follows:

 8               THE COURT:     All right.   Please have a seat

 9   in the witness chair now.        I'd like you to pull that

10   witness chair right up to the counter, and then

11   adjust that microphone so it's right in front of you.

12               And when you are comfortable, please state

13   your name and spell your name for the court reporter.

14               THE WITNESS:     Emily Nelson, E-M-I-L-Y

15   N-E-L-S-O-N.

16               THE COURT:     Thank you.

17               You may proceed.

18               MR. LAMMERS:     Thank you, Your Honor.

19                       DIRECT EXAMINATION

20   BY MR. LAMMERS:

21   Q.          Ms. Nelson, how old are you?

22   A.          27.

23   Q.          And where are you from?

24   A.          Dubuque, Iowa.

25   Q.          Are you employed?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                           261



 1   A.       Not right now.

 2   Q.       Ms. Nelson, would it be fair to say that you

 3   have -- have used illegal drugs in the past?

 4   A.       Yes.

 5   Q.       Are you a heroin addict?

 6   A.       Was, yes.

 7   Q.       Do you know Mr. Stevenson?

 8   A.       I don't know him by his name until I was

 9   informed that was his name.

10   Q.       Okay.

11   A.       So, yeah.

12   Q.       Do you see the person seated here to my

13   right, the African-American man who's raised his

14   hand?

15   A.       Yes.

16   Q.       Do you know him?

17   A.       Yes.

18   Q.       What do you know him as?

19   A.       A friend of a friend that -- you know.

20   Q.       Let me rephrase.     What name do you know him

21   by?

22   A.       Lo.

23   Q.       Okay.   And when did you meet Lo?

24   A.       Two and a half, three years ago, maybe.

25   Q.       And at any point did you get involved in


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                        262



 1   purchasing drugs from Lo?

 2   A.          A drug.     Not drugs.    But --

 3   Q.          Yes.

 4   A.          -- yes, a drug.

 5   Q.          What drug?

 6   A.          Heroin.

 7   Q.          Okay.     Tell us how that came about.       How --

 8   And what I mean by that is -- Let me just make myself

 9   clear here.

10               How did you get introduced to Mr. Stevenson,

11   or Lo, and how did it happen?

12   A.          I met him through a mutual friend.

13   Q.          Who was that?

14   A.          Alicia Vandermillen.

15   Q.          Okay.     So what happened?

16   A.          What do you mean by "what happened"?

17   Q.          I mean, after you met Lo through your

18   friend, what happened?        Did you start to get drugs

19   from him?

20   A.          No.     Not right away.    I just went with her a

21   few times when she was getting drugs.             But, yeah.

22   Q.          Okay.     And would you share those drugs?

23   A.          Would what?

24   Q.          Would you share those drugs?

25   A.          Me?     She was the one getting from him.          I


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                263



 1   would just -- went with because I was staying with

 2   her at that time.

 3   Q.        Did you eventually get drugs?

 4   A.        Yes.

 5   Q.        Did you eventually get drugs -- and I'm --

 6   when I say "drugs," I mean heroin -- from

 7   Mr. Stevenson?

 8   A.        Yes.

 9   Q.        On how many occasions, do you think?

10   A.        I don't know an exact amount.         It was quite

11   a bit.   He was the only person I knew for a long

12   time.

13   Q.        Did you ever have an occasion where you

14   would contact someone else and then end up getting

15   drugs from Mr. Stevenson?

16   A.        What do you mean?      Like try and get

17   something from someone else --

18   Q.        Right.

19   A.        -- first?

20             Yes.     I tried getting stuff from other

21   people before.

22   Q.        Did you ever have an occasion where you

23   contacted Mr. Stevenson to get drugs, and someone

24   else brought the drugs to you?

25   A.        It kind of is that way, but not really that


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                   264



 1   way.     There's some other stuff involved.

 2   Q.          Yeah.     Great.    Tell us about that.   Explain

 3   that to us.

 4   A.          There was just somebody else that I knew.

 5   And they said that somebody was getting rid of H --

 6   Q.          What's H?

 7   A.          -- for him because --

 8   Q.          Hold on a second.       What's H?

 9   A.          Heroin.

10               MR. GOLDENSOPH:       Your Honor, at this point,

11   I'm going to object to hearsay.

12               THE COURT:     Mr. Lammers?

13               MR. LAMMERS:       This is 801(d)(2)(E), Your

14   Honor.

15               THE COURT:     We'll admit it conditionally

16   under the Bell procedures.          So go ahead.

17   BY MR. LAMMERS:

18   Q.          You can go ahead and tell us.

19   A.          Well -- Okay.       So somebody else that I know

20   knew where to get some from.          And they told me that

21   the person was -- knew Lo, or whatever, and that I

22   could get H from this person.

23   Q.          And who was that person?

24   A.          I don't know what his name was.

25   Q.          Okay.     And --


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                  265



 1   A.          Oh.     My friend or the person that I got the

 2   H from?

 3   Q.          Both, please.

 4   A.          I don't know the name of the person that we

 5   purchased the drugs from.         But my friend, I think it

 6   was Eric.     It was such a long time ago where I don't

 7   really remember.        I have a really bad memory.

 8   Q.          Which Eric?     Do you know Eric's last name?

 9   A.          I'm sorry.     What's that?

10   Q.          Do you know Eric's last name?

11   A.          Yeah.     It was -- I don't remember exactly

12   which one it was, though.         I think it was Eric Steve

13   or Eric Kamp.

14   Q.          One of the two?

15   A.          Yeah.

16   Q.          Are they both heroin users, as far as you

17   know?

18   A.          Yes.

19   Q.          Okay.     So you end up getting heroin from

20   someone else that you believed to come from Mike --

21   from Lo?

22   A.          From my understanding, he didn't want to be

23   in that kind of lifestyle anymore.         And so somebody

24   else was getting rid of -- rid of whatever was left.

25   Q.          Okay.     Have you purchased heroin hand to


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                 266



 1   hand from Lo?

 2   A.          We never did -- Like, he never handed it

 3   into my hand.        And I never handed him any cash into

 4   his hand.     There's never any hand-on-hand

 5   transactions.

 6               But, like, I would just leave money, like,

 7   on the ground or in a windshield wiper or something.

 8   And then I would pick up drugs somewhere else.

 9   Q.          Was that -- Were the drugs coming from

10   Mr. Stevenson -- from Lo?

11   A.          I -- I mean, that's who I would call to get

12   it, yeah.

13   Q.          Okay.     That's who you contacted?

14   A.          Yeah.

15   Q.          All right.     Do you know who Adam Birch is?

16   A.          What's that?

17   Q.          Do you know who Adam Birch is?

18   A.          Yes.

19   Q.          How do you know Mr. Birch?

20   A.          I've known him since I was about 15

21   through --

22   Q.          And --

23   A.          What?

24   Q.          -- did you know him to be a heroin user as

25   well?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                               267



 1   A.          I didn't know for a very long time.     The

 2   father of my children was using heroin for four

 3   years.    And I had no idea because I didn't know the

 4   signs or the symptoms or anything of it.

 5   Q.          At some point did you know Mr. Birch was

 6   using heroin?

 7   A.          Yeah.   Eventually, after about four years.

 8   Q.          Okay.   So I'm going to take you to December

 9   of 2016, January of 2017.        Do you remember that time

10   period?

11   A.          Bits and pieces.

12   Q.          Okay.

13   A.          I had a overdose.     And I was in the hospital

14   for about a month.       And I've had an extremely bad

15   memory since then.

16   Q.          Okay.

17   A.          And a lot of times I can't remember what --

18   the difference between reality and what really

19   happened.     But, I mean, sometimes people tell me

20   something that happened.        And I completely don't even

21   remember it at all.

22   Q.          I want you to go today from your memory as

23   best as you can.

24   A.          (Indicating by nodding.)

25   Q.          Can you do that?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                  268



 1   A.       Yes.

 2   Q.       Okay.     Do you remember working for law

 3   enforcement?

 4   A.       For a deal guy, yes.

 5   Q.       Okay.     You worked with the police; right?

 6   A.       Yeah.     For -- Yes.

 7   Q.       Okay.     Did you get paid?

 8   A.       No, I did not get paid.         I got paid cash one

 9   time for a phone call to Eric Steve.

10   Q.       Okay.

11   A.       That's the only time I ever got paid by law

12   enforcement.

13   Q.       Okay.     Do you remember giving information to

14   Officer Leitzen here to -- You may know him as Chad?

15   A.       Yes.     Yes.   Yes.    Yes.   Yes.

16   Q.       And did you give him information that

17   Mr. Stevenson was involved -- that Lo was involved in

18   distributing heroin?

19   A.       Well -- Okay.      I'm sorry.     Could you repeat

20   the -- repeat that?

21   Q.       Did you tell Chad Leitzen that Lo was

22   selling heroin?

23   A.       I think so.

24   Q.       Did you ever have Lo's ID?

25   A.       I didn't steal it or anything.         Every once


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               269



 1   in a while he would borrow my vehicle from me.       And I

 2   think he left it in my vehicle one time.

 3   Q.         Did you send Officer Leitzen a picture of

 4   that ID?

 5   A.         Yes.    Because law enforcement told me that

 6   they knew that Mr. Stevenson had been driving my car

 7   around.    And they knew what was going on.     And I was

 8   afraid of getting into trouble.

 9   Q.         Okay.    And do you remember, in January of

10   2017, talking to Adam Birch?

11   A.         I remember him contacting me via text.

12   Q.         Okay.    For what purpose?   Why?

13   A.         He asked me if I could give him Lo's phone

14   number.

15   Q.         Did you do that?

16   A.         No.

17   Q.         Why not?

18   A.         Because he was in jail for a while and he

19   had gotten clean.      And I didn't want him to relapse.

20   Q.         What made you think he would relapse if he

21   had Lo's number?

22   A.         Because he has a very addictive personality.

23   Q.         Is it because Lo sells heroin?

24   A.         It doesn't -- He could have gone to anybody

25   at all.    He told me that he just needed to talk to


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                             270



 1   him about some things and promised me that he didn't

 2   want to talk to me [sic] -- talk to him about illegal

 3   drugs or getting any drugs or anything.

 4   Q.       So you didn't give him the number?

 5   A.       No, I did not give him the number because I

 6   was just too afraid that, you know, he might slip up.

 7   Q.       Sure.    And eventually, did Mr. -- did Lo get

 8   Adam's number from you?

 9   A.       Yes.    I contacted Lo and told him Adam was

10   trying to reach him.    And Lo said that he had been

11   wanting to talk to him but couldn't because he was in

12   jail for a while.

13            And I voiced my concern about how I didn't

14   want Adam to relapse and get back into that life.

15   It's very difficult to get out of.     And he told me

16   that he wasn't going to sell Adam anything, that he

17   just needed to talk to him because they are friends.

18   Q.       Now, at some point later in February, did --

19   or excuse me -- later in January, did you continue to

20   get heroin from Lo?

21   A.       I don't exactly remember what months and

22   dates and times that I had purchased because I've --

23   I've -- I -- There's a point -- Around that time, I

24   was very heavily into drugs.

25            I had lost my nana, who had raised me, and I


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                              271



 1   was very depressed.     So I don't remember a lot from

 2   around that time.

 3   Q.       Do you remember the conversation that you

 4   had with Lo after Adam died?

 5   A.       Vaguely.     I remember asking him if he had

 6   heard about it.     And he said, yeah, and that he felt

 7   really bad about what had happened.       And, like, I had

 8   heard a lot of different stuff on the street.

 9   Q.       And I'm not talk-      -- asking about what you

10   heard on the street.     What I'm asking is what

11   Mr. Stevenson said.

12   A.       He said that he felt really bad about what

13   happened about that.     And he always voiced concern

14   that he didn't want that to happen to -- like, he

15   wouldn't want that to happen to me and that I need to

16   be careful.

17            And that if I wasn't careful, then he would

18   not sell to me anymore because he didn't want

19   anything like that to happen to someone that he used

20   to sell to.

21   Q.       So he wouldn't sell any more heroin to you

22   if you weren't careful?

23   A.       Correct.

24   Q.       And did you overdose in February?

25   A.       It was shortly after my nana passed away, I


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                     272



 1   overdosed, yes.

 2   Q.          Okay.   And did you receive heroin from

 3   Mr. Stevenson the day you overdosed?

 4   A.          Yes.

 5   Q.          Was it potent?    Was it strong?

 6   A.          Yeah.   It was good.    It was good heroin.

 7   Q.          Okay.   Did you take other drugs that day?

 8   A.          Yes.

 9   Q.          Did you take other heroin that day?

10   A.          I took more heroin that day.         I don't know

11   if it was the same kind or not.

12   Q.          But the stuff that you got from

13   Mr. Stevenson was strong?

14   A.          Yeah.   It was decent, but I never overdid

15   it, you know.

16   Q.          Okay.   Do you remember if you continued to

17   purchase heroin from Mr. Stevenson after your

18   overdose?

19   A.          I had talked to him one time after my

20   overdose and told -- And he had known about what

21   happened.     And he was kind of upset and told me that,

22   like I had just mentioned just a few minutes ago,

23   that he wanted me to be careful; otherwise, he would

24   not sell to me anymore.

25               But I'm sorry.    What was the -- what was the


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                  273



 1   question again?

 2   Q.       No.     I think you've answered.      Thank you,

 3   ma'am.

 4   A.       Okay.

 5   Q.       So when was the last time, if you know, that

 6   you received heroin from the defendant?

 7   A.       Oh, God.     It was -- I think it was right

 8   before the first time he had went to jail.         Because

 9   then he had gotten out of jail.        And he told me that

10   he was out of the game.

11            So I didn't get any heroin from him after he

12   got released from jail.     He told me he was done.

13   Q.       Okay.

14   A.       And it's not --

15   Q.       That's fine.     Thank you.

16            Do you know when in the year that was?

17   A.       I don't remember the exact date.

18   Q.       Okay.     That's fine.

19            Now, would it be fair to say that you have

20   purchased heroin on a lot of occasions?

21   A.       Yes.

22   Q.       I'm not trying to embarrass you, but is that

23   true?

24   A.       Yes.

25   Q.       Have you ever, in the time that you have


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               274



 1   purchased heroin -- Are you listening to my question?

 2   A.       Yes, sir.

 3   Q.       Have you ever, in the time that you have

 4   purchased heroin, purchased it in anything other than

 5   the torn-off corner of a Baggie?

 6   A.       No.

 7   Q.       You've never seen it packaged in any other

 8   way?

 9   A.       Maybe in a cigarette.      Inside the paper of

10   the cigarette, maybe.    I know multiple different

11   people, most of them do the corner in the Baggie, but

12   I think maybe --

13   Q.       Hold on.

14   A.       -- in a cigarette thing.

15   Q.       I'm asking what you have purchased.      Have

16   you ever seen it in something other than the corner

17   of a Baggie?   Do you understand the question?

18   A.       That all ever in my --

19   Q.       All the times that you've bought.

20   A.       The corner of a Baggie and the inside of a

21   cigarette pack, like the silver part that you would

22   pull off the top of the cigarette pack.

23            MR. LAMMERS:    Okay.    I think that's all the

24   questions I have.    Thank you.

25            Stay here for a second.


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                                275



 1               THE COURT:     Cross-examination?

 2               MR. GOLDENSOPH:     Thank you, Your Honor.

 3                           CROSS-EXAMINATION

 4   BY MR. GOLDENSOPH:

 5   Q.          Ms. Nelson, how long have you used drugs?

 6   A.          How long?

 7   Q.          Yeah.

 8   A.          About three years now.

 9   Q.          Okay.    And what kind of drugs have you used?

10   A.          Well, it started out with cocaine.       And then

11   I did a little bit of meth here and there.         And I got

12   really depressed.

13               And my ex was into heroin, so he got me to

14   try that.     And I didn't know about the withdraws.

15   And I had tried it and done it for a few days and

16   experienced the withdraws and had kind of got stuck

17   on it.   It hurts.

18   Q.          Sure.    So how long have you used heroin, do

19   you think?

20   A.          About two and a half years.

21   Q.          Can you estimate about how many people

22   you've purchased drugs from?

23   A.          A lot.    So many, I can't even count.

24   Q.          Sure.    How about heroin?    How many -- Do you

25   have an estimation as to how many people you've


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                              276



 1   purchased heroin from?

 2   A.         A lot.

 3   Q.         Okay.    And all these people would be from

 4   Dubuque; correct?

 5   A.         What's that?

 6   Q.         At the very least, the majority of the

 7   people you've purchased heroin from were from

 8   Dubuque; correct?

 9   A.         A big percentage of them, yes.

10   Q.         Okay.    My point is, there's a lot of heroin

11   dealers in Dubuque; correct?

12   A.         Not as much as there used to be.

13   Q.         Okay.    Back in January or February 2017,

14   there were a lot of heroin dealers in Dubuque;

15   correct?

16   A.         I don't -- I didn't know all of them.     I

17   didn't know everyone.       So --

18   Q.         But you knew a lot of them, of dealers?

19   A.         I knew a few -- quite a few of them, yes.

20   Q.         Okay.    Would you sometimes have to bounce

21   around from dealer to dealer to get heroin?

22   A.         Yes.

23   Q.         And is that because sometimes a heroin

24   dealer doesn't have heroin up for you on a particular

25   day?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                 277



 1   A.          Yes.

 2   Q.          And so you described the withdrawal

 3   symptoms.     You -- you don't want to go through those

 4   withdrawal symptoms; correct?

 5   A.          No.     It feels like you're dying, like, a

 6   slow painful death.        And you don't want to do

 7   anything.     It hurts really bad.

 8   Q.          Sure.     And the way to get rid of those

 9   symptoms is to get heroin; correct?

10   A.          Right.

11   Q.          So if -- if you're -- you've got somebody

12   that you usually go to who is out of heroin, you'll

13   go to someone else; correct?

14   A.          Correct.

15   Q.          All right.     Do you -- do you ever store

16   heroin or keep it for more than a day?

17   A.          Yes.

18   Q.          Like how often does that happen?      Is it a

19   rare occasion or is it --

20   A.          Not -- not really very much anymore.

21   Beforehand, though, yeah, I would stock up.           Like, I

22   would call quite a few different dealers, and I would

23   just stock up on it, kind of.

24   Q.          Okay.     All right.   Do you remember -- Well,

25   in February -- On February 11th, or thereabouts, you


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                278



 1   overdosed.    On February 11th, 2017, you had an

 2   overdose situation; correct?

 3   A.       Correct.

 4   Q.       And on February 17th, 2017, do you recall

 5   still being in the hospital?

 6   A.       I was pretty out of it in the hospital.       I

 7   don't remember a lot of people that even came up and

 8   visited me.

 9   Q.       Sure.    But Officer Leitzen came and visited

10   with you; correct?    Chad Leitzen?

11   A.       In the -- When -- In the hospital?

12   Q.       Yeah.

13   A.       I don't rem- -- I don't remember a lot of

14   stuff from my hospital visit.     I was in there for

15   quite a while.    And I had fallen and hitten [sic] my

16   head a few times when I was in the hospital.

17   Q.       And you were -- Do you remember being asked

18   about your overdose while you were in the hospital?

19   A.       Yeah.    I -- I -- And I remember being asked

20   what all I had taken.

21   Q.       Well, do you remember telling Officer

22   Leitzen that you were at Scott Winkelman's house, and

23   he put something in your coffee?

24   A.       Yes.

25   Q.       And then you didn't know anything was in


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                   279



 1   that coffee; correct?

 2   A.          I didn't know until I started feeling really

 3   weird.     And then I went to go sit on the couch.          And

 4   I said, "I feel really weird."           And then Scott

 5   Winkelman started laughing a bunch and said that he

 6   had putten [sic] a bunch of Xanax in my coffee.

 7               And I had already orally taken a few Xanax.

 8   And I think he said he put 18 Xanax in my coffee.

 9   Q.          All right.     I'm going to stop you there.

10   And then after that, you observed Mr. Winkelman load

11   some heroin in a syringe, and he injected it into

12   you; correct?

13   A.          It was actually crack.        We were also smoking

14   crack.     He had loaded up a thing of crack.        And then

15   he -- There was a little bit of heroin at his house.

16   And I had done a small bump that he had given me.

17   Q.          So you're saying he loaded crack into a

18   syringe?

19   A.          No.   No.    A pipe.     Crack into a pipe to

20   smoke.     And I have no idea where he got that.

21   Q.          Hold on, ma'am.        Do you recall telling

22   Officer Leitzen that day that Mr. Winkelman got some

23   heroin out and cooked it up in a spoon?

24   A.          I do not recall.

25   Q.          Do -- do you suppose it would help your


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                280



 1   memory if you reviewed Officer Leitzen's report of

 2   his conversation with you?

 3   A.         Is that the same paper you guys -- that I

 4   had read prior to coming here?

 5   Q.         I don't know the answer to that question,

 6   ma'am.

 7   A.         Oh.     I had read a paper from Officer Leitzen

 8   of a conversation that we had had before -- prior to

 9   coming here.

10              MR. GOLDENSOPH:     Your Honor, may I approach?

11              THE COURT:     You may.

12              MR. GOLDENSOPH:     Does this look familiar?

13              MR. LAMMERS:     What are you showing her,

14   Counsel?

15              MR. GOLDENSOPH:     Can I have it back, please.

16              MR. LAMMERS:     Thank you.

17   BY MR. GOLDENSOPH:

18   Q.         I'll tell you what.       I'll direct your

19   attention --

20   A.         Okay.

21   Q.         Before you start talking, is that the

22   document that you reviewed earlier?

23   A.         I don't think this is the exact document

24   that I read earlier.

25   Q.         Can I grab it.     Did you review the portion


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                 281



 1   that I had sort of highlighted for you?

 2   A.          Yes.    I read that.

 3   Q.          After reviewing that portion, is your memory

 4   of that conversation better?

 5   A.          Yes.

 6   Q.          All right.    So during that conversation, you

 7   told Officer Leitzen that Winkelman had put something

 8   into your coffee; correct?

 9   A.          Correct.

10   Q.          And then you felt woozy or something?     You

11   felt weird at that point; correct?

12   A.          Correct.

13   Q.          And then Mr. Winkelman cooked up some heroin

14   and put it in a spoon; correct?

15   A.          Yes.

16   Q.          And then he drew it up into a syringe --

17   A.          (Indicating by nodding.)

18   Q.          -- and injected it into you; correct?

19   A.          I wouldn't let him inject it into me.     I

20   then took it to the bathroom and had done it

21   myself --

22   Q.          All right.

23   A.          -- what he had given me.

24   Q.          Okay.    Fair enough.   In any event, that's --

25   It's after that that you overdosed; correct?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                282



 1   A.          Yes.

 2   Q.          All right.     Now, you also told Officer

 3   Leitzen that day that, prior to that particular use,

 4   you hadn't used heroin for a month; correct?

 5   A.          I'm -- Prior to that, just that one time

 6   there; is that what you mean?

 7   Q.          Correct.     Would it help to review the report

 8   again?

 9   A.          The same part that you had highlighted

10   before or would it be a different part?

11   Q.          Different part.

12   A.          Yeah.   It would help if I would be able to

13   read that, please.

14   Q.          All right.     This time I'm going to have you

15   review --

16   A.          Okay.   Yeah, that sounds about right.

17   Q.          Okay.   Well, look.    After reviewing the

18   portion I highlighted, is your memory of that

19   conversation helped?

20   A.          Yes.

21   Q.          From that same conversation with Leitzen,

22   you told Officer Leitzen that you had not used heroin

23   prior to that use for about a month; correct?

24   A.          I was in the Suboxone program.       And you

25   can't use heroin and Suboxone at the same time.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                  283



 1   Q.         So it had been about a month that you'd used

 2   heroin since that injection from Mr. Winkelman;

 3   correct?

 4   A.         I had gotten high one -- one time earlier

 5   that day before with Winkelman.

 6   Q.         That's not what you told Officer Leitzen,

 7   though; correct?

 8   A.         I told him that a few days ago.

 9   Q.         You -- you stated that you had not used

10   heroin for about a month prior to that use.          And

11   "that use" being the use that you got from

12   Mr. Winkelman; correct?

13   A.         I'm sorry.    I'm confused.

14   Q.         Okay.   You were talking with Officer Leitzen

15   that day about the overdose; correct?

16   A.         What date?

17   Q.         February 17th.

18   A.         Of this month?    Or I'm sorry.      This year?

19   Q.         February 17th, 2017, you were in the

20   hospital; correct?

21   A.         Okay.

22   Q.         And you were talking with Officer Leitzen at

23   that point; correct?

24   A.         Yes.

25   Q.         And you had told Officer Leitzen about


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                  284



 1   getting heroin from Mr. Winkelman at that point;

 2   correct?

 3   A.         Yes.

 4   Q.         And after using that heroin, you overdosed;

 5   correct?

 6   A.         Yes.

 7   Q.         And you then said, prior to that use, you

 8   hadn't used heroin for a month; correct?

 9   A.         I don't remember say- -- saying that, but I

10   had used one other time earlier that day.

11   Q.         All right.     Now, you were then asked by

12   Officer Leitzen that -- who you'd been getting heroin

13   from prior to -- you know, a period prior to that

14   month; correct?

15              So he asked, "All right.      A month ago you

16   were using.       Who were you getting heroin from?"    He

17   asked you that; correct?

18   A.         I don't remember the exact word-for-word

19   conversation of everything.

20   Q.         But he asked you who you were getting it

21   from; correct?

22   A.         I guess, probably.      He probably did ask me

23   that, yes.

24   Q.         And you told him T Oso and Dino; correct?

25   A.         Actually, through Julius.      And he would go


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                              285



 1   through those people.

 2   Q.       Okay.     Thank you.   So Julius would supply

 3   you with the heroin, but the heroin came from T Oso

 4   and Dino; correct?

 5   A.       Correct.

 6   Q.       And not a single one of those people is

 7   Mr. Stevenson; correct?

 8   A.       No.     None of those people are

 9   Mr. Stevenson --

10   Q.       Okay.

11   A.       -- at all.

12   Q.       All right.     And on that day when you were

13   talking with Mr. Leitzen, you didn't say a single

14   thing to Officer Leitzen about getting heroin from

15   Mr. Stevenson; correct?

16   A.       On what day?

17   Q.       February 17th, 2017, when you were sitting

18   in the hospital talking with Officer Leitzen.

19   A.       I do not think that I meant -- On that date,

20   I do not think I mentioned anything about

21   Mr. Stevenson.

22   Q.       Okay.

23   A.       I just remember --

24   Q.       That's --

25   A.       Okay.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                 286



 1   Q.         Hold on.      Hold on.

 2   A.         Sorry.

 3   Q.         But later on, Officer Stevenson [sic] -- or

 4   sorry -- Officer Leitzen actually started asking you

 5   about Mr. Stevenson; correct?

 6   A.         Correct.

 7   Q.         And he asked you, "When was the last time

 8   you bought heroin from Lo"; correct?

 9   A.         I mean, I guess he probably would have asked

10   me that.

11   Q.         Would it help you remember if I showed you

12   that portion of the report?

13   A.         Was it like a traffic stop --

14   Q.         Well, hold on.

15   A.         -- that he would have asked me that?

16   Q.         No.     No.   No.   No.    I'm still talking about

17   February 17th at the hospital.

18   A.         Oh, okay.

19              MR. GOLDENSOPH:       May I approach, Your Honor?

20              THE COURT:      You may.

21   BY MR. GOLDENSOPH:

22   Q.         Just this first sentence.         Let me know when

23   you're done.

24   A.         Okay.

25   Q.         All right.      Does reviewing that portion help


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                287



 1   you remember that portion of the conversation?

 2   A.         (Indicating by nodding.)     And what about --

 3   what about it?

 4   Q.         You told Officer Leitzen on February 17,

 5   2017, that the last time you purchased heroin from Lo

 6   was about a -- one and a half to two months ago;

 7   correct?

 8   A.         If that's what it says in the report, then I

 9   guess that's what I did say to him.

10   Q.         Now, you testified earlier that you talked

11   to Mr. Stevenson about Mr. Birch's death shortly

12   after it occurred.       And he said -- You said he felt

13   bad; correct?

14   A.         Yes.

15   Q.         And when you say that, what -- You mean

16   that, "Oh, that's too bad.       It was a shame that that

17   occurred"; correct?

18   A.         Correct.

19   Q.         All right.

20   A.         Like, he --

21   Q.         I don't -- Hold on.

22   A.         Okay.

23              MR. GOLDENSOPH:     I think that's all I have,

24   Your Honor.

25              THE COURT:     Redirect examination?


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                            288



 1                       REDIRECT EXAMINATION

 2   BY MR. LAMMERS:

 3   Q.       What was the context of the conversation

 4   about Lo feeling bad about Adam's death?

 5   A.       What about it?

 6   Q.       Tell us about the conversation.

 7   A.       I had just asked him if he had heard about

 8   what happened to Adam.     And he said, yeah, that

 9   that's too bad, and that he was his buddy, and -- you

10   know.

11   Q.       Did he tell you that he felt guilty?

12   A.       He said that he felt bad about, you know,

13   what happened, about him relapsing and losing his

14   life.

15   Q.       That's not my question.      My question is, did

16   he tell you he felt guilty?

17   A.       I don't remember if he exactly said that

18   exact word.

19   Q.       Do you remember our conversation in Dubuque

20   a week or so ago?

21   A.       Vaguely.     Like --

22   Q.       Things tend to blur, don't they?

23   A.       I have a really bad memory.

24   Q.       Okay.    Do you remember as we were sitting

25   there discussing your testimony?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                 289



 1   A.          Some of it, yes.

 2   Q.          Okay.   Did you tell us that you thought he

 3   meant he felt guilty?

 4   A.          That he felt bad about it, as in he might

 5   have sold him some or not.        I had talked to Adam,

 6   though.     And he told me that he was not looking to

 7   get back into the stuff.

 8   Q.          Nope.   See, hold on a second now.    We're

 9   talking about a conversation that we had after Adam

10   died.     I don't want to know what Adam said back when

11   you talked to him in January.        What I'm asking you

12   about is that other conversation.

13               Do you understand what I mean?

14   A.          I'm not sure.

15   Q.          Okay.

16   A.          I'm sorry.

17   Q.          It's okay.    I just want you to testify as to

18   what your recollection is.

19               Do you remember talking to Officer Leitzen

20   in June of 2017 when you were -- when you were in

21   jail?

22   A.          I -- Bits and pieces.     I was pretty out of

23   it.     When I had got into jail, I was withdrawing

24   extremely bad.      And I wasn't in the right mind-set --

25   Q.          Were you more --


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                290



 1   A.          -- when I spoke to him.

 2   Q.          Were you more out of it when you were in

 3   jail than you were in the hospital bed, what, six

 4   days after an overdose?

 5   A.          Was I what?

 6   Q.          Which time were you more out of it?      The

 7   time you were in jail or the time you were in the

 8   hospital?

 9   A.          "More out of it"?

10   Q.          Yeah.

11   A.          What do you mean by "more out of it"?

12   Q.          I'm sorry.    I'm not asking a very good

13   question.

14               It seems to me like you were a little bit

15   foggy when you were in the hospital.         Is that fair to

16   say?

17   A.          Yes, very.

18   Q.          Okay.   And you had trouble until

19   Mr. Goldensoph actually showed you a report of what

20   you said; is that fair?

21   A.          Yes.

22   Q.          Okay.   Do you remember the discussion you

23   had in the jail with Mr. Leitzen?

24   A.          What?   After you guys showed me

25   paperworks -- paperwork of that -- from what happened


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               291



 1   that day, then I remember a little bit of it, yes.

 2   Q.          Okay.    Do you remember talking about what Lo

 3   told you about Adam's overdose?

 4   A.          That he had felt really bad about what

 5   happened.     He doesn't want that to happen to anyone

 6   else.   He just voiced his concern.        And I don't know

 7   if that meant that he had given it to him and that's

 8   why he felt bad or if he just felt bad because he was

 9   his friend and he overdosed.

10   Q.          Would it refresh your recollection if I

11   showed you the report of the -- the interview that

12   you had with the -- the officer?

13   A.          The paper?

14   Q.          Yeah.

15   A.          Maybe.

16   Q.          All right.

17               MR. LAMMERS:     I'm sorry, Your Honor.   May I

18   approach?

19               THE COURT:     You may.

20   BY MR. LAMMERS:

21   Q.          Would you please read through that.

22   A.          Just the highlighted or all of it?

23   Q.          The highlighted.

24   A.          Okay.

25   Q.          Don't say anything.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                   292



 1   A.          All right.

 2   Q.          Did you read it?

 3   A.          Yes.

 4   Q.          Okay.    After you've reviewed that, do you

 5   recall that conversation?

 6   A.          Yes.    I recall some of the conversation.

 7   Q.          Okay.    Do you have a recollection of this --

 8   the conversation that you had with the officer?

 9   A.          Yes.

10   Q.          Do you remember telling him that Lo told you

11   he gave Adam the heroin that killed him?

12               MR. GOLDENSOPH:     Your Honor, I'm going to

13   object to leading.

14               THE COURT:     That's allowed.   Overruled.

15               THE WITNESS:     So I can answer?

16               THE COURT:     You may.

17   BY MR. LAMMERS:

18   Q.          Yes.

19   A.          Okay.    I remember the conversation, except

20   for the part of saying that Lo gave him that, because

21   sometimes I can't decipher reality and dreams.            I

22   have borderline personality disorder.

23   Q.          Okay.    You agree that the report would be

24   accurate?

25   A.          Yes.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                   293



 1             MR. LAMMERS:      I don't have any other

 2   questions.     Thank you.

 3             THE COURT:     Further recross-examination?

 4                        RECROSS-EXAMINATION

 5   BY MR. GOLDENSOPH:

 6   Q.        Is it fair that the reason why you don't

 7   remember Lo ever telling you that is because it never

 8   happened; correct?

 9   A.        That could be a possibility.         Like I said,

10   sometimes I can't decipher stuff between reality and

11   dreams.   A lot of this stuff I don't even remember

12   that happened at all.       That has happened and --

13   Q.        On that particular day, you had just been

14   arrested; correct?

15   A.        I think so, yes.

16   Q.        And, in fact, you were also possibly facing

17   some charges to do -- having something to do with a

18   scale that was somebody else's that you were found

19   with or something like that?

20   A.        In Dubuque County?

21   Q.        Correct.

22   A.        I was not found with a scale on me.         My

23   friend was driving his vehicle, and the scale was in

24   his vehicle.

25   Q.        Okay.    But you were concerned that you might


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              294



 1   have some sort of connection with that charge at that

 2   time; correct?

 3   A.         I was -- I didn't -- I was never told that

 4   any of us were going to be getting charged --

 5   Q.         Okay.

 6   A.         -- with the scale or anything in the

 7   vehicle.

 8   Q.         Well, you were, nevertheless, arrested on

 9   some warrants; correct?

10   A.         Correct.

11   Q.         And you didn't want to be in jail; correct?

12   A.         Of course not.      No one wants to be in jail.

13   Q.         Right.     Right.   And at some point during the

14   conversation, Officer Leitzen asked you -- told you

15   he wanted to talk to you about Adam Birch's death and

16   Mr. Stevenson; correct?

17   A.         Yes.     I think so.

18   Q.         So he started the conversation about that --

19   A.         Yes.

20   Q.         -- correct?

21   A.         He brought it up.

22   Q.         And so you knew what he wanted to talk

23   about; correct?

24   A.         Yes.

25   Q.         And at that point you started asking him


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                            295



 1   about, "Well, if I do this, can it help me get out of

 2   jail"?

 3   A.         Correct.

 4   Q.         You went on about that for quite a while;

 5   correct?

 6   A.         What do you mean?

 7   Q.         Well, you asked him a lot of questions about

 8   getting out of jail and what you can do to help

 9   yourself get out of jail; correct?

10   A.         Correct.

11   Q.         And it's only after that that you said

12   anything about Lo saying "I sold Adam Birch those

13   drugs"; correct?

14   A.         I'm sorry.   Can you repeat that?

15   Q.         After that conversation about trying to get

16   out of jail, after that was when you said, "Yeah, Lo

17   told me, 'I sold Adam those drugs.'"

18   A.         I don't remember exactly saying it that way.

19   All I know is that he felt bad about what happened,

20   and, you know, I know that he cares about people.

21              Mr. Stevenson is a very intelligent man.

22   And he himself did not do drugs.     And he didn't want

23   to sell them to people that -- if he thought they

24   were going to abuse -- abuse them to the point where

25   something -- they could get harmed.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                    296



 1   Q.          Okay.   All right.     I guess my question is,

 2   you didn't say anything about the conversation that

 3   you had with Lo after Mr. Birch's death until Officer

 4   Leitzen asked you about it; correct?

 5   A.          I think -- I think so.

 6               MR. GOLDENSOPH:      Okay.    That's all I have,

 7   Your Honor.

 8               THE COURT:     Thank you.     You may step down.

 9   You are excused.

10               THE WITNESS:     Thank you.

11               THE COURT:     Ladies and gentlemen, it's about

12   12:15.     And so we're going to take our afternoon

13   break now.     We'll be on break for 20 minutes.        And so

14   we'll come back at 12:35.

15               Remember, on this break, again, do not talk

16   among yourselves about this case.           And we'll see you

17   back here after 20 minutes.

18               THE CLERK:     All rise.

19               (Jury exits.)

20               THE COURT:     All right.     Please be seated.

21               Mr. Lammers, anything we need to talk about

22   during this break?

23               MR. LAMMERS:     Yes, Your Honor.     I understand

24   the Court's policy in regards to redirect and

25   recross.     I'm going to be asking the Court to make an


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                              297



 1   exception in this particular case for redirect.

 2            And Counsel -- It has to do with questions

 3   Counsel asked on recross.     He left the implication

 4   that there was somehow a promise that she would be

 5   left out of jail.

 6            And I'm not saying he did this

 7   intentionally, but I believe the questions left a --

 8   left that implication that she -- that then the

 9   report goes on to talk about the fact that she was

10   asking to get out of jail.

11            And then at that point, the part that was

12   not brought out, and I believe leaves a misleading

13   impression with this jury, is that the officer

14   advised her that he would not make her any deal, and

15   she agreed to answer the questions anyway.

16            I believe that I should be entitled to ask

17   that on recross -- or excuse me -- redirect in light

18   of the implication of the questions by Counsel.

19            And he referred specifically to the report

20   and the fact that she only answered questions after

21   she asked about getting out of jail.

22            THE COURT:   Mr. Goldensoph?

23            MR. GOLDENSOPH:     Well, Your Honor, I don't

24   believe I mischaracterized anything about what

25   occurred that day.


                    Sarah J. Dittmer, CSR, RPR
                          1(888)388-2723
                                                                 298



 1              And regardless of whether or not she was

 2   told anything by Officer Leitzen about getting out of

 3   jail, I think it's clear, her motivation was to try

 4   to get out of jail.

 5              And the Court's already excused her, so I

 6   believe this witness should be done.

 7              THE COURT:     All right.     I am going to grant

 8   leave to the Government.       It was not anything that

 9   Mr. Goldensoph did intentionally, but I think the

10   jury could be left with a less-than-a-full

11   comprehension.

12              They may still conclude, as Mr. Goldensoph

13   wants them to interpret, that she was motivated to

14   make up something about the defendant to curry favor.

15              But the Government has a right, I think, to

16   address the full context of what promises were made

17   or not made to her regarding the benefits she would

18   receive.

19              And so I'm going to grant leave to the

20   Government to either re-call her for further redirect

21   examination or you can call Investigator Leitzen to

22   establish that same thing, however you want to do it.

23   But I will grant leave to do it on that narrow issue.

24              MR. LAMMERS:     Thank you.     I believe that

25   I'll call Officer Leitzen since we'd already


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                 299



 1   discussed perhaps calling him again at the end of the

 2   case.   And I will, with the Court's permission, tell

 3   that witness she can --

 4               THE COURT:     That's fine with me.

 5               MR. LAMMERS:     Thank you, Your Honor.

 6               THE COURT:     Thank you.   Anything else we

 7   need to take up?

 8               MR. LAMMERS:     No, thanks, Your Honor.

 9               THE COURT:     Mr. Goldensoph?

10               MR. GOLDENSOPH:     No.

11               THE COURT:     Mr. Lammers, can you give me an

12   idea -- At the end of the day, I'd like to give the

13   jury an idea of where we are in the trial.

14               Are we progressing as you estimated?        Do we

15   look like we're going to finish the evidence

16   tomorrow?     Are we finishing Friday morning?        What --

17   what's your best estimate at this point.

18               MR. LAMMERS:     This thing will be submitted

19   by the end of the day tomorrow.         I anticipate we will

20   get through at least one more cooperator, perhaps two

21   cooperators, yet today.

22               We have two very short law enforcement

23   witnesses as well.       I believe -- I think at the very

24   most we run into a hour or two in the morning, and

25   then, depending on what defense counsel has in its


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                   300



 1   case in chief, if any, I think we'll have argument --

 2   plenty of time for argument tomorrow.        And I think

 3   we'll have it submitted tomorrow.

 4            THE COURT:     Very good.     I won't give them

 5   any false hopes, but I will tell them we are on

 6   schedule and we fully anticipate this case will be

 7   submitted to them as planned.        And that way, if

 8   something unexpected arises, I haven't created false

 9   hope with the jury.

10            MR. LAMMERS:     Thank you.

11            THE COURT:     All right.     Thank you.    We're on

12   break.

13            (Recessed 12:18 p.m.; resumed 12:35 p.m.)

14            THE CLERK:     All rise.

15            THE COURT:     Is there anything that we need

16   to take up?

17            MR. LAMMERS:     I don't believe so.       This is

18   an in-custody witness next, Your Honor.

19            THE COURT:     Okay.   Very good.

20            We're ready.

21            (Jury enters.)

22            THE COURT:     Go ahead and have a seat.         We're

23   down one -- Yep.

24            THE MARSHAL:     My fault, Your Honor.       I

25   apologize.


                    Sarah J. Dittmer, CSR, RPR
                          1(888)388-2723
                                                                 301



 1              THE COURT:     No, that's all right.

 2              All right.     We are back in the matter of

 3   United States of America versus Michael Stevenson,

 4   Case Number 18-CR-1023.

 5              When we left off, it was still in the

 6   Government's case in chief.

 7              And so the Government may call its next

 8   witness.

 9              MR. LAMMERS:     Thank you, Your Honor.

10              We call John Walgren.

11              THE COURT:     And, ladies and gentlemen,

12   Mr. Walgren is in custody, so he'll be coming through

13   that door here as soon as the marshals can bring him

14   in.

15              Mr. Walgren, please step right over here to

16   this chair.    Raise your right hand as best you can.

17   I'll place you under oath.

18                           JOHN WALGREN,

19   being produced, sworn as hereinafter certified, was

20   examined and testified as follows:

21              THE COURT:     All right.   Please have a seat

22   in that chair.    The marshal will help you.      We want

23   you to pull up to that counter as close as you can.

24              And when you are comfortable, please state

25   your name and spell your name for the court reporter.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                              302



 1            THE WITNESS:     John C. Walgren.     J-O-H-N

 2   W-A-L-G-R-E-N.

 3            THE COURT:     Thank you.

 4            You may proceed.

 5            MR. LAMMERS:     Thank you, Your Honor.

 6                        DIRECT EXAMINATION

 7   BY MR. LAMMERS:

 8   Q.       Mr. Walgren, how old a man are you?

 9   A.       25.

10   Q.       Where are you from?

11   A.       Dubuque, Iowa.

12   Q.       And how long have you lived in Dubuque?

13   A.       All my life.

14   Q.       And I see that you're in an orange jumpsuit.

15   Are you currently in custody?

16   A.       Yes, sir.

17   Q.       And have you previously pled guilty to a

18   Federal felony charge?

19   A.       Yes, I have.

20   Q.       Would it be fair that you have signed a

21   cooperation plea agreement with the Government?

22   A.       Yes, I believe so.

23   Q.       You believe so or you have?

24   A.       Yes, I have.

25   Q.       Okay.    And would it also be fair to say that


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                             303



 1   you have engaged in some prohibited behavior since

 2   you signed your plea agreement?

 3   A.         Yes.

 4   Q.         You had Xanax sent into the jail to you,

 5   didn't you?

 6   A.         I did.

 7   Q.         And you knew that was wrong?

 8   A.         I did.

 9   Q.         And you knew that you weren't supposed to

10   have it?

11   A.         I did.

12   Q.         Was it your prescription?

13   A.         It was.

14   Q.         But you still know you still weren't

15   supposed to have it?

16   A.         Yeah.

17   Q.         And you tried -- You snuck it in; right?

18   A.         I did.

19   Q.         Now, it would be fair to say, Mr. Walgren,

20   that you are a drug addict; is that correct?

21   A.         Yes.

22   Q.         What's your drug of choice or your drug of

23   need?

24   A.         Opiates.

25   Q.         Are you a heroin addict?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                           304



 1   A.       I was.

 2   Q.       How did you get started with that?

 3   A.       I was on prescription pain medicines for a

 4   few years, and a story like a lot of other people:    I

 5   was cut off of them and tried getting pills on the

 6   streets for a while and jumped to heroin.

 7   Q.       When you say you jumped to heroin, why?

 8   A.       Prescriptions were extremely expensive.

 9   Q.       So you could get heroin cheaper?

10   A.       Yes.

11   Q.       Were you an intravenous drug user?

12   A.       For a period of time, yes.

13   Q.       Was that heroin?

14   A.       Yes.

15   Q.       Do you use other drugs too?

16   A.       Yes.

17   Q.       Like what?

18   A.       Marijuana, prescription medicine.

19   Q.       Do you use methamphetamine?

20   A.       I have.

21   Q.       Now, at some point you were working with the

22   task force; is that true?

23   A.       Yes.

24   Q.       Why?

25   A.       I was with a girl in December of '16, and


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                 305



 1   she ended up having an overdose.      And I did call 911.

 2   And I feel like I saved her life.        But I did end up

 3   working with the drug task force after they started

 4   asking me questions about that.

 5   Q.        Well, you actually went and got the heroin

 6   and then shared it with her, didn't you?

 7   A.        Yes.    We pooled our money.

 8   Q.        You pooled your money?     What's that called?

 9   A.        I'm sorry?

10   Q.        Have you ever heard the expression "throwing

11   down"?

12   A.        Yes.

13   Q.        Is that what pooling your money means?

14   A.        Yes.

15   Q.        Now, I want to be clear.       The heroin that

16   you got that day, that has nothing to do with

17   Mr. Stevenson; is that correct?

18   A.        No, it doesn't.

19   Q.        Okay.    That's somebody else?

20   A.        Yes.

21   Q.        Okay.    And were you working off a charge?

22   A.        Yes.

23   Q.        What does that mean to you?

24   A.        I -- Rather, I was cooperating to avoid a

25   charge.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                             306



 1   Q.       Okay.     So if you cooperated, you knew you

 2   wouldn't get charged; fair to say?

 3   A.       Correct.

 4   Q.       Okay.     And did you cooperate?

 5   A.       I did.

 6   Q.       And while you were cooperating, you

 7   continued to use heroin, didn't you?

 8   A.       Yes, I did.

 9   Q.       And, in fact, you would use heroin sometimes

10   the same day that you'd do a controlled buy for

11   Officer Leitzen and the task force; correct?

12   A.       Yes.     It was habitual use.

13   Q.       Because you were an addict?

14   A.       Yes.

15   Q.       Okay.     And at some point were you cut off

16   from being a cooperator?

17   A.       Yes.

18   Q.       When was that?

19   A.       Spring of '17.

20   Q.       Why?

21   A.       Because I arranged to leave some heroin

22   behind after a controlled buy and go back for it.

23   Q.       So if I understand correctly, you used task

24   force money to pay for heroin and then stole some of

25   the heroin to use yourself?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                             307



 1   A.         I did.

 2   Q.         And you got caught --

 3   A.         Yes.

 4   Q.         -- right?

 5   A.         Yes.

 6   Q.         And then you got charged?

 7   A.         I did.     Charged with possession.

 8   Q.         Okay.     And would it be fair to say that you

 9   are hoping, as part of your cooperation plea

10   agreement, that you're going to potentially get a

11   reduction for any prison sentence you may get?

12   A.         Yes.

13   Q.         Has anybody made you any promises in regards

14   to that?

15   A.         No.

16   Q.         And, in fact, you're probably facing some

17   additional penalty based on the Xanax thing?

18   A.         Yes.     I believe that's an additional

19   misdemeanor charge, yes.

20   Q.         Okay.     But you're facing another charge for

21   that?

22   A.         Yes.

23   Q.         Do you remember when we met and talked and

24   sort of prepped your testimony?

25   A.         Yes, I do.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                            308



 1   Q.       And that was on a couple of occasions?

 2   A.       Yes.

 3   Q.       Do you remember the last occasion?

 4   A.       Monday.

 5   Q.       And we went through some of your text

 6   messages; right?

 7   A.       We did.

 8   Q.       What do those text messages indicate?

 9   A.       There was some messages that I shared with

10   Adam Birch in 2017.

11   Q.       Were they about methamphetamine trafficking?

12   A.       Yes.

13   Q.       Were they about you being involved in

14   methamphetamine trafficking?

15   A.       Yes.

16   Q.       Did you initially deny that you had been

17   involved in methamphetamine trafficking?

18   A.       Yes.

19   Q.       And did you then admit it when you were

20   confronted with the meaning of those texts?

21   A.       Yes.

22            THE COURT:     Mr. Lammers, you keep saying

23   methamphetamine trafficking.      Do you mean

24   methamphetamine trafficking?

25            MR. LAMMERS:     I do.


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                             309



 1            THE COURT:     All right.

 2   BY MR. LAMMERS:

 3   Q.       Now, this was at the time that you were also

 4   using heroin; is that right?

 5   A.       Yes.     The people I was involved with that

 6   sold methamphetamine, I tried to stay in good graces

 7   with because they could also get me heroin.

 8   Q.       So did you make some money on the side?

 9   A.       Yes.

10   Q.       Were you selling hand to hand or were you

11   middling the deals, or how did it work?

12   A.       Just friends that I knew.      I would get into

13   contact with my friends from -- used to be Illinois.

14   And if they sold enough, they would either cut me in

15   on some of their heroin or give me some money.

16   Q.       Okay.     How long did that go on?

17   A.       Several months.

18   Q.       All right.     I'm going to take you back,

19   then, now to, I guess, January of 2017.

20            Do you remember that?

21   A.       I do.

22   Q.       Do you remember working with the task force?

23   A.       Yes.

24   Q.       And at that point in your life, did you know

25   Michael Stevenson?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            310



 1   A.       Yes, I did.

 2   Q.       Do you see him here in the courtroom?

 3   A.       Yes, I do.

 4   Q.       Could you point him out?

 5   A.       Green shirt.

 6   Q.       I saw you nodding.     That's hard to get that

 7   on the record.   I know it's hard to point when your

 8   hands are cuffed.

 9            You described the man in the green shirt; is

10   that correct?

11   A.       Yes, I did.

12   Q.       What did you know him as?

13   A.       Lo.

14   Q.       And how did you meet him?

15   A.       Through some mutual acquaintances.

16   Q.       When you say "mutual acquaintances," who are

17   we talking about?

18   A.       A girl named Emily Nelson and, I believe,

19   earlier than that, a guy named Michael Greenwood.

20   Q.       When you say through mutual acquaintances,

21   what purpose was it for?

22   A.       Using drugs.    Heroin.

23   Q.       Did you ever use heroin with Mr. Stevenson?

24   A.       No.

25   Q.       So when you say you met him for using drugs,


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                 311



 1   what do you mean?

 2   A.          Purchasing heroin.

 3   Q.          And did you purchase heroin from

 4   Mr. Stevenson?

 5   A.          Yes.

 6   Q.          How did you first get introduced to him?

 7   How did it happen?

 8   A.          I was at a residence in Dubuque by Alpine

 9   and University meeting either him or another person

10   up there.

11   Q.          Who's the other person?

12   A.          He went by Velle.

13   Q.          Did you know his name?

14   A.          I did.    And also Michael Greenwood.

15   Q.          Okay.    And Mr. Greenwood, did -- Excuse me.

16   It's a bad start.

17               So you met the defendant through those other

18   two people?

19   A.          I did.

20   Q.          Tell us how that worked.

21   A.          I would call them and arrange something.

22   And they would tell me to come.         And I believe the

23   first time I met Lo, he came out to me instead of

24   Michael Greenwood.

25   Q.          So you arranged -- When you say you would


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                            312



 1   arrange for something, what are we talking about?

 2   A.       An amount of heroin.

 3   Q.       What did you know it as?

 4   A.       D or dope or H.

 5   Q.       Okay.   And what kind of quantities would you

 6   be purchasing?

 7   A.       Half grams or grams.

 8   Q.       Okay.   If you were getting grams, was that

 9   generally when you were pooling your money with

10   someone else?

11   A.       Normally, yeah.    That was more than I would

12   use in one session.

13   Q.       Okay.   So would that -- Again, I think we

14   talked about this, but is that throwing down?

15   A.       Yes, it is.

16   Q.       Okay.   So the first time or near the first

17   time you met the defendant, you arranged to get

18   heroin through who?

19   A.       Michael Greenwood, I believe.

20   Q.       And the defendant delivered it?

21   A.       Yes.

22   Q.       How did that work?

23   A.       It was at that residence that I talked

24   about.

25   Q.       What residence is it?     Do you have an


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                               313



 1   address?

 2   A.         I don't.     It's on Alpine Street in Dubuque.

 3   Q.         Okay.

 4   A.         I pulled back in the alley behind the

 5   residence, and he came out instead of the -- instead

 6   of Greenwood.

 7   Q.         Who is "he"?

 8   A.         Michael.

 9   Q.         Okay.     What did you know him as?

10   A.         Lo.

11   Q.         Okay.     What happened next?

12   A.         I bought heroin.

13   Q.         What quantity; do you remember?

14   A.         I don't remember the first time, no.

15   Q.         Would it be fair to say that you bought

16   heroin on a lot of occasions?

17   A.         Yes.

18   Q.         Can you ballpark it?

19   A.         20, 25.

20   Q.         I'm sorry.     That was a terrible question.

21   I'm not asking yet about how many times you bought

22   from the defendant.       I'm asking total.

23   A.         Hundreds.

24   Q.         Hundreds of times?

25   A.         Yeah.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                  314



 1   Q.          Okay.   Were you a daily user?

 2   A.          Yes, I was.

 3   Q.          What would you do if you didn't have it?

 4   A.          I'd be very uncomfortable.

 5   Q.          When you say "uncomfortable," what do you

 6   mean?

 7   A.          Withdrawing.

 8   Q.          What does that entail?

 9   A.          Muscle pains, stomach discomfort, nausea.

10   Q.          How long does that go on?

11   A.          Up to 10 days.

12   Q.          Okay.   So you tried to not have that happen,

13   I assume?

14   A.          Yes.

15   Q.          Is there anything you could do if you didn't

16   have heroin to stave that off?

17   A.          There's several medications that they use

18   now for opioid treatment, like Suboxone, but you have

19   to kind of take those every day.        If you just take

20   them to come off of the heroin, yeah.            I did do that

21   once in a while, yeah.

22   Q.          Okay.   So you bought heroin hundreds of

23   times?

24   A.          Yes.

25   Q.          Did you have other sources of supply besides


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               315



 1   Mr. Greenwood and the defendant?

 2   A.         Several.

 3   Q.         Okay.     So after you meet Mr. Stevenson, how

 4   did it go when you got heroin going forward?

 5   A.         It was a while, but I finally got his number

 6   through a girl named Emily Nelson, I believe, when I

 7   started going through Lo personally.

 8   Q.         Before that while, how many times do you

 9   think you went through Mr. Greenwood and Lo would

10   deliver?

11   A.         Five.

12   Q.         It wasn't common?

13   A.         No.     Not -- It was -- When I got his number,

14   it was more common.

15   Q.         It was more -- Once you got his number, it

16   was more common that you would get from Lo?

17   A.         Yes.

18   Q.         But before that, you say you think five

19   times?

20   A.         Yes.

21   Q.         Okay.     And you were calling who to get it

22   those five times?

23   A.         Emily Nelson or Michael Greenwood.

24   Q.         Okay.     So how did you pay?

25   A.         Cash.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                    316



 1   Q.         And what kind of amounts were you being

 2   charged for the quantities?       And let's, I guess,

 3   start with a half gram.

 4   A.         70 or $80.

 5   Q.         And when you would get a gram, how much was

 6   it?

 7   A.         Usually 160.

 8   Q.         Did it ever go up from there?

 9   A.         Sometimes.

10   Q.         Okay.   So after you get Lo's number, how

11   many times -- Or how would it work?        How would you

12   obtain the heroin?

13   A.         I would call the cell phone.         And when he

14   would get back to me, he would tell me where to come.

15   Q.         Where was it?    Where did you usually meet?

16   A.         Many times it was up around University and

17   Alpine Street in Dubuque by a car wash.

18   Q.         Okay.

19   A.         Several times it was downtown by 18th and

20   Central.

21   Q.         And then how did the exchanges work?

22   A.         He'd usually just hop in my car.

23   Q.         How long would they take?

24   A.         30 seconds.

25   Q.         So when you text, would you call, both?            How


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                           317



 1   did it usually work?

 2   A.       Sometimes I'd send a text message and would

 3   get a call from him afterwards, after the text,

 4   tell- -- telling me where to go.

 5   Q.       How many times do you think you got

 6   personally hand to hand heroin from Mr. Stevenson?

 7   A.       20, 25, like I said before.

 8   Q.       Okay.     So in January of 2017, when you began

 9   to work with the task force, did you participate in

10   controlled buys?

11   A.       I did.

12   Q.       And how did those work?

13   A.       Pretty much the same way as how I would

14   normally purchase, only under supervision of the task

15   force.

16   Q.       Would you be strip-searched?

17   A.       I would.

18   Q.       Did they record the transactions?

19   A.       They did.

20   Q.       So do you recall, in February of 2017, doing

21   a controlled buy from the defendant?

22   A.       Yes, I do.

23   Q.       How did it get arranged?

24   A.       By cell phone.

25   Q.       Okay.     And did you make the purchase?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              318



 1   A.       Yes.

 2            MR. LAMMERS:     Your Honor, may I play 18A at

 3   this point?

 4            THE COURT:     You may.

 5   BY MR. LAMMERS:

 6   Q.       I'm going to have you listen to -- to this

 7   recording, Mr. Walgren.     And then I'm going to have

 8   some questions for you.     Okay?

 9   A.       Okay.

10            (Tape is played.)

11   BY MR. LAMMERS:

12   Q.       Do you remember that transaction?

13   A.       Yes.

14   Q.       Who did you purchase the heroin from that

15   day?

16   A.       Lo.

17   Q.       Is that the person you pointed out here in

18   court?

19   A.       Yes, it is.

20   Q.       Do you recognize his voice?

21   A.       Yes, I do.

22   Q.       There's some discussion in that -- in that

23   recording where it talks about where the money should

24   be placed.     Did you hear that?

25   A.       I did.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              319



 1   Q.       What happened there?

 2   A.       He just told me to put the money in the

 3   cupholder from there on out so there was no longer a

 4   hand-to-hand transaction.

 5   Q.       Okay.     And then at the end of the recording,

 6   it sounded like you said he did a nice one?

 7   A.       Yeah.     I thought it was a good-size amount

 8   for what I spent -- what we spent.

 9   Q.       Okay.     And when you spent $80, what would

10   that generally purchase?

11   A.       A half gram.

12   Q.       So later on, on February 2nd, after the

13   controlled buy, did you attempt to contact the

14   defendant again?

15   A.       Yes, I did.

16   Q.       For what purpose?

17   A.       To buy some for personal use.

18   Q.       Outside of the control of the task force?

19   A.       Yes.

20   Q.       And have you seen those text messages?

21   A.       I have.

22   Q.       So at some point -- Well, I guess, first of

23   all, do you know who Adam Birch was?

24   A.       Yes.

25   Q.       How did you know Adam Birch?


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                              320



 1   A.        Through a friend of mine.

 2   Q.        How long had you known him?

 3   A.        Several years.

 4   Q.        Was Adam Birch a heroin addict?

 5   A.        Yes.

 6   Q.        Did you and Adam ever go together to get

 7   drugs?

 8   A.        We did.

 9   Q.        How often?

10   A.        Not incredibly often.    I used to prefer

11   doing my own thing, but we did occasionally.

12   Q.        Did you ever go together with Adam Birch to

13   get drugs from the defendant?

14   A.        Yes.

15   Q.        How did that happen?    Or how did it work?

16   A.        Adam was working up at a house near my

17   apartment -- rather, I should say, an apartment

18   building -- and knocked on my window one day and

19   asked if I wanted to throw down, pool our money.        And

20   I believe he was the one that called Lo that day.

21   And we went out and purchased some.

22   Q.        How long before Adam died was this; do you

23   recall?

24   A.        Within two or three days.

25   Q.        Did you get from the defendant any other


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                           321



 1   time in that time period with Adam?

 2   A.       No.

 3   Q.       You see this on the screen in front of you?

 4   I'm referring now to Government Exhibit 7.

 5   A.       Yes, I do.

 6   Q.       Okay.     Do you know what this is?

 7   A.       It's a text message from -- or to Adam's

 8   phone from mine.

 9   Q.       From -- Is this you?

10   A.       Yes.

11   Q.       Okay.

12   A.       This is from me.

13   Q.       All right.     And would it be fair to say that

14   you had fairly frequent contact with -- with Adam?

15   A.       Yeah.     We talked often.

16   Q.       Okay.     So on 1571 -- Do you see that?

17   A.       I do.

18   Q.       What is that?

19   A.       It's a text message from me letting Adam

20   know how I was doing.

21   Q.       Okay.     It says, "I started school"?

22   A.       Yes.

23   Q.       Were you a student at the time?

24   A.       I was.     I just started a new welding program

25   at NICC in Dubuque.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                  322



 1   Q.          Okay.     Message to you, is that correct, on

 2   the top?

 3   A.          Yes.     The top one is to me.    He's asking if

 4   I got over being sick.        I told him before that I was

 5   trying to quit doing heroin in the days leading up to

 6   starting school.        And down below, I say, "Kinda.

 7   I've been taking Subs," which is Suboxone.

 8   Q.          So you had been using heroin prior to that?

 9   A.          I had been, yeah.

10   Q.          I'm referring now to -- Oh, sorry.        I didn't

11   grab enough here.

12               This is a text from who?

13   A.          The top one that says, "Do you want my

14   Subs," that one is from Adam.         I asked him what

15   milligram.     And he said he had four eight-milligram

16   and two four-milligram strips for $50.

17   Q.          Okay.     And what's the date on these?      Do you

18   see?

19   A.          Yes.     The 29th of January, 2017.

20   Q.          Okay.     And is Suboxone a prescription

21   medicine?

22   A.          It is.

23   Q.          Prescribed for opiate addiction?

24   A.          Yes.

25   Q.          So he had them for sale?      Do you remember?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                  323



 1   Did you buy them?

 2   A.         No.     I would -- I had my own prescription

 3   for them at the time.

 4   Q.         All right.     Do you see these text messages

 5   on January 30 of -- I'm sorry.          I keep moving them

 6   around -- of 2017?

 7   A.         Yes, I do.

 8   Q.         What's this string of text messages

 9   referring to?       Can you read it?

10   A.         Yes, I do.

11   Q.         Okay.

12   A.         I -- He was asking -- If you go up two more,

13   he says, "What up?       You still clean?     Just want to

14   know -- just want to know.        Don't wanna ask if so."

15   I said, "Yeah.       I still dabble."

16   Q.         Hold on.     What does "I still dabble" mean?

17   A.         I was still using small amounts here and

18   there.

19   Q.         Okay.     And then what's -- what's this next

20   four text messages refer to?

21   A.         I think, before that, he had asked if I have

22   any clean syringes.       And then I said, "Yes.     I"

23   actually just have -- or "I have just one new one

24   left.    You're in luck."     Get ahold of -- "Hit me up

25   in the morning."


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               324



 1   Q.          Okay.   So when he talks about -- and this is

 2   in 2187 -- "I'd buy a pack."

 3   A.          Yeah.

 4   Q.          What's that refer to?

 5   A.          I -- I used to buy big boxes of syringes

 6   from Walgreen's to use a clean one every time.

 7   Q.          Okay.   So a pack's not referring to drugs.

 8   It's referring to needles?

 9   A.          Yes.

10   Q.          And I assume, then -- the next day, the

11   31st, who's that text from?

12   A.          That's -- The top one is from my phone.     He

13   says, "What up, bud?       Can I grab that from you,

14   please?"

15   Q.          Is -- I'm sorry.     Is that from your phone or

16   is that coming to your phone?

17   A.          That's coming to my phone.

18   Q.          Okay.   And what's that in reference to, if

19   you know?

20   A.          He wanted that syringe that I told him about

21   the night before.

22   Q.          He wanted the needle?

23   A.          Yeah.

24   Q.          Okay.   And then the next text from you, what

25   does that refer to?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                             325



 1   A.       That was referring to heroin.

 2   Q.       And what are you asking?

 3   A.       If he can get anything.

 4   Q.       Okay.    And what was his response?

 5            Sorry.     I moved it.

 6   A.       "Can I meet you outside quick and I'll talk

 7   to you about it?"

 8   Q.       All right.

 9   A.       He was at that building next door from me

10   that I had described earlier.

11   Q.       Okay.    To your knowledge, was that the day

12   that you got the -- that you went and got heroin from

13   the defendant with Adam Birch?

14   A.       Yeah, I think so.

15   Q.       So I'm jumping ahead now to 2205.     He is

16   texting you; is that correct?

17   A.       Yes.

18   Q.       And what's green crack?

19   A.       It's a potent strain of marijuana.

20   Q.       Okay.    There's a discussion here from -- Is

21   that from you or is that from Adam?

22   A.       The top message is from Adam to my phone.

23   Q.       And what's it talking about?

24   A.       It says he left 10 Xanax pills in a napkin

25   on the table next to my couch.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                 326



 1   Q.         Okay.     Had you guys hung out then or what?

 2   A.         Yes.     He came into my apartment.

 3   Q.         Okay.     And did you end up retrieving them

 4   for him?

 5   A.         I did.

 6   Q.         All right.     So now, on two one, at

 7   approximately 2:50 in the afternoon, do you see that

 8   text message?

 9   A.         Yes, I do.

10   Q.         And who's that from?

11   A.         The first one is from Adam.

12   Q.         Okay.     I notice on the text messages, it's

13   labeled Ma Adam's.

14   A.         Yeah.     I was under the impression at the

15   time that it was either his mom's phone or his

16   sister's phone, but I knew Adam was using it.

17   Q.         Okay.

18   A.         I just wanted to differentiate between the

19   contacts in my phone.

20   Q.         I understand.     So then I'm sure this is

21   pretty obvious, but let's make a good record.        What

22   is "S-U-P"?

23   A.         "What is up?"

24   Q.         Okay.     So then what's your response?

25   A.         "At SASC," which is Substance Abuse Services


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                  327



 1   Center in Dubuque.        I was taking a weekly class right

 2   at that time.

 3   Q.          Okay.    So he picked you up at the substance

 4   abuse -- Or you picked him up after you left the

 5   Substance Abuse Services Center?         Or is this for a

 6   pickup of drugs?

 7   A.          I'm not sure that we actually saw each other

 8   that day.

 9   Q.          Okay.

10   A.          I asked him if he can pick up.       And the next

11   message he says, "Pick up," question mark.          I

12   clarified in the next message that I'm talking about

13   D, dope.

14   Q.          Is that -- Is "D" heroin?

15   A.          Yes, it is.

16   Q.          Okay.    So you're asking him if he can get

17   heroin?

18   A.          Yes.    I must have not been able to get ahold

19   of anyone else at the time.

20   Q.          Okay.    And at some point did you have a

21   conversation about arranging a heroin transaction?

22   A.          Yes.    Later on that day.

23   Q.          Okay.    I'm referring you now to 2264.     Do

24   you see it?

25   A.          I do.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               328



 1   Q.         Okay.    What's that?

 2   A.         Text message coming into my -- or going out

 3   from my phone to Adam.

 4   Q.         Okay.    And then what's his response?

 5   A.         "Shit.     What you tryna to do?"

 6   Q.         What did you take that to mean?

 7   A.         Nothing.     What -- what are you trying to

 8   get.    Whatever.

 9   Q.         "What are you trying to get," meaning what?

10   A.         How much.

11   Q.         Okay.    And then what's your response?

12   A.         Let's go half/half.

13   Q.         What's that mean?

14   A.         To split the cost.

15   Q.         Okay.    Of what amount?

16   A.         A half gram of heroin.       I believe, later on,

17   it says 35/35, meaning $35 or $35 for a half gram.

18   Q.         Okay.    And are you referring now to text

19   number 2270 down on the bottom?

20   A.         Yes, I am.

21   Q.         Okay.    "I'm down.     He ready?"

22   A.         Yeah.

23   Q.         Do you see that?      What did you take that to

24   mean?

25   A.         That the heroin was ready to be picked up.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                329



 1   Q.       Did you know who Adam's heroin supplier was?

 2   A.       Yes, I did.

 3   Q.       And who was that?

 4   A.       At the time, it was Lo.

 5   Q.       In January to the time up until he died, did

 6   you know him to use anyone other than Lo?

 7   A.       No.

 8   Q.       So after he says, "I'm down.          He ready," did

 9   you have any further contact with him?

10   A.       No.     Those plans actually fell through that

11   night.

12   Q.       So you didn't actually get heroin?

13   A.       No.

14   Q.       Okay.

15   A.       I had already had some that day.

16   Q.       And again, you were working with the task

17   force at this point?

18   A.       Yes.

19   Q.       And continuing to buy for yourself?

20   A.       Yes.

21   Q.       At some point after February 2nd, after the

22   controlled buy on February 2nd and after you had

23   additional contact with the defendant to try and

24   arrange more heroin, did you continue to have contact

25   with the defendant?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                     330



 1   A.          Yes.

 2   Q.          Can you describe that for the jury?

 3   A.          Just purchasing personal amounts of heroin.

 4   Q.          I'm sorry.    I didn't ask you a very good

 5   question.     I'm talking about still on February 2nd.

 6   A.          Yes.

 7   Q.          Did you receive -- Hold on.       Did you receive

 8   any phone calls?

 9   A.          Yes, I did.

10   Q.          Did you receive any text messages?

11   A.          Yes.

12   Q.          What was the defendant asking you or talking

13   to you about?

14   A.          He was asking me to call Adam's phone

15   because he couldn't get ahold of him.            I got a kind

16   of frantic call asking me to call him.

17   Q.          I'm going to stop you there for a second.

18   Hold on.     Give me a minute to pull this up.

19               Do you see these?

20   A.          Yes, I do.

21   Q.          And what is this?

22   A.          Text messages between my phone and Lo.

23   Q.          I'm sorry.    Did you say "Lo"?

24   A.          Yes.

25   Q.          Okay.   And this first one, the "What up?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                   331



 1   You good?"     who's that from?

 2   A.          That's outgoing from my phone to Lo.

 3   Q.          I'm referring now to 1773.      Do you see that?

 4   A.          I do.

 5   Q.          Or I'm sorry.    1772.   Do you see that?

 6   A.          I do as well.

 7   Q.          And what's the defendant telling you on that

 8   one?

 9   A.          He'd be back tomorrow with heroin.

10   Q.          And what's your response?

11   A.          "You good.    I need."   It looks -- I must

12   have sent him a call.       Or I must have called him.

13   And then he messaged me, "Be back tomorrow."         And we

14   sent that -- both of those messages about the same --

15   within eight seconds there, it looks like.         He says,

16   "Be back tomorrow."       And I says, "You good, man.     I

17   need."

18   Q.          Okay.   And then let's go forward.     What is

19   this?

20   A.          That's a incoming message to my phone from

21   Lo.     He asked if I'm good, meaning if I need

22   anything.     And I said, "Yeah, for tonight.      I picked

23   up already.     I got out of class at nine, and I'm

24   staying in."

25               Tomorrow morning, "Cool."     And I'm on my way


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                   332



 1   to class.     "On my way to my morning class."       I said,

 2   "You always have better," meaning that he always

 3   usually had better heroin and who I would go through

 4   otherwise.

 5   Q.          You liked the quality of his heroin?

 6   A.          I did.

 7   Q.          Now, I want to refer specifically to this.

 8   Do you see that?

 9   A.          I do.

10   Q.          And what is that?

11   A.          It's a incoming message to my phone from Lo

12   advertising a new batch.

13   Q.          A new batch of what?

14   A.          Heroin.

15   Q.          And your response?

16   A.          "Was that message supposed to be for me?

17   LOL."     I wasn't sure if that was a chain message that

18   got sent to me accidentally.         But he responded yes.

19   "Yeah."

20   Q.          All right.     So I'm going to jump ahead a

21   little bit.     Not too far.      What is that?

22   A.          That's the night after we did that

23   controlled buy.       And I went to get more, tried to get

24   more for personal.        And I got home.    And later that

25   night, I got a call from Lo.         And he seemed real


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                     333



 1   concerned, asking me to call Adam.

 2             He hung up very quickly.       And I didn't get

 3   any context or ask him what he wanted me to say.            So

 4   I messaged him back, "Tell him what, bro?"

 5   Q.        Okay.    Do you see these?

 6   A.        I do.

 7   Q.        And what are these?

 8   A.        This is the subsequent text exchanges.           He

 9   says, "Just call him."     I said "I only know 213-3018.

10   And it's off.     I think that's his mom's phone."         He

11   asked me, "You call him?"        I said, "Yeah."     He said,

12   "I want you to call him."

13             He sends me some thumbs-up emojis.          He asked

14   me:   "You call him right now, and call me back."           I

15   said, "Yeah, bro.     His phone is off."       And I said, "I

16   hit him up on Facebook too.        Hasn't been on in nine

17   hours, it says."

18   Q.        Okay.

19   A.        "Do you think something happened," I asked.

20   And then I say, on the second here, "Can I come here

21   now before I go home?     I need something for 60."         He

22   says, "80."     I said, "Okay.     Hook it up.     Usual

23   place," question mark.

24   Q.        Okay.    I'm going to stop you there.

25             So at this point, had you learned that Adam


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                  334



 1   died?

 2   A.          No.     Not yet.

 3   Q.          When did you learn that?

 4   A.          Just within an hour or so, I believe, after

 5   this.

 6   Q.          Okay.     And what happened next?     What was

 7   your -- What did you do after that?

 8   A.          I messaged Lo and told him that I knew what

 9   happened.

10   Q.          And did you have a conversation at that

11   point?

12   A.          Yes.     We did talk briefly.

13   Q.          What did he say, if anything?

14   A.          That he had told Adam to be careful.        And he

15   hung up on me pretty quickly.

16   Q.          Now, after that, did you have any contact

17   with Mr. Stevenson?

18   A.          Yeah.

19   Q.          Let -- let me rephrase my question.        I'm

20   sorry.

21               For the next week or so, did you have any

22   contact with Mr. Stevenson?

23   A.          No.

24   Q.          Did he take your calls?

25   A.          No.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                 335



 1   Q.       Eventually did you have a time when you made

 2   contact with -- with him again?

 3   A.       Yes.

 4   Q.       I'm going to draw your attention to February

 5   12th of 2017.     Do you remember that day?

 6   A.       Yes.

 7   Q.       And did you have contact with Mr. Stevenson

 8   on that day?

 9   A.       Yes.

10   Q.       Describe that for us.

11   A.       We were just talking about Adam briefly.

12   Q.       No.     I'm sorry.     How did you -- how did you

13   meet with Mr. Stevenson, is what I'm asking you.

14   A.       I'm sorry.     On what date?

15   Q.       February 12th.

16   A.       I don't recall.        I'm sorry.

17   Q.       Who are your friends in East Dubuque?

18   A.       Oh, yes.     You're right.     Angie and Jake were

19   a few of my friends in East Dubuque.

20   Q.       Okay.     Do you remember --

21   A.       Yes.     We were at --

22   Q.       I don't want to -- Let me ask the question

23   before you respond.     Does that refresh your

24   recollection?

25   A.       Yes, it does.        I was hanging out with some


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                     336



 1   friends in East Dubuque.       We were up at their home.

 2   And my friend, Angie, said that she was going to go

 3   through Lo.       I didn't know that those two knew each

 4   other.

 5              But Lo and I -- He hadn't been taking my

 6   calls since we had talked about Adam.            I think -- I

 7   figured he was just trying to stay under the radar or

 8   something.

 9              But he was still dealing to Angie.          So I

10   threw down some money with her.        I saw Lo up there.

11   And he gave me a new number that day.

12   Q.         I'm sorry.     You saw Lo up where?

13   A.         Up at the home in East Dubuque.          Angie and

14   Jake's house.

15   Q.         Okay.     Did you ever see him at the Hy-Vee in

16   Dubuque?

17   A.         Yes.

18   Q.         What happened then?

19   A.         Just two vehicles -- our vehicle and his --

20   pulled up.    And we bought some heroin.

21   Q.         Did you inform Investigator Leitzen of that

22   contact?

23   A.         I did.

24   Q.         I'm sorry.     You did or didn't?

25   A.         I did.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                337



 1   Q.          Okay.    And after that, did you have a number

 2   for Lo?

 3   A.          Yes.

 4   Q.          And did you have a chance to go through him

 5   again?

 6   A.          Just a few times, yes.

 7   Q.          Okay.    When did you -- Or did you continue

 8   to deal with him after that?

 9   A.          Yes.    But it was much more sporadic.

10   Q.          Okay.    How many times do you think you

11   bought from him after the February 12th contact,

12   approximately?

13   A.          Until now?

14   Q.          How did it work?

15   A.          From then on, I hadn't -- I didn't meet him

16   up at the Alpine Street place anymore, up by the car

17   wash.     I started calling and asking him where to

18   meet.     And he would usually tell me a place down by

19   18th and Central in Dubuque.

20               And I would pull up in the alley and call

21   his phone and tell him that "I'm here."          Either he or

22   someone that I didn't know would come out and deliver

23   it to the car from there.

24   Q.          How many times do you think that other

25   people came out and delivered heroin to you that you


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               338



 1   had arranged with Mr. Stevenson?

 2   A.         Up to five.

 3   Q.         And were the prices the same?

 4   A.         Yes.

 5   Q.         At some point, then, did you get arrested?

 6   A.         Yes.    In Fall of '18.

 7   Q.         Okay.    And have you been in custody since

 8   then?

 9   A.         Yes.    Since October 7.

10              MR. LAMMERS:     Your Honor, may I have a

11   moment?

12              THE COURT:     You may.

13   BY MR. LAMMERS:

14   Q.         In the time that you actually were delivered

15   heroin from someone else on Mr. Stevenson's behalf,

16   did you ever have occasion where Mr. Stevenson later

17   contacted you about a problem with the sale?

18   A.         Yes.    One day after, as I said, I was down

19   in the alley, they called.       Another person had

20   delivered it.      I gave him the money; he gave me the

21   heroin, and I drove off.       I got a call just 90

22   seconds later saying that I was short $5.

23   Q.         And what did you do about it?

24   A.         I gave an extra $5 to him the next time I

25   saw him.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                             339



 1             MR. LAMMERS:     I don't believe I have any

 2   further questions.

 3             THE COURT:     Cross-examination.

 4             MR. GOLDENSOPH:     Thank you, Your Honor.

 5                        CROSS-EXAMINATION

 6   BY MR. GOLDENSOPH:

 7   Q.        Mr. Walgren, how long have you used drugs?

 8   A.        I -- I was young when I started smoking

 9   marijuana.     I've used prescription opiates since

10   2010.   I started using heroin in 2013, around there,

11   I believe.

12   Q.        In those years, how many different people

13   have you purchased drugs from?

14   A.        Up to 15, maybe.

15   Q.        How many different people have you purchased

16   heroin from?

17   A.        That's what I was referring to, actually.

18   I'm sorry.

19   Q.        Okay.

20   A.        Probably up to 15 there.

21   Q.        Then safe to assume you've purchased drugs,

22   in general, from even more people?

23   A.        Yes.

24   Q.        And you know people who sell more than just

25   one kind of drug; correct?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            340



 1   A.         I do.

 2   Q.         It's not uncommon; correct?

 3   A.         No.

 4   Q.         And is it true that -- Well, it is true that

 5   sometimes you have to bounce from heroin dealer to

 6   heroin dealer?      Correct?

 7   A.         Yeah, absolutely.

 8   Q.         And that's because sometimes this particular

 9   heroin dealer's out of heroin; correct?

10   A.         Yes.    Or someone has better product.

11   Q.         In any event, if somebody you're going

12   through doesn't have heroin, to avoid the withdrawal

13   symptoms, you'll go to someone else and get heroin

14   from that person; correct?

15   A.         Absolutely.

16   Q.         And when you're using heroin, you use it

17   daily; correct?

18   A.         Yes.

19   Q.         That's to avoid the sickness; correct?

20   A.         Yes.

21   Q.         All right.    So if you buy one day's worth of

22   heroin one day, and you use that heroin that day, the

23   next day you need to get another amount of heroin;

24   correct?

25   A.         Yes.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                           341



 1   Q.       Sorry if I sound like I'm beating a dead

 2   horse.

 3            Now, in January 2017 -- there was some

 4   conversation about this earlier -- you were middling

 5   a drug deal that ultimately caused an overdose for

 6   some woman; correct?

 7   A.       Yes.

 8   Q.       And as a way to help yourself get out of

 9   that trouble with regards to that charge, you -- you

10   started cooperating with the police; correct?

11   A.       Correct.

12   Q.       And you cooperated with the police between

13   about January 30th and April 12th; correct?

14   A.       Yes, that sounds right.

15   Q.       And in that time, you conducted five

16   controlled buys for the police; correct?

17   A.       That sounds correct, yes.

18   Q.       And there were three different people that

19   you purchased -- did controlled buys with; correct?

20   A.       Yes, I believe so.

21   Q.       And the February 2nd controlled buy is the

22   one which -- was with Mr. Stevenson; correct?

23   A.       Yes.

24   Q.       And ultimately, you didn't give him -- you

25   didn't end up getting charged with that overdose --


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                            342



 1   anything related to that; correct?

 2   A.       No.

 3   Q.       But in November of last year, you were

 4   charged with a Federal crime?

 5   A.       Yes.

 6   Q.       And you've since pled guilty to it; correct?

 7   A.       I have.

 8   Q.       And so you're facing prison time; correct?

 9   A.       Yes.

10   Q.       And it's not a small amount of prison time

11   that you're facing; correct?

12   A.       No.     I wouldn't consider it that.

13   Q.       And you really don't want to go to prison;

14   right?

15   A.       Of course not.

16   Q.       In fact, you're in jail right now,

17   obviously?

18   A.       Yes.

19   Q.       And let me ask you this:      If you could walk

20   out of jail tomorrow, you would do anything you had

21   to do to make that happen; right?

22   A.       Yes.

23   Q.       Yeah.     So once again, you've decided to

24   cooperate with the Government; correct?

25   A.       Yes.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                343



 1   Q.         And -- But at this time, it's by cooperating

 2   with the Government by testifying against

 3   Mr. Stevenson; correct?

 4   A.         Amongst other things, yes.

 5   Q.         Okay.   And that's how you're going to be

 6   able to cut your sentence down; correct?

 7   A.         Yes.

 8   Q.         Now, to cooperate with the Government, you

 9   need them to do something for you; right?

10   A.         I believe that's how it works.

11   Q.         Okay.   So in order for you to get the

12   benefit of this agreement that you have with them,

13   you have to help.       So they need to make a

14   recommendation to a judge that, "Hey, Judge, you

15   should cut Mr. Walgren's sentence."        That's how it

16   works; right?

17   A.         I think so, yeah.

18   Q.         And the judge can't do it on his own;

19   correct?

20   A.         I don't know.

21   Q.         As far as you know, the judge can't do it on

22   his own; correct?

23   A.         I didn't know that.

24   Q.         All right.     So the reason why you're here,

25   then, is to get a benefit from that agreement; right?


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                344



 1   A.          Yes.

 2   Q.          And that means you have to help the

 3   Government get a conviction in this case; correct?

 4   A.          I -- They wanted me to tell the truth, is

 5   all he said.

 6   Q.          Well --

 7   A.          They didn't say get a conviction.

 8   Q.          Okay.     Well, is it fair to say that the

 9   reason why the Government's here is they want to

10   convict Mr. Stevenson of a crime; right?

11               MR. LAMMERS:     I'm going to object to that

12   question.     That's a misstatement of the law and the

13   facts.

14               THE COURT:     Sustained.

15   BY MR. GOLDENSOPH:

16   Q.          All right.     In any event, you're not here

17   out of the goodness of your heart; correct?

18   A.          No.

19   Q.          And you want to make the Government happy,

20   right, because they're the ones who are going to be

21   helping you out; right?

22   A.          And ultimately do my friend some justice.

23   Q.          Now, there was some discussion earlier about

24   you receiving some Xanax through the mail; correct?

25   A.          Yes, sir.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                            345



 1   Q.         That was while you were in jail; correct?

 2   A.         It was.

 3   Q.         And you're not allowed to receive

 4   medications through the mail like that; correct?

 5   A.         No.

 6   Q.         And you knew that?

 7   A.         I did.

 8   Q.         And despite that, you had that stuff sent

 9   in; correct?

10   A.         I did.

11   Q.         And when you were confronted by the jail

12   about that, you said, "Oh, that's caffeine and

13   melatonin," didn't you?

14   A.         Yes.     I was in error.

15   Q.         You didn't tell them that it was Xanax;

16   correct?

17   A.         No.

18   Q.         That wasn't honest, though; correct?

19   A.         No.

20   Q.         Because you knew it was Xanax?

21   A.         Yes.

22   Q.         And now you're potentially facing another

23   Federal charge because of that; right?

24   A.         Yes.

25   Q.         That gives you more motivation to cooperate


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                346



 1   and make the Government happy; right?

 2   A.         Absolutely.

 3   Q.         Now, in preparation for your testimony here,

 4   you were asked about delivering methamphetamine;

 5   correct?

 6   A.         Yes.

 7   Q.         Even then, a few days ago, you were not

 8   honest with the Government; correct?       I think you

 9   told them that you weren't involved with that;

10   correct?

11   A.         I told them I wasn't doing hand-to-hand

12   transactions.     And Jack corrected me that was kind of

13   splitting hairs; that if I was making money from

14   people that were selling it for bringing the

15   customers to them, that that would be viewed as the

16   same.

17   Q.         So you were trying to avoid being

18   responsible in that way; right?

19   A.         Yes.

20   Q.         Now, I want to turn our attention to

21   February 2nd, 2017.      Back then, you didn't like

22   Mr. Stevenson's heroin, did you?

23   A.         It depended on the -- on the batch.     I did

24   enjoy it, though.

25   Q.         Will you pull up --


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                   347



 1              You referred to his heroin as garbage;

 2   correct?

 3   A.         I don't recall that.

 4   Q.         Do you recall texting with another person

 5   and referring to Mr. Stevenson's heroin as garbage?

 6   A.         Maybe, if there was more context.        I don't

 7   recall that specific batch, no.

 8   Q.         Okay.   Would it help your memory if you saw

 9   your text from back then?

10   A.         Yes.

11              MR. GOLDENSOPH:     Your Honor, may I approach?

12              THE COURT:     You may.

13   BY MR. GOLDENSOPH:

14   Q.         I'm going to have you read just the

15   highlighted portions here.          And when you're done,

16   just go ahead and let me know.

17              MR. LAMMERS:     What did you show him?

18              MR. GOLDENSOPH:     Oh, I'm sorry.

19              THE WITNESS:     Yeah.     I think I recall this

20   conversation.

21              MR. GOLDENSOPH:     Hold on.     Let me show it to

22   him quick.

23              MR. LAMMERS:     Thank you.

24   BY MR. GOLDENSOPH:

25   Q.         So in a text to somebody else, you referred


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                              348



 1   to Mr. Stevenson's heroin as garbage; correct?

 2   A.         Correct.

 3   Q.         And, in fact, you also said that, quote,

 4   he's -- or -- he's skimpy as fuck on the bags, end of

 5   quote; correct?

 6   A.         Yes.

 7   Q.         Okay.   Now, when you say something's

 8   garbage, or the heroin's garbage, you mean it's not

 9   as potent; correct?

10   A.         I was -- In that particular conversation,

11   that was with another dealer that I knew.       I even

12   told Lo at one point that his was the best or that

13   it's always better.

14              I -- It was not uncommon for me to try to

15   get in the good graces of a dealer by complimenting

16   them or disparaging another.

17   Q.         All right.    So you're calling -- In this

18   text, you're calling Mr. Stevenson's heroin garbage;

19   correct?

20   A.         Yes.

21   Q.         And when you say "garbage," you mean it's

22   not as potent; correct?

23   A.         Yes.

24   Q.         And when you say "He's skimpy as fuck on the

25   bags," it means he's not putting as much in the bags


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                             349



 1   as you would like; correct?

 2   A.          Yes, but I wouldn't interpret that as

 3   truthful.

 4   Q.          Okay.    That's fine.

 5               You had known Mr. Birch for some time;

 6   correct?

 7   A.          I had.

 8   Q.          And you'd known him to get heroin from a

 9   couple other sources by the name of Oso and T.J.;

10   correct?

11   A.          Not at that point in time.

12   Q.          I'm not asking you -- You've known him to

13   get --

14   A.          Right.

15   Q.          -- heroin from Oso and T.J.; correct?

16   A.          Correct.

17   Q.          So it's fair to say that Mr. Birch knows --

18   knew other heroin dealers in Dubuque, Iowa; correct?

19   A.          Yes.

20   Q.          Okay.    Now, those texts and calls that

21   Mr. Stevenson sent to you on February 2nd asking you

22   to call Mr. Birch, those were all before even you had

23   learned about Adam passing away; correct?

24   A.          Yeah.    By about an hour.

25   Q.          And, fair to say, you were good friends with


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                350



 1   Mr. Birch; correct?

 2   A.         Yes.

 3   Q.         And at that time, that day, in fact, you

 4   were working with police; correct?

 5   A.         I was.

 6   Q.         Now, you said that Mr. Stevenson, at some

 7   point, had other people working with him; correct?

 8   A.         Yes.

 9   Q.         But you can't describe who those people are;

10   correct?

11   A.         Another black male with dreadlocks.

12   Q.         You don't know his name?

13   A.         No.

14   Q.         You don't have his phone number?

15   A.         I was messaging Lo's phone.

16   Q.         All right.     But you don't have his phone

17   number?

18   A.         Not off the top of my head.

19              I don't have Lo's phone number?       I'm sorry.

20   Is that what you're asking?

21   Q.         The -- This other male's phone number.        You

22   didn't have his number -- phone number; correct?

23   A.         Assuming he had a separate phone, no, I

24   didn't.

25   Q.         You said that you'd purchased heroin with


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                 351



 1   Mr. Birch from Mr. Stevenson; correct?

 2   A.         Yes.

 3   Q.         And that happened a number of times;

 4   correct?

 5   A.         Not a great deal, but, yes, a couple.

 6   Q.         And those have happened primarily in January

 7   of 2017; correct?

 8   A.         Within the months around there, yeah.

 9   Q.         And you had a typical spot for making those

10   purchases?

11   A.         One or two, yeah.

12   Q.         I'm sorry.     Say that again.

13   A.         One or two.     One was more typical than

14   another.

15   Q.         What was the more typical spot?

16   A.         Behind the car wash on University Street in

17   Dubuque by Happy Joe's.

18              MR. GOLDENSOPH:     Thank you.   That's all I

19   have.

20              THE COURT:     Any redirect examination?

21              MR. LAMMERS:     Yes, Your Honor.   Thank you.

22                       REDIRECT EXAMINATION

23   BY MR. LAMMERS:

24   Q.         Mr. Walgren, you were asked on

25   cross-examination of the benefits of cooperation.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                           352



 1   Have you received threats based on your cooperation?

 2   A.       Yes.

 3   Q.       Have you been threatened by the defendant?

 4   A.       Yes.

 5   Q.       Recently?

 6   A.       No.

 7   Q.       Do you know when it was?

 8   A.       December.

 9   Q.       December of what year?

10   A.       '18.

11   Q.       Okay.    Now, in the course of your

12   preparation for trial and discussion with trial, have

13   I -- what have I asked you to do in regards to your

14   testimony?

15   A.       Tell the truth.

16   Q.       Have I ever told you that any motion

17   requires a conviction?

18   A.       No.

19   Q.       Have I ever asked you to do anything other

20   than tell the truth?

21   A.       No.

22   Q.       Now, on cross-examination, you were asked

23   about Oso and T.J. and Mr. Birch's dealing with them.

24   A.       Yeah.    It was J.T.    Not "T.J."

25   Q.       Sorry.    Thank you.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            353



 1            Was that in January of 2017?

 2   A.       No.

 3   Q.       When was that?

 4   A.       Summer of '16.

 5   Q.       And to your knowledge, was Mr. Birch in jail

 6   until January of 2017?

 7   A.       Yes.

 8   Q.       Did you know him to have any dealings with

 9   these people that defense counsel asked you about

10   after he got out of jail in 2017?

11   A.       No.    Those were also my dealers as well.

12   And they were not active during that point in time.

13            MR. LAMMERS:     Okay.   Nothing further.

14            THE COURT:     Any further recross-examination?

15                      RECROSS-EXAMINATION

16   BY MR. GOLDENSOPH:

17   Q.       In any event, you weren't with Mr. Birch

18   24/7 in January of 2017; correct?

19   A.       No.

20   Q.       So you don't know where -- You can't say

21   with any certainty at all where he was getting his

22   heroin from, correct, because you weren't with him?

23   A.       No.

24            MR. GOLDENSOPH:     That's all I have, Your

25   Honor.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                   354



 1              THE COURT:     Thank you.    This witness is

 2   excused.

 3              The Government may call its next witness.

 4              MR. LAMMERS:     Thank you, Your Honor.

 5              We call Shannon Scholtes.

 6              THE COURT:     Good afternoon, ma'am.     Please

 7   step right up here by this court reporter, and I will

 8   place you under oath.

 9              THE WITNESS:     Where at?

10              THE COURT:     Just right up here.

11              THE WITNESS:     Okay.

12              THE COURT:     All right.    Please raise your

13   right hand.

14                       SHANNON SCHOLTES,

15   being produced, sworn as hereinafter certified, was

16   examined and testified as follows:

17              THE COURT:     Thank you.    Please have a seat

18   in the witness chair.       Flip that around, and then

19   pull it right up there to that counter.         Adjust the

20   microphone so it's right in front of you.

21              And when you are comfortable, please state

22   your name and spell your name for the court reporter.

23              THE WITNESS:     Shannon Scholtes.

24   S-H-A-N-N-O-N.    Scholtes, S-C-H-O-L-T-E-S.

25              THE COURT:     Thank you.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                 355



 1            You may proceed.

 2                       DIRECT EXAMINATION

 3   BY MS. LUNDQUIST:

 4   Q.       Good afternoon, Ms. Scholtes.        How old are

 5   you?

 6   A.       46.

 7   Q.       And where are you from?

 8   A.       Dubuque, Iowa.

 9   Q.       Have you ever struggled with drug addiction?

10   A.       Yes.

11   Q.       And what drug?

12   A.       Crack cocaine.

13   Q.       And have you ever worked as a confidential

14   informant for the police?

15   A.       Yes.

16   Q.       And when you did that, what did you get for

17   doing that?

18   A.       Cash.

19   Q.       And can you speak loudly in the

20   microphone --

21   A.       Oh, sorry.

22   Q.       -- so everyone can hear you?

23   A.       Cash.

24   Q.       Thank you.

25            And in late 2016, who were you getting crack


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                356



 1   from?

 2   A.          Well, as I know him, Mike-Mike.

 3   Q.          Do you see Mike-Mike in the courtroom?

 4   A.          Yes.

 5   Q.          Can you describe where he's sitting and what

 6   he's wearing?

 7   A.          To the left with the green shirt on and a

 8   blue tie.

 9               MS. LUNDQUIST:    May the record reflect the

10   witness has identified the defendant?

11               THE COURT:    It will so reflect.

12   BY MS. LUNDQUIST:

13   Q.          And did you get any crack from anyone else

14   during that time period?

15   A.          Yes.

16   Q.          And who was that?

17   A.          His roommate, Rick.

18   Q.          So Mike-Mike, or the defendant, and Rick

19   were roommates?

20   A.          Yes.

21   Q.          Is that how you met the defendant?

22   A.          Yes.

23   Q.          And who did you start getting crack from?

24   A.          Rick.

25   Q.          And then were there times that you would


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                              357



 1   call Rick and the defendant would give you drugs?

 2   A.          Yes.

 3   Q.          Were there times that you would call the

 4   defendant and Rick would give you drugs?

 5   A.          Yes.

 6   Q.          Did you ever lend the defendant your car?

 7   A.          Yes.

 8   Q.          And why?

 9   A.          He had to go somewhere.

10   Q.          Did he just ask to borrow it?

11   A.          Yes.

12   Q.          And when you would get drugs from Rick and

13   the defendant, where were you usually meeting them to

14   get them?

15   A.          At their apartment.

16   Q.          And where was that?

17   A.          University Avenue in Dubuque.

18   Q.          And when you would go to the apartment, did

19   you ever see any other drugs there?

20   A.          Yes.

21   Q.          What did you see?

22   A.          Heroin.

23   Q.          And how did you know it was heroin?

24   A.          Because it didn't look anything like crack

25   cocaine.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                                    358



 1   Q.       And --

 2   A.       It had a different color to it.

 3   Q.       And when you say "it," who had it?

 4   A.       Mike.

 5   Q.       Did you ask him about it?

 6   A.       I did.

 7   Q.       What did he say?

 8   A.       He told me to mind my business.

 9   Q.       Do you remember buying crack from the

10   defendant on August 23rd, 2017?

11   A.       Yes.

12   Q.       And can you tell us how that happened?

13   A.       I met up with the drug task force.          We

14   called Mike, set up the -- the deal, and met him up

15   by his -- At the time, it wasn't his apartment.           It

16   was -- He was no longer living there, so it was --

17   Like, there was a parking lot right next door, which

18   it was the Carpet Shack.

19            And he met me there.      He came down the hill,

20   met me there.     And from there, we left, went down to

21   the -- We went down to the casino.

22   Q.       I'm going to stop you there.          So before you

23   went to meet the defendant, did the police search

24   you?

25   A.       Yes.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              359



 1   Q.       Did they search your car?

 2   A.       Yes.

 3   Q.       And that call you had placed to the

 4   defendant, was that recorded?

 5   A.       Yes.

 6   Q.       And did they give you recording equipment?

 7   A.       Yes.

 8   Q.       What was it?

 9   A.       A microphone in my purse.

10   Q.       They put it in your purse?

11   A.       Yes.

12   Q.       And when you got to the spot where you met

13   the defendant -- I think you said it was by Carpet

14   Shack?

15   A.       Yes.

16   Q.       Okay.     And what happened once you got there?

17   A.       He got out -- He pulled in, got out of his

18   car, got into my car.     And I gave him the money for

19   the crack.     And when he handed me the -- He had three

20   Baggies in his hand.     And when he handed me mine,

21   there was two other bags in his hand besides crack.

22            MS. LUNDQUIST:     I'm now playing Government

23   Exhibit 20A.

24            MR. LAMMERS:     Well, maybe.

25            (Tape is played.)


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            360



 1   BY MS. LUNDQUIST:

 2   Q.        And was that a recording of what happened on

 3   August 23rd, 2017?

 4   A.        Yes.

 5   Q.        When the defendant asked you if you were

 6   back on, what did he mean?

 7   A.        Like if I was back buying.

 8   Q.        And so you said you saw three bags in his

 9   hand?

10   A.        Correct.

11   Q.        And what were the other two bags?

12   A.        One was crack; two were heroin.

13   Q.        And after he got out of your car, where did

14   you go?

15   A.        Where did I go?

16   Q.        Yeah.

17   A.        I went down to the casino.

18   Q.        Did you meet anyone there?

19   A.        Yeah.   The drug task force.

20   Q.        And what did they do?

21   A.        They searched my car, and they searched me.

22   Q.        Did you tell the officer you met with what

23   had happened during your meeting with the defendant?

24   A.        Yes, I did.

25   Q.        And after August 23rd, 2017, did you see the


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                   361



 1   defendant again?

 2   A.          Yes, I did.

 3   Q.          And where was that?

 4   A.          At my place of employment, at Casey's.

 5   Q.          And can you tell us about that?

 6   A.          I was working.    He came in, and he seen me

 7   in the back room and told me I need to come outside

 8   and talk.     And I said, "No." I was busy.       And he's,

 9   like, "No.     You need to come with me."       I was like,

10   "No.   I'm not going anywhere."       And he went outside

11   and left.

12   Q.          And why didn't you go to talk with him?

13   A.          I just didn't go.     Scared.

14               MS. LUNDQUIST:    Nothing further, Your Honor.

15               THE COURT:    Cross-examination?

16                         CROSS-EXAMINATION

17   BY MR. GOLDENSOPH:

18   Q.          You know other -- Back in 2017, you knew

19   other people who sold multiple different types of

20   drugs; correct?

21   A.          Yes.

22   Q.          Yes?

23   A.          Yes.

24   Q.          All right.    Now, on that recording, at the

25   end -- correct me if I'm wrong -- it sounded like


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                               362



 1   Mr. Stevenson said something to the effect of, "Next

 2   time it probably won't be here."

 3              Did he say something like that?

 4   A.         Yes.

 5   Q.         What did you take that to mean?

 6   A.         As in I won't be buying it from the Carpet

 7   Shack parking lot.

 8   Q.         You'd move to a different location; correct?

 9   A.         I did.

10   Q.         He was suggesting that the next time --

11   A.         Oh, yes.     Yes.

12   Q.         So the next time you would do a deal would

13   be at some other location; correct?

14   A.         Correct.

15   Q.         And that happens from time to time with drug

16   dealers.     They have a routine place, but then they

17   mix it up once in a while; right?

18   A.         Yes.

19              MR. GOLDENSOPH:      That's all I have, Your

20   Honor.

21              THE COURT:     Any further redirect?

22              MS. LUNDQUIST:      No, Your Honor.

23              THE COURT:     All right.   Thank you.   You may

24   step down.     You're excused.

25              The Government may call its next witness.


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                               363



 1            MR. LAMMERS:     Your Honor, Eric Steve, it's

 2   an in-custody witness.

 3            THE COURT:     All right.   Ladies and

 4   gentlemen, sometimes it takes the marshals a little

 5   bit of time, so you're welcome to stand and stretch,

 6   and you'll know when he comes in through that door.

 7            Please step right over here, sir.        Raise

 8   your right hand.     I'll place you under oath.

 9                         ERIC JOHN STEVE,

10   being produced, sworn as hereinafter certified, was

11   examined and testified as follows:

12            THE COURT:     All right.   Please have a seat

13   in that chair.     And scoot it up so that you're up to

14   the counter.

15            And when you are comfortable, please state

16   your name and spell your name for the court reporter.

17            THE WITNESS:     Eric John Steve, E-R-I-C

18   J-O-H-N S-T-E-V-E.

19            THE COURT:     Thank you.

20            You may proceed.

21                        DIRECT EXAMINATION

22   BY MS. LUNDQUIST:

23   Q.       Good afternoon, Mr. Steve.       How old are you?

24   A.       27.

25   Q.       And where are you from?


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                             364



 1   A.         Dubuque, Iowa.

 2   Q.         And you're in custody right now; right?

 3   A.         Correct.

 4   Q.         You previously pled guilty to a Federal drug

 5   possession charge?

 6   A.         Correct.

 7   Q.         And were you previously on supervised

 8   release?

 9   A.         Yes.

10   Q.         And your release was revoked?

11   A.         Right.

12   Q.         And have you previously cooperated with the

13   Government?

14   A.         Yes.

15   Q.         And received a reduction?

16   A.         Yes.

17   Q.         And you're hoping that, by testifying, you

18   might get a reduced sentence?

19   A.         Yes.

20   Q.         But have any promises been made to you about

21   that?

22   A.         No.

23   Q.         Mr. Steve, are you a heroin addict?

24   A.         Yes.

25   Q.         How many times have you overdosed on heroin?


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                 365



 1   A.         I'm not sure.    Over six times, almost.

 2   Q.         And did you ever buy heroin from a dealer by

 3   the name of Lo?

 4   A.         Yes.

 5   Q.         Do you see Lo in the courtroom?

 6   A.         Yes.

 7   Q.         Can you describe where he is and what he's

 8   wearing?

 9   A.         He's over there in the green.

10   Q.         And when you point over there, you're

11   looking to your left?

12   A.         Yeah, my left.

13              MS. LUNDQUIST:    May the record reflect the

14   witness has identified the defendant?

15              THE COURT:    The record will so reflect.

16   BY MS. LUNDQUIST:

17   Q.         So when you would go to Lo to get heroin,

18   how much heroin would you buy at a time?

19   A.         Usually a half gram to a gram at a time.

20   Q.         And how often would you say you went a week?

21   A.         Probably, like, three or four times a week.

22   Q.         And what time period was this during?       Do

23   you remember what year, what season?

24   A.         2017.   I think the summer, 2017.

25   Q.         And would you ever go in or throw down with


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                           366



 1   anyone else on a gram of heroin?

 2   A.       Occasionally, yeah.

 3   Q.       How many times do you think you bought

 4   heroin from the defendant?

 5   A.       Probably, like, 45 to 55 times.

 6   Q.       This was in summer.     Over how many months do

 7   you think?

 8   A.       Probably, like, over, like, four or five

 9   months, maybe.

10   Q.       Did you have a car in 2017?

11   A.       No.

12   Q.       How did you usually get around?

13   A.       I would usually have someone give me a ride

14   or he would come to me.

15   Q.       Do you remember a time in August 2017 when

16   the cops took heroin from you?

17   A.       Yes.

18   Q.       Do you remember who you had -- Well, how

19   long -- And where -- Or who had you bought heroin

20   from that day?

21   A.       It was -- Are you talking about in August?

22   Q.       Yeah.   The day the cops took it.

23   A.       I bought from Lo.

24   Q.       You bought from Lo?

25   A.       Yeah.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                367



 1   Q.          And where had you met him that day?

 2   A.          Wendy's down on 16th Street in Dubuque.

 3   Q.          Was that normal?

 4   A.          No.

 5   Q.          That wasn't usually where you met him?

 6   A.          No.

 7   Q.          Where did you usually meet him?

 8   A.          Usually over by, like, Nevada Street, kind

 9   of.     Otherwise, he would come over to where I was,

10   which was over kind of by Pizza Ranch/Sunnyslope

11   area.

12   Q.          Okay.     I'm going to play you a short clip

13   and then ask you a few questions about it.

14               MS. LUNDQUIST:     Now playing Government

15   Exhibit 21.

16               (Video is played.)

17   BY MS. LUNDQUIST:

18   Q.          Mr. Steve, was that you in that video?

19   A.          Yes.

20   Q.          In the green shirt?

21   A.          Uh-huh.

22   Q.          And that had a -- two things coming across

23   on the back and an X.        What was that?

24   A.          It was two pipe wrenches.     It was my work

25   shirt.     I work for my dad's plumbing company,


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                   368



 1   Precision Plumbing.

 2   Q.        And so you got into the defendant's car --

 3   A.        Correct.

 4   Q.        -- in the video; right?

 5   A.        Yep.

 6   Q.        And once you were inside, what happened?

 7   A.        I gave him $180, and he gave me a gram of

 8   heroin.

 9   Q.        And when he gave you the gram of heroin,

10   what was it in?

11   A.        It was in a Baggie, I think.         I don't know

12   if it was in one or two Baggies, but it was in

13   Baggies, I guess.

14   Q.        And when you gave him $180, do you remember

15   what kind of bills you used?

16   A.        I think I gave him 20s.

17   Q.        And after you got out of the car, where did

18   you go?

19   A.        I went over to the gas station, and I

20   believe my ride picked me up there.       And then we

21   stopped at another gas station where I used some of

22   the heroin.

23   Q.        And then after you used some of the heroin,

24   where did you go from there?

25   A.        I had him take me back to my dad's house and


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            369



 1   drop me off there.    And when I got there, the task

 2   force agents were waiting for me.

 3   Q.       And did they ask you where you'd been?

 4   A.       Yeah.   They questioned me about it and

 5   everything.

 6   Q.       Did they search you?

 7   A.       Yeah.

 8   Q.       And what did you have on you?

 9   A.       I had some syringes, a spoon, what was left

10   of the heroin.

11   Q.       Did you tell them how much you paid for the

12   heroin and where you had gotten it?

13   A.       Yeah.   I believe I told them I -- how much I

14   paid for it and -- Yeah.

15   Q.       And you told them you got that heroin from

16   the defendant?

17   A.       Yes.

18            MS. LUNDQUIST:    Nothing further, Your Honor.

19            THE COURT:    Cross-examination?

20            MR. GOLDENSOPH:    Thank you, Your Honor.

21                        CROSS-EXAMINATION

22   BY MR. GOLDENSOPH:

23   Q.       How long have you used drugs?

24   A.       Probably -- I've been a heroin addict for

25   close to 10 years, if not a little bit over 10 years.


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                             370



 1   Q.          Okay.   Have you used drugs other than heroin

 2   at all?

 3   A.          Yeah.   I've used meth, and I've smoked weed

 4   and other stuff like that.

 5   Q.          Okay.   And you said you've used heroin about

 6   10 years, you think?

 7   A.          Yeah.

 8   Q.          Okay.   If you can just guess or just give us

 9   a rough of idea of, in those years, how many

10   different people have you purchased heroin from?

11   A.          Several, I'd say.

12   Q.          Now, would you -- When buying heroin, would

13   you have to bounce around from dealer to dealer on

14   occasion?

15   A.          Yeah.

16   Q.          And the reason for that is you -- Once in a

17   while a heroin dealer won't have any, and so you go

18   to someone else; correct?

19   A.          Yeah.   That could be entirely possibly,

20   correct.

21   Q.          So -- And you would do that because you have

22   to use heroin daily; correct?

23   A.          Yeah.   You get kind of, like, physically

24   sick if you don't use it.

25   Q.          So in order to avoid getting physically


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                 371



 1   sick, you have to get heroin.         You have to consume

 2   heroin at some point; right?

 3   A.          Yeah.    Or if you could get on, like,

 4   Suboxone or methadone, I mean, that would be a way to

 5   stop you from being sick too.         I mean, an active

 6   addiction, you're going to want to go for heroin.

 7   Q.          Sure.    Heroin's better than Suboxone,

 8   though; right?

 9   A.          Yeah.    I guess.

10   Q.          I'm not -- Well, it's a more satisfying high

11   than Suboxone; correct?

12   A.          Right.

13   Q.          I didn't mean to imply that heroin's in any

14   way good.

15   A.          Right.

16   Q.          Now, you said, in the summer of 2017, you

17   bought from Mr. Stevenson a number of times; correct?

18   A.          Yes.

19   Q.          And in all those times, it was just

20   Mr. Stevenson that you dealt with; correct?

21   A.          Correct.

22               MR. GOLDENSOPH:     All right.    I think that's

23   all I have, Your Honor.

24               THE COURT:     Any further redirect

25   examination?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723
                                                                  372



 1             MS. LUNDQUIST:     No, Your Honor.

 2             THE COURT:     Thank you.     You are excused.

 3             The Government may call its next witness.

 4             MS. LUNDQUIST:     The Government calls Jeremy

 5   Slight.

 6             THE COURT:     Please step up here, sir, and I

 7   will place you under oath.         Please raise your right

 8   hand.

 9                          JEREMY SLIGHT,

10   being produced, sworn as hereinafter certified, was

11   examined and testified as follows:

12             THE COURT:     Thank you.     Please have a seat

13   in the chair.   Pull that chair up, right up to the

14   edge, and adjust the microphone.

15             And when you're comfortable, please state

16   your name and spell your name for the court reporter.

17             THE WITNESS:     Sure.     My name's Jeremy

18   Slight, J-E-R-E-M-Y S-L-I-G-H-T.

19             THE COURT:     Thank you.

20             You may proceed.

21                       DIRECT EXAMINATION

22   BY MS. LUNDQUIST:

23   Q.        Where do you work?

24   A.        Dubuque Police Department.

25   Q.        How long have you worked there?


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                                 373



 1   A.          23 years.

 2   Q.          And where are you assigned?

 3   A.          I'm assigned to the drug task force.

 4   Q.          Could you briefly describe your education

 5   and training?

 6   A.          Sure.   I graduated high school in 1987.    I

 7   enlisted in the United States Air Force and served

 8   four years as a security policeman, completing the

 9   United States Air Force security police academy.

10               Upon getting out of the Air Force, I was

11   hired in Vinton, Iowa.        I worked there for five

12   years.   In the fall of '92, I completed the Iowa Law

13   Enforcement Academy.       I stayed there until 1996,

14   where I was hired in Dubuque.

15               Since in Dubuque, I've attended several

16   schools to include undercover narcotics investigator

17   training.     I was a school resource officer for 10

18   years, was -- served as a national school resource

19   officer; ASP baton instructor; physical fitness

20   instructor; several different duties throughout the

21   department.

22   Q.          And as a member of the Dubuque Drug Task

23   Force, what are your duties?

24   A.          We work crimes.     We work primarily narcotic

25   investigations, long-term investigations into drug


                         Sarah J. Dittmer, CSR, RPR
                               1(888)388-2723
                                                                  374



 1   organizations trying to find the dealers, working our

 2   way up the level to get that type of case built up.

 3            We handle death investigations, overdose

 4   investigations, on almost every one.      We also work

 5   some sex crimes, some prostitution, and some gun

 6   cases as well.

 7   Q.       Were you contacted on February 2nd, 2017,

 8   about an overdose -- possible overdose death?

 9   A.       Yes, I was.

10   Q.       And who contacted you?

11   A.       Sergeant Pape, the director of the drug task

12   force.

13   Q.       And after he called, where did you go?

14   A.       He asked me to respond to the Super 20

15   mobile home park where the victim was.

16   Q.       And what did you find out after you arrived

17   at the house?

18   A.       On my way to the house, I learned that the

19   victim had been transported to the hospital.      I

20   arrived at the house and met with Sergeant Behne and

21   Deputy Richman, who were the first two patrol

22   officers on the scene, and learned that the victim

23   had been transported to the hospital.

24   Q.       And what was your role at the house?         What

25   did you do?


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                             375



 1   A.       When I got to the house, I learned that the

 2   victim's sister was still present.    And then I also

 3   learned -- was shown where the victim had been

 4   located in the trailer itself.

 5            And then my job, then, was -- after

 6   photographs were taken from the County CID

 7   investigators, was to search the room where the

 8   victim had been located.

 9   Q.       And what did you find in the room?

10   A.       In the room, I found -- Prior to searching

11   the room, I had been notified by Sergeant Behne that

12   while performing CPR on the victim that there was a

13   needle discovered under his body and that Sergeant

14   Behne had moved it to a table at the end of the bed

15   so that no one would get stuck by it.

16            So he pointed that out to me prior to

17   searching.   I did observe that needle.      I also

18   located a pair of jeans on the floor which they

19   pointed out that they thought that's the jeans

20   Mr. Birch had been wearing the night before.

21            And I did locate some drugs in that -- in

22   his pants pocket in that -- in those jeans.

23   Q.       And were those drugs field-tested?

24   A.       Yes.

25   Q.       And what did they test positive for?


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                               376



 1   A.          One was a Baggie, a gem Baggie, which

 2   field-tested positive for heroin.      And another one

 3   was a gem Baggie that field-tested positive for

 4   methamphetamine.

 5   Q.          In August of -- 23rd of 2017, did you assist

 6   with a controlled purchase?

 7   A.          Yes, I did.

 8   Q.          And who made that controlled purchase?

 9   A.          Shannon Scholtes.

10   Q.          And what was your role?   What were you

11   tasked with doing that day?

12   A.          I was assigned with Investigator Mootz to

13   provide surveillance as Shannon went to the area to

14   purchase the narcotics from the subject.

15   Q.          And after she made the purchase, what did

16   you do?

17   A.          After she made the purchase, I followed her

18   to a location.     Actually, while we were in -- while I

19   was following her back to our location, which was

20   going to be the task force office, it was decided to

21   have her go to a different location as the subject

22   she had purchased drugs from was driving around in

23   the area.     So I met with her at the Diamond Jo

24   Casino.

25               I approached her.   We followed her all the


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            377



 1   way to there.   Approached her.    She told me that

 2   there was -- the substance she had purchased was in

 3   the center console of her car.     I retrieved that.

 4            And then I transported her to our -- back to

 5   our office in my vehicle, my undercover vehicle,

 6   where she was searched.

 7   Q.       Was her car also searched?

 8   A.       Correct.     The car was searched.

 9   Q.       And did you debrief her?

10   A.       Yes, I did.

11   Q.       And after -- When you debriefed her, did her

12   account match that of what you knew of the purchase?

13   A.       Yes, it did.

14   Q.       There was nothing inconsistent?

15   A.       No.

16   Q.       During your time with the Dubuque Drug Task

17   Force, you've been involved in purchases of heroin?

18   A.       Correct.

19   Q.       Have you ever seen heroin in anything other

20   than a corner Baggie?

21   A.       Not on the initial purchase, no.

22            MS. LUNDQUIST:     Nothing further, Your Honor.

23            THE COURT:     Cross-examination?

24                        CROSS-EXAMINATION

25   BY MR. GOLDENSOPH:


                     Sarah J. Dittmer, CSR, RPR
                           1(888)388-2723
                                                                    378



 1   Q.       You have, however, seen methamphetamine sold

 2   in gem Baggies; correct?

 3   A.       Correct.

 4   Q.       Just refresh my memory.           With regards to the

 5   Mr. Birch investigation, did you talk with anyone

 6   with regards to that investigation?

 7   A.       At the scene or after that?

 8   Q.       At any point.

 9   A.       At the scene, I talked to Mr. Birch's sister

10   briefly before she left for the hospital.           She just

11   told me some general stuff.

12   Q.       Okay.

13   A.       And then -- Go ahead.

14   Q.       Oh.     Anyone else?     Sorry.

15   A.       Yes.     We talked to -- Sergeant Pape and I

16   also spoke with -- I believe his name was Justin

17   Harris, subject that goes by the name Pookie.

18   Q.       Okay.     When you were done with that

19   conversation, were you left with the impression that

20   Mr. Harris used heroin?

21   A.       No.

22            MR. GOLDENSOPH:        That's all I have, Your

23   Honor.

24            THE COURT:     Any further redirect

25   examination?


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                  379



 1              MS. LUNDQUIST:     No, Your Honor.

 2              THE COURT:     Thank you, Officer.     You may

 3   step down.

 4              It's 12:16 [sic].       We can start another

 5   witness, or if it's going to take more than 15

 6   minutes, perhaps we wait until tomorrow?

 7              MS. LUNDQUIST:     I think we can finish, Your

 8   Honor.

 9              THE COURT:     With another witness?

10              MS. LUNDQUIST:     With another one.

11              THE COURT:     All right.    Let's call another

12   one.

13              MR. LAMMERS:     We anticipate that the next

14   witness will be about the same length as the last

15   one, Your Honor.

16              THE COURT:     Great.

17              MS. LUNDQUIST:     The Government calls David

18   Haupert.

19              THE COURT:     Good afternoon, Officer.     Please

20   step up here, and I'll place you under oath.

21              THE WITNESS:     Yes, Your Honor.

22                           DAVID HAUPERT,

23   being produced, sworn as hereinafter certified, was

24   examined and testified as follows:

25              THE COURT:     Thank you.    Please have a seat


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                              380



 1   in the witness chair.        Pull it up to the microphone.

 2               And when you're comfortable, please state

 3   your full name and spell your name for the court

 4   reporter.

 5               THE WITNESS:     David Haupert, H-A-U-P, as in

 6   Paul, E-R-T.

 7               THE COURT:     Thank you.

 8               You may proceed.

 9                        DIRECT EXAMINATION

10   BY MS. LUNDQUIST:

11   Q.          Where do you work?

12   A.          City of Dubuque Police Department.

13   Q.          And how long have you worked there?

14   A.          Just over 25 years.

15   Q.          What's your assignment with the police

16   department?

17   A.          I am a lieutenant and the city supervisor

18   assigned to the Dubuque Drug Task Force.

19   Q.          And can you describe your training as a

20   police officer?

21   A.          Initially, upon being hired, I went through

22   the Iowa Law Enforcement Academy.        I also had become

23   certified as a drug recognition expert and a DRE

24   instructor.

25               Once I was assigned to the drug task force


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                             381



 1   in 2003, I went through several specific narcotics

 2   classes to include basic narcotic investigations,

 3   informant development management, drug unit

 4   supervisors school, two or three different interview

 5   and interrogation classes, and several tactical entry

 6   classes.    And I'm sure I'm forgetting some.

 7   Q.         As a member of the Dubuque Drug Task Force,

 8   what are your primary responsibilities?

 9   A.         I am considered a working supervisor, so I

10   have dual responsibilities.      I -- I supervise the two

11   city officers, as well as the county officers, and am

12   the director if Sergeant Pape were gone.

13              I also have ancillary responsibilities in

14   the department as specialty team commander.      As a

15   working supervisor, I also participate in the active

16   investigations.

17              I don't necessarily handle confidential

18   informants anymore, but if we're doing undercover

19   buys or if we're doing search warrants, any of the

20   active investigations, I do take part in -- on the

21   front lines.

22   Q.         Are you familiar with an investigation

23   regarding Michael Stevenson?

24   A.         Yes, ma'am.

25   Q.         Were you a part of a team that assisted with


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                               382



 1   a controlled purchase on August 23rd, 2017?

 2   A.       Yes, ma'am.

 3   Q.       And what was your role in that that day?

 4   A.       The controlled purchase, I was assigned with

 5   Sergeant Pape as a two-person surveillance unit.

 6   Initially, I believe, we were supposed to be east of

 7   where the buy location was planned to be.

 8            But once we got in the area, we did not have

 9   an appropriate location, so we changed to an area

10   north of where that buy location was going to take

11   place.

12   Q.       And who was to make the controlled purchase?

13   A.       Shannon.     And I'm sorry.   I can't think of

14   the last name right now.

15   Q.       Okay.   And what was she purchasing?

16   A.       Crack cocaine.

17   Q.       From whom?

18   A.       Michael Stevenson.

19   Q.       Did that purchase occur as planned?

20   A.       Yes, ma'am.

21   Q.       And after Ms. Scholtes made the purchase of

22   crack, did you receive information about other drugs

23   that might be in defendant's possession?

24   A.       I don't remember if we directly knew that

25   information at the time, but we followed


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                             383



 1   Mr. Stevenson to see where he would go.

 2   Q.         Okay.   And where did he go?

 3   A.         He eventually landed at the intersection of

 4   16th and Kerper Street in the BP parking lot, and

 5   then moved across the street to the Dairy Queen

 6   parking lot.

 7   Q.         And once he was in the Dairy Queen parking

 8   lot, did you continue to watch him there?

 9   A.         Yes, ma'am.

10   Q.         And how long would you say you watched him?

11   A.         The total time, probably 15 minutes, 10, 15

12   minutes.

13   Q.         And after 10, 15 minutes, what happened?

14   A.         He sat in the Dairy Queen parking lot in

15   between two vehicles, never exited his vehicle.       Then

16   he backed out and crossed the street and went back to

17   the BP gas station, pulled up briefly to the pumps,

18   did not exit again, and then drove through the

19   connected parking lot to the Wendy's right next door,

20   and drove around the other side of the building, and

21   parked in a parking spot, and remained in the vehicle

22   the whole time.

23   Q.         And while you were watching in the Wendy's

24   lot, did anything interesting occur?

25   A.         We observed an individual walking through


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                            384



 1   the Dairy Queen parking lot on the other side of the

 2   street, on his phone, either talking or texting,

 3   looking around.     Based on my training and experience

 4   and years working narcotics, it was apparent to me

 5   that this individual may be looking for somebody to

 6   conduct a drug deal.

 7            And then that individual eventually looked

 8   up, ran -- went across the street and went directly

 9   to Mr. Stevenson's vehicle and entered the

10   passenger's seat.

11   Q.       And did you recognize that person?

12   A.       Not at that time, no.

13   Q.       Did anyone from the task force on scene

14   recognize him?

15   A.       Yes, ma'am.

16   Q.       And who was it?

17   A.       His name was Eric Steve.

18   Q.       And he got into the car.      How long was he in

19   the car for?

20   A.       Maybe 30, 45 seconds.      Very quick.

21   Q.       And after he got out of the car, where did

22   he go?

23   A.       He walked out of our sight briefly around

24   the back side of Wendy's, on the north side, and then

25   into the BP gas station next door.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                            385



 1   Q.       Could you see where he went from there?

 2   A.       No.    We went across the street to try and

 3   locate him, and he was gone.

 4   Q.       And based on the information that it was

 5   Mr. Steve, what did you do at that time?

 6   A.       Sergeant Pape and I decided that we would

 7   drive up to Mr. Steve's house and see if we could

 8   find him, intercept him -- it was our belief that he

 9   probably bought heroin -- and attempt to prevent him

10   from using it or overdosing again.

11   Q.       And was he at his home?

12   A.       Not when we first got there.

13   Q.       Did he arrive shortly thereafter?

14   A.       Yes, ma'am.

15   Q.       And you had seen him back in the Wendy's

16   parking lot.    When he arrived home, was he wearing

17   the same clothes?

18   A.       Yes, ma'am.

19   Q.       And did you confront him about what you had

20   seen in the Wendy's lot?

21   A.       Yes.    We talked to him in the driveway,

22   asked him if he had any needles, knives, anything

23   like that on his person.    And he said no, but freely

24   told us that he had drugs in his pocket.

25   Q.       And did you find those drugs?


                      Sarah J. Dittmer, CSR, RPR
                            1(888)388-2723
                                                                386



 1   A.        Yes, ma'am.

 2   Q.        And what -- How much -- How many drugs are

 3   we talking about?

 4   A.        He had, I believe it was -- it was a plastic

 5   bindle with .5 grams of heroin in it.          And then there

 6   was another plastic bindle, which I don't recall if

 7   it was the actual corner of the Baggie, that had .1

 8   gram of heroin.

 9   Q.        So two bags containing some quantity of

10   heroin?

11   A.        Yes, ma'am.

12   Q.        And how had he purchased the heroin?

13   A.        He told us that he had paid $160 in $20

14   bills and an additional $20 bill for a previous drug

15   debt.

16   Q.        And did you relay that information to other

17   officers with the drug task force?

18   A.        Yes, ma'am.

19   Q.        And where were they at that time?

20   A.        They had stopped -- or coordinated with

21   patrol to stop Mr. Stevenson as he was leaving BP.          I

22   think it was 15th and Main Street.      So they were

23   dealing with that situation.

24   Q.        And in your time with the drug task force,

25   have you done controlled purchases of heroin


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                              387



 1   frequently?

 2   A.          Yes, ma'am.

 3   Q.          And in that time, have you ever seen heroin

 4   sold in anything other than the corner Baggies?

 5   A.          No, not that I recall.     It's always the

 6   corner Baggies.

 7               MS. LUNDQUIST:    Nothing further, Your Honor.

 8               THE COURT:    Cross-examination?

 9                         CROSS-EXAMINATION

10   BY MR. GOLDENSOPH:

11   Q.          When you were setting up the -- the

12   controlled buy that day, did Shannon already have a

13   phone number for the defendant?

14   A.          I do not know that.

15   Q.          Were you involved with that portion of the

16   controlled buy?

17   A.          No.   I would have been in the building, but

18   the initial briefing is where my initial information

19   would have been -- report passed on to me from the

20   case agent.

21               MR. GOLDENSOPH:    That's all I have, Your

22   Honor.

23               THE COURT:    Thank you.   Any further

24   redirect?

25               MS. LUNDQUIST:    No, Your Honor.


                        Sarah J. Dittmer, CSR, RPR
                              1(888)388-2723
                                                               388



 1            THE COURT:     Thank you, Officer.    You may

 2   step down.   You're excused.

 3            THE WITNESS:     Thank you, Your Honor.

 4            THE COURT:     All right.   Ladies and

 5   gentlemen, it is 2:25.     We're going to go ahead and

 6   quit for today.

 7            Remember my admonition tonight.       Again, it's

 8   important when you go home that you don't do any

 9   research, you don't get on the internet, you don't

10   try to look up anything about this case or not

11   anything involved with it.

12            Don't talk among yourselves or with anybody

13   else about this case, about anybody involved with it.

14            I did meet with the lawyers during the

15   break, while you were on break, and they've assured

16   me that we are not only on time, but probably a

17   little bit ahead of time.

18            So we will certainly get this case submitted

19   to you by Friday, and maybe even by tomorrow.       And

20   so, again, we will be back on our 8:30 to 2:30

21   schedule tomorrow.     Remember, we will not have a

22   lunch break, so bring your snacks for the two

23   20-minute breaks.

24            And enjoy your evening.

25            THE CLERK:     All rise.


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                    389



 1               (Jury exits.)

 2               THE COURT:     All right.     Please be seated.

 3               Mr. Lammers or Ms. Lundquist, what should we

 4   be talking about tonight to make sure tomorrow goes

 5   smoothly?     Anything?

 6               MR. LAMMERS:     I don't think we have anything

 7   to talk about for tomorrow.           I think the only witness

 8   we may have left is if I decide to call -- or if we

 9   decide to call Officer Leitzen again or not.           Other

10   than that, I think we are mostly done.

11               THE COURT:     You have a number of witnesses

12   listed on your witness list, and you're not planning

13   to calling them, then?

14               MR. LAMMERS:     I should have let you know

15   that earlier.     We're not calling Colin Kelly, Justin

16   Harris.     We are not -- I guess I want to tell you, in

17   regards to that, as well, we're not also offering

18   Exhibit -- the two exhibits I think that were the

19   subject of the motion in limine.

20               THE COURT:     19 and 19A?

21               MR. LAMMERS:     Right.     We're not offering

22   those either.     And we're not calling a witness that

23   would identify those.        I think her name is Sade

24   Pape -- or excuse me -- Sade Pointers.

25               And I think that -- I don't recall, but I


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                390



 1   think we've got only one more witness in the morning

 2   if we call Officer Leitzen back.

 3            THE COURT:   All right.       Very good.

 4            Mr. Goldensoph, first of all, is there

 5   anything we need to take up before we talk about your

 6   case?

 7            MR. GOLDENSOPH:     No, Your Honor.

 8            THE COURT:   All right.       Do you anticipate

 9   calling any witnesses?

10            MR. GOLDENSOPH:     No.

11            THE COURT:   All right.       Let me talk --

12            MR. GOLDENSOPH:     Well, Your Honor, I --

13   Other than Mr. Stevenson, I don't -- I don't have

14   any.

15            THE COURT:   Right.       I was just about to

16   address Mr. Stevenson about that.

17            And so, Mr. Stevenson, I want to talk to you

18   about your right to testify.        In a case like this

19   when you're represented by an attorney, the attorney

20   makes most of the decisions in the case, as we've

21   discussed before, you know, what questions to ask,

22   what witnesses to call, that kind of thing.

23            But the one -- One of the choices that is

24   solely your choice is the decision of whether to

25   testify or not to testify.     You need to listen to


                    Sarah J. Dittmer, CSR, RPR
                          1(888)388-2723
                                                                  391



 1   Mr. Goldensoph's advice to you about that, but at the

 2   end of the day, it's your call on whether you testify

 3   or not.

 4               Do you understand that, first of all?

 5               THE DEFENDANT:    I understand.

 6               THE COURT:   All right.   And you can make up

 7   your mind up to the last minute, until Mr. Goldensoph

 8   tells me either that they're not -- that the defense

 9   is not presenting any witnesses or that he rests his

10   case.     At that point, then, you won't have a chance

11   to testify.

12               Do you understand that?

13               THE DEFENDANT:    Yes, Your Honor.

14               THE COURT:   All right.   And is it currently

15   your intention not to testify, sir?

16               MR. GOLDENSOPH:    Your Honor, sorry to

17   interrupt.     I wonder if we could have the evening to

18   discuss that a little bit more?

19               THE COURT:   Certainly.   And he can change

20   his mind even through tomorrow morning.          So I just

21   want to make sure I have some sense of where we're

22   going tomorrow on this, but that's fine.

23               All right.   So it seems pretty clear to me

24   that we're going to be doing closing arguments

25   tomorrow.     I will look for a natural break.       I'm


                       Sarah J. Dittmer, CSR, RPR
                             1(888)388-2723
                                                                     392



 1   going to try to give -- I will give the parties a

 2   chance -- at least some break between whenever we

 3   finish the evidence and closing arguments.

 4            We'll take up any motions under Rule 29 at

 5   that time as well.

 6            But the parties are prepared to do closing

 7   arguments tomorrow?

 8            Mr. Lammers?

 9            MR. LAMMERS:        We will be.

10            THE COURT:     All right.           Mr. Goldensoph?

11            MR. GOLDENSOPH:        I will be.

12            THE COURT:     All right.           Anything else we

13   should talk about tonight?           Mr. Lammers?

14            MR. LAMMERS:        No, thank you, Your Honor.

15            THE COURT:     Okay.        Mr. Goldensoph?

16            MR. GOLDENSOPH:        No, Your Honor.

17            THE COURT:     All right.           Thank you.   We'll be

18   in recess.

19            (The record recessed April 24, 2019, at 2:31

20   p.m.)

21                    *       *       *       *      *

22
23

24

25


                    Sarah J. Dittmer, CSR, RPR
                          1(888)388-2723
                                                           393



 1                        CERTIFICATE

 2            I, the undersigned, a Certified Shorthand

 3   Reporter and Notary Public of the State of Iowa, do

 4   hereby certify that I acted as the Certified

 5   Shorthand Reporter in the foregoing matter at the

 6   time and place indicated herein; that I took in

 7   shorthand the proceedings had at said time and place;

 8   that said shorthand notes were reduced to print under

 9   my supervision and direction by means of

10   computer-aided transcription; and that the foregoing

11   pages are a full and correct transcript of the

12   shorthand notes so taken.

13

14            IN WITNESS WHEREOF, I have hereunto set my

15   hand this 10th day of July, 2019.

16

17

18

19                          ____________________________

20                          Sarah J. Dittmer

21                          Certified Shorthand Reporter
22

23

24

25


                    Sarah J. Dittmer, CSR, RPR
                          1(888)388-2723
                                                                                                                                  1



           $              12:03:08 [1] - 200:13      19A [1] - 389:20          392:19, 393:15            330:5, 341:21,
                          12:15 [1] - 296:12         1:11 [1] - 166:10        2022 [1] - 196:1           346:21, 349:21,
                          12:16 [1] - 379:4          1st [16] - 173:22,       20A [1] - 359:23           374:7
$10 [1] - 168:11          12:18 [1] - 300:13          174:13, 174:24,         20s [1] - 368:16
$100 [2] - 172:8, 222:2   12:35 [2] - 296:14,         175:8, 176:2, 183:2,    21 [1] - 367:15                      3
$130 [1] - 226:15          300:13                     184:24, 185:25,         213-3018 [1] - 333:9
$160 [1] - 386:13         12th [9] - 156:25,          187:1, 187:14,          2187 [1] - 324:2
$180 [2] - 368:7,                                                                                       3 [3] - 156:6, 213:25,
                           193:7, 193:22,             187:17, 189:13,         21st [3] - 176:8,
 368:14                                                                                                  256:18
                           204:14, 204:18,            206:22, 207:24,          187:15, 187:19
$20 [2] - 386:13,                                     215:16, 227:25                                    3.5 [1] - 172:23
                           335:5, 335:15,                                     2205 [1] - 325:15
 386:14                                                                                                 30 [3] - 316:24, 323:5,
                           337:11, 341:13                                     224 [1] - 157:6
$35 [2] - 328:17                                                                                         384:20
                          13 [5] - 163:3, 165:15,              2              2264 [1] - 327:23
                                                                                                        302 [1] - 157:20
$5 [1] - 338:22            180:1, 189:19,                                     2270 [1] - 328:19
$50 [6] - 172:8,                                                                                        3098 [1] - 194:14
                           189:23                                             228 [1] - 157:7
 197:23, 202:18,                                     2 [3] - 156:6, 213:3,                              3099 [1] - 194:14
                          130 [1] - 199:6                                     23 [5] - 186:5, 201:8,
 202:23, 226:14,                                      256:5                                             30th [8] - 196:20,
                          13th [1] - 205:3                                     214:4, 237:9, 373:1
 322:16                                              20 [12] - 164:20,                                   198:13, 201:25,
                          14 [1] - 196:25                                     230 [1] - 157:9
$80 [4] - 197:20,                                     164:24, 201:8,                                     202:19, 202:22,
                          14674 [1] - 165:5                                   236 [2] - 170:2, 170:3
 226:12, 316:4, 319:9                                 212:7, 218:22,                                     255:16, 256:2,
                          14th [1] - 205:11                                   23rd [8] - 214:10,
                                                      242:12, 242:17,                                    341:13
                          15 [11] - 195:4, 195:5,                              223:3, 223:20,
                                                      296:13, 296:17,                                   31 [3] - 164:12,
            '              197:1, 224:8,
                                                      313:19, 317:7,           358:10, 360:3,
                                                                                                         193:16, 193:18
                           266:20, 339:14,                                     360:25, 376:5, 382:1
                                                      374:14                                            3104 [1] - 194:14
                           339:20, 379:5,                                     24 [2] - 200:23, 392:19
'16 [2] - 304:25, 353:4                              20-minute [2] -                                    3130 [1] - 165:3
                           383:11, 383:13                                     24/7 [1] - 353:18
'17 [1] - 306:19                                      224:10, 388:23                                    3179 [1] - 194:1
                          15-minute [1] - 224:10                              243 [1] - 157:10
'18 [2] - 338:6, 352:10                              2003 [1] - 381:1                                   31st [11] - 169:25,
                          1571 [1] - 321:16                                   244 [1] - 157:12
'92 [1] - 373:12                                     2010 [1] - 339:10                                   197:15, 198:14,
                          15th [5] - 205:5, 205:9,                            24th [4] - 156:10,
                                                     2013 [1] - 339:10                                   199:22, 200:8,
                           205:14, 205:18,                                     180:23, 204:4, 204:8
           0               386:22
                                                     2016 [2] - 267:9,
                                                                              25 [6] - 169:10,
                                                                                                         201:6, 202:11,
                                                      355:25                                             202:19, 202:25,
                          16 [2] - 197:1, 209:1                                219:19, 302:9,
                                                     2017 [54] - 166:11,                                 203:25, 324:11
05 [1] - 214:22           160 [1] - 316:7                                      313:19, 317:7,
                                                      180:23, 186:20,                                   320 [2] - 198:5, 201:25
                          162 [2] - 157:4, 202:11                              380:14
                                                      187:1, 187:14,                                    321 [1] - 197:17
           1              163 [3] - 199:6, 201:5,
                                                      187:15, 187:19,         258 [1] - 157:13
                                                                                                        322 [1] - 198:4
                           202:16                                             260 [1] - 157:15
                                                      189:13, 206:18,                                   33 [1] - 206:7
                          164 [1] - 201:5                                     26th [6] - 166:11,
1 [4] - 156:20, 212:1,                                212:8, 213:8, 214:4,                              336 [1] - 167:5
                          16th [6] - 205:21,          214:10, 215:16,          180:24, 181:1,
 254:1, 386:7                                                                                           3372 [1] - 204:13
                           206:9, 255:16,             221:1, 223:20,           181:4, 204:5, 204:8
1.75 [1] - 172:19                                                                                       3374 [1] - 192:5
                           256:3, 367:2, 383:4        227:5, 227:16,          27 [2] - 260:22, 363:24
10 [9] - 219:19,                                                                                        339 [1] - 157:21
                          17 [2] - 197:2, 287:4       255:24, 267:9,          275 [1] - 157:16
 314:11, 325:24,                                                                                        34 [2] - 164:12, 166:10
                          1772 [1] - 331:5            269:10, 276:13,         27th [1] - 180:24
 369:25, 370:6,                                                                                         3453 [1] - 164:2
                          1773 [1] - 331:3            278:1, 278:4,           28 [2] - 172:24, 172:25
 373:17, 383:11,                                                                                        3454 [2] - 163:22,
                          17th [8] - 205:14,          283:19, 285:17,         28.35 [1] - 172:24
 383:13                                                                                                  163:25
                           205:19, 205:23,            287:5, 289:20,          282 [1] - 168:4
10-minute [1] - 164:21                                                                                  3459 [1] - 191:4
                           278:4, 283:17,             308:10, 309:19,         288 [1] - 157:17
10:05 [1] - 218:17         283:19, 285:17,                                                              35/35 [1] - 328:17
                                                      317:8, 317:20,          29 [1] - 392:4
10:06 [1] - 219:20         286:17                                                                       351 [1] - 157:22
                                                      322:19, 323:6,          293 [1] - 157:18
10:25 [2] - 219:1,        18 [4] - 195:24,                                                              353 [1] - 157:23
                                                      335:5, 341:3,           2967 [1] - 205:2
 219:20                    195:25, 196:15,                                                              3535 [1] - 208:23
                                                      346:21, 351:7,          29th [1] - 322:19
10th [4] - 156:25,         279:8                                                                        355 [1] - 158:4
                                                      353:1, 353:6,           2:20 [1] - 200:18
 204:19, 204:22,          18-CR-1023 [5] -                                                              361 [1] - 158:5
                                                      353:10, 353:18,         2:25 [1] - 388:5
 393:15                    156:4, 159:14,                                                               363 [1] - 158:7
                                                      358:10, 360:3,          2:30 [1] - 388:20
11 [2] - 199:5, 207:20     162:4, 220:5, 301:4                                                          369 [1] - 158:8
                                                      360:25, 361:18,         2:31 [1] - 392:19
111 [1] - 156:20          181 [1] - 157:5                                                               37 [1] - 218:8
                                                      365:24, 366:10,         2:50 [1] - 326:7
11:41 [1] - 170:4         18A [1] - 318:2                                                               372 [1] - 158:10
                                                      366:15, 371:16,         2nd [17] - 173:22,
11:44 [1] - 207:25        18th [3] - 206:11,                                                            377 [1] - 158:11
                                                      374:7, 376:5, 382:1      175:4, 212:8, 213:8,
11:47 [1] - 169:25         316:19, 337:19                                                               380 [1] - 158:13
                                                     2017-05931 [1] - 256:7    213:12, 215:18,
11th [4] - 204:19,        19 [1] - 389:20                                                               387 [1] - 158:14
                                                     2018-17221 [1] -          215:19, 220:24,
 204:23, 277:25,          1987 [1] - 373:6                                                              39 [2] - 207:14, 228:2
                                                      257:10                   255:24, 319:12,
 278:1                    1995 [1] - 245:16                                                             3rd [1] - 227:16
                                                     2019 [5] - 156:11,        329:21, 329:22,
12 [2] - 190:5, 190:8     1996 [1] - 373:13           156:25, 156:25,
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723
                                                                                                                                    2


                            Monoacetylmorphine         249:17, 251:7,            266:17, 269:10,           256:17
           4
                            [3] - 235:22, 240:9,       253:14, 282:12,           270:9, 270:14,           admonition [2] -
                            241:19                     327:18, 343:6             270:16, 271:4,            218:22, 388:7
4 [1] - 257:8              60 [1] - 333:21            absolutely [3] - 340:7,    288:8, 289:5, 289:9,     advertising [5] -
4,800 [1] - 173:11         600 [1] - 156:16            340:15, 346:2             289:10, 292:11,           165:12, 165:25,
4,843 [1] - 162:23         65 [1] - 207:2             abundance [1] -            294:15, 295:12,           166:18, 181:1,
40 [3] - 191:21,           66 [1] - 206:23             160:25                    295:17, 308:10,           332:12
 217:20, 247:24            670 [1] - 156:16           abuse [4] - 234:4,         319:23, 319:25,          advice [1] - 391:1
41 [1] - 214:20            6:04 [1] - 216:1            295:24, 327:4             320:4, 320:6,            advised [1] - 297:14
411 [1] - 212:6            6:15 [1] - 187:5           Abuse [2] - 326:25,        320:12, 320:16,          advises [1] - 165:5
425 [1] - 156:22                                       327:5                     320:22, 321:1,           advising [2] - 165:4,
45 [2] - 366:5, 384:20                                academy [1] - 373:9        321:14, 321:19,           168:9
                                       7                                         322:14, 325:13,
46 [1] - 355:6                                        Academy [3] - 246:20,                               affect [1] - 233:6
4800 [1] - 170:20                                      373:13, 380:22            325:21, 325:22,          afraid [2] - 269:8,
49 [1] - 213:21            7 [2] - 321:4, 338:9       access [1] - 249:3         326:11, 326:16,           270:6
4:00 [1] - 223:21          70 [1] - 316:4             accidentally [1] -         328:3, 333:1,            African [1] - 261:13
4:44 [1] - 208:13          708 [1] - 165:15            332:18                    333:25, 334:14,          African-American [1]
4:47 [1] - 208:14          72 [1] - 208:3             accompany [1] -            335:11, 336:6,            - 261:13
4:48 [1] - 208:14          773-746-0928 [1] -          233:2                     349:23                   afternoon [7] -
4:52:29 [1] - 207:6         223:11                    account [1] - 377:12      Adam's [7] - 270:8,        200:18, 296:12,
4:53:25 [1] - 207:7                                   accreditation [4] -        288:4, 291:3, 321:7,      326:7, 354:6, 355:4,
4:55 [1] - 208:21                      8               247:11, 247:12,           326:13, 329:1,            363:23, 379:19
4:56 [1] - 208:21                                      247:14, 247:20            330:14                   afterwards [1] - 317:3
4:57:35 [3] - 200:20,                                 accreditations [1] -      add [3] - 179:14,         agent [3] - 161:9,
                           80 [2] - 197:19, 333:22                               250:20, 251:3
 201:4                                                 247:15                                              178:8, 387:20
                           801(d)(2)(E [1] -                                    added [3] - 178:9,
4th [1] - 227:19                                      accredited [2] -                                    agents [1] - 369:2
                            264:13                                               178:10, 178:13
                                                       231:12, 247:11                                     ago [9] - 241:5,
                           803 [1] - 156:22                                     addict [9] - 203:8,
           5               8:27 [1] - 156:11
                                                      accrediting [1] -
                                                                                 203:14, 261:5,
                                                                                                           261:24, 265:6,
                                                       247:16                                              272:22, 283:8,
                           8:30 [1] - 388:20                                     303:20, 303:25,
                                                      accurate [9] - 194:22,                               284:15, 287:6,
5 [4] - 213:17, 257:23,                                202:4, 203:19,            306:13, 320:4,            288:20, 346:7
 338:24, 386:5                         9               219:12, 223:24,           364:23, 369:24           agree [8] - 168:22,
50 [12] - 194:4, 197:22,                               237:17, 255:15,          addiction [3] - 322:23,    191:7, 191:12,
 199:6, 199:15,                                        258:11, 292:24            355:9, 371:6              198:3, 201:4, 202:6,
                           90 [2] - 232:18, 338:21
 202:3, 202:7,                                        acid [1] - 251:2          addictive [1] - 269:22     202:13, 292:23
                           907 [1] - 186:19
 202:12, 202:15,                                      acquaintances [3] -       addicts [1] - 203:11      agreed [1] - 297:15
                           911 [1] - 305:1
 202:20, 203:1, 226:6                                  310:15, 310:16,          additional [6] -          agreement [5] -
                           9:27 [1] - 206:7
50s [1] - 171:25                                       310:20                    231:21, 247:2,            302:21, 303:2,
                           9th [10] - 191:4, 191:8,
51101 [1] - 156:17                                    acquired [2] - 175:7,      307:17, 307:18,           307:10, 343:12,
                            191:13, 203:25,
52401 [2] - 156:20,                                    175:14                    329:23, 386:14            343:25
                            204:12, 204:18,
 156:23                                               acquiring [1] - 176:2     address [6] - 159:24,     ahead [15] - 159:11,
                            204:19, 227:13,
55 [1] - 366:5                                        acted [1] - 393:4          165:4, 165:6,             161:18, 161:20,
                            227:22
563-231-3916 [1] -                                    active [4] - 353:12,       298:16, 313:1,            237:5, 237:6,
 223:10                                                371:5, 381:15,            390:16                    240:22, 264:16,
5:00 [1] - 223:22
                                      A                                         Adjust [1] - 229:25
                                                       381:20                                              264:18, 300:22,
5:01:52 [1] - 208:23                                  activity [2] - 167:23,    adjust [4] - 244:13,       325:15, 332:20,
5:06:16 [1] - 199:5        a.m [4] - 156:11,           170:22                    260:11, 354:19,           347:16, 378:13,
5:17 [1] - 209:14           216:1, 219:20             actual [4] - 165:6,        372:14                    388:5, 388:17
5:45 [2] - 209:17,         abbreviations [1] -         182:14, 248:23,          Administration [1] -      ahold [3] - 323:24,
 209:20                     171:15                     386:7                     246:18                    327:18, 330:15
5th [1] - 227:19           ability [1] - 215:4        Adam [58] - 162:21,       administrative [1] -      aided [1] - 393:10
                           able [23] - 162:21,         163:5, 163:11,            219:7                    ain't [1] - 167:19
           6                185:23, 186:9,             163:18, 164:25,          administratively [1] -    Air [3] - 373:7, 373:9,
                            189:8, 189:20,             165:10, 170:21,           249:15                    373:10
                            189:24, 196:1,             173:12, 173:21,          admissible [4] -          Alcatel [3] - 162:23,
6-MAM [8] - 234:18,         222:21, 233:17,                                      160:13, 160:16,
                                                       176:22, 182:17,                                     215:8, 226:1
 235:20, 240:9,             235:17, 235:25,                                      160:21, 160:23
                                                       183:12, 184:24,                                    Alicia [1] - 262:14
 241:5, 241:20,             236:4, 236:17,                                      admit [2] - 264:15,
                                                       185:20, 189:25,                                    alleged [1] - 160:22
 242:6, 242:7, 242:23       243:4, 247:18,                                       308:19
                                                       200:5, 207:21,                                     alleviate [1] - 203:21
6-                          249:6, 249:15,                                      admitted [2] - 256:4,
                                                       236:25, 266:15,                                    alley [4] - 198:19,
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723
                                                                                                                                3


 313:4, 337:20,            189:7, 194:1,            Assistant [1] - 156:19    288:4, 288:9,           bed [2] - 290:3, 375:14
 338:19                    202:17, 215:19,          assisted [1] - 381:25     288:12, 288:23,         beforehand [1] -
allow [1] - 252:2          300:25                   associate [1] - 230:16    289:4, 289:24,           277:21
allowed [3] - 219:10,     apparent [1] - 384:4      Association [1] -         291:4, 291:8,           began [2] - 176:4,
 292:14, 345:3            appear [5] - 168:25,       246:21                   295:19, 311:16           317:8
allows [1] - 235:24        195:6, 195:7,            assume [5] - 172:3,      bag [10] - 177:20,       begin [2] - 233:1,
almost [5] - 176:7,        196:11, 215:3             202:22, 314:13,          177:23, 177:24,          248:19
 208:21, 232:11,          Appearances [1] -          324:10, 339:21           177:25, 210:4,          beginning [2] -
 365:1, 374:4              156:15                   assuming [1] - 350:23     210:12, 210:13,          181:14, 196:14
Alpine [4] - 311:8,       appeared [4] - 191:25,    assured [1] - 388:15      214:16, 216:17,         begins [1] - 216:1
 313:2, 316:17,            206:13, 225:8, 243:6     attempt [3] - 258:20,     224:22                  behalf [1] - 338:15
 337:16                   application [1] - 176:5    319:13, 385:9           Baggie [26] - 210:3,     behavior [1] - 303:1
altogether [1] - 199:18   applied [1] - 176:6       attempting [1] -          210:7, 211:9,           behind [3] - 306:22,
America [5] - 156:3,      appreciate [2] - 160:8,    202:19                   212:14, 212:17,          313:4, 351:16
 159:13, 162:3,            160:24                   attend [1] - 247:6        213:16, 216:13,         Behne [3] - 374:20,
 220:4, 301:3             approach [5] - 188:7,     attended [3] - 230:20,    216:15, 216:19,          375:11, 375:14
American [1] - 261:13      280:10, 286:19,           246:16, 373:15           216:20, 217:12,         belief [1] - 385:8
amount [15] - 178:23,      291:18, 347:11           attention [7] - 160:7,    217:14, 217:21,         Bell [1] - 264:16
 178:25, 216:20,          approached [2] -           182:16, 193:24,          217:24, 218:9,          below [5] - 164:2,
 242:13, 250:10,           376:25, 377:1             213:3, 280:19,           218:12, 274:5,           166:17, 169:25,
 250:19, 251:22,          appropriate [2] -          335:4, 346:20            274:11, 274:17,          233:24, 322:6
 252:20, 252:22,           230:22, 382:9            attorney [2] - 390:19     274:20, 368:11,         benefit [3] - 179:17,
 263:10, 312:2,           appropriately [1] -       Attorney [1] - 156:22     376:1, 376:3,            343:12, 343:25
 319:7, 328:15,            231:12                   Attorneys [1] - 156:19    377:20, 386:7           benefits [2] - 298:17,
 340:23, 342:10           approved [1] - 249:18     August [11] - 214:4,     Baggies [12] - 189:2,     351:25
amounts [11] - 171:9,     April [4] - 156:11,        214:10, 223:3,           210:2, 210:15,          Berbano [9] - 244:1,
 171:10, 171:13,           221:14, 341:13,           223:20, 358:10,          210:19, 211:1,           244:17, 244:24,
 172:1, 173:1, 173:3,      392:19                    360:3, 360:25,           211:4, 359:20,           245:9, 254:2,
 216:21, 316:1,           area [6] - 248:13,         366:15, 366:21,          368:12, 368:13,          255:10, 256:5,
 323:17, 330:3             367:11, 376:13,           376:5, 382:1             378:2, 387:4, 387:6      256:19, 257:9
analysis [9] - 231:9,      376:23, 382:8, 382:9     authored [1] - 257:11    bagging [1] - 216:23     BERBANO [2] -
 249:25, 250:11,          areas [1] - 232:2         autopsy [10] - 231:6,    bags [12] - 182:3,        157:11, 244:8
 250:12, 252:11,          argument [2] - 300:1,      231:18, 232:12,          182:6, 210:2,           best [6] - 165:23,
 252:12, 254:5,            300:2                     232:25, 233:7,           210:10, 216:21,          219:8, 267:23,
 254:7, 256:6             arguments [3] -            233:11, 236:24,          348:4, 348:25,           299:17, 301:16,
analyze [2] - 248:15,      391:24, 392:3, 392:7      237:2, 241:25,           359:21, 360:8,           348:12
 252:21                   arises [1] - 300:8         243:11                   360:11, 386:9
                                                                                                      better [8] - 190:2,
analyzes [1] - 245:22     arrange [3] - 311:21,     available [1] - 170:9    ball [1] - 172:21         239:24, 281:4,
anatomic [1] - 231:25      312:1, 329:24            Avenue [3] - 156:20,     ballpark [2] - 224:18,    332:2, 332:3,
ancillary [1] - 381:13    arranged [5] - 306:21,     186:19, 357:17           313:18                   340:10, 348:13,
Angie [4] - 335:18,        311:25, 312:17,          avoid [6] - 221:8,       banking [1] - 231:14      371:7
 336:2, 336:9, 336:13      317:23, 338:1             305:24, 340:12,         base [5] - 253:16,       between [29] - 163:5,
Ankeny [1] - 230:13       arranging [1] - 327:21     340:19, 346:17,          257:17, 258:2,           163:11, 171:5,
answer [4] - 183:22,      arrested [3] - 293:14,     370:25                   258:5, 258:10            175:6, 177:1,
 280:5, 292:15,            294:8, 338:5                                      based [8] - 227:13,       185:24, 186:3,
 297:15                                                                       235:8, 251:10,
                          arrive [1] - 385:13                 B               253:16, 307:17,
                                                                                                       189:25, 190:5,
answered [2] - 273:2,     arrived [3] - 374:16,                                                        190:8, 191:13,
 297:20                                                                       352:1, 384:3, 385:4      193:13, 200:5,
                           374:20, 385:16
anticipate [4] -                                    B-E-R-B-A-N-O [1] -      basic [1] - 381:2         201:5, 203:25,
                          arrow [1] - 259:12
 299:19, 300:6,                                      244:18                  batch [4] - 332:12,       204:23, 207:21,
                          ASP [1] - 373:19
 379:13, 390:8                                      bachelor [1] - 246:3      332:13, 346:23,          207:24, 208:16,
                          asserted [1] - 183:18
anyway [3] - 196:7,                                 backed [1] - 383:16       347:7                    209:6, 209:9,
                          assigned [11] -
 196:9, 297:15                                      background [2] -         bathroom [1] - 281:20     223:21, 267:18,
                           248:14, 248:16,
anyways [1] - 212:2                                  230:18, 246:2           baton [1] - 373:19        293:10, 326:18,
                           248:17, 248:21,
apartment [7] -                                     backwards [1] -          batteries [2] - 234:3,    330:22, 341:12,
                           249:8, 373:2, 373:3,
 222:10, 320:17,                                     195:13                   234:9                    383:15, 392:2
                           376:12, 380:18,
 326:2, 357:15,            380:25, 382:4            bad [18] - 265:7,        battery [1] - 235:14     big [2] - 276:9, 324:5
 357:18, 358:15                                      267:14, 271:7,          beating [1] - 341:1      bigger [1] - 173:3
                          assignment [1] -
apologize [7] -                                      271:12, 277:7,          became [1] - 231:24      bill [1] - 386:14
                           380:15
 175:22, 184:15,                                     287:13, 287:16,         become [1] - 380:22      bills [2] - 368:15,
                          assist [1] - 376:5
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723
                                                                                                                              4


 386:14                  319:25, 320:4,           247:16, 375:13           346:14                    293:5, 302:7, 309:2,
bindle [2] - 386:5,      320:12, 325:13,         borderline [1] -         bro [3] - 169:8, 333:4,    318:5, 318:11,
 386:6                   349:5, 349:17,           292:22                   333:15                    338:13, 339:6,
biopsies [1] - 231:1     349:22, 350:1,          borrow [2] - 269:1,      brother [5] - 183:10,      344:15, 347:13,
biopsy [1] - 231:3       351:1, 353:5,            357:10                   184:12, 184:18,           347:24, 351:23,
Birch [130] - 163:5,     353:17, 375:20,         bottle [2] - 225:12,      185:5, 185:11             353:16, 355:3,
 163:12, 163:18,         378:5                    225:13                  brother's [1] - 185:6      356:12, 360:1,
 164:1, 164:3, 164:9,   Birch's [20] - 162:21,   bottles [2] - 225:9,     brought [3] - 263:24,      361:17, 363:22,
 164:16, 164:19,         165:10, 170:21,          228:13                   294:21, 297:12            365:16, 367:17,
 164:25, 165:4,          176:22, 183:9,          bottom [7] - 168:4,      bud [9] - 168:13,          369:22, 372:22,
 165:5, 165:20,          185:5, 187:1,            200:10, 205:17,          169:11, 170:9,            377:25, 380:10,
 167:9, 167:12,          190:21, 210:16,          213:5, 213:25,           196:6, 196:9, 197:8,      387:10
 167:15, 167:16,         211:8, 212:6, 215:1,     237:17, 328:19           199:15, 199:19,
 168:8, 168:9,           216:2, 224:25,          bought [15] - 202:18,     324:13                              C
 168:17, 169:6,          238:13, 287:11,          274:19, 286:8,          budding [1] - 227:23
 169:7, 169:11,          294:15, 296:3,           313:12, 313:15,         buddy [3] - 226:12,
                         352:23, 378:9                                                              C-A-T-E-L-L-I-E-R [1]
 169:15, 170:6,                                   313:21, 314:22,          226:18, 288:9
                        bit [17] - 188:12,                                                           - 230:5
 170:8, 170:24,                                   336:20, 337:11,         building [4] - 320:18,
                         189:22, 195:23,                                                            C.J [2] - 156:13, 159:4
 173:12, 173:21,                                  366:3, 366:19,           325:9, 383:20,
 174:6, 174:11,          196:20, 197:18,                                                            caffeine [1] - 345:12
                                                  366:23, 366:24,          387:17
 175:6, 175:7,           198:15, 234:16,                                                            camera [3] - 189:10,
                                                  371:17, 385:9           built [1] - 374:2
 175:13, 175:14,         263:11, 275:11,                                                             216:2, 216:3
                                                 bounce [3] - 276:20,     bulk [1] - 215:7
 176:1, 180:9,           279:15, 290:14,                                                            cap [2] - 216:8, 216:10
                                                  340:5, 370:13           bump [1] - 279:16
 180:15, 180:19,         291:1, 332:21,                                                             capacity [1] - 230:15
                                                 Box [1] - 156:20         bunch [4] - 179:4,
 182:17, 182:18,         363:5, 369:25,                                                             caps [1] - 216:12
                                                 boxes [1] - 324:5         196:19, 279:5, 279:6
 182:25, 183:2,          388:17, 391:18                                                             car [28] - 167:19,
                                                 BP [5] - 224:4, 383:4,   Bureau [1] - 246:18
 185:4, 185:25,         bits [1] - 267:11                                                            192:6, 192:7,
                                                  383:17, 384:25,         business [1] - 358:8
 186:23, 187:2,         Bits [1] - 289:22                                                            192:12, 192:14,
                                                  386:21                  busy [1] - 361:8
 189:13, 189:25,        black [1] - 350:11                                                           195:18, 201:17,
                                                 brain [1] - 184:16       buy [26] - 173:3,
 190:6, 190:9, 192:1,   blood [25] - 231:14,                                                         269:6, 316:17,
                                                 branch [2] - 231:7,       173:4, 181:15,
 192:10, 192:11,         232:9, 236:20,                                                              316:22, 337:16,
                                                  231:16                   202:7, 220:23,
 192:14, 193:9,          237:24, 238:1,                                                              337:23, 351:16,
                                                 break [17] - 218:18,      223:3, 223:4,
 194:10, 194:15,         238:2, 238:3, 238:6,                                                        357:6, 359:1,
                                                  218:23, 218:25,          306:10, 306:22,
 194:19, 195:1,          238:10, 238:12,                                                             359:18, 360:13,
                                                  219:5, 219:12,           317:21, 319:13,
 195:11, 195:14,         238:13, 238:24,                                                             360:21, 366:10,
                                                  220:6, 239:16,           319:17, 323:1,
 195:17, 196:3,          239:8, 239:13,                                                              368:2, 368:17,
                                                  296:13, 296:15,          324:2, 324:5,
 196:5, 196:6, 197:7,    239:17, 240:10,                                                             377:3, 377:7, 377:8,
                                                  296:22, 300:12,          329:19, 329:22,
 197:9, 198:6,           240:13, 240:19,                                                             384:18, 384:19,
                                                  388:15, 388:22,          332:23, 340:21,
 198:18, 198:23,         241:21, 242:1,                                                              384:21
                                                  391:25, 392:2            341:21, 365:2,
 199:11, 199:14,         242:6, 242:7,                                                              career [3] - 210:23,
                                                 breaking [1] - 216:19     365:18, 382:7,
 199:17, 200:5,          242:10, 243:9,                                                              246:15, 246:25
                                                 breaks [4] - 240:6,       382:10, 387:12,
 200:25, 201:11,         243:12                                                                     careful [5] - 271:16,
                                                  241:13, 241:17,          387:16
 202:2, 202:11,         bloodstream [1] -                                                            271:17, 271:22,
                                                  388:23                  buying [6] - 227:9,
 202:15, 203:4,          241:12                                                                      272:23, 334:14
                                                 brief [2] - 159:7,        358:9, 360:7, 362:6,
 203:8, 203:25,         blow [1] - 255:21                                                           cares [1] - 295:20
                                                  159:10                   370:12
 206:1, 206:23,         Blue [2] - 192:7,                                                           Carpet [3] - 358:18,
                                                 briefing [1] - 387:18    buys [5] - 224:18,
 207:6, 207:12,          192:14                                                                      359:13, 362:6
                                                 briefly [14] - 176:25,    317:10, 341:16,
 207:17, 207:21,        blue [2] - 201:17,                                                          Cascade [3] - 164:22,
                                                  205:1, 215:23,           341:19, 381:19
 208:4, 208:10,          356:8                                                                       164:25, 165:6
                                                  220:22, 223:2,          BY [47] - 162:17,
 208:17, 208:20,        blur [1] - 288:22                                                           Case [5] - 159:13,
                                                  223:19, 244:24,          173:18, 181:13,
 209:1, 209:6, 209:9,   board [3] - 231:24,                                                          162:4, 220:4, 256:7,
                                                  334:12, 335:11,          184:1, 188:16,
 209:14, 209:18,         246:7                                                                       301:4
                                                  373:4, 378:10,           217:10, 217:19,
 209:19, 225:23,        board-certified [1] -                                                       case [30] - 161:9,
                                                  383:17, 384:23           218:6, 224:16,
 226:11, 227:9,          246:7                                                                       162:6, 162:7,
                                                 bring [8] - 160:6,        228:11, 230:10,
 227:14, 227:17,        bodily [4] - 232:9,                                                          166:19, 178:8,
                                                  160:11, 160:14,          243:3, 244:23,
 229:3, 236:25,          232:14, 232:17,                                                             178:18, 218:23,
                                                  161:19, 161:22,          257:22, 258:17,
 241:1, 241:9, 243:6,    236:19                                                                      232:23, 248:11,
                                                  248:23, 301:13,          260:20, 264:17,
 266:15, 266:17,        body [7] - 233:2,                                                            248:14, 248:21,
                                                  388:22                   275:4, 280:17,
 266:19, 267:5,          233:3, 239:6,                                                               249:7, 252:13,
                                                 bringing [4] - 160:1,     286:21, 288:2,
 269:10, 295:12,         241:23, 243:14,                                                             256:24, 296:16,
                                                  160:24, 163:18,          291:20, 292:17,
 308:10, 319:23,                                                                                     297:1, 299:2, 300:1,
                                   Sarah J. Dittmer, CSR, RPR
                                         1(888)388-2723
                                                                                                                               5


 300:6, 301:6, 344:3,      CHAD [1] - 157:3         classes [3] - 381:2,      187:19, 225:5           computer-aided [1] -
 374:2, 387:20,            Chad [3] - 268:14,        381:5, 381:6            Colin [3] - 174:7,        393:10
 388:10, 388:13,            268:21, 278:10          clean [4] - 269:19,       185:14, 389:15          concentrated [1] -
 388:18, 390:6,            chain [2] - 250:7,        323:13, 323:22,         collected [1] - 243:10    251:1
 390:18, 390:20,            332:17                   324:6                   collecting [1] - 233:8   concern [3] - 270:13,
 391:10                    chair [13] - 229:24,     clear [17] - 175:17,     college [1] - 230:20      271:13, 291:6
cases [4] - 232:19,         244:12, 260:9,           175:19, 185:20,         color [5] - 250:17,      concerned [2] -
 245:22, 249:9, 374:6       260:10, 301:16,          189:11, 193:19,          250:18, 250:21,          293:25, 333:1
Casey's [1] - 361:4         301:22, 354:18,          203:7, 209:5, 211:4,     251:15, 358:2           conclude [1] - 298:12
cash [5] - 266:3,           363:13, 372:13,          218:9, 221:22,          column [2] - 252:24,     conclusion [9] -
 268:8, 315:25,             380:1                    226:21, 226:25,          252:25                   235:18, 235:21,
 355:18, 355:23            chance [4] - 248:14,      259:12, 262:9,          comfortable [8] -         236:1, 236:9,
Casino [1] - 376:24         337:4, 391:10, 392:2     298:3, 305:15,           230:2, 244:15,           245:24, 251:10,
casino [2] - 358:21,       change [3] - 168:10,      391:23                   260:12, 301:24,          257:4, 257:14, 258:4
 360:17                     193:1, 391:19           clearly [4] - 169:22,     354:21, 363:15,         conclusions [10] -
catch [2] - 196:4,         changed [1] - 382:9       175:6, 176:1, 234:16     372:15, 380:2            249:13, 251:8,
 239:19                    changes [1] - 238:9      CLERK [6] - 159:2,       coming [12] - 186:17,     253:14, 253:16,
categories [1] -           charge [9] - 294:1,       219:2, 219:21,           194:17, 195:1,           253:19, 253:24,
 234:10                     302:18, 305:21,          296:18, 300:14,          259:20, 266:9,           254:16, 254:24,
CATELLIER [2] -             305:25, 307:19,          388:25                   280:4, 280:9,            256:14, 257:1
 157:8, 229:20              307:20, 341:9,          clinical [4] - 231:8,     301:12, 324:16,         conditionally [1] -
Catellier [3] - 229:15,     345:23, 364:5            231:10, 232:1, 246:7     324:17, 328:2,           264:15
 230:4, 230:11             charged [9] - 221:8,     clip [1] - 367:12         367:22                  conduct [2] - 211:21,
caught [1] - 307:2          221:11, 294:4,          close [5] - 169:9,       commander [1] -           384:6
caused [2] - 221:5,         306:2, 307:6, 307:7,     194:16, 216:1,           381:14                  conducted [4] -
 341:5                      316:2, 341:25, 342:4     301:23, 369:25          commencing [1] -          174:25, 187:13,
causes [1] - 232:5         charges [1] - 293:17     close-up [1] - 216:1      156:11                   210:22, 341:15
caution [1] - 160:25       cheaper [1] - 304:9      closing [3] - 391:24,    common [7] - 165:24,     conferences [1] -
Cedar [3] - 156:10,        check [3] - 232:13,       392:3, 392:6             171:24, 249:10,          247:7
 156:20, 156:23             234:12, 235:14          clothes [1] - 385:17      250:24, 315:12,         confidential [2] -
cell [4] - 166:12,         checks [2] - 249:20,     clothing [1] - 233:3      315:14, 315:16           355:13, 381:17
 316:13, 317:24             253:20                  coat [1] - 251:24        commonly [2] -           confront [1] - 385:19
Cellebrite [2] - 162:22,   chemical [3] - 239:4,    coated [1] - 251:24       257:17, 258:6           confronted [2] -
 215:10                     250:20, 252:8           cocaine [14] - 223:3,    communicate [2] -         308:20, 345:11
cells [1] - 231:3          chemicals [1] - 250:24    257:15, 257:17,          195:20, 197:11          confused [1] - 283:13
center [1] - 377:3         chemistry [1] - 231:14    257:19, 258:2,          communication [4] -      connect [1] - 211:7
Center [3] - 246:5,        chief [3] - 162:7,        258:3, 258:5, 258:6,     191:24, 204:23,         connected [1] -
 327:1, 327:5               300:1, 301:6             258:10, 275:10,          206:21, 208:15           383:19
Central [2] - 316:20,      children [1] - 267:2      355:12, 357:25,         company [1] - 367:25     connection [2] -
 337:19                    choice [2] - 303:22,      382:16                  compare [1] - 253:7       228:4, 294:1
certain [4] - 197:25,       390:24                  codes [1] - 171:15       compared [1] - 253:11    connects [1] - 239:8
 221:24, 243:10,           choices [1] - 390:23     coffee [5] - 278:23,     completed [1] -          consider [1] - 342:12
 252:8                     chromatograph [3] -       279:1, 279:6, 279:8,     373:12                  considered [1] - 381:9
certainly [6] - 160:22,     252:14, 252:23           281:8                   completely [3] -         consistent [3] -
 167:21, 233:20,           chromatography [2] -     coincide [2] - 197:25,    175:2, 178:13,           170:15, 170:16,
 242:13, 388:18,            251:18, 251:21           207:16                   267:20                   253:18
 391:19                    chromatography/          coincides [3] -          completing [2] -         console [1] - 377:3
certainty [1] - 353:21      mass [1] - 252:17        212:22, 213:20,          250:6, 373:8            consume [1] - 371:1
CERTIFICATE [1] -          CI [1] - 224:20           214:19                  complicated [1] -        consumed [6] -
 393:1                     CID [1] - 375:6          Cole [16] - 174:19,       234:9                    239:24, 240:1,
Certified [3] - 393:2,     cigarette [5] - 274:9,    174:21, 175:1,          complimenting [1] -       240:14, 241:2,
 393:4, 393:21              274:10, 274:14,          175:6, 175:14,           348:15                   241:10, 243:6
certified [11] - 229:21,    274:21, 274:22           175:18, 176:2,          components [5] -         Cont [1] - 157:4
 231:25, 244:9,            City [1] - 156:17         176:23, 185:17,          241:18, 252:6,          contact [23] - 183:2,
 246:7, 260:6,             city [4] - 224:18,        185:19, 185:25,          252:19, 253:1, 253:4     184:23, 185:1,
 301:19, 354:15,            380:12, 380:17,          186:16, 187:21,         comprehension [1] -       185:7, 185:8,
 363:10, 372:10,            381:11                   189:3, 228:12            298:11                   185:12, 185:14,
 379:23, 380:23            clarified [1] - 327:12   Cole's [1] - 176:7       comprehensive [2] -       223:23, 224:1,
certify [1] - 393:4        class [4] - 327:1,       Coles [1] - 186:19        234:5, 246:13            227:18, 263:14,
cetera [1] - 235:9          331:23, 332:1           Coles' [3] - 187:9,      computer [1] - 393:10     309:13, 319:13,
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723
                                                                                                                        6


 321:14, 329:9,           271:3, 280:2, 280:8,     181:25, 182:3,         203:23, 204:1,         222:12, 222:14,
 329:23, 329:24,          281:4, 281:6,            182:4, 182:7,          204:2, 204:7,          222:15, 222:18,
 334:16, 334:22,          282:19, 282:21,          182:11, 182:14,        204:10, 204:14,        222:21, 222:25,
 335:2, 335:7,            284:19, 287:1,           182:15, 182:20,        204:15, 204:20,        223:1, 228:14,
 336:22, 337:11           288:3, 288:6,            182:21, 183:3,         204:21, 204:24,        228:15, 228:21,
contacted [7] - 222:5,    288:19, 289:9,           184:5, 184:24,         204:25, 205:3,         228:24, 229:4,
 263:23, 266:13,          289:12, 292:5,           184:25, 185:1,         205:4, 205:6, 205:7,   235:1, 243:15,
 270:9, 338:17,           292:6, 292:8,            185:3, 185:7,          205:10, 205:12,        244:25, 258:21,
 374:7, 374:10            292:19, 294:14,          185:15, 185:17,        205:15, 205:19,        258:25, 271:23,
contacting [1] -          294:18, 295:15,          185:18, 185:21,        205:20, 206:5,         276:4, 276:8,
 269:11                   296:2, 327:21,           185:22, 186:1,         206:9, 206:10,         276:11, 276:15,
contacts [1] - 326:19     334:10, 341:4,           186:11, 186:12,        206:15, 206:16,        277:4, 277:9,
contained [9] -           347:20, 348:10,          186:13, 186:14,        206:20, 206:24,        277:13, 277:14,
 177:21, 177:24,          378:19                   186:18, 186:20,        206:25, 207:3,         278:2, 278:3,
 210:13, 243:12,         convict [1] - 344:10      186:23, 187:3,         207:4, 207:7,          278:10, 279:1,
 255:6, 256:16,          conviction [3] - 344:3,   187:4, 187:11,         207:10, 207:12,        279:12, 281:8,
 257:6, 257:15, 258:5     344:7, 352:17            187:12, 187:19,        207:15, 207:17,        281:9, 281:11,
containing [3] -         cooked [2] - 279:23,      187:22, 188:23,        207:18, 207:21,        281:12, 281:14,
 213:16, 216:15,          281:13                   188:24, 189:3,         207:22, 207:25,        281:18, 281:25,
 386:9                   cool [1] - 167:19         189:4, 189:13,         208:1, 208:6, 208:9,   282:4, 282:7,
contains [2] - 177:14,   Cool [1] - 331:25         189:14, 189:16,        208:12, 208:17,        282:23, 283:3,
 216:13                  cooperate [4] - 306:4,    190:23, 190:24,        208:18, 208:24,        283:7, 283:12,
context [10] - 168:16,    342:24, 343:8,           191:5, 191:6, 191:9,   208:25, 209:4,         283:15, 283:20,
 169:1, 171:4,            345:25                   191:10, 191:14,        209:6, 209:7, 209:9,   283:23, 284:2,
 201:22, 226:10,         cooperated [3] -          191:18, 191:19,        209:10, 209:12,        284:5, 284:8,
 226:22, 288:3,           306:1, 341:12,           192:16, 192:17,        209:14, 209:15,        284:14, 284:17,
 298:16, 333:3, 347:6     364:12                   192:19, 192:20,        209:20, 210:4,         284:21, 284:24,
continue [6] - 217:17,   cooperating [6] -         192:23, 193:2,         210:5, 210:17,         285:4, 285:5, 285:7,
 246:25, 270:19,          220:25, 221:7,           193:10, 193:11,        210:18, 210:20,        285:15, 286:5,
 329:24, 337:7, 383:8     305:24, 306:6,           193:14, 193:23,        210:21, 210:23,        286:6, 286:8, 287:7,
CONTINUED [1] -           341:10, 343:1            194:7, 194:8,          210:24, 211:1,         287:13, 287:17,
 162:16                  cooperation [5] -         194:11, 194:12,        211:5, 211:6, 211:9,   287:18, 293:8,
continued [4] -           221:14, 302:21,          194:23, 195:2,         211:10, 211:12,        293:14, 293:21,
 180:17, 246:24,          307:9, 351:25, 352:1     195:3, 195:15,         211:14, 211:23,        294:2, 294:9,
 272:16, 306:7           cooperator [3] -          195:19, 195:22,        211:24, 212:9,         294:10, 294:11,
continues [2] -           159:17, 299:20,          196:17, 196:23,        212:10, 212:15,        294:16, 294:20,
 191:16, 191:17           306:16                   197:4, 197:5,          212:18, 212:22,        294:23, 295:3,
continuing [1] -         cooperators [1] -         197:12, 197:13,        212:23, 212:25,        295:5, 295:9,
 329:19                   299:21                   197:20, 197:21,        213:1, 213:9,          295:10, 295:13,
continuous [1] -         coordinated [1] -         197:24, 198:1,         213:19, 213:22,        296:4, 303:20,
 246:15                   386:20                   198:6, 198:10,         213:23, 214:5,         305:17, 306:3,
                         cops [2] - 366:16,        198:19, 198:20,        214:6, 214:17,         306:11, 310:10,
contributed [1] -
                          366:22                   198:25, 199:11,        214:18, 214:20,        322:1, 325:16,
 232:15
                                                   199:12, 199:16,        214:21, 214:24,        339:25, 340:2,
control [1] - 319:18     copy [2] - 237:12,
                                                   199:23, 199:24,        215:1, 215:2,          340:6, 340:9,
controlled [24] -         237:13
                                                   200:2, 200:6, 200:9,   215:10, 215:11,        340:14, 340:17,
 181:15, 213:13,         corner [13] - 210:7,
                                                   200:14, 200:15,        215:13, 215:14,        340:19, 340:24,
 220:23, 223:3,           210:10, 210:12,
                                                   200:18, 200:19,        215:16, 215:17,        341:6, 341:10,
 223:4, 255:8,            210:13, 259:13,
                                                   200:21, 200:22,        217:12, 217:15,        341:11, 341:13,
 306:10, 306:22,          274:5, 274:11,
                                                   200:23, 200:24,        217:16, 217:22,        341:16, 341:17,
 317:10, 317:21,          274:16, 274:20,
                                                   201:1, 201:11,         217:23, 218:9,         341:19, 341:22,
 319:13, 329:22,          377:20, 386:7,
                                                   201:13, 201:14,        218:10, 219:13,        342:1, 342:6, 342:8,
 332:23, 341:16,          387:4, 387:6
                                                   201:15, 201:18,        220:15, 220:16,        342:11, 342:24,
 341:19, 341:21,         corner's [1] - 210:12
                                                   201:19, 201:21,        220:18, 221:1,         343:3, 343:6,
 376:6, 376:8, 382:1,    corners [4] - 210:2,
                                                   202:8, 202:15,         221:2, 221:5, 221:6,   343:19, 343:22,
 382:4, 382:12,           210:19, 210:25,
                                                   202:16, 202:20,        221:9, 221:10,         344:3, 344:17,
 386:25, 387:12,          211:4
                                                   203:1, 203:2, 203:5,   221:12, 221:15,        344:24, 345:1,
 387:16                  correct [430] - 163:15,
                                                   203:6, 203:8, 203:9,   221:16, 221:19,        345:4, 345:9,
conversation [32] -       170:20, 175:21,
                                                   203:11, 203:12,        221:20, 221:25,        345:16, 345:18,
 169:23, 198:4,           181:17, 181:18,
                                                   203:16, 203:17,        222:1, 222:2, 222:3,   346:5, 346:8,
 204:5, 206:12,           181:20, 181:24,
                                                   203:20, 203:22,        222:8, 222:11,         346:10, 347:2,
                                     Sarah J. Dittmer, CSR, RPR
                                           1(888)388-2723
                                                                                                                              7


 348:1, 348:2, 348:5,     352:11                  380:7, 387:8,           criminalist's [1] -       338:7, 363:2, 364:2
 348:9, 348:19,          COURT [139] - 156:1,     387:23, 388:1,           249:12                  customers [3] - 166:2,
 348:22, 349:1,           159:5, 159:9,           388:4, 389:2,           Criminalistics [1] -      166:5, 346:15
 349:6, 349:10,           159:11, 160:8,          389:11, 389:20,          245:12                  cut [9] - 177:16, 178:8,
 349:15, 349:16,          160:15, 161:4,          390:3, 390:8,           criminalists [9] -        179:10, 210:12,
 349:18, 349:23,          161:8, 161:10,          390:11, 390:15,          247:22, 247:24,          304:5, 306:15,
 350:1, 350:4, 350:7,     161:13, 161:15,         391:6, 391:14,           248:1, 249:3, 249:8,     309:14, 343:6,
 350:10, 350:22,          161:18, 161:24,         391:19, 392:10,          249:16, 253:21,          343:15
 351:1, 351:4, 351:7,     162:1, 162:13,          392:12, 392:15,          254:12, 258:18          cutting [1] - 178:8
 353:18, 353:22,          173:16, 181:7,          392:17                  CROSS [9] - 181:12,
 360:10, 361:20,          181:10, 183:16,        Court [4] - 159:3,        243:2, 258:16,                     D
 361:25, 362:8,           183:21, 188:8,          160:1, 219:8, 296:25     275:3, 339:5,
 362:13, 362:14,          217:5, 217:7,          court [14] - 229:17,      361:16, 369:21,
 364:3, 364:6, 368:3,     218:16, 218:20,         230:3, 244:3,            377:24, 387:9           dabble [2] - 323:15,
 370:18, 370:20,          219:4, 219:13,          244:16, 259:23,         cross [18] - 158:8,       323:16
 370:22, 371:11,          219:15, 219:18,         259:25, 260:13,          158:14, 160:22,         dad's [2] - 367:25,
 371:17, 371:20,          219:22, 220:2,          301:25, 318:18,          181:10, 219:10,          368:25
 371:21, 377:8,           224:13, 228:8,          354:7, 354:22,           219:11, 220:7,          daily [4] - 203:11,
 377:18, 378:2,           229:11, 229:16,         363:16, 372:16,          228:8, 243:1,            314:1, 340:17,
 378:3, 393:11            229:23, 230:6,          380:3                    258:14, 275:1,           370:22
Correct [1] - 202:21      243:1, 243:19,         Court's [4] - 160:6,      339:3, 351:25,          Dairy [4] - 383:5,
corrected [1] - 346:12    243:22, 244:2,          296:24, 298:5, 299:2     352:22, 361:15,          383:7, 383:14, 384:1
correcting [2] -          244:7, 244:11,         Courthouse [1] -          369:19, 377:23,         date [11] - 174:24,
 211:15, 215:20           244:19, 258:14,         156:10                   387:8                    190:17, 227:17,
correctly [1] - 306:23    259:6, 259:9,          courtroom [3] - 310:2,   Cross [7] - 157:5,        255:17, 255:19,
correspond [2] -          259:13, 259:17,         356:3, 365:5             157:10, 157:13,          255:22, 273:17,
 255:13, 256:9            259:20, 259:22,        covert [2] - 192:22,      157:16, 157:21,          283:16, 285:19,
corresponded [1] -        259:25, 260:4,          193:2                    158:5, 158:11            322:17, 335:14
 254:14                   260:8, 260:16,         covertly [1] - 221:18    CROSS-                   dated [1] - 215:15
Cory [1] - 156:21         264:12, 264:15,        CPR [1] - 375:12          EXAMINATION [9] -       dates [6] - 196:19,
cost [1] - 328:14         275:1, 280:11,         crack [20] - 223:3,       181:12, 243:2,           255:12, 255:13,
costs [1] - 171:11        286:20, 287:25,         257:17, 258:6,           258:16, 275:3,           270:22
couch [2] - 279:3,        291:19, 292:14,         279:13, 279:14,          339:5, 361:16,          DAVID [2] - 158:12,
 325:25                   292:16, 293:3,          279:17, 279:19,          369:21, 377:24,          379:22
Counsel [6] - 159:19,     296:8, 296:11,          325:18, 355:12,          387:9                   David [2] - 379:17,
 160:6, 280:14,           296:20, 297:22,         355:25, 356:13,         cross-examination         380:5
 297:2, 297:3, 297:18     298:7, 299:4, 299:6,    356:23, 357:24,          [17] - 158:8, 158:14,   day's [1] - 340:21
counsel [5] - 225:3,      299:9, 299:11,          358:9, 359:19,           181:10, 219:10,         days [10] - 180:5,
 226:3, 227:3,            300:4, 300:11,          359:21, 360:12,          219:11, 220:7,           180:14, 180:22,
 299:25, 353:9            300:15, 300:19,         382:16, 382:22           228:8, 243:1,            275:15, 283:8,
count [1] - 275:23        300:22, 301:1,         crave [1] - 179:22        258:14, 275:1,           290:4, 314:11,
counted [1] - 191:11      301:11, 301:21,        created [1] - 300:8       339:3, 351:25,           320:24, 322:5, 346:7
                          302:3, 308:22,         Crime [3] - 245:16,       352:22, 361:15,         DCI [4] - 245:16,
counter [5] - 244:13,
                          309:1, 318:4,           246:14, 246:19           369:19, 377:23,          246:14, 246:19,
 260:10, 301:23,
                          338:12, 339:3,         crime [2] - 342:4,        387:8                    247:22
 354:19, 363:14
                          344:14, 347:12,         344:10                  Cross-Examination        dead [1] - 341:1
country [3] - 231:17,
                          351:20, 353:14,        crimes [2] - 373:24,      [7] - 157:5, 157:10,    deal [16] - 182:9,
 247:17, 247:20
                          354:1, 354:6,           374:5                    157:13, 157:16,          186:10, 194:5,
County [2] - 293:20,
                          354:10, 354:12,                                  157:21, 158:5,           198:10, 198:13,
 375:6                                           Criminal [2] - 211:19,
                          354:17, 354:25,                                  158:11                   221:4, 222:14,
county [1] - 381:11                               245:11
                          356:11, 361:15,                                 cross-examine [1] -       226:5, 268:4,
couple [5] - 180:5,                              criminal [1] - 245:22
                          362:21, 362:23,                                  160:22                   297:14, 337:8,
 214:25, 308:1,                                  criminalist [15] -
                          363:3, 363:12,                                  crossed [2] - 224:2,      341:5, 351:5,
 349:9, 351:5                                     245:14, 245:17,
                          363:19, 365:15,                                  383:16                   358:14, 362:12,
course [15] - 163:16,                             245:20, 245:21,
                          369:19, 371:24,                                 cuffed [1] - 310:8        384:6
 173:10, 173:19,                                  246:12, 248:14,
                          372:2, 372:6,                                   cupholder [1] - 319:3    dealer [18] - 174:9,
 174:1, 177:12,                                   248:16, 248:17,
                          372:12, 372:19,                                                           177:20, 179:18,
 180:21, 181:7,                                   248:21, 248:24,         curry [1] - 298:14
                          377:23, 378:24,                                                           179:23, 221:23,
 184:22, 224:24,                                  249:20, 253:24,         custody [8] - 248:20,
                          379:2, 379:9,                                                             222:5, 222:6,
 227:4, 229:2, 232:8,                             254:9, 256:11,           250:7, 300:18,
                          379:11, 379:16,                                                           276:21, 276:24,
 294:12, 342:15,                                  256:22                   301:12, 302:15,
                          379:19, 379:25,
                                    Sarah J. Dittmer, CSR, RPR
                                          1(888)388-2723
                                                                                                                                 8


 340:5, 340:6,            319:14, 320:13,            248:12                     157:20, 158:4,           dollar [3] - 171:10,
 348:11, 348:15,          320:25, 325:13,           designed [1] - 233:21       158:10                    217:21, 217:22
 365:2, 370:13,           329:23, 329:25,           despite [1] - 345:8        direct [8] - 157:12,      done [16] - 160:2,
 370:17                   330:12, 331:7,            details [1] - 233:1         158:7, 158:13,            188:18, 237:3,
dealer's [1] - 340:9      352:3, 356:10,            determine [8] -             162:8, 182:16,            247:18, 250:17,
dealers [17] - 165:25,    356:18, 356:21,            185:24, 186:9,             193:24, 213:2,            254:6, 273:12,
 171:12, 179:13,          357:1, 357:4, 357:6,       211:21, 211:22,            280:18                    275:15, 279:16,
 206:18, 227:5,           357:13, 358:10,            232:5, 232:6, 236:5,      direction [2] - 183:20,    281:20, 286:23,
 227:10, 228:24,          358:23, 359:4,             243:5                      393:9                     298:6, 347:15,
 229:4, 229:6,            359:13, 360:5,            determined [3] -           directly [3] - 216:2,      378:18, 386:25,
 276:11, 276:14,          360:23, 361:1,             183:1, 211:11,             382:24, 384:8             389:10
 276:18, 277:22,          365:14, 366:4,             222:24                    director [2] - 374:11,    door [6] - 301:13,
 349:18, 353:11,          369:16, 387:13            development [1] -           381:12                    325:9, 358:17,
 362:16, 374:1           defendant's [2] -           381:3                     disagree [2] - 191:20,     363:6, 383:19,
dealing [4] - 170:21,     368:2, 382:23             diagnose [2] - 231:4,       193:18                    384:25
 336:9, 352:23,          Defendant's [1] -           235:24                    discomfort [1] - 314:9    dope [2] - 312:4,
 386:23                   217:4                     diagnosis [1] - 237:19     discovered [1] -           327:13
dealings [1] - 353:8     defense [6] - 225:3,       diagnostic [1] - 231:5      375:13                   dots [1] - 211:8
deals [4] - 182:14,       226:3, 227:3,             Diamond [1] - 376:23       discuss [1] - 391:18      doubt [1] - 258:7
 222:25, 231:17,          299:25, 353:9, 391:8      died [5] - 271:4,          discussed [6] -           down [55] - 165:2,
 309:11                  definitive [2] - 235:18,    289:10, 320:22,            185:16, 189:12,           166:9, 167:14,
dealt [2] - 229:3,        235:20                     329:5, 334:1               254:19, 256:12,           169:19, 182:14,
 371:20                  degree [2] - 246:3,        diesel [1] - 171:20         299:1, 390:21             191:18, 195:5,
death [15] - 175:4,       246:9                     difference [6] - 171:4,    discussing [3] -           199:7, 208:2,
 176:8, 232:5, 232:7,    deliver [2] - 315:10,       171:14, 172:6,             198:5, 202:1, 288:25      208:24, 210:10,
 232:15, 233:6,           337:22                     177:1, 177:5, 267:18      discussion [9] -           212:22, 213:20,
 233:13, 233:16,         delivered [6] - 156:25,    Different [2] - 249:16,     190:25, 197:19,           214:3, 214:19,
 277:6, 287:11,           248:10, 312:20,            282:11                     203:3, 210:1,             216:6, 216:9,
 288:4, 294:15,           337:25, 338:14,           different [30] - 166:7,     290:22, 318:22,           216:12, 216:14,
 296:3, 374:3, 374:8      338:20                     171:10, 171:11,            325:20, 344:23,           216:19, 216:25,
debrief [1] - 377:9      delivering [1] - 346:4      171:13, 188:12,            352:12                    226:6, 229:12,
debriefed [1] - 377:11   delve [1] - 161:1           216:19, 239:10,           disorder [1] - 292:22      237:15, 237:16,
debt [5] - 198:5,        denominations [1] -         240:15, 246:17,           disparaging [1] -          237:21, 238:9,
 202:2, 226:14,           197:19                     246:22, 247:21,            348:16                    239:16, 240:6,
 226:18, 386:15          deny [1] - 308:16           249:9, 252:6, 253:4,      dissolve [1] - 251:23      240:22, 241:13,
December [4] - 267:8,    Department [5] -            255:12, 271:8,            distinguishing [1] -       241:17, 296:8,
 304:25, 352:8, 352:9     211:19, 245:10,            274:10, 277:22,            172:12                    300:23, 305:11,
decent [1] - 272:14       246:19, 372:24,            282:10, 339:12,           distributing [2] -         312:14, 320:19,
decide [3] - 175:16,      380:12                     339:15, 341:18,            225:1, 268:18             322:6, 328:19,
 389:8, 389:9            department [3] -            358:2, 361:19,            distribution [2] -         328:21, 329:8,
decided [3] - 342:23,     373:21, 380:16,            362:8, 370:10,             170:15, 225:19            336:10, 337:18,
 376:20, 385:6            381:14                     373:20, 376:21,           District [2] - 159:2,      338:18, 343:6,
decides [1] - 233:25     depended [1] - 346:23       381:4                      159:3                     358:19, 358:20,
decipher [2] - 292:21,   depicted [1] - 215:24      differentiate [1] -        DISTRICT [2] - 156:1,      358:21, 360:17,
 293:10                  depressed [2] - 271:1,      326:18                     156:1                     362:24, 365:25,
decision [1] - 390:24     275:12                    differently [1] - 172:15   Dittmer [1] - 393:20       367:2, 379:3, 388:2
decisions [1] - 390:20   Deputy [1] - 374:21        difficult [2] - 201:20,    DIVISION [1] - 156:2      download [1] - 215:10
Defendant [2] - 156:7,   Des [1] - 211:20            270:15                    Division [1] - 245:11     downloaded [1] -
 156:23                  describe [12] - 215:23,    digging [1] - 216:22                                  215:12
                                                                               Doctor [4] - 229:15,
DEFENDANT [2] -           217:1, 230:17,            Dino [2] - 284:24,                                   downtown [1] -
                                                                                233:15, 237:5,
 391:5, 391:13            246:1, 246:11,             285:4                      243:22                    316:19
defendant [43] -          330:2, 335:10,            dipping [1] - 252:4        doctor [5] - 230:11,      Drake [1] - 246:9
 159:20, 160:5,           350:9, 356:5, 365:7,      dips [1] - 216:17           230:19, 231:5,           draw [3] - 235:17,
 163:5, 163:17,           373:4, 380:19             DIRECT [9] - 162:16,        232:3, 243:4              236:9, 335:4
 167:2, 173:13,          described [8] -             230:9, 244:22,            doctors' [1] - 231:5      drawn [1] - 238:14
 225:24, 227:6,           212:12, 212:17,            260:19, 302:6,            document [4] - 189:9,     draws [2] - 216:7,
 273:6, 298:14,           213:16, 214:14,            355:2, 363:21,             193:20, 280:22,           216:11
 311:17, 312:17,          214:15, 277:2,             372:21, 380:9              280:23                   DRE [1] - 380:23
 312:20, 313:22,          310:9, 325:10             Direct [6] - 157:4,        dog [1] - 171:21          dreadlocks [1] -
 315:1, 317:21,          designations [1] -          157:9, 157:15,            dogmatic [1] - 242:21      350:11

                                     Sarah J. Dittmer, CSR, RPR
                                           1(888)388-2723
                                                                                                                               9


dreams [2] - 292:21,     171:13, 187:22,        during [26] - 161:1,       260:14, 310:18,            265:10
 293:11                  210:10, 210:13,         168:1, 170:1, 170:4,      315:6, 315:23             error [1] - 345:14
drew [1] - 281:16        211:4, 211:19,          175:4, 182:17,           EMILY [3] - 157:14,        esoteric [1] - 234:12
drive [3] - 164:21,      211:21, 226:9,          187:21, 210:16,           260:5, 260:14             essentially [3] -
 193:9, 385:7            227:9, 228:17,          211:1, 211:8,            emojis [1] - 333:13         192:13, 221:7,
driveway [1] - 385:21    228:19, 232:23,         218:22, 219:5,           employed [5] -              226:11
driving [4] - 192:1,     233:5, 233:21,          220:7, 224:9, 227:4,      230:11, 230:12,           establish [2] - 233:12,
 269:6, 293:23,          234:4, 234:5, 234:6,    227:10, 228:12,           245:9, 245:10,             298:22
 376:22                  234:10, 235:3,          281:6, 294:13,            260:25                    estimate [2] - 275:21,
drop [1] - 369:1         235:4, 235:6,           296:22, 353:12,          employment [1] -            299:17
dropped [2] - 187:2,     235:11, 248:4,          356:14, 360:23,           361:4                     estimated [1] - 299:14
 222:13                  249:20, 253:8,          365:22, 377:16,          end [28] - 180:6,          estimation [1] -
drove [3] - 338:21,      261:3, 262:1, 262:2,    388:14                    192:5, 193:22,             275:25
 383:18, 383:20          262:18, 262:21,        duties [2] - 373:20,       194:13, 195:10,           et [1] - 235:9
drug [71] - 167:23,      262:22, 262:24,         373:23                    195:25, 197:6,            evaluate [1] - 233:11
 170:21, 170:22,         263:3, 263:5, 263:6,   duty [1] - 232:8           198:12, 198:17,           evaluation [1] - 234:8
 171:11, 172:10,         263:15, 263:23,        dying [1] - 277:5          201:8, 202:10,            evening [10] - 162:5,
 174:24, 176:4,          263:24, 265:5,                                    204:5, 216:5,              175:8, 185:7,
 182:9, 188:24,          266:8, 266:9, 270:3,              E               263:14, 265:19,            185:14, 185:21,
 191:9, 192:18,          270:24, 272:7,                                    299:1, 299:12,             186:25, 209:17,
 193:6, 195:7,           275:5, 275:9,                                     299:19, 305:2,             209:20, 388:24,
                         275:22, 295:13,        E-R-T [1] - 380:6          319:5, 326:3,
 196:12, 196:17,                                                                                      391:17
                         295:17, 295:22,        early [3] - 207:25,        341:25, 348:4,
 196:22, 198:5,                                                                                      evenly [1] - 178:14
                         304:15, 310:22,         227:4, 227:22             361:25, 375:14,
 201:20, 202:1,                                                                                      event [5] - 228:23,
                         310:25, 320:7,         easily [2] - 171:7,        391:2
 202:14, 206:13,                                                                                      281:24, 340:11,
                         320:13, 324:7,          171:8                    ended [3] - 206:12,
 225:7, 226:13,                                                                                       344:16, 353:17
 227:10, 228:17,         327:6, 339:7,          East [4] - 335:17,         221:17, 305:1             eventually [7] - 263:3,
 228:23, 229:4,          339:13, 339:21,         335:19, 336:1,           ends [2] - 209:11,          263:5, 267:7, 270:7,
 232:22, 234:1,          357:1, 357:4,           336:13                    216:25                     335:1, 383:3, 384:7
 234:21, 235:2,          357:12, 357:19,        east [1] - 382:6          enforcement [6] -          evidence [14] -
 235:8, 236:16,          361:20, 369:23,        EASTERN [1] - 156:2        224:5, 224:9, 268:3,       161:23, 174:3,
 240:15, 248:7,          370:1, 375:21,         easy [1] - 194:3           268:12, 269:5,             174:9, 176:10,
 249:7, 249:8, 249:9,    375:23, 376:22,        edge [1] - 372:14          299:22                     188:3, 188:11,
 249:19, 252:1,          382:22, 385:24,        education [1] - 373:4     Enforcement [4] -           188:14, 233:8,
 253:6, 253:10,          385:25, 386:2          educational [2] -          246:18, 246:20,            233:9, 245:22,
 254:5, 262:2, 262:4,   dual [1] - 381:10        230:18, 246:1             373:13, 380:22             248:4, 248:13,
 262:5, 303:20,         Dubuque [41] -          effect [1] - 362:1        engaged [1] - 303:1         299:15, 392:3
 303:22, 304:11,         171:21, 173:6,         effects [1] - 233:3       enjoy [3] - 218:25,        ex [1] - 275:13
 305:3, 339:25,          182:2, 182:9,          eight [2] - 322:15,        346:24, 388:24            exact [7] - 166:14,
 341:5, 355:9,           206:19, 224:19,         331:15                   enjoyable [1] - 162:5       223:25, 263:10,
 355:11, 358:13,         227:6, 260:24,         eight-milligram [1] -     enlisted [1] - 373:7        273:17, 280:23,
 360:19, 362:15,         276:4, 276:8,           322:15                   entail [1] - 314:8          284:18, 288:18
 364:4, 373:3,           276:11, 276:14,        eightball [2] - 172:19,   entered [1] - 384:9        exactly [4] - 265:11,
 373:25, 374:11,         288:19, 293:20,         172:22                   enters [3] - 161:25,        270:21, 288:17,
 380:23, 380:25,         302:11, 302:12,        eightballs [1] - 173:8     220:1, 300:21              295:18
 381:3, 384:6,           311:8, 313:2,          eighth [1] - 172:22       entire [4] - 181:17,       exam [1] - 243:4
 386:14, 386:17,         316:17, 321:25,        either [16] - 163:18,      202:23, 226:15,           examination [31] -
 386:24                  327:1, 335:17,          224:19, 238:5,            245:18                     161:2, 162:9,
Drug [6] - 192:21,       335:19, 336:1,          238:10, 240:3,           entirely [1] - 370:19       181:10, 219:10,
 246:18, 373:22,         336:13, 336:16,         242:8, 248:10,           entitled [1] - 297:16       219:11, 220:7,
 377:16, 380:18,         337:19, 349:18,         252:13, 298:20,          entry [1] - 381:5           224:13, 228:8,
 381:7                   351:17, 355:8,          309:14, 311:9,           equipment [1] - 359:6       232:11, 232:25,
drug-dealing [1] -       357:17, 364:1,          326:15, 337:21,          ERIC [3] - 158:6,           236:18, 243:1,
 170:21                  367:2, 372:24,          384:2, 389:22, 391:8      363:9, 363:17              243:9, 243:20,
drug-purchasing [1] -    373:14, 373:15,        eligible [1] - 231:23     Eric [9] - 214:8, 265:6,    258:14, 259:7,
 170:22                  373:22, 377:16,        Elm [1] - 198:19           265:8, 265:12,             275:1, 287:25,
drug-testing [1] -       380:12, 380:18,        embarked [1] - 230:23      265:13, 268:9,             293:3, 298:21,
 249:19                  381:7                  embarrass [1] -            363:1, 363:17,             339:3, 351:20,
drugs [78] - 170:25,    due [1] - 176:3          273:22                    384:17                     351:25, 352:22,
 171:9, 171:11,         dump [1] - 166:12       Emily [5] - 259:16,       Eric's [2] - 265:8,         353:14, 361:15,
                                   Sarah J. Dittmer, CSR, RPR
                                         1(888)388-2723
                                                                                                                             10


 369:19, 371:25,         207:20, 212:1,           fair [25] - 159:23,          246:18, 302:18,          379:7, 392:3
 377:23, 378:25,         213:3, 213:25,             182:8, 182:12,             342:4, 345:23, 364:4   finished [1] - 188:20
 387:8                   217:4, 237:9, 254:1,       186:2, 202:22,           fell [1] - 329:10        finishing [1] - 299:16
Examination [24] -       256:5, 256:18,             206:17, 232:3,           fellow [1] - 231:22      Finna [2] - 169:13,
 157:4, 157:5, 157:6,    257:8, 257:23,             232:15, 235:18,          felony [1] - 302:18        197:9
 157:7, 157:9,           321:4, 359:23,             261:2, 273:19,           felt [14] - 271:6,       first [24] - 161:4,
 157:10, 157:12,         367:15, 389:18             281:24, 290:15,            271:12, 281:10,          206:22, 227:14,
 157:13, 157:15,        exhibit [2] - 164:12,       290:20, 293:6,             281:11, 287:12,          232:24, 248:8,
 157:16, 157:17,         248:12                     302:20, 302:25,            288:11, 288:12,          248:9, 250:1,
 157:18, 157:20,        exhibits [1] - 389:18       303:19, 306:2,             288:16, 289:3,           250:12, 250:15,
 157:21, 157:22,        exit [1] - 383:18           307:8, 313:15,             289:4, 291:4, 291:8,     263:19, 273:8,
 157:23, 158:4,         exited [2] - 224:3,         321:13, 344:8,             295:19                   286:22, 311:6,
 158:5, 158:7, 158:8,    383:15                     349:17, 349:25           femoral [8] - 237:24,      311:23, 312:16,
 158:10, 158:11,        exits [3] - 219:3,        fairly [4] - 227:22,         237:25, 238:1,           313:14, 319:22,
 158:13, 158:14          296:19, 389:1              241:25, 321:14             238:6, 238:11,           326:11, 330:25,
EXAMINATION [24] -      expected [1] - 222:17     fall [1] - 373:12            238:13, 238:24           374:21, 385:12,
 162:16, 181:12,        expensive [1] - 304:8     Fall [1] - 338:6           fentanyl [29] - 177:1,     390:4, 391:4
 224:15, 228:10,        experience [3] -          fallen [1] - 278:15          177:6, 177:9,          fit [1] - 166:16
 230:9, 243:2,           177:2, 177:13, 384:3     false [2] - 300:5, 300:8     177:14, 177:21,        fitness [1] - 373:19
 244:22, 258:16,        experienced [1] -         familiar [3] - 212:2,        177:25, 178:9,         five [19] - 164:12,
 260:19, 275:3,          275:16                     280:12, 381:22             178:18, 178:21,          177:8, 193:20,
 288:1, 293:4, 302:6,   expert [1] - 380:23       far [7] - 166:25, 173:3,     178:23, 178:25,          199:14, 200:9,
 339:5, 351:22,         explain [7] - 166:9,        177:6, 177:11,             179:10, 179:11,          200:12, 208:22,
 353:15, 355:2,          166:11, 210:6,             265:16, 332:21,            179:14, 182:5,           217:11, 231:18,
 361:16, 363:21,         248:6, 250:23,             343:21                     211:13, 212:25,          255:8, 256:3, 258:8,
 369:21, 372:21,         251:20, 264:2            father [4] - 184:11,         217:15, 225:17,          315:11, 315:18,
 377:24, 380:9, 387:9   explained [1] - 210:8       184:12, 184:18,            225:20, 236:15,          315:22, 338:2,
examinations [2] -      explanation [1] -           267:2                      236:16, 236:21,          341:15, 366:8,
 230:22, 231:24          180:8                    fault [1] - 300:24           238:22, 238:24,          373:11
examine [3] - 160:22,   explanations [1] -        favor [1] - 298:14           243:5, 255:3, 258:9,   flip [2] - 200:8, 354:18
 232:9, 250:1            228:22                   February [58] -              258:24                 floor [1] - 375:18
examined [9] -          expression [1] -            173:22, 174:12,          few [16] - 162:18,       fluids [9] - 231:9,
 229:22, 243:9,          305:10                     174:24, 175:3,             248:8, 262:21,           231:15, 232:10,
 244:10, 260:7,         extensive [1] - 246:13      175:8, 176:2, 176:8,       272:22, 275:15,          232:14, 232:17,
 301:20, 354:16,        external [1] - 233:1        183:2, 184:24,             276:19, 277:22,          233:8, 236:20,
 363:11, 372:11,        externally [1] - 233:1      185:25, 186:20,            278:16, 279:7,           241:22
 379:24                                             187:1, 187:13,             283:8, 304:4,          foggy [1] - 290:15
                        extra [1] - 338:24
Examiner [1] - 230:13                               187:15, 187:17,            335:19, 337:6,         fold [1] - 210:9
                        extremely [5] -
examiner [1] - 230:16                               187:18, 189:13,            346:7, 367:13          fold-over [1] - 210:9
                         178:23, 179:12,
example [4] - 171:17,    267:14, 289:24,            204:17, 206:18,          field [5] - 212:13,      folks [2] - 173:21,
 234:18, 235:20,         304:8                      206:22, 207:24,            247:5, 375:23,           221:8
 236:3                  extremities [1] - 238:4     212:8, 213:8,              376:2, 376:3           follow [2] - 168:14,
except [1] - 292:19                                 213:12, 215:16,          field-tested [4] -         194:3
exception [1] - 297:1                               215:18, 215:19,            212:13, 375:23,        follow-up [1] - 168:14
exchanges [2] -
                                   F                220:23, 227:4,             376:2, 376:3           followed [4] - 257:1,
 316:21, 333:8                                      227:25, 255:16,          figure [1] - 240:23        376:17, 376:25,
Excuse [2] - 255:2,     Facebook [1] - 333:16       255:24, 256:3,           figured [2] - 219:8,       382:25
 311:15                 facing [6] - 293:16,        270:18, 271:24,            336:7                  following [4] - 214:9,
excuse [5] - 173:22,      307:16, 307:20,           276:13, 277:25,          filed [1] - 160:18         230:21, 231:23,
 250:25, 270:19,          342:8, 342:11,            278:1, 278:4,            final [1] - 252:10         376:19
 297:17, 389:24           345:22                    283:17, 283:19,          finally [2] - 249:18,    follows [8] - 229:22,
excused [8] - 243:23,   fact [10] - 182:12,         285:17, 286:17,            315:5                    244:10, 260:7,
 259:9, 296:9, 298:5,     191:16, 293:16,           287:4, 317:20,           findings [2] - 245:24,     301:20, 354:16,
 354:2, 362:24,           297:9, 297:20,            319:12, 329:21,            255:3                    363:11, 372:11,
 372:2, 388:2             306:9, 307:16,            329:22, 330:5,           fine [8] - 175:25,         379:24
executed [1] - 176:9      342:16, 348:3, 350:3      335:4, 335:15,             231:3, 251:24,         food [1] - 171:21
Exhibit [22] - 163:3,   factors [1] - 233:10        337:11, 341:21,            273:15, 273:18,        FOR [1] - 156:1
 180:1, 189:19,         facts [1] - 344:13          346:21, 349:21,            299:4, 349:4, 391:22   force [25] - 174:2,
 189:23, 190:5,         failed [3] - 196:12,        374:7                    finish [5] - 161:6,        174:25, 176:4,
 190:8, 207:19,           196:16, 206:13          Federal [6] - 156:10,        183:23, 299:15,          177:3, 177:19,
                                    Sarah J. Dittmer, CSR, RPR
                                          1(888)388-2723
                                                                                                                             11


  224:20, 304:22,        friend [13] - 226:13,       girlfriend [2] - 185:6,   Goldensoph.... [9] -      310:5, 310:9,
  305:3, 306:11,           226:23, 261:19,            224:25                    157:5, 157:10,           325:18, 356:7,
  306:24, 309:22,          262:12, 262:18,           given [4] - 248:11,        157:13, 157:16,          365:9, 367:20
  317:9, 317:15,           265:1, 265:5, 291:9,       279:16, 281:23,           157:21, 158:5,          Greenwood [9] -
  319:18, 329:17,          293:23, 320:1,             291:7                     158:8, 158:11,           310:19, 311:14,
  358:13, 360:19,          336:2, 344:22             glass [4] - 251:24,        158:14                   311:15, 311:24,
  369:2, 373:3,          friends [7] - 270:17,        252:2, 252:5, 252:21     good-size [1] - 319:7     312:19, 313:6,
  374:12, 376:20,          309:12, 309:13,           God [1] - 273:7           goodness [1] - 344:17     315:1, 315:9, 315:23
  380:25, 384:13,          335:17, 335:19,           GOLDENSOPH [74] -         goods [1] - 166:6        grocery [1] - 192:24
  386:17, 386:24           336:1, 349:25              160:10, 161:14,          Government [34] -        ground [1] - 266:7
Force [7] - 373:7,       front [10] - 198:19,         173:14, 181:11,           163:3, 189:19,          guess [23] - 160:13,
  373:9, 373:10,           216:2, 229:25,             181:13, 183:15,           189:23, 213:24,          160:18, 204:16,
  373:23, 377:17,          237:8, 237:12,             183:17, 183:24,           229:13, 237:9,           209:24, 212:1,
  380:18, 381:7            244:14, 260:11,            184:1, 188:7,             243:24, 254:1,           223:25, 225:4,
foregoing [2] - 393:5,     321:3, 354:20,             188:16, 217:3,            256:5, 256:18,           229:6, 235:10,
  393:10                   381:21                     217:10, 217:17,           257:8, 257:23,           242:17, 255:15,
forensic [4] - 231:16,   fuck [2] - 348:4,            217:19, 218:2,            259:10, 298:8,           255:19, 284:22,
  231:21, 231:25,          348:24                     218:4, 218:6,             298:15, 298:20,          286:9, 287:9, 296:1,
  247:16                 full [8] - 171:22, 172:8,    218:14, 218:19,           301:7, 302:21,           309:19, 316:2,
Forensic [1] - 246:21      172:24, 244:16,            219:17, 219:25,           321:4, 342:24,           319:22, 368:13,
forgetting [1] - 381:6     298:10, 298:16,            220:11, 220:12,           343:2, 343:8, 344:3,     370:8, 371:9, 389:16
form [7] - 188:15,         380:3, 393:11              224:11, 228:9,            344:19, 346:1,          guilty [6] - 288:11,
  236:22, 239:10,        fully [1] - 300:6            228:11, 229:9,            346:8, 354:3,            288:16, 289:3,
  240:15, 242:12,        funding [1] - 247:6          243:3, 243:17,            359:22, 362:25,          302:17, 342:6, 364:4
  257:19, 258:3                                       258:15, 258:17,           364:13, 367:14,         gun [1] - 374:5
formaldehyde [1] -                  G                 259:4, 264:10,            372:3, 372:4, 379:17    guy [2] - 268:4, 310:19
  251:1                                               275:2, 275:4,            Government's [6] -       guys [4] - 222:4,
forms [1] - 239:12                                    280:10, 280:12,           162:7, 207:20,           280:3, 290:24, 326:1
forth [1] - 197:7        game [1] - 273:10            280:15, 280:17,           212:1, 213:3, 301:6,
                         garbage [7] - 347:1,         286:19, 286:21,           344:9
forward [4] - 229:16,
                          347:5, 348:1, 348:8,
                                                                                                                   H
  244:2, 315:4, 331:18                                287:23, 292:12,          grab [4] - 179:3,
                          348:18, 348:21              293:5, 296:6,             280:25, 322:11,
four [18] - 193:20,
                         Garfield [1] - 186:19        297:23, 299:10,           324:13                  habits [1] - 236:11
  198:22, 198:24,
  199:1, 200:9,          gas [10] - 168:12,           339:4, 339:6,            graces [2] - 309:6,      habitual [1] - 306:12
  230:20, 230:21,         224:4, 252:13,              344:15, 347:11,           348:15                  hairs [1] - 346:13
  238:19, 238:22,         252:14, 252:17,             347:13, 347:18,          graduate [1] - 230:20    half [19] - 166:15,
  255:7, 267:2, 267:7,    252:23, 368:19,             347:21, 347:24,          graduated [2] - 246:4,    172:7, 172:18,
  322:15, 322:16,         368:21, 383:17,             351:18, 353:16,           373:6                    194:4, 199:7,
  323:20, 365:21,         384:25                      353:24, 361:17,          gram [16] - 172:3,        209:22, 213:5,
  366:8, 373:8           GC [1] - 252:17              362:19, 369:20,           172:7, 172:8, 194:4,     213:25, 222:17,
four-milligram [1] -     GC-MS [1] - 252:17           369:22, 371:22,           212:13, 316:3,           222:19, 261:24,
  322:16                 gem [19] - 182:2,            377:25, 378:22,           316:5, 319:11,           275:20, 287:6,
Fourth [1] - 156:16       182:5, 189:2, 210:1,        387:10, 387:21,           328:16, 328:17,          312:7, 316:3,
                          210:3, 210:15,              390:7, 390:10,            365:19, 366:1,           319:11, 328:16,
fraction [1] - 182:13
                          211:9, 216:15,              390:12, 391:16,           368:7, 368:9, 386:8      328:17, 365:19
fragment [1] - 253:4
                          216:19, 216:20,             392:11, 392:16           grams [12] - 172:19,     half/half [3] - 208:8,
fragmentation [1] -
                          216:21, 217:12,            Goldensoph [16] -          172:23, 172:24,          222:7, 328:12
  253:5
                          217:21, 217:24,             156:21, 160:9,            172:25, 213:17,         hall [1] - 259:19
frame [1] - 180:25
                          218:9, 224:22,              161:13, 183:16,           213:21, 214:20,         hallway [1] - 222:13
frankly [3] - 160:2,
                          376:1, 376:3, 378:2         218:16, 219:15,           214:23, 312:7,          hand [28] - 229:19,
  160:10, 182:13
                         general [4] - 182:19,        220:10, 290:19,           312:8, 386:5             244:7, 255:23,
frantic [1] - 330:16
                          245:21, 339:22,             297:22, 298:9,           grant [3] - 298:7,        259:13, 260:4,
Free [1] - 239:2
                          378:11                      298:12, 299:9,            298:19, 298:23           261:14, 265:25,
free [4] - 222:21,
                         generally [3] - 181:15,      390:4, 391:7,            grape [1] - 252:5         266:1, 266:3, 266:4,
  239:4, 239:5, 239:11
                          312:9, 319:10               392:10, 392:15           Gray [2] - 214:20,        301:16, 309:10,
freely [1] - 385:23
                         gentlemen [6] - 162:2,      Goldensoph's [1] -         214:22                   317:6, 319:4,
frequent [1] - 321:14
                          218:21, 296:11,             391:1                    great [3] - 264:2,        346:11, 354:13,
frequently [1] - 387:1
                          301:11, 363:4, 388:5       Goldensoph.. [3] -         351:5, 379:16            359:20, 359:21,
fresh [1] - 165:22
                         girl [3] - 304:25,           157:7, 157:18,           green [9] - 216:8,        360:9, 363:8, 372:8,
Friday [2] - 299:16,
                          310:18, 315:6               157:23                    216:10, 217:22,          393:15
  388:19
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723
                                                                                                                           12


hand-on-hand [1] -         372:10, 379:23          273:20, 274:1,          370:1, 370:5,             Honor [81] - 159:8,
 266:4                    hereunto [1] - 393:14    274:4, 275:13,          370:10, 370:12,            159:16, 159:17,
hand-to-hand [2] -        heroin [271] - 163:18,   275:18, 275:24,         370:17, 370:22,            160:10, 161:9,
 319:4, 346:11             165:25, 166:1,          276:1, 276:7,           371:1, 371:2, 371:6,       161:12, 161:14,
handed [4] - 266:2,        170:13, 171:5,          276:10, 276:14,         376:2, 377:17,             162:15, 173:14,
 266:3, 359:19,            171:17, 171:19,         276:21, 276:23,         377:19, 378:20,            181:5, 181:11,
 359:20                    171:24, 173:1,          276:24, 277:9,          385:9, 386:5, 386:8,       183:25, 188:7,
handful [1] - 179:1        173:4, 173:6,           277:12, 277:16,         386:10, 386:12,            217:3, 219:17,
handle [2] - 374:3,        173:12, 174:4,          279:11, 279:15,         386:25, 387:3              219:24, 219:25,
 381:17                    174:9, 176:10,          279:23, 281:13,        Heroin [2] - 214:13,        220:11, 224:12,
hands [2] - 216:2,         176:13, 176:18,         282:4, 282:22,          214:15                     224:14, 228:9,
 310:8                     176:21, 176:25,         282:25, 283:2,         heroin's [3] - 348:8,       229:10, 229:14,
hanging [1] - 335:25       177:6, 177:8,           283:10, 284:1,          371:7, 371:13              230:8, 243:18,
happy [2] - 344:19,        177:13, 177:16,         284:4, 284:8,          heroin/fentanyl [1] -       243:21, 243:25,
 346:1                     177:19, 177:21,         284:12, 284:16,         216:14                     244:21, 258:15,
Happy [1] - 351:17         177:24, 178:9,          285:3, 285:14,         HG [1] - 171:22             259:5, 259:8,
hard [2] - 310:6, 310:7    179:10, 179:11,         286:8, 287:5,          high [9] - 178:23,          259:16, 260:18,
harmed [1] - 295:25        179:14, 180:11,         292:11, 303:25,         179:13, 179:14,            264:10, 264:14,
Harris [13] - 173:25,      182:9, 183:12,          304:6, 304:7, 304:9,    179:17, 179:20,            275:2, 280:10,
 174:3, 183:5, 184:4,      184:3, 198:1,           304:13, 305:5,          179:21, 283:4,             286:19, 287:24,
 184:13, 184:23,           202:18, 203:4,          305:15, 306:7,          371:10, 373:6              291:17, 292:12,
 220:14, 223:14,           203:8, 203:11,          306:9, 306:21,         higher [3] - 179:12,        296:7, 296:23,
 378:17, 378:20,           203:14, 203:22,         306:24, 306:25,         179:15, 179:21             297:23, 299:5,
 389:16                    204:1, 206:18,          309:4, 309:7,          highlight [1] - 237:22      299:8, 300:18,
HAUP [1] - 380:5           211:11, 211:13,         309:15, 310:22,        highlighted [7] -           300:24, 301:9,
                           212:14, 212:24,         310:23, 311:2,          169:24, 281:1,             302:5, 318:2,
HAUPERT [2] -
                           213:13, 213:16,         311:3, 312:2,           282:9, 282:18,             338:10, 339:4,
 158:12, 379:22
                           213:17, 213:22,         312:18, 313:12,         291:22, 291:23,            347:11, 351:21,
Haupert [2] - 379:18,
                           214:8, 214:14,          313:16, 314:16,         347:15                     353:25, 354:4,
 380:5
                           214:16, 214:20,         314:20, 314:22,        hill [1] - 358:19           361:14, 362:20,
head [3] - 221:22,
                           214:23, 217:15,         315:4, 316:12,         himself [1] - 295:22        362:22, 363:1,
 278:16, 350:18
                           220:14, 220:18,         317:6, 318:14,         hired [3] - 373:11,         369:18, 369:20,
hear [2] - 318:24,
                           221:4, 221:19,          320:4, 322:5, 322:8,    373:14, 380:21             371:23, 372:1,
 355:22
                           221:23, 222:13,         325:1, 325:12,         history [2] - 235:8,        377:22, 378:23,
heard [5] - 271:6,
                           222:17, 222:21,         327:14, 327:17,         236:11                     379:1, 379:8,
 271:8, 271:10,
                           224:18, 224:22,         327:21, 328:16,        Hit [1] - 323:24            379:15, 379:21,
 288:7, 305:10
                           225:1, 225:15,          328:25, 329:1,                                     387:7, 387:22,
hearsay [3] - 173:15,                                                     hit [3] - 180:20, 196:9,
                           225:19, 225:24,         329:12, 329:24,                                    387:25, 388:3,
 183:14, 264:11                                                            333:16
                           226:22, 227:5,          330:3, 331:9, 332:3,                               390:7, 390:12,
heart [1] - 344:17                                                        hitten [1] - 278:15
                           227:9, 229:6,           332:5, 332:14,                                     391:13, 391:16,
heated [1] - 252:25                                                       hold [10] - 264:8,
                           234:23, 235:23,         336:20, 337:25,                                    392:14, 392:16
heavily [1] - 270:24                                                       274:13, 279:21,
                           235:24, 236:1,          338:15, 338:21,                                   Honorable [1] - 159:4
Heidi [3] - 164:25,                                                        286:1, 286:14,
                           239:22, 240:3,          339:10, 339:16,                                   hook [1] - 333:22
 182:22, 187:1                                                             289:8, 323:16,
                           240:16, 240:18,         340:5, 340:6, 340:9,                              hooked [1] - 239:20
held [1] - 156:9                                                           330:18, 347:21
                           241:7, 241:10,          340:12, 340:13,                                   hop [1] - 316:22
help [13] - 187:25,                                                       Hold [2] - 287:21,
                           241:13, 241:15,         340:16, 340:22,                                   hope [3] - 162:4,
 279:25, 282:7,                                                            330:7
                           241:25, 242:23,         340:23, 346:22,                                    189:8, 300:9
 282:12, 286:11,                                                          holding [1] - 217:12
                           243:5, 255:3,           347:1, 347:5, 348:1,                              hopefully [1] - 234:11
 286:25, 295:1,                                                           home [19] - 176:11,
                           256:16, 257:7,          348:18, 349:8,                                    hopes [1] - 300:5
 295:8, 301:22,                                                            176:19, 187:9,
                           258:9, 258:20,          349:15, 349:18,                                   hoping [2] - 307:9,
 341:8, 343:13,                                                            187:19, 187:21,
                           258:23, 261:5,          350:25, 353:22,                                    364:17
 344:2, 347:8                                                              188:5, 189:3, 211:8,
                           262:6, 263:6, 264:9,    357:22, 357:23,                                   horse [1] - 341:2
helped [1] - 282:19                                                        215:1, 228:12,
                           265:16, 265:19,         360:12, 364:23,                                   hospital [18] - 230:25,
helping [1] - 344:21                                                       228:17, 332:24,
                           265:25, 266:24,         364:25, 365:2,                                     231:6, 267:13,
helps [1] - 236:10                                                         333:21, 336:1,
                           267:2, 267:6,           365:17, 365:18,                                    278:5, 278:6,
hereby [1] - 393:4                                                         336:13, 374:15,
                           268:18, 268:22,         366:1, 366:4,                                      278:11, 278:14,
herein [1] - 393:6                                                         385:11, 385:16,
                           269:23, 270:20,         366:16, 366:19,                                    278:16, 278:18,
hereinafter [8] -                                                          388:8
                           271:21, 272:2,          368:8, 368:9,                                      283:20, 285:18,
 229:21, 244:9,                                                           honest [2] - 345:18,
                           272:6, 272:9,           368:22, 368:23,                                    286:17, 290:3,
 260:6, 301:19,                                                            346:8
                           272:10, 272:17,         369:10, 369:12,                                    290:8, 290:15,
 354:15, 363:10,                                                          honestly [1] - 160:12
                           273:6, 273:11,          369:15, 369:24,
                                     Sarah J. Dittmer, CSR, RPR
                                           1(888)388-2723
                                                                                                                                13


 374:19, 374:23,             297:13, 326:14,           238:24                   inverted [1] - 166:13        255:2, 255:3, 255:6,
 378:10                      378:19                  ingests [1] - 239:22       investigated [1] -           256:1, 256:2,
hot [1] - 178:4            IN [2] - 156:1, 393:14    ingredients [1] -            185:19                     256:14, 257:6,
Hot [1] - 165:22           in-custody [2] -            165:23                   Investigation [2] -          257:15, 258:5
hour [6] - 206:3,            300:18, 363:2           initial [3] - 377:21,        245:11, 246:19           items [8] - 188:13,
 209:22, 223:21,           incident [1] - 222:23       387:18                   investigation [17] -         212:5, 248:11,
 299:24, 334:4,            include [5] - 182:22,     inject [2] - 252:22,         173:20, 174:2,             249:22, 250:7,
 349:24                      234:5, 248:4,             281:19                     174:21, 175:2,             250:14, 256:1, 257:5
hours [5] - 186:25,          373:16, 381:2           injected [3] - 240:12,       175:5, 176:4,            itself [7] - 166:13,
 242:12, 242:17,           includes [2] - 188:3,       279:11, 281:18             182:17, 182:18,            236:13, 239:7,
 242:22, 333:17              231:6                   injection [1] - 283:2        185:16, 186:23,            241:13, 242:23,
house [16] - 164:6,        including [2] - 233:11,   injury [1] - 233:12          187:11, 224:25,            252:14, 375:4
 187:2, 224:6, 224:7,        246:17                  inside [7] - 214:16,         227:8, 229:2, 378:5,     IV [1] - 176:16
 225:5, 278:22,            incoming [2] - 331:20,      216:10, 225:13,            378:6, 381:22
 279:15, 320:16,             332:11                    238:7, 274:9,            Investigations [1] -                  J
 336:14, 368:25,           inconsistent [1] -          274:20, 368:6              211:20
 374:17, 374:18,             377:14                  inspections [1] -          investigations [7] -
 374:20, 374:24,                                                                                           J.T [1] - 352:24
                           incredibly [1] - 320:10     247:20                     373:25, 374:3,
 375:1, 385:7                                                                     374:4, 381:2,            Jack [1] - 346:12
                           INDEX [2] - 157:1,        instance [3] - 233:24,
hundred [2] - 177:9,                                                              381:16, 381:20           jail [31] - 159:22,
                             158:1                     258:19, 258:23
 224:21                                                                         Investigator [5] -           227:15, 227:20,
                           indicate [9] - 163:17,    instead [3] - 311:23,
hundreds [3] - 313:23,                                                            162:8, 220:6,              269:18, 270:12,
                             170:11, 170:14,           313:5
 313:24, 314:22                                                                   298:21, 336:21,            273:8, 273:9,
                             170:17, 180:4,          instructor [3] -
                                                                                  376:12                     273:12, 289:21,
hung [3] - 326:1,            228:3, 234:19,            373:19, 373:20,
                                                                                                             289:23, 290:3,
 333:2, 334:15               241:1, 308:8              380:24                   investigator [6] -
                                                                                                             290:7, 290:23,
hurts [2] - 275:17,        indicated [3] - 175:7,    instrument [1] -             162:10, 162:18,
                                                                                                             294:11, 294:12,
 277:7                       228:13, 393:6             252:21                     177:2, 220:8,
                                                                                                             295:2, 295:8, 295:9,
HUU [1] - 196:6            indicates [1] - 255:2     instrumental [2] -           229:12, 373:16
                                                                                                             295:16, 297:5,
Hy [1] - 336:15            Indicating [4] - 241:6,     252:11, 252:12           investigators [1] -
                                                                                                             297:10, 297:21,
Hy-Vee [1] - 336:15          267:24, 281:17,         intelligent [1] - 295:21     375:7
                                                                                                             298:3, 298:4, 303:4,
                             287:2                   intend [1] - 160:4         involved [14] - 174:21,
                                                                                                             342:16, 342:20,
            I              indicating [2] -          intention [1] - 391:15       224:19, 261:25,
                                                                                                             345:1, 345:11,
                             167:11, 227:1           intentionally [2] -          264:1, 268:17,
                                                                                                             353:5, 353:10
                           indication [5] -            297:7, 298:9               308:13, 308:17,
ID [2] - 268:24, 269:4                                                                                     Jake [1] - 335:18
                             176:21, 225:19,         intercept [1] - 385:8        309:5, 346:9,
idea [8] - 179:7, 179:8,                                                                                   Jake's [1] - 336:14
                             225:22, 226:1, 241:9    interested [1] - 234:11      377:17, 387:15,
  179:9, 267:3,                                                                   388:11, 388:13           January [60] - 166:11,
                           indications [1] -         interesting [1] -
  279:20, 299:12,                                                                                            169:25, 180:6,
                             176:18                    383:24                   IOWA [1] - 156:1
  299:13, 370:9                                                                                              180:23, 191:4,
                           indigestion [1] -         internal [1] - 253:20      Iowa [28] - 156:10,
identification [1] -                                                                                         191:8, 191:13,
                             239:25                  internally [1] - 233:4       156:17, 156:20,
  253:10                                                                                                     193:7, 193:22,
                           individual [5] -          internet [1] - 388:9         156:23, 159:3,
identified [5] - 235:3,                                                                                      195:4, 195:5,
                             236:11, 242:14,         interpret [3] - 199:1,       230:12, 230:13,
  236:17, 259:3,                                                                                             195:24, 195:25,
                             383:25, 384:5, 384:7      298:13, 349:2              230:14, 232:4,
  356:10, 365:14                                                                                             196:15, 196:20,
                           inform [1] - 336:21                                    245:3, 245:10,
                                                     interpreted [1] - 196:8                                 197:14, 198:13,
identify [2] - 192:15,                                                            245:14, 246:4,
                           informant [2] -           interrogation [1] -                                     199:22, 200:8,
  389:23                                                                          246:10, 246:14,
                             355:14, 381:3             381:5                                                 201:5, 201:24,
IDK [1] - 164:5                                                                   246:19, 246:20,
                           informants [1] -          interrupt [1] - 391:17                                  202:10, 203:25,
iliac [2] - 238:8,                                                                260:24, 302:11,
                             381:18                  intersection [1] -                                      204:4, 204:8,
  238:10                                                                          349:18, 355:8,
                           information [12] -          383:3                                                 204:11, 204:12,
ill [1] - 203:16                                                                  364:1, 373:11,
                             232:22, 233:7,          interview [2] - 291:11,                                 204:13, 204:17,
illegal [2] - 261:3,                                                              373:12, 380:22,
                             248:22, 249:6,            381:4                                                 204:18, 204:19,
  270:2                                                                           393:3
                             249:21, 268:13,         intravenous [1] -                                       205:3, 205:5, 205:9,
Illinois [1] - 309:13        268:16, 382:22,                                    issue [2] - 159:25,
                                                       304:11                                                205:14, 206:17,
implicated [1] - 221:4       382:25, 385:4,                                       298:23
                                                     intravenously [1] -                                     220:25, 227:4,
implication [3] -            386:16, 387:18                                     Item [3] - 255:6, 255:7,
                                                       240:5                                                 227:12, 227:16,
  297:3, 297:8, 297:18     informed [1] - 261:9                                   255:8
                                                     introduced [2] -                                        227:19, 227:22,
imply [1] - 371:13         ingested [8] - 233:18,                               item [17] - 212:22,
                                                       262:10, 311:6                                         267:9, 269:9,
important [2] - 191:2,       234:19, 235:1,                                       213:20, 214:19,
                                                     inventoried [1] -                                       270:19, 276:13,
  388:8                      235:24, 236:1,                                       214:22, 248:20,
                                                       248:11                                                289:11, 309:19,
impression [3] -             236:5, 236:21,                                       249:22, 253:1,
                                                     inventory [1] - 225:4                                   317:8, 322:19,
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723
                                                                                                                           14


  323:5, 329:5, 341:3,                             248:7, 249:3,            308:25, 309:2,            374:18, 374:22,
                                    K
  341:13, 351:6,                                   253:21, 254:11,          318:2, 318:5,             375:1, 375:3
  353:1, 353:6, 353:18                             254:15, 254:16,          318:11, 338:10,         least [8] - 180:21,
jeans [3] - 375:18,      Kamp [1] - 265:13         254:25, 256:9,           338:13, 339:1,            183:8, 187:9, 194:4,
  375:19, 375:22         keep [8] - 159:10,        257:5, 257:14, 258:8     344:11, 347:17,           229:3, 276:6,
Jeremy [2] - 372:4,       181:17, 218:2,         labeled [1] - 326:13       347:23, 351:21,           299:20, 392:2
  372:17                  236:14, 248:25,        laboratories [2] -         351:23, 353:13,         leave [6] - 175:16,
JEREMY [3] - 158:9,       277:16, 308:22,          247:17, 247:21           354:4, 359:24,            266:6, 298:8,
  372:9, 372:18           323:5                  laboratory [14] -          363:1, 379:13,            298:19, 298:23,
Jo [1] - 376:23          Kelly [3] - 174:7,        230:24, 231:9,           389:6, 389:14,            306:21
job [3] - 231:20,         185:14, 389:15           231:11, 233:25,          389:21, 392:9,          leaves [1] - 297:12
  231:22, 375:5          Kenny [14] - 183:10,      239:11, 246:7,           392:14                  leaving [1] - 386:21
jobs [1] - 232:6          183:11, 183:12,          247:11, 247:19,        Lammers.... [3] -         left [23] - 162:7, 220:6,
Joe's [1] - 351:17        184:2, 184:4, 184:7,     248:10, 248:11,          157:6, 157:17,            237:17, 265:24,
JOHN [5] - 157:19,        184:9, 184:11,           248:22, 248:23,          157:22                    269:2, 297:3, 297:5,
  301:18, 302:1,          185:4, 185:5, 224:25     249:5, 254:13          Lammers...... [3] -         297:7, 297:8,
  363:9, 363:18          Kerper [1] - 383:4      Laboratory [1] -           157:9, 157:15,            298:10, 301:5,
John [7] - 156:16,       killed [1] - 292:11       245:12                   157:20                    323:24, 325:24,
  165:10, 207:21,        kind [26] - 171:18,     labs [2] - 214:12,       landed [1] - 383:3          327:4, 356:7,
  213:13, 301:10,         201:3, 202:1, 211:7,     231:10                 lap [1] - 216:3             358:20, 361:11,
  302:1, 363:17           232:20, 236:8,         Ladies [1] - 363:3       larger [2] - 216:15,        365:11, 365:12,
judge [3] - 343:14,       247:7, 251:19,         ladies [5] - 162:2,        216:20                    369:9, 378:10,
  343:18, 343:21          263:25, 265:23,          218:20, 296:11,        last [27] - 162:7,          378:19, 389:8
Judge [2] - 156:13,       272:11, 272:21,          301:11, 388:4            168:16, 192:13,         LEITZEN [1] - 157:3
  343:14                  275:9, 275:16,         Lammers [17] -             197:2, 199:22,          Leitzen [38] - 161:20,
judgment [1] - 160:16     277:23, 312:5,           156:16, 157:4,           200:17, 200:20,           162:8, 162:10,
juice [1] - 252:5         314:19, 316:1,           159:15, 160:24,          201:8, 204:12,            162:18, 220:7,
Julius [2] - 284:25,      330:15, 339:25,          161:11, 162:13,          205:2, 205:13,            268:14, 268:21,
  285:2                   346:12, 367:8,           189:8, 194:2, 204:6,     207:5, 209:13,            269:3, 278:9,
                          367:10, 368:15,          219:4, 264:12,           241:12, 242:5,            278:10, 278:22,
July [2] - 156:25,
                          370:23, 390:22           296:21, 299:11,          244:18, 265:8,            279:22, 280:7,
  393:15
                         Kinda [1] - 322:6         308:22, 389:3,           265:10, 273:5,            281:7, 282:3,
jump [3] - 237:21,
  332:20                 kinds [1] - 251:6         392:8, 392:13            286:7, 287:5, 308:3,      282:21, 282:22,
jumped [2] - 304:6,      knives [1] - 385:22     LAMMERS [76] -             342:3, 379:14,            283:6, 283:14,
  304:7                  knocked [1] - 320:18      159:7, 159:10,           382:14, 391:7             283:22, 283:25,
jumping [1] - 325:15     knotted [1] - 210:11      159:16, 161:3,         lasted [1] - 221:14         284:12, 285:13,
jumpsuit [1] - 302:14    knowing [1] - 222:6       161:6, 161:9,          lasts [2] - 206:7,          285:14, 285:18,
June [2] - 156:25,       knowledge [2] -           161:12, 162:15,          207:14                    286:4, 287:4,
  289:20                  325:11, 353:5            162:17, 173:18,        late [4] - 165:24,          289:19, 290:23,
                         known [11] - 220:13,      181:5, 181:8,            196:4, 206:15,            294:14, 296:4,
jurors [1] - 161:16
                          221:23, 253:8,           183:14, 217:6,           355:25                    298:2, 298:21,
jury [13] - 159:14,
                          257:17, 258:6,           219:6, 219:14,         latter [1] - 241:20         298:25, 306:11,
  161:25, 169:4,
                          266:20, 272:20,          219:24, 224:14,        laughing [1] - 279:5        336:21, 389:9, 390:2
  175:16, 219:23,
                          320:2, 349:5, 349:8,     224:16, 228:6,         law [7] - 224:5, 224:9,   Leitzen's [1] - 280:1
  220:1, 230:17,
                          349:12                   229:14, 230:8,           268:2, 268:11,          lend [1] - 357:6
  297:13, 298:10,
  299:13, 300:9,         knows [1] - 349:17        230:10, 242:24,          269:5, 299:22,          length [1] - 379:14
  300:21, 330:2          Kyndra [1] - 156:19       243:21, 243:25,          344:12                  less [4] - 199:8,
                                                   257:21, 259:11,        Law [4] - 156:22,           212:12, 235:4,
Jury [3] - 219:3,
                                    L              259:15, 259:18,          246:20, 373:12,           298:10
  296:19, 389:1
                                                   259:21, 260:18,          380:22                  less-than-a-full [1] -
justice [1] - 344:22
                                                   260:20, 264:13,        law-enforcement [1] -       298:10
Justin [13] - 173:25,    Lab [3] - 245:16,         264:17, 274:23,          224:9                   letter [3] - 171:19,
  174:3, 183:4, 184:3,     246:14, 246:19          280:13, 280:16,        lawyers [1] - 388:14        171:20, 172:20
  184:4, 184:13,         lab [28] - 211:16,        288:2, 291:17,         layer [2] - 251:18,       letting [4] - 166:5,
  184:23, 185:1,           211:18, 212:5,          291:20, 292:17,          251:21                    192:10, 194:25,
  220:14, 223:14,          212:21, 213:4,          293:1, 296:23,         leading [2] - 292:13,       321:19
  378:16, 389:15           213:11, 213:12,         298:24, 299:5,           322:5                   level [2] - 233:24,
                           213:15, 214:1,          299:8, 299:18,         learn [1] - 334:3           374:2
                           214:12, 214:13,         300:10, 300:17,        learned [7] - 229:2,      lieutenant [1] - 380:17
                           214:15, 231:15,         301:9, 302:5, 302:7,     333:25, 349:23,         life [5] - 270:14,
                           247:23, 247:25,
                                     Sarah J. Dittmer, CSR, RPR
                                           1(888)388-2723
                                                                                                                          15


  288:14, 302:13,           269:13, 269:21,           356:12, 359:22,        marq [1] - 250:25         225:10, 314:17,
  305:2, 309:24             316:10, 350:15,           360:1, 361:14,         marquis [1] - 250:25      345:4
lifestyle [1] - 265:23      350:19                    362:22, 363:22,        MARSHAL [2] -            medicine [3] - 230:24,
light [1] - 297:17        load [1] - 279:10           365:13, 365:16,         161:17, 300:24           304:18, 322:21
lightweight [1] - 210:9   loaded [2] - 279:14,        367:14, 367:17,        marshal [1] - 301:22     medicines [1] - 304:3
likely [1] - 202:24         279:17                    369:18, 372:1,         marshals [2] - 301:13,   meet [18] - 164:7,
limine [4] - 159:21,      locate [2] - 375:21,        372:4, 372:22,          363:4                    167:22, 174:6,
  160:11, 160:18,           385:3                     377:22, 379:1,         mass [4] - 166:4,         195:2, 195:21,
  389:19                  located [3] - 375:4,        379:7, 379:10,          252:15, 253:3            206:14, 261:23,
limit [1] - 242:18          375:8, 375:18             379:17, 380:10,        master's [1] - 246:9      310:14, 315:3,
limited [1] - 239:15      location [10] - 186:22,     387:7, 387:25          match [1] - 377:12        316:15, 325:6,
line [7] - 163:22,          187:2, 362:8,            Lundquist [2] -         materials [1] - 176:13    335:13, 337:15,
  164:12, 166:16,           362:13, 376:18,           156:19, 389:3          matter [5] - 162:3,       337:18, 358:23,
  167:5, 168:4,             376:19, 376:21,          Lundquist.... [5] -      183:18, 220:3,           360:18, 367:7,
  169:25, 222:10            382:7, 382:9, 382:10      157:12, 158:4,          301:2, 393:5             388:14
lines [2] - 168:3,        log [1] - 249:6             158:7, 158:10,         matters [1] - 159:5      meeting [5] - 197:12,
  381:21                  logs [1] - 200:5            158:13                 mean [37] - 186:6,        201:23, 311:9,
liquid [3] - 178:12,      LOL [2] - 194:6,                                    189:9, 195:12,           357:13, 360:23
  216:7, 216:11             332:17                              M             199:1, 204:16,          melatonin [1] - 345:13
list [3] - 188:10,        long-term [1] - 373:25                              211:3, 226:7, 236:6,    member [3] - 224:20,
  238:19, 389:12          longish [2] - 169:11,                               240:11, 262:8,           373:22, 381:7
                                                     ma'am [32] - 229:16,
listed [1] - 389:12         197:8                                             262:16, 262:17,         memories [1] - 210:3
                                                      237:5, 245:6,
listen [2] - 318:6,       look [27] - 173:21,                                 263:6, 263:16,          memory [11] - 187:25,
                                                      245:19, 247:1,
  390:25                    181:6, 194:21,                                    266:11, 267:19,          215:6, 265:7,
                                                      248:2, 248:5, 249:2,
listening [1] - 274:1       202:4, 205:24,                                    282:6, 286:9,            267:15, 267:22,
                                                      250:3, 251:5,
live [1] - 186:19           206:6, 212:2, 213:4,                              287:15, 289:13,          280:1, 281:3,
                                                      251:10, 254:3,
lived [3] - 165:1,          213:25, 226:10,                                   290:11, 295:6,           282:18, 288:23,
                                                      254:20, 254:22,
  182:25, 302:12            232:18, 232:20,                                   305:23, 308:23,          347:8, 378:4
                                                      256:13, 257:3,
lives [1] - 164:23          233:4, 233:14,                                    311:1, 314:6,           mentioned [12] -
                                                      257:25, 273:3,
living [1] - 358:16         233:16, 234:17,                                   323:16, 328:6,           181:16, 182:1,
                                                      279:21, 280:6,
LMK [1] - 194:15            237:7, 241:21,                                    328:13, 328:24,          183:5, 185:13,
                                                      354:6, 381:24,
Lo [55] - 261:22,           249:16, 249:17,                                   348:8, 348:21,           246:24, 247:14,
                                                      382:2, 382:20,
  261:23, 262:1,            249:23, 280:12,                                   360:6, 362:5, 371:4,     248:3, 248:16,
                                                      383:9, 384:15,
  262:11, 262:17,           282:17, 299:15,                                   371:5, 371:13            250:22, 253:20,
                                                      385:14, 385:18,
  264:21, 265:21,           357:24, 388:10,                                  meaning [9] - 167:20,     272:22, 285:20
                                                      386:1, 386:11,
  266:1, 266:10,            391:25                                            169:18, 170:10,         message [30] -
                                                      386:18, 387:2
  268:17, 268:21,         looked [3] - 160:19,                                208:11, 308:20,          165:19, 166:4,
                                                     mail [2] - 344:24,
  269:23, 270:7,            235:7, 384:7                                      328:9, 328:17,           166:13, 166:14,
                                                      345:4
  270:9, 270:10,          looking [5] - 258:19,                               331:21, 332:2            166:16, 166:23,
                                                     mailed [1] - 248:10
  270:20, 271:4,            289:6, 365:11,                                   means [11] - 164:5,       167:9, 167:12,
                                                     Main [1] - 386:22
  286:8, 287:5, 288:4,      384:3, 384:5                                      169:13, 226:8,           167:14, 168:8,
                                                     majority [1] - 276:6
  291:2, 292:10,          looks [9] - 166:8,                                  239:15, 239:25,          168:17, 192:9,
                                                     male [1] - 350:11
  292:20, 293:7,            213:5, 231:1, 231:2,                              240:13, 250:9,           199:15, 226:4,
                                                     male's [1] - 350:21                               226:11, 226:20,
  295:12, 295:16,           237:16, 256:1,                                    305:13, 344:2,
                                                     man [8] - 206:24,                                 317:2, 321:7,
  296:3, 310:13,            331:11, 331:15                                    348:25, 393:9
                                                      209:2, 236:24,                                   321:19, 322:1,
  311:23, 313:10,         loot [2] - 170:9,                                  meant [6] - 169:17,
                                                      261:13, 295:21,                                  325:22, 326:8,
  315:7, 315:9,             170:10                                            175:13, 186:16,
                                                      302:8, 310:9, 331:16                             327:11, 327:12,
  315:16, 318:16,         lose [1] - 179:17                                   285:19, 289:3, 291:7
                                                     management [1] -                                  328:2, 331:20,
  320:20, 329:4,          losing [1] - 288:13                                measured [1] - 177:7
                                                      381:3                                            332:11, 332:16,
  329:6, 330:22,          lost [2] - 224:5, 270:25                           Medical [3] - 230:13,
                                                     manner [2] - 232:7,                               332:17
  330:23, 331:2,          loudly [1] - 355:19                                 246:5
                                                      233:12                                          messaged [3] -
  331:21, 332:11,         lower [2] - 238:4,                                 medical [7] - 230:16,
                                                     March [1] - 255:16                                331:13, 333:4, 334:8
  332:25, 334:8,            259:13                                            230:19, 230:21,
                                                     marijuana [3] -                                  messages [39] -
  336:3, 336:5,           luck [1] - 323:24                                   230:22, 231:15,
                                                      304:18, 325:19,                                  162:19, 162:20,
  336:10, 336:12,         LUK [1] - 208:11                                    231:19, 246:8
                                                      339:9                                            162:25, 163:5,
  337:2, 348:12,          lunch [1] - 388:22                                 medical/legal [1] -
                                                     mark [4] - 169:12,                                163:11, 163:17,
  365:3, 365:5,           LUNDQUIST [29] -                                    231:17
                                                      208:23, 327:11,                                  166:8, 166:10,
  365:17, 366:23,           244:21, 244:23,                                  medication [1] -
                                                      333:23                                           168:15, 168:23,
  366:24                    257:22, 258:12,                                   225:14
                                                     marked [1] - 248:12                               169:1, 169:6,
Lo's [6] - 268:24,          259:8, 355:3, 356:9,                             medications [3] -
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723
                                                                                                                            16


 169:14, 169:21,          methods [1] - 245:23       383:13                   239:3, 239:4, 239:5,      260:18, 260:20,
 170:20, 170:25,          Michael [16] - 156:6,     mischaracterized [1] -    239:6, 239:12,            264:10, 264:13,
 171:5, 172:13,            159:13, 162:4,            297:24                   239:16, 239:17,           264:17, 274:23,
 173:11, 175:5,            163:12, 200:5,           misdemeanor [1] -         239:18, 240:5,            275:2, 275:4,
 176:22, 179:25,           220:4, 301:3,             307:19                   240:6, 240:7,             280:10, 280:12,
 180:11, 185:24,           309:25, 310:19,          misleading [1] -          240:10, 240:12,           280:13, 280:15,
 186:3, 189:6,             311:14, 311:24,           297:12                   240:13, 240:14,           280:16, 280:17,
 225:23, 227:13,           312:19, 313:8,           misstatement [1] -        240:19, 241:18,           286:19, 286:21,
 308:6, 308:8, 308:9,      315:23, 381:23,           344:12                   242:9, 242:10,            287:23, 288:2,
 319:20, 323:4,            382:18                   mistake [1] - 188:14      242:19                    291:17, 291:20,
 323:8, 323:20,           Michele [1] - 230:4       mix [2] - 192:25,        most [9] - 231:18,         292:12, 292:17,
 326:12, 330:10,          MICHELE [3] - 157:8,       362:17                   232:18, 235:3,            293:1, 293:5, 296:6,
 330:22, 331:14            229:20, 230:5            mixed [4] - 175:24,       236:6, 236:8,             296:23, 297:23,
messaging [1] -           microphone [9] -           178:14, 178:16,          236:12, 274:11,           298:24, 299:5,
 350:15                    229:25, 230:1,            184:15                   299:24, 390:20            299:8, 299:10,
met [21] - 169:22,         244:13, 260:11,          mixing [3] - 178:15,     mostly [1] - 389:10        299:18, 300:10,
 173:21, 245:7,            354:20, 355:20,           179:2, 216:9            motion [5] - 159:21,       300:17, 301:9,
 262:12, 262:17,           359:9, 372:14, 380:1     mixture [9] - 178:7,      160:11, 160:18,           302:5, 302:7,
 307:23, 310:25,          middling [3] - 221:4,      178:9, 178:10,           352:16, 389:19            308:25, 309:2,
 311:17, 311:23,           309:11, 341:4             178:11, 178:17,         motions [1] - 392:4        318:2, 318:5,
 312:17, 356:21,          Midwestern [1] -           178:21, 179:6,          motivated [1] - 298:13     318:11, 338:10,
 358:13, 358:14,           246:21                    250:24, 251:1           motivation [2] - 298:3,    338:13, 339:1,
 358:19, 358:20,          might [8] - 159:25,       mobile [1] - 374:15       345:25                    339:4, 339:6,
 359:12, 360:22,           171:18, 215:18,          Moines [1] - 211:20      mouth [1] - 239:25         344:11, 344:15,
 367:1, 367:5,             270:6, 289:4,            molecule [2] - 239:19,   move [1] - 362:8           347:11, 347:13,
 374:20, 376:23            293:25, 364:18,           239:20                  moved [3] - 325:5,         347:17, 347:18,
metabolism [1] -           382:23                   molecules [1] - 239:9     375:14, 383:5             347:21, 347:23,
 242:14                   migrate [1] - 252:2                                moving [1] - 323:5         347:24, 351:18,
                                                    mom's [2] - 326:15,
metabolite [3] - 235:4,   Mike [9] - 265:20,                                 MR [151] - 159:7,          351:21, 351:23,
                                                     333:10
 235:5, 235:23             356:2, 356:3,                                      159:10, 159:16,           353:13, 353:16,
                                                    moment [3] - 181:6,
metabolize [2] -           356:18, 358:4,                                     160:10, 161:3,            353:24, 354:4,
                                                     188:17, 338:11
 239:23, 240:5             358:14                                             161:6, 161:9,             359:24, 361:17,
                                                    Monday [1] - 308:4
meth [5] - 175:17,        Mike-Mike [3] - 356:2,                              161:12, 161:14,           362:19, 363:1,
                                                    money [18] - 170:10,
 175:18, 188:22,           356:3, 356:18                                      162:15, 162:17,           369:20, 369:22,
                                                     226:9, 226:17,
 275:11, 370:3            milligram [3] - 322:15,                             173:14, 173:18,           371:22, 377:25,
                                                     266:6, 305:7, 305:8,
methadone [1] - 371:4      322:16                                             181:5, 181:8,             378:22, 379:13,
                                                     305:13, 306:24,
methamphetamine           min [1] - 198:24                                    181:11, 181:13,           387:10, 387:21,
                                                     309:8, 309:15,
 [45] - 171:3, 171:6,                                                         183:14, 183:15,           389:6, 389:14,
                          mind [6] - 168:10,         312:9, 318:23,
 172:2, 172:7,                                                                183:17, 183:24,           389:21, 390:7,
                           236:14, 289:24,           319:2, 320:19,
 172:15, 172:17,                                                              184:1, 188:7,             390:10, 390:12,
                           358:8, 391:7, 391:20      336:10, 338:20,
 173:4, 174:12,                                                               188:16, 217:3,            391:16, 392:9,
                          mind-set [1] - 289:24      346:13, 359:18
 174:15, 175:1,                                                               217:6, 217:10,            392:11, 392:14,
                          mine [3] - 320:1,         month [10] - 227:10,
 175:7, 175:14,                                                               217:17, 217:19,           392:16
                           321:8, 359:20             267:14, 282:4,
 176:3, 176:17,                                                               218:2, 218:4, 218:6,     MS [30] - 244:21,
                          minute [9] - 164:10,       282:23, 283:1,
 182:2, 185:21,                                                               218:14, 218:19,           244:23, 252:17,
                           167:25, 207:14,           283:10, 283:18,
 186:11, 187:24,                                                              219:6, 219:14,            257:22, 258:12,
                           217:11, 217:20,           284:8, 284:14,
 188:22, 216:16,                                                              219:17, 219:24,           259:8, 355:3, 356:9,
                           228:2, 241:4,             284:15
 216:18, 216:23,                                                              219:25, 220:11,           356:12, 359:22,
                           330:18, 391:7            months [6] - 270:21,
 217:25, 218:13,                                                              220:12, 224:11,           360:1, 361:14,
                          minutes [24] - 169:10,     287:6, 309:17,
 225:7, 236:3, 236:5,                                                         224:14, 224:16,           362:22, 363:22,
                           198:22, 199:2,            351:8, 366:6, 366:9
 236:12, 240:24,                                                              228:6, 228:9,             365:13, 365:16,
                           199:5, 199:14,           Mootz [1] - 376:12
 241:2, 243:14,                                                               228:11, 229:9,            367:14, 367:17,
                           199:17, 201:9,           morning [15] - 162:2,
 255:6, 255:7, 255:8,                                                         229:14, 230:8,            369:18, 372:1,
                           208:22, 209:1,            196:5, 218:18,
 258:10, 304:19,                                                              230:10, 242:24,           372:4, 372:22,
                           218:8, 218:22,            229:19, 244:5,
 308:11, 308:14,                                                              243:3, 243:17,            377:22, 379:1,
                           224:8, 241:14,            244:6, 260:2, 260:3,
 308:17, 308:23,                                                              243:21, 243:25,           379:7, 379:10,
                           241:17, 242:4,            299:16, 299:24,
 308:24, 309:6,                                                               257:21, 258:15,           379:17, 380:10,
                           242:5, 242:8,             323:25, 331:25,
 346:4, 376:4, 378:1                                                          258:17, 259:4,            387:7, 387:25
                           272:22, 296:13,           332:1, 390:1, 391:20
method [1] - 252:18                                                           259:11, 259:15,          multiple [3] - 187:22,
                           296:17, 379:6,           morphine [24] - 177:7,
Methodist [1] - 246:5                                                         259:18, 259:21,           274:10, 361:19
                           383:11, 383:12,           177:9, 177:10,
                                                                                                       muscle [1] - 314:9
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723
                                                                                                                              17


must [5] - 228:19,         235:13, 235:14,           313:11, 323:19,           206:23, 207:2,            263:13, 263:22,
 253:18, 327:18,           271:15, 296:21,           324:10, 324:24,           208:3, 212:6,             277:19, 308:3,
 331:11, 331:12            299:7, 300:15,            325:9, 325:25,            212:21, 212:22,           338:16, 370:14
mutual [4] - 262:12,       303:23, 331:11,           327:10, 327:12,           213:15, 214:12,          occasionally [2] -
 310:15, 310:16,           331:17, 331:21,           334:6, 334:21,            214:13, 214:15,           320:11, 366:2
 310:20                    333:21, 340:23,           338:24, 340:23,           214:19, 214:22,          occasions [4] - 263:9,
                           343:9, 343:13,            354:3, 358:17,            238:19, 238:22,           273:20, 308:1,
           N               361:7, 361:9, 390:5,      362:10, 362:12,           239:2, 240:24,            313:16
                           390:25                    362:25, 372:3,            248:12, 256:15,          occur [3] - 192:22,
                          needed [4] - 180:11,       379:13, 383:19,           257:10, 269:14,           382:19, 383:24
N-E-L-S-O-N [1] -          180:16, 269:25,           384:25                    269:21, 270:4,           occurred [12] - 175:3,
 260:15                    270:17                   Next [1] - 362:1           270:5, 270:8, 315:5,      191:9, 193:7, 195:8,
name [38] - 184:20,       needing [1] - 206:3       NICC [1] - 321:25          315:13, 315:15,           201:21, 201:23,
 230:3, 230:4, 235:3,     needle [5] - 231:3,       nice [2] - 179:5, 319:6    316:10, 328:19,           202:14, 206:22,
 236:24, 244:16,           238:5, 324:22,           night [7] - 162:8,         336:11, 337:1,            220:23, 287:12,
 244:17, 244:18,           375:13, 375:17            176:2, 324:21,            350:14, 350:17,           287:17, 297:25
 260:13, 261:8,           needles [3] - 176:15,      329:11, 332:22,           350:19, 350:21,          occurs [1] - 198:13
 261:9, 261:20,            324:8, 385:22             332:25, 375:20            350:22, 351:3,           October [1] - 338:9
 264:24, 265:4,           needs [1] - 226:6         nine [2] - 331:23,         371:17, 387:13,          OF [1] - 156:1
 265:8, 265:10,                                      333:16                    389:11
                          negotiation [1] -                                                             Off-white [1] - 213:21
 301:25, 311:13,                                                              Number [5] - 159:13,
                           186:13                   none [5] - 176:12,                                  offense [4] - 221:12,
 349:9, 350:12,                                                                162:4, 220:4, 256:7,
                          negotiations [2] -         176:14, 176:24,                                     255:17, 255:18,
 354:22, 363:16,                                                               301:4
                           194:10, 194:11            201:16, 285:8                                       255:22
 365:3, 372:16,                                                               numbers [3] - 194:14,
                          Nelson [9] - 259:16,      None [1] - 220:21                                   offered [3] - 183:17,
 378:16, 378:17,                                                               198:4, 223:6
                           259:22, 260:14,          normal [1] - 367:3                                   183:18, 193:9
 380:3, 382:14,                                                               numerous [7] - 186:3,
                           260:21, 261:2,           normally [3] - 188:11,                              offering [2] - 389:17,
 384:17, 389:23                                                                191:12, 193:17,
                           275:5, 310:18,            312:11, 317:14                                      389:21
name's [1] - 372:17                                                            193:22, 196:17,
                           315:6, 315:23            north [2] - 382:10,                                 Office [1] - 230:13
named [3] - 310:18,                                                            215:13, 246:16
                          NELSON [2] - 157:14,       384:24                                             office [3] - 258:18,
 310:19, 315:6
                           260:5                    North [3] - 164:21,                                  376:20, 377:5
names [3] - 171:14,
                          net [1] - 250:8            164:24, 165:6                      O               officer [8] - 210:23,
 172:14, 238:9
                          Nevada [1] - 367:8        NORTHERN [1] -                                       291:12, 292:8,
nana [2] - 270:25,
                          never [17] - 173:7,        156:1                                               297:13, 360:22,
 271:25                                                                       oath [10] - 162:11,
                           173:9, 174:5,            Northern [1] - 159:3                                 373:17, 373:19,
napkin [2] - 252:4,                                                            220:9, 229:18,
                           174:10, 182:5,           Notary [1] - 393:3                                   380:20
 325:24                                                                        244:4, 259:23,
                           184:6, 220:13,           notation [1] - 212:11                               Officer [31] - 268:14,
narcotic [3] - 177:10,                                                         301:17, 354:8,
                           224:23, 266:2,           note [1] - 233:1                                     269:3, 278:9,
 373:24, 381:2                                                                 363:8, 372:7, 379:20
                           266:3, 266:4,            notes [15] - 181:6,                                  278:21, 279:22,
narcotics [4] - 373:16,                                                       object [4] - 173:15,
                           272:14, 274:7,            209:25, 248:25,                                     280:1, 280:7, 281:7,
 376:14, 381:1, 384:4                                                          264:11, 292:13,
                           293:7, 294:3, 383:15      249:4, 249:12,                                      282:2, 282:22,
narrow [1] - 298:23                                                            344:11
                          nevertheless [2] -         249:24, 250:2,                                      283:6, 283:14,
national [1] - 373:18                                                         objection [3] - 183:14,
                           198:8, 294:8              250:6, 250:21,                                      283:22, 283:25,
natural [1] - 391:25                                                           183:21, 217:5
                          new [7] - 166:1, 247:4,    252:8, 254:14,                                      284:12, 285:14,
nature [1] - 239:15                                                           observation [1] -
                           321:24, 323:23,           256:8, 256:21,                                      285:18, 286:3,
nausea [1] - 314:9                                                             251:16
                           332:12, 332:13,           393:8, 393:12                                       286:4, 287:4,
near [9] - 180:6,                                                             observations [1] -
                           336:11                   nothing [8] - 305:16,                                289:19, 294:14,
 187:2, 192:4,                                                                 252:8
                          next [51] - 163:9,         328:7, 353:13,                                      296:3, 298:2,
 193:21, 194:13,                                                              observe [3] - 250:2,
                           165:3, 167:4, 167:5,      361:14, 369:18,                                     298:25, 306:11,
 204:5, 312:16,                                                                250:20, 375:17
                           169:14, 191:17,           377:14, 377:22,                                     379:2, 379:19,
 320:16                                                                       observed [2] - 279:10,
                           192:6, 192:11,            387:7                                               388:1, 389:9, 390:2
necessarily [3] -                                                              383:25
                           194:17, 194:19,          notice [1] - 326:12                                 officers [4] - 374:22,
 183:17, 233:6,                                                               obtain [3] - 226:22,
                           196:5, 196:16,           notified [1] - 375:11                                381:11, 386:17
 381:17                                                                        238:5, 316:12
                           197:14, 198:21,          November [1] - 342:3                                often [8] - 177:13,
necessary [1] - 230:1                                                         obtained [1] - 238:3
                           199:4, 204:13,           number [55] - 165:15,                                241:21, 247:2,
need [29] - 159:6,                                                            obtaining [1] - 187:8
                           205:5, 205:14,            182:20, 186:7,                                      277:18, 320:9,
 169:22, 170:9,            205:18, 208:14,                                    obvious [1] - 326:21
                                                     193:12, 194:1,                                      320:10, 321:15,
 170:11, 170:13,           229:13, 240:23,                                    obviously [5] -
                                                     196:1, 197:17,                                      365:20
 170:18, 199:6,            243:24, 250:5,                                      182:23, 184:20,
                                                     199:5, 201:5,                                      old [5] - 194:5, 260:21,
 202:12, 219:5,            251:16, 259:10,                                     191:1, 229:1, 342:17
                                                     201:25, 202:11,                                     302:8, 355:4, 363:23
 219:15, 226:14,           300:18, 301:7,                                     occasion [9] - 172:4,
                                                     204:13, 205:2,                                     on-the-job [2] -
                                                                               195:8, 258:1,
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723
                                                                                                                          18


 231:20, 231:22        351:11, 351:13,          341:5, 341:25,             290:25                    pattern [1] - 253:5
Once [2] - 315:15,     360:12, 368:12,          374:3, 374:8              paraphernalia [2] -        patterns [1] - 233:12
 370:16                374:4, 375:15,          overdosed [7] - 272:1,      188:24, 225:8             Paul [1] - 380:6
once [13] - 241:16,    376:1, 376:2,            272:3, 278:1,             Park [1] - 164:20          pay [3] - 226:13,
 248:17, 248:20,       379:10, 379:12,          281:25, 284:4,            park [5] - 164:24,          306:24, 315:24
 249:22, 268:25,       379:15, 390:1,           291:9, 364:25              164:25, 165:7,            paying [1] - 226:17
 314:21, 342:23,       390:23                  overdosing [1] -            212:7, 374:15             peculiar [1] - 236:11
 359:16, 362:17,      one's [1] - 205:18        385:10                    parked [1] - 383:21        pen [2] - 197:20,
 368:6, 380:25,       ones [2] - 200:10,       overruled [3] - 173:16,    parking [10] - 358:17,      197:22
 382:8, 383:7          344:20                   183:21, 292:14             362:7, 383:4, 383:6,      penalty [1] - 307:17
One [2] - 215:8,      oop [1] - 218:4          own [6] - 167:20,           383:7, 383:14,            people [35] - 173:5,
 390:23               operator [1] - 181:17     226:13, 320:11,            383:19, 383:21,            173:24, 179:8,
one [114] - 159:7,    opiate [2] - 225:20,      323:2, 343:18,             384:1, 385:16              182:20, 228:24,
 162:24, 163:25,       322:23                   343:22                    Part [1] - 249:5            231:12, 232:4,
 164:2, 164:15,       opiates [3] - 220:20,    oxycodone [1] -            part [22] - 185:23,         263:21, 267:19,
 165:3, 166:7,         303:24, 339:9            223:17                     232:11, 233:2,             274:11, 275:21,
 166:16, 167:2,       opioid [1] - 314:18                                  233:7, 236:6, 236:8,       275:25, 276:3,
 168:18, 171:22,      opportunity [1] -                   P                236:12, 237:2,             276:7, 278:7, 285:1,
 177:20, 177:23,       173:20                                              238:8, 247:10,             285:6, 285:8,
 177:24, 181:15,      orally [1] - 279:7                                   247:12, 247:18,            295:20, 295:23,
 188:10, 191:23,                               p.m [5] - 223:21,           249:14, 274:21,
                      orange [1] - 302:14                                                             304:4, 309:5,
 192:11, 192:13,                                223:22, 300:13,            282:9, 282:10,
                      order [8] - 219:7,                                                              311:18, 337:25,
 193:8, 195:16,                                 392:20                     282:11, 292:20,
                       226:9, 231:4,                                                                  339:12, 339:15,
 197:7, 198:15,                                pack [3] - 274:21,          297:11, 307:9,
                       233:11, 248:21,                                                                339:22, 339:24,
 200:9, 200:17,                                 274:22, 324:2              381:20, 381:25
                       249:24, 343:11,                                                                341:18, 346:14,
 200:20, 202:1,                                pack's [1] - 324:7         partially [3] - 183:9,      350:7, 350:9, 353:9,
                       370:25
 204:18, 205:23,                               packaged [1] - 274:7        187:10                     361:19, 370:10
                      ordered [1] - 156:25
 208:14, 210:9,                                packaging [3] -            participate [2] - 317:9,   per [1] - 182:19
                      organ [1] - 233:4
 212:13, 212:21,                                176:13, 249:25,            381:15                    percent [1] - 232:19
                      organizations [3] -
 212:22, 212:24,                                250:9                     particular [14] -
                       246:17, 246:23,                                                               percentage [1] - 276:9
 213:5, 213:16,                                Page [2] - 157:2,           166:19, 188:1,
                       374:1                                                                         perform [4] - 232:12,
 213:20, 214:12,                                158:2                      193:13, 196:21,
                      Orville [2] - 244:1,                                                            253:17, 254:18,
 214:13, 214:20,                               page [20] - 163:9,          234:21, 235:8,             256:11
                       244:17
 216:20, 216:23,                                163:22, 164:11,            235:22, 258:19,
                      ORVILLE [2] - 157:11,                                                          performed [1] -
 217:11, 226:4,                                 165:14, 167:5,             276:24, 282:3,
                       244:8                                                                          256:22
 226:12, 232:4,                                 191:17, 193:20,            293:13, 297:1,
                      Oso [5] - 284:24,                                                              performing [1] -
 232:6, 235:7,                                  193:21, 196:16,            340:8, 348:10
                       285:3, 349:9,                                                                  375:12
 236:19, 236:22,                                196:25, 197:1,            parties [2] - 392:1,
                       349:15, 352:23                                                                perhaps [4] - 191:11,
 237:16, 239:2,                                 197:2, 237:12,             392:6
                      otherwise [3] -                                                                 299:1, 299:20, 379:6
 250:24, 251:11,                                237:16, 240:23,           party [1] - 182:8
                       272:23, 332:4, 367:9                                                          period [12] - 181:23,
 251:12, 254:12,                                254:8, 254:10             passed [2] - 271:25,
                      ounce [2] - 172:23,                                                             204:4, 204:22,
 255:2, 256:2,                                 pages [1] - 393:11          387:19
                       172:24                                                                         223:21, 224:10,
 256:15, 257:6,                                paid [7] - 268:7, 268:8,   passenger's [1] -
                      ounces [1] - 173:5                                                              243:10, 267:10,
 257:15, 258:5,                                 268:11, 369:11,            384:10
                      outer [1] - 242:18                                                              284:13, 304:12,
 262:25, 265:12,                                369:14, 386:13            passing [1] - 349:23
                      outgoing [1] - 331:2                                                            321:1, 356:14,
 265:14, 268:8,                                pain [1] - 304:3           past [1] - 261:3
                      outset [1] - 189:11                                                             365:22
 269:2, 272:19,                                painful [1] - 277:6        pathological [1] -
                      outside [9] - 159:14,                                                          peripheral [2] - 238:2,
 282:5, 283:4,                                 pains [1] - 314:9           237:19
                       169:18, 194:16,                                                                238:12
 284:10, 285:6,                                pair [1] - 375:18
                       194:18, 247:19,                                    pathologist [1] -          permission [1] - 299:2
 287:6, 294:12,                                pancake [1] - 192:25
                       319:18, 325:6,                                      230:25                    person [29] - 179:18,
 299:20, 300:23,                               pants [1] - 375:22
                       361:7, 361:10                                      pathologists [1] -          226:8, 231:1,
 312:12, 319:6,                                Pap [1] - 231:3
                      oven [1] - 165:23                                    231:10                     232:14, 233:17,
 320:18, 320:20,                               Pape [6] - 374:11,
                      overdid [1] - 272:14                                pathology [11] -            234:19, 236:1,
 322:3, 322:13,                                 378:15, 381:12,
                      overdose [20] - 175:4,                               230:23, 231:6,             236:5, 236:21,
 322:14, 323:23,                                382:5, 385:6, 389:24
                       176:8, 221:5, 221:9,                                231:7, 231:8,              239:22, 240:3,
 324:6, 324:12,                                paper [4] - 274:9,
                       232:22, 267:13,                                     231:16, 231:19,            248:10, 253:23,
 326:6, 326:11,                                 280:3, 280:7, 291:13
                       271:24, 272:18,                                     231:21, 231:25,            261:12, 263:11,
 330:25, 331:8,                                paperwork [2] -
                       272:20, 278:2,                                      232:1                      264:21, 264:22,
 338:18, 339:25,                                249:23, 290:25
                       278:18, 283:15,                                    patrol [2] - 374:21,        264:23, 265:1,
 340:21, 340:22,                               paperworks [1] -
                       290:4, 291:3, 305:1,                                386:21                     265:4, 311:9,
 341:22, 348:12,
                                 Sarah J. Dittmer, CSR, RPR
                                       1(888)388-2723
                                                                                                                             19


 311:11, 318:17,          picture [1] - 269:3         plunger [1] - 216:5       178:22, 178:24,          391:23
 338:19, 340:14,          pieces [2] - 267:11,        plus [1] - 231:20         347:15                  prevent [1] - 385:9
 347:4, 382:5,             289:22                     pocket [2] - 375:22,     positive [5] - 212:13,   previous [3] - 226:13,
 384:11, 385:23           pill [4] - 225:8, 225:12,    385:24                   233:23, 375:25,          226:18, 386:14
person's [2] - 181:22,     225:13, 228:13             point [43] - 170:7,       376:2, 376:3            previously [5] -
 236:4                    Pill [1] - 225:11            174:20, 191:23,         possession [3] -          256:12, 302:17,
personal [5] - 170:16,    pills [9] - 225:9,           214:12, 217:4,           307:7, 364:5, 382:23     364:4, 364:7, 364:12
 233:3, 319:17,            225:10, 225:12,             224:5, 229:3,           possibility [2] -        price [4] - 172:6,
 330:3, 332:24             228:13, 228:20,             238:25, 261:25,          159:25, 293:9            186:13, 194:10,
personality [2] -          228:23, 304:5,              264:10, 267:5,          possible [1] - 374:8      222:2
 269:22, 292:22            325:24                      270:18, 270:23,         possibly [4] - 198:10,   prices [2] - 172:9,
personally [3] -          pinch [2] - 179:3            276:10, 281:11,          203:4, 293:16,           338:3
 247:15, 315:7, 317:6     pink [4] - 211:9,            283:23, 284:1,           370:19                  primarily [4] - 232:17,
phone [53] - 162:21,       212:17, 216:13,             294:13, 294:25,         potency [1] - 177:7       240:7, 351:6, 373:24
 165:10, 165:11,           217:12                      295:24, 297:11,         potent [9] - 177:6,      primary [1] - 381:8
 166:12, 166:22,          pipe [3] - 279:19,           299:17, 304:21,          177:9, 177:10,          print [1] - 393:8
 170:21, 190:10,           367:24                      306:15, 309:24,          177:11, 179:12,         printout [1] - 188:10
 190:14, 201:10,          pizza [1] - 165:22           310:4, 310:7, 318:3,     272:5, 325:19,          prison [4] - 307:11,
 201:12, 204:16,          Pizza [1] - 367:10           319:22, 327:20,          348:9, 348:22            342:8, 342:10,
 204:19, 205:8,           place [18] - 184:5,          329:17, 329:21,         potentially [2] -         342:13
 205:9, 209:8, 215:6,      184:14, 229:17,             333:25, 334:11,          307:10, 345:22          problem [1] - 338:17
 215:10, 215:12,           244:3, 259:23,              338:5, 348:12,          Powder [1] - 212:12      procedures [3] -
 225:23, 226:1,            301:17, 333:23,             349:11, 350:7,          powder [1] - 214:22       248:1, 257:1, 264:16
 268:9, 269:13,            337:16, 337:18,             353:12, 365:10,         practice [2] - 249:10,   proceed [10] - 162:14,
 316:13, 317:24,           354:8, 361:4,               371:2, 378:8, 391:10     249:11                   220:10, 230:7,
 321:8, 324:12,            362:16, 363:8,             pointed [4] - 190:21,    practices [1] - 235:9     244:20, 260:17,
 324:15, 324:16,           372:7, 379:20,              318:17, 375:16,         Precision [1] - 368:1     302:4, 355:1,
 324:17, 325:22,           382:11, 393:6, 393:7        375:19                  prefer [1] - 320:10       363:20, 372:20,
 326:15, 326:16,          placed [2] - 318:24,        Pointers [1] - 389:24    preliminary [1] -         380:8
 326:19, 328:3,            359:3                      pointing [3] - 197:20,    250:16                  proceedings [2] -
 330:8, 330:14,           places [2] - 178:16,         197:22, 257:23          preparation [2] -         156:9, 393:7
 330:22, 331:2,            193:1                      Police [2] - 372:24,      346:3, 352:12           process [4] - 248:6,
 331:20, 332:11,          Plaintiff [1] - 156:4        380:12                  prepared [2] - 231:13,    249:20, 251:14,
 333:10, 333:15,          planned [3] - 300:7,        police [17] - 182:18,     392:6                    253:13
 337:21, 350:14,           382:7, 382:19               182:19, 183:4,          prepped [1] - 307:24     produced [8] - 229:21,
 350:15, 350:16,          planning [1] - 389:12        183:19, 220:25,                                   244:9, 260:6,
                                                                               prescribed [3] -
 350:19, 350:21,          plans [1] - 329:10           222:11, 223:22,                                   301:19, 354:15,
                                                                                223:16, 236:16,
 350:22, 350:23,          plastic [8] - 210:13,        268:5, 341:10,                                    363:10, 372:10,
                                                                                322:23
 384:2, 387:13             212:14, 213:16,             341:12, 341:16,                                   379:23
                                                                               prescribing [2] -
phones [3] - 166:19,       214:14, 214:16,             350:4, 355:14,                                   product [1] - 340:10
                                                                                235:9, 236:10
 214:25, 215:3             216:13, 386:4, 386:6        358:23, 373:9,                                   proffer [1] - 159:19
                                                                               prescription [10] -
photographs [1] -         plate [3] - 251:24,          380:15, 380:20                                   proficiency [2] -
                                                                                225:10, 225:13,
 375:6                     252:3, 252:7               policeman [1] - 373:8                              247:8, 247:13
                                                                                228:16, 228:21,
phrases [1] - 171:18      play [4] - 217:4, 217:8,    policies [2] - 247:25,                            profit [1] - 228:24
                                                                                303:12, 304:3,
phrasing [1] - 171:5       318:2, 367:12               256:25                   304:18, 322:20,         program [3] - 252:21,
physical [5] - 232:25,    played [8] - 217:9,         policy [1] - 296:24       323:2, 339:9             282:24, 321:24
 233:9, 245:22,            217:18, 218:3,             Pookie [1] - 378:17      prescriptions [1] -      progressing [1] -
 248:3, 373:19             218:5, 218:15,             pool [1] - 320:19         304:8                    299:14
physically [3] - 250:1,    318:10, 359:25,            pooled [2] - 305:7,      presence [1] - 159:14    prohibited [1] - 303:1
 370:23, 370:25            367:16                      305:8                   present [5] - 239:9,     promise [1] - 297:4
physicians [1] - 235:9    player [1] - 194:5          pooling [3] - 226:9,      240:14, 243:6,          promised [1] - 270:1
pick [3] - 180:11,        playing [2] - 359:22,        305:13, 312:9            243:8, 375:2            promises [3] - 298:16,
 266:8, 327:10             367:14                     poor [1] - 234:15        presenting [1] - 391:9    307:13, 364:20
Pick [1] - 327:11         plea [3] - 302:21,          portion [11] - 169:24,   presiding [1] - 159:4    proof [1] - 227:8
picked [5] - 327:3,        303:2, 307:9                176:3, 198:4,           presuming [1] -          properly [2] - 231:11,
 327:4, 328:25,           pled [3] - 302:17,           202:18, 280:25,          159:22                   250:8
 331:22, 368:20            342:6, 364:4                281:3, 282:18,          pretty [8] - 192:18,     property [3] - 188:3,
picks [2] - 216:13,       plenty [1] - 300:2           286:12, 286:25,          211:3, 278:6,            188:4, 188:14
 216:15                   plumbing [1] - 367:25        287:1, 387:15            289:22, 317:13,         prostitution [1] -
pickup [1] - 327:6        Plumbing [1] - 368:1        portions [4] - 178:20,    326:21, 334:15,          374:5
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723
                                                                                                                                 20


provide [1] - 376:13        204:16, 207:19,          Ranch/Sunnyslope             330:10, 345:3,           redirect [13] - 224:13,
Public [3] - 245:11,        209:25, 213:6,            [1] - 367:10                382:22                    243:19, 259:6,
 246:20, 393:3              233:10, 251:22,          Rapids [3] - 156:10,        received [8] - 217:7,      287:25, 296:24,
pull [16] - 169:13,         252:1, 252:20,            156:20, 156:23              232:21, 246:13,           297:1, 297:17,
 197:9, 200:4,              278:23, 279:8,           rare [1] - 277:19            247:15, 255:14,           298:20, 351:20,
 226:12, 229:24,            281:7, 281:14,           rarely [1] - 241:14          273:6, 352:1, 364:15      362:21, 371:24,
 244:12, 260:9,             319:2, 359:10            rather [3] - 166:16,        receives [1] - 245:21      378:24, 387:24
 274:22, 301:23,           puts [2] - 166:15,         226:15, 320:17             receiving [1] - 344:24    REDIRECT [3] -
 330:18, 337:20,            216:18                   Rather [1] - 305:24         recently [1] - 352:5       224:15, 288:1,
 346:25, 354:19,           putten [1] - 279:6        rattle [1] - 223:9          recertified [1] - 232:2    351:22
 372:13, 380:1             putting [4] - 159:17,     re [1] - 298:20             recess [3] - 218:21,      reduced [2] - 364:18,
pulled [4] - 313:4,         176:5, 179:11,           re-call [1] - 298:20         219:18, 392:18            393:8
 336:20, 359:17,            348:25                   reach [5] - 245:23,         Recessed [2] -            reduction [2] - 307:11,
 383:17                                               251:7, 253:14,              219:20, 300:13            364:15
pulling [2] - 169:20,                 Q               254:16, 270:10             recessed [1] - 392:19     refer [20] - 163:2,
 201:16                                              reached [3] - 249:13,       recognition [1] -          163:21, 164:11,
pumps [1] - 383:17                                    253:24, 254:24              380:23                    165:8, 165:14,
                           quality [1] - 332:5                                                              167:4, 171:12,
purchase [29] - 175:1,                               reaching [1] - 257:1        recognize [3] -
                           quantities [3] -                                                                 171:22, 171:25,
 177:14, 202:7,                                      reaction [1] - 250:21        318:20, 384:11,
                            172:10, 312:5, 316:2                                                            172:3, 172:14,
 202:20, 203:11,                                     read [12] - 189:24,          384:14
 204:1, 204:9,             quantity [5] - 194:10,                                                           172:18, 172:20,
                                                      226:20, 255:5,             recollection [4] -
 213:13, 214:9,             198:1, 221:24,                                                                  172:23, 237:7,
                                                      280:4, 280:7,               289:18, 291:10,
 221:22, 226:9,             313:13, 386:9                                                                   238:18, 323:20,
                                                      280:24, 281:2,              292:7, 335:24
 272:17, 311:3,            Queen [4] - 383:5,                                                               324:4, 324:25, 332:7
                                                      282:13, 291:21,            recommendation [1] -
 317:14, 317:25,            383:7, 383:14, 384:1                                                           reference [1] - 324:18
                                                      292:2, 323:9, 347:14        343:14
 318:14, 319:10,           questioned [1] - 369:4                                                          referred [9] - 172:2,
                                                     reading [2] - 169:5,        record [10] - 159:12,
 376:6, 376:8,             questions [17] - 181:9,                                                          190:22, 231:20,
                                                      226:25                      251:16, 253:5,
 376:14, 376:15,            228:7, 242:25,                                                                  238:11, 239:5,
                                                     reads [1] - 199:8            310:7, 317:18,
 376:17, 377:12,            258:13, 274:24,                                                                 240:8, 297:19,
                                                     ready [8] - 208:21,          326:21, 356:9,
 377:21, 382:1,             293:2, 295:7, 297:2,                                                            347:1, 347:25
                                                      208:23, 208:24,             365:13, 365:15,
 382:4, 382:12,             297:7, 297:15,                                                                 referring [19] - 165:21,
                                                      219:22, 300:20,             392:19
 382:19, 382:21             297:18, 297:20,                                                                 168:3, 168:7, 170:2,
                                                      328:21, 328:25,            recorded [1] - 359:4
purchased [27] -            305:4, 318:8, 339:2,                                                            170:3, 184:11,
                                                      329:8                      recording [6] - 318:7,
 174:12, 177:19,            367:13, 390:21                                                                  190:7, 237:8, 321:4,
                                                     reagent [5] - 250:20,        318:23, 319:5,
 185:20, 221:24,           quick [4] - 209:3,                                                               322:10, 323:9,
                                                      250:22, 250:23,             359:6, 360:2, 361:24
 222:16, 265:5,             325:6, 347:22,                                                                  324:7, 324:8, 325:1,
                                                      250:25, 251:3              records [1] - 248:25
 265:25, 270:22,            384:20                                                                          327:23, 328:18,
                                                     real [1] - 332:25           recover [2] - 162:22,
 273:20, 274:1,            quicker [4] - 179:13,                                                            331:3, 339:17, 347:5
                                                     realistically [1] - 173:2    174:8
 274:4, 274:15,             179:15, 179:17,                                                                refers [3] - 197:20,
                                                     reality [3] - 267:18,       Recross [3] - 157:7,
 275:22, 276:1,             179:23                                                                          197:23, 231:9
                                                      292:21, 293:10              157:18, 157:23
 276:7, 287:5,             quickly [2] - 333:2,                                                            reflect [4] - 356:9,
                                                     really [15] - 231:8,        RECROSS [3] -
 320:21, 339:13,            334:15                                                                          356:11, 365:13,
                                                      263:25, 265:7,              228:10, 293:4,
 339:15, 339:21,           quit [2] - 322:5, 388:6                                                          365:15
                                                      267:18, 271:7,              353:15
 341:19, 350:25,           quite [6] - 160:16,                                                             refresh [6] - 187:25,
                                                      271:12, 275:12,            recross [5] - 293:3,
 370:10, 376:22,            263:10, 276:19,                                                                 210:3, 215:6,
                                                      277:7, 277:20,              296:25, 297:3,
 377:2, 386:12              277:22, 278:15,                                                                 291:10, 335:23,
                                                      279:2, 279:4,               297:17, 353:14
purchases [3] -             295:4                                                                           378:4
                                                      288:23, 291:4,             Recross-
 351:10, 377:17,           quote [2] - 348:3,                                                              refresher [1] - 220:24
                                                      342:13                      Examination [3] -
 386:25                     348:5                                                                          regarding [4] -
                                                     reason [12] - 160:12,        157:7, 157:18,
purchasing [6] -                                                                  157:23                    231:15, 257:4,
                                                      160:20, 166:15,
 170:22, 262:1,                       R               191:20, 193:18,            RECROSS-                   298:17, 381:23
 311:2, 312:6, 330:3,                                 203:13, 221:3,                                       regardless [1] - 298:1
                                                                                  EXAMINATION [3] -
 382:15                                               224:24, 293:6,                                       regards [14] - 159:21,
                           radar [1] - 336:7                                      228:10, 293:4,
purported [1] - 213:17                                343:24, 344:9,                                        186:23, 219:7,
                           raise [6] - 229:19,                                    353:15
purpose [3] - 269:12,                                 370:16                     recross-examination        221:8, 223:19,
                            244:7, 260:4,
 310:21, 319:16                                      reasons [1] - 193:2          [2] - 293:3, 353:14       236:24, 237:23,
                            354:12, 363:7, 372:7
purse [2] - 359:9,                                   receive [11] - 246:14,      red [3] - 212:14,          296:24, 307:13,
                           Raise [1] - 301:16
 359:10                                               247:2, 247:5,               212:16, 216:17            341:9, 352:13,
                           raised [2] - 261:13,
push [1] - 180:17                                     249:22, 272:2,             Redirect [3] - 157:6,      378:4, 378:6, 389:17
                            270:25
put [16] - 180:1, 186:7,                              298:18, 330:7,              157:17, 157:22           rehash [1] - 191:2
                           ran [1] - 384:8
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723
                                                                                                                              21


relapse [3] - 269:19,     236:4, 236:24,             206:4, 207:1, 325:4,     role [3] - 374:24,          252:6, 252:18,
 269:20, 270:14           237:2, 237:3,              326:24, 328:4,            376:10, 382:3              252:19, 252:20,
relapsing [1] - 288:13    237:13, 241:15,            328:11, 331:10,          rolls [1] - 216:24          252:22, 253:1,
related [1] - 342:1       245:24, 249:14,            332:15                   Ron [3] - 174:19,           253:9, 253:10,
relationship [1] -        254:5, 254:8,            responsibilities [3] -      175:1, 175:18              253:12, 259:1, 259:2
 227:23                   254:15, 254:16,            381:8, 381:10,           Ronnie [2] - 185:17,       samples [2] - 249:1,
relay [1] - 386:16        254:21, 255:1,             381:13                    185:19                     253:8
release [2] - 364:8,      255:11, 255:14,          responsible [1] -          room [7] - 188:11,         sand [4] - 179:1,
 364:10                   256:6, 256:9, 257:2,       346:18                    212:6, 361:7, 375:7,       179:4, 179:5, 251:25
released [1] - 273:12     257:5, 257:10,           rest [1] - 166:8            375:9, 375:10,            sandwich [1] - 210:9
relevant [2] - 233:25,    257:11, 257:14,          rests [1] - 391:9           375:11                    Sarah [1] - 393:20
 234:10                   257:24, 280:1,           resubmission [2] -         roommate [1] - 356:17      SASC [1] - 326:25
rem [1] - 278:13          282:7, 286:12,             257:20, 257:24           roommates [1] -            sat [1] - 383:14
remained [1] - 383:21     287:8, 290:19,           resubmitted [1] -           356:19                    satisfying [1] - 371:10
remember [61] -           291:11, 292:23,            257:18                   rough [1] - 370:9          saved [1] - 305:2
 193:8, 201:3,            297:9, 297:19,           results [3] - 231:8,       routine [1] - 362:16       saw [8] - 259:18,
 218:22, 223:10,          387:19                     233:11, 251:7            routinely [1] - 234:7       310:6, 327:7,
 265:7, 265:11,          reported [1] - 242:11     resumed [3] - 219:20,      row [1] - 180:14            336:10, 336:12,
 267:9, 267:17,          Reporter [3] - 393:3,       227:18, 300:13           Rowe [4] - 254:9,           338:25, 347:8, 360:8
 267:21, 268:2,           393:5, 393:21            retrieved [1] - 377:3       254:11, 254:18,           scale [4] - 293:18,
 268:13, 269:9,          reporter [13] - 229:17,   retrieving [1] - 326:3      254:24                     293:22, 293:23,
 269:11, 270:21,          230:3, 244:3,            return [1] - 188:1         Rule [1] - 392:4            294:6
 271:1, 271:3, 271:5,     244:16, 259:23,          reveal [1] - 170:21        run [8] - 232:19,          scared [1] - 361:13
 272:16, 273:17,          260:1, 260:13,           review [13] - 162:24,       233:18, 234:9,            scene [4] - 374:22,
 277:24, 278:7,           301:25, 354:7,             163:16, 165:10,           253:11, 253:20,            378:7, 378:9, 384:13
 278:13, 278:17,          354:22, 363:16,            173:10, 188:17,           254:15, 259:1,            schedule [2] - 300:6,
 278:19, 278:21,          372:16, 380:4              195:6, 249:11,            299:24                     388:21
 284:9, 284:18,          reports [9] - 232:9,        253:23, 254:14,          running [1] - 224:19       Scholtes [6] - 354:5,
 285:23, 286:11,          232:21, 235:12,            256:21, 280:25,          runs [2] - 231:11,          354:23, 354:24,
 287:1, 288:17,           235:17, 249:9,             282:7, 282:15             253:22                     355:4, 376:9, 382:21
 288:19, 288:24,          249:17, 258:8,           reviewed [10] -            rush [1] - 179:13          SCHOLTES [2] -
 289:19, 290:22,          258:9, 258:11              163:13, 188:1,                                       158:3, 354:14
 291:1, 291:2,           represented [1] -           191:8, 198:8,
                          390:19
                                                                                         S               school [11] - 199:19,
 292:10, 292:19,                                     215:21, 249:14,                                      230:20, 230:21,
 293:7, 293:11,          requested [2] - 234:6,      256:8, 280:1,                                        230:22, 231:19,
 295:18, 296:15,          245:25                     280:22, 292:4            S-C-H-O-L-T-E-S [1] -       321:21, 322:6,
 307:23, 308:3,          requirement [1] -         reviewing [4] - 184:6,      354:24                     373:6, 373:17,
 309:20, 309:22,          247:12                     281:3, 282:17,           S-H-A-N-N-O-N [1] -         373:18, 381:4
 313:13, 313:14,         requires [2] - 247:12,      286:25                    354:24                    School [1] - 246:5
 318:12, 322:25,          352:17                   revoked [1] - 364:10       S-L-I-G-H-T [1] -          schools [1] - 373:16
 335:5, 335:20,          research [1] - 388:9      Richman [1] - 374:21        372:18                    science [1] - 246:3
 358:9, 365:23,          residence [9] -           Rick [6] - 356:17,         S-T-E-V-E [1] - 363:18     scientific [1] - 245:23
 366:15, 366:18,          163:19, 168:17,            356:18, 356:24,          Sade [2] - 389:23,         scientist [1] - 246:8
 368:14, 382:24,          168:21, 176:7,             357:1, 357:4, 357:12      389:24                    scientists [1] - 211:20
 388:7, 388:21            210:16, 311:8,           rid [4] - 264:5, 265:24,   safe [1] - 339:21          Scientists [1] - 246:21
remind [2] - 162:10,      312:23, 312:25,            277:8                    Safety [2] - 245:11,       scoops [1] - 216:18
 220:8                    313:5                    ride [7] - 167:21,          246:20                    scoot [1] - 363:13
remove [2] - 238:6,      residency [1] - 231:20      168:10, 168:13,          sake [1] - 194:5           Scott [2] - 278:22,
 238:10                  resource [2] - 373:17,      199:19, 239:19,          salable [1] - 216:21        279:4
removed [1] - 231:2       373:18                     366:13, 368:20           sale [4] - 192:1, 222:2,   screen [8] - 163:6,
repeat [3] - 268:19,     respond [2] - 335:23,     ride's [1] - 199:19         322:25, 338:17             163:8, 190:13,
 268:20, 295:14           374:14                   right-hand [2] -           salt [2] - 179:2, 179:5     237:7, 254:2, 257:9,
rephrase [2] - 261:20,   responded [1] -             255:23, 259:13           Samantha [2] - 185:6,       259:14, 321:3
 334:19                   332:18                   rise [6] - 159:2, 219:2,    185:10                    screening [2] -
report [45] - 184:6,     responds [3] - 169:12,      219:21, 296:18,          sample [22] - 248:7,        250:16, 250:18
 211:16, 211:18,          208:7, 208:10              300:14, 388:25            248:18, 248:19,           scroll [4] - 163:9,
 212:5, 213:4,           response [15] - 164:4,    road [2] - 169:19,          248:20, 250:4,             214:3, 237:15,
 213:11, 213:12,          164:8, 164:18,             238:9                     250:9, 250:10,             240:22
 214:1, 233:14,           167:18, 167:24,          Road [3] - 164:22,          250:16, 250:19,           se [1] - 182:19
 233:16, 234:17,          180:12, 201:14,            164:25, 165:6             251:4, 251:22,            SE [2] - 156:20,
                                     Sarah J. Dittmer, CSR, RPR
                                           1(888)388-2723
                                                                                                                          22


 156:22                   183:11, 188:11,         331:12, 331:14,          310:9, 356:7,            sister [6] - 167:19,
sealed [1] - 250:7        189:20, 191:3,          332:18, 345:8,           367:20, 367:25            167:21, 182:22,
seals [1] - 216:14        192:4, 194:20,          349:21                  shit [4] - 167:20,         187:1, 375:2, 378:9
search [15] - 176:5,      196:1, 197:10,         sentence [5] - 286:22,    169:8, 208:4, 328:5      sister's [1] - 326:16
 176:6, 187:9,            200:10, 205:16,         307:11, 343:6,          short [3] - 299:22,       sit [2] - 231:24, 279:3
 187:13, 187:21,          208:11, 218:7,          343:15, 364:18           338:22, 367:12           site [1] - 238:12
 188:2, 210:16,           218:25, 221:21,        separate [3] - 252:6,    shorter [1] - 242:15      sitting [4] - 216:3,
 211:8, 225:5,            224:22, 227:8,          252:18, 350:23          Shorthand [3] - 393:2,     285:17, 288:24,
 228:12, 358:23,          232:13, 232:14,        separated [1] - 253:2     393:5, 393:21             356:5
 359:1, 369:6, 375:7,     234:15, 235:25,        sequence [2] -           shorthand [3] - 393:7,    situation [2] - 278:2,
 381:19                   236:3, 236:19,          208:15, 208:19           393:8, 393:12             386:23
searched [6] - 317:16,    236:20, 237:10,        Sergeant [8] - 374:11,   shortly [5] - 216:25,     six [5] - 193:21,
 360:21, 377:6,           237:15, 237:19,         374:20, 375:11,          227:20, 271:25,           237:16, 256:1,
 377:7, 377:8             237:22, 240:10,         375:13, 378:15,          287:11, 385:13            290:3, 365:1
searches [2] - 210:22,    240:13, 241:14,         381:12, 382:5, 385:6    show [14] - 183:19,       sixth [1] - 231:21
 211:1                    241:18, 249:8,         series [3] - 250:14,      188:12, 188:13,          size [1] - 319:7
searching [2] -           250:2, 251:6, 253:7,    253:17, 259:1            201:22, 211:25,          skimpy [2] - 348:4,
 375:10, 375:17           255:15, 255:22,        served [2] - 373:7,       234:9, 235:12,            348:24
season [1] - 365:23       256:18, 261:12,         373:18                   235:16, 238:23,          skip [4] - 195:24,
seat [11] - 159:11,       289:8, 296:16,         service [1] - 188:1       239:22, 240:18,           196:19, 198:12,
 229:23, 244:11,          302:14, 310:2,         Services [2] - 326:25,    242:1, 347:17,            208:2
 260:8, 300:22,           321:3, 321:16,          327:5                    347:21                   skipping [1] - 205:1
 301:21, 354:17,          322:18, 323:4,         session [2] - 159:4,     showed [8] - 176:1,       slang [2] - 171:18,
 363:12, 372:12,          326:7, 327:24,          312:12                   224:7, 225:4, 258:9,      171:24
 379:25, 384:10           328:23, 330:19,        set [4] - 221:22,         286:11, 290:19,          slide [2] - 205:16,
seated [6] - 162:1,       331:3, 331:5, 332:8,    289:24, 358:14,          290:24, 291:11            207:8
 219:4, 220:2,            333:5, 336:15,          393:14                  showing [5] - 254:10,     Slight [2] - 372:5,
 261:12, 296:20,          356:3, 357:19,         sets [3] - 216:12,        256:4, 256:17,            372:18
 389:2                    357:21, 360:25,         216:14, 216:24           257:8, 280:13            SLIGHT [2] - 158:9,
Second [1] - 156:22       365:5, 383:1, 385:1,   setting [2] - 226:5,     shown [1] - 375:3          372:9
second [11] - 163:22,     385:7                   387:11                  shows [5] - 186:6,        slip [1] - 270:6
 165:9, 166:15,          seeing [3] - 190:11,    seven [2] - 240:24,       188:21, 189:23,          slow [1] - 277:6
 200:17, 254:8,           190:13, 241:15          256:2                    195:25, 234:18           small [10] - 178:24,
 264:8, 274:25,          seize [1] - 228:17      Seventh [1] - 156:20     shut [1] - 216:24          210:4, 250:10,
 289:8, 330:17,          seized [5] - 212:6,     several [17] - 186:7,    sic [5] - 184:3, 270:2,    250:19, 251:22,
 333:20                   214:8, 214:25,          195:5, 207:23,           278:15, 279:6, 286:3      252:20, 252:22,
second-to-last [1] -      228:14, 228:19          242:22, 246:22,         sic] [1] - 379:4           279:16, 323:17,
 200:17                  sell [8] - 220:14,       254:24, 255:11,         sick [4] - 322:4,          342:10
second-to-the-last [1]    270:16, 271:18,         309:17, 314:17,          370:24, 371:1, 371:5     smaller [4] - 172:1,
 - 200:17                 271:20, 271:21,         315:2, 316:19,          sickness [1] - 340:19      216:21, 216:23
seconds [12] - 166:11,    272:24, 295:23,         320:3, 370:11,          side [6] - 255:23,        smear [1] - 231:3
 200:23, 206:7,           339:24                  373:15, 373:20,          309:8, 383:20,           smidgen [1] - 234:1
 207:14, 217:12,         selling [7] - 173:5,     381:1, 381:5             384:1, 384:24            smoke [1] - 279:20
 217:21, 218:8,           173:8, 179:8, 203:4,   sex [1] - 374:5          sight [5] - 181:17,       smoked [1] - 370:3
 228:2, 316:24,           268:22, 309:10,        Shack [3] - 358:18,       181:22, 222:11,          smoking [2] - 279:13,
 331:15, 338:22,          346:14                  359:14, 362:7            224:6, 384:23             339:8
 384:20                  sells [1] - 269:23      shaker [1] - 179:2       signed [2] - 302:20,      smoothly [1] - 389:5
section [3] - 249:7,     seminars [1] - 246:17   shaking [1] - 179:2       303:2                    snacks [1] - 388:22
 249:8, 249:9            Send [1] - 165:4        shame [1] - 287:16       significant [1] -         snuck [1] - 303:17
secure [1] - 248:13      send [4] - 166:3,       SHANNON [2] - 158:3,      186:22                   software [1] - 189:7
security [2] - 373:8,     211:19, 269:3, 317:2    354:14                  signs [2] - 217:22,       sold [13] - 182:2,
 373:9                   sends [2] - 209:2,      Shannon [6] - 354:5,      267:4                     182:5, 210:14,
See [1] - 238:18          333:13                  354:23, 376:9,          silica [1] - 251:24        224:22, 228:23,
see [77] - 163:23,       sense [1] - 391:21       376:13, 382:13,         silver [1] - 274:21        289:5, 295:12,
 164:13, 165:11,         sensitive [1] - 234:4    387:12                  simply [4] - 186:16,       295:17, 309:6,
 165:16, 166:18,         sent [14] - 181:2,      share [2] - 262:22,       192:15, 201:9,            309:14, 361:19,
 167:6, 168:5,            194:15, 198:18,         262:24                   211:18                    378:1, 387:4
 169:16, 169:18,          198:23, 208:3,         shared [2] - 305:6,      single [2] - 285:6,       solely [1] - 390:24
 169:20, 173:2,           248:9, 249:18,          308:9                    285:13                   solid [4] - 178:10,
 173:5, 173:8,            250:8, 303:4,          shirt [5] - 310:5,       Sioux [1] - 156:17         178:15
                                    Sarah J. Dittmer, CSR, RPR
                                          1(888)388-2723
                                                                                                                      23


solvent [1] - 251:23     239:18, 242:18,          spring [1] - 306:19       362:24, 363:7,          269:6, 271:11,
someone [16] -           243:13, 281:1,           squirts [1] - 216:8       372:6, 379:3,           272:3, 272:13,
 240:11, 241:24,         294:1, 307:24            stand [4] - 159:18,       379:20, 388:2           272:17, 285:7,
 249:11, 263:14,        sorts [1] - 234:24         160:4, 220:7, 363:5     steps [2] - 248:8,       285:9, 285:15,
 263:17, 263:23,        sound [7] - 186:5,        standard [5] - 247:25,    248:18                  285:21, 286:3,
 265:20, 271:19,         193:16, 194:21,           252:1, 253:9, 256:25    Steve [12] - 214:8,      286:5, 287:11,
 277:13, 312:10,         204:9, 209:17,           standards [1] - 253:22    223:20, 223:23,         294:16, 295:21,
 337:22, 338:15,         223:12, 341:1            start [13] - 184:5,       265:12, 268:9,          301:3, 305:17,
 340:10, 340:13,        sounded [2] - 319:6,       184:14, 193:19,          363:1, 363:17,          309:25, 310:23,
 366:13, 370:18          361:25                    196:15, 196:25,          363:23, 364:23,         311:4, 315:3, 317:6,
something's [1] -       sounds [3] - 282:16,       198:16, 200:13,          367:18, 384:17,         334:17, 334:22,
 348:7                   341:14, 341:17            262:18, 280:21,          385:5                   335:7, 335:13,
sometimes [16] -        source [1] - 225:24        311:16, 316:3,          STEVE [2] - 158:6,       338:1, 338:16,
 181:22, 231:4,         sources [2] - 314:25,      356:23, 379:4            363:9                   341:22, 343:3,
 232:17, 238:7,          349:9                    started [17] - 215:25,   Steve's [1] - 385:7      344:10, 349:21,
 240:18, 267:19,        speaking [1] - 257:20      220:25, 275:10,         Stevenson [134] -        350:6, 351:1, 362:1,
 276:20, 276:23,        speaks [1] - 236:12        279:2, 279:5, 286:4,     156:6, 159:13,          371:17, 371:20,
 292:21, 293:10,        spec [1] - 253:3           294:18, 294:25,          162:4, 163:12,          381:23, 382:18,
 306:9, 316:9, 317:2,   specialized [1] -          304:2, 305:3, 315:7,     164:1, 164:3, 164:9,    383:1, 386:21,
 340:5, 340:8, 363:4     245:23                    321:21, 321:24,          164:16, 164:19,         390:13, 390:16,
somewhere [3] -         specialty [1] - 381:14     337:17, 339:8,           165:3, 165:5,           390:17
 201:9, 266:8, 357:9    specific [10] - 190:18,    339:10, 341:10           165:19, 167:10,        Stevenson's [9] -
son [1] - 245:2          226:4, 234:20,           starting [6] - 191:3,     167:13, 167:15,         167:24, 223:7,
soon [3] - 241:25,       234:23, 235:4,            192:5, 194:10,           167:16, 167:22,         224:3, 338:15,
 242:2, 301:13           248:17, 253:6,            197:17, 207:24,          168:9, 168:20,          346:22, 347:5,
sooner [2] - 179:19,     255:20, 347:7, 381:1      322:6                    168:22, 169:1,          348:1, 348:18, 384:9
 179:20                 specifically [8] -        starts [1] - 191:16       169:6, 169:7,          stick [1] - 209:24
Sorry [1] - 168:4        163:21, 165:14,          state [9] - 230:2,        169:11, 169:12,        Still [1] - 180:18
sorry [52] - 163:8,      165:15, 200:1,            232:4, 244:15,           169:15, 169:19,        still [18] - 162:8,
 170:3, 175:9,           212:8, 234:13,            260:12, 301:24,          170:8, 175:8, 175:9,    162:11, 193:20,
 175:10, 187:18,         297:19, 332:7             354:21, 363:15,          175:11, 175:13,         219:10, 220:8,
 189:1, 191:1,          specifics [3] - 190:11,    372:15, 380:2            175:20, 175:21,         278:5, 286:16,
 193:25, 200:11,         190:16, 234:24           State [8] - 230:12,       180:5, 180:9,           298:12, 301:5,
 205:18, 207:9,         specified [1] - 234:6      230:13, 245:3,           180:12, 180:15,         303:14, 323:13,
 209:19, 218:4,         specify [2] - 169:4,       245:10, 245:14,          180:17, 180:22,         323:15, 323:16,
 219:6, 237:6,           229:7                     246:4, 246:10, 393:3     189:25, 190:5,          323:17, 330:5,
 257:21, 265:9,         spectrometer [2] -        statement [1] - 184:13    190:9, 190:22,          336:9, 375:2
 268:19, 272:25,         252:15, 253:3            states [4] - 167:25,      191:25, 192:10,        stock [2] - 277:21,
 283:13, 283:18,        spectrometry [1] -         169:7, 169:8, 170:17     192:12, 192:13,         277:23
 286:2, 286:4,           252:17                   STATES [1] - 156:1        193:9, 194:18,         stole [1] - 306:24
 289:16, 290:12,                                  States [7] - 156:3,       194:20, 194:25,        stolen [1] - 221:18
                        spell [8] - 230:3,
 291:17, 295:14,                                   159:12, 162:3,           195:11, 195:14,        stomach [2] - 216:4,
                         244:16, 260:13,
 305:9, 313:20,                                    220:3, 301:3, 373:7,     195:17, 196:3,          314:9
                         301:25, 354:22,
 322:10, 323:5,                                    373:9                    197:8, 198:6,          stop [8] - 164:20,
                         363:16, 372:16,
 324:15, 325:5,                                   station [5] - 224:4,      198:18, 198:23,         279:9, 286:13,
                         380:3
 330:4, 330:23,                                    368:19, 368:21,          199:11, 199:15,         330:17, 333:24,
                        spent [3] - 319:8,
 331:5, 334:20,                                    383:17, 384:25           199:18, 200:5,          358:22, 371:5,
                         319:9
 335:12, 335:14,                                  stave [1] - 314:16        200:25, 201:10,         386:21
                        spikes [1] - 179:14
 335:16, 336:12,                                  stay [6] - 241:20,        202:3, 202:12,         stopped [5] - 217:11,
                        split [3] - 222:6,
 336:24, 339:18,                                   242:7, 242:10,           204:1, 206:2, 206:7,    217:20, 218:7,
                         226:19, 328:14
 341:1, 347:18,                                    274:25, 309:6, 336:7     206:14, 206:23,         368:21, 386:20
                        splitting [1] - 346:13
 350:19, 351:12,                                                            207:2, 207:6,          store [3] - 192:25,
                        spoon [3] - 279:23,       stayed [1] - 373:13
 352:25, 355:21,                                                            207:11, 208:16,         215:4, 277:15
                         281:14, 369:9            staying [2] - 263:1,
 378:14, 382:13,                                                            208:20, 209:9,         stored [1] - 248:13
                        sporadic [1] - 337:9       331:24
 391:16                                                                     213:14, 214:10,        story [1] - 304:4
                        spot [8] - 178:4,         steal [1] - 268:25
sort [15] - 173:20,                                                         220:4, 226:14,         straight [1] - 165:22
                         251:23, 251:25,          step [15] - 229:12,
 180:16, 183:19,                                                            227:18, 261:7,         strain [1] - 325:19
                         351:9, 351:15,            229:16, 244:2,
 194:9, 198:9,                                                              262:10, 263:7,         straw [1] - 216:17
                         359:12, 383:21            251:12, 253:13,
 209:11, 210:3,                                                             263:15, 263:23,        street [8] - 224:2,
                        spots [1] - 178:19         259:22, 296:8,
 223:23, 232:13,                                                            266:10, 268:17,         271:8, 271:10,
                        spray [1] - 252:7          301:15, 354:7,
                                    Sarah J. Dittmer, CSR, RPR
                                          1(888)388-2723
                                                                                                                            24


 383:5, 383:16,           326:25, 327:5            216:8, 216:12,            term [2] - 212:16,          179:25, 180:10,
 384:2, 384:8, 385:2     substances [11] -         279:11, 279:18,             373:25                    185:24, 186:3,
Street [10] - 156:16,     211:22, 211:23,          281:16, 324:20            terrible [1] - 313:20       189:5, 191:4,
 156:22, 313:2,           232:13, 235:11,         syringes [4] - 176:16,     Terry [2] - 254:9,          191:24, 192:5,
 316:17, 337:16,          240:7, 243:11,           323:22, 324:5, 369:9        254:11                    192:6, 194:1,
 351:16, 367:2,           248:9, 254:25,          system [3] - 234:25,       test [16] - 233:23,         194:14, 194:15,
 367:8, 383:4, 386:22     255:13, 258:8,           248:22, 249:6               250:16, 250:18,           194:17, 194:19,
streets [1] - 304:6       258:20                  systems [1] - 249:21         251:11, 251:16,           195:25, 196:5,
stretch [1] - 363:5      successful [1] -                                      251:18, 251:19,           197:2, 197:17,
string [2] - 227:13,      196:22                             T                 251:20, 251:22,           198:4, 198:18,
 323:8                   suggested [1] -                                       252:16, 253:8,            198:21, 199:4,
strip [1] - 317:16        183:12                                               256:22, 257:17,           199:5, 199:6,
                         suggesting [1] -         T.J [4] - 349:9, 349:15,     257:18, 258:1,            199:10, 199:13,
strip-searched [1] -
                          362:10                    352:23, 352:24             375:25                    199:22, 201:5,
 317:16
                         Suite [2] - 156:16,      table [2] - 325:25,        tested [9] - 212:13,        201:14, 201:25,
strips [1] - 322:16
                          156:22                    375:14                     234:7, 239:21,            202:2, 202:11,
strong [2] - 272:5,
                         sulfuric [1] - 251:2     tactic [1] - 165:25          255:14, 257:16,           204:12, 204:13,
 272:13
                         summer [4] - 353:4,      tactical [1] - 381:5         258:3, 375:23,            205:2, 205:5,
struck [1] - 198:10
                          365:24, 366:6,          talks [2] - 318:23,          376:2, 376:3              205:13, 205:14,
struggled [1] - 355:9
                          371:16                    324:1                    testified [9] - 229:22,     205:23, 206:1,
stuck [2] - 275:16,
                         SUP [1] - 326:22         tamped [1] - 210:10          244:10, 260:7,            206:12, 206:22,
 375:15
                         Super [4] - 164:20,      tamping [1] - 216:6          287:10, 301:20,           207:2, 207:6, 208:3,
student [1] - 321:23
                          164:24, 212:7,          tamps [1] - 216:9            354:16, 363:11,           208:14, 209:13,
studying [1] - 230:23
                          374:14                  tank [1] - 252:2             372:11, 379:24            225:22, 226:4,
stuff [11] - 263:20,
                         supervise [1] - 381:10   tap [1] - 238:8            testifies [1] - 245:25      226:10, 226:20,
 264:1, 271:8,
                         supervised [1] - 364:7   Tape [2] - 318:10,         testify [8] - 249:12,       227:1, 227:13,
 272:12, 278:14,
                         supervision [2] -          359:25                     289:17, 390:18,           269:11, 308:5,
 289:7, 293:10,
                          317:14, 393:9           Task [4] - 373:22,           390:25, 391:2,            308:8, 316:25,
 293:11, 345:8,
                         supervisor [3] -           377:16, 380:18,            391:11, 391:15            317:2, 317:3,
 370:4, 378:11
                          380:17, 381:9,            381:7                    testifying [2] - 343:2,     319:20, 321:7,
subject [4] - 376:14,
                          381:15                  task [25] - 174:2,           364:17                    321:19, 322:12,
 376:21, 378:17,
                                                    174:25, 176:4,           testimony [5] -             323:4, 323:8,
 389:19                  supervisors [1] -
                                                    177:3, 177:18,             159:23, 288:25,           323:20, 324:11,
submitted [8] - 248:7,    381:4
                                                    224:20, 304:22,            307:24, 346:3,            324:24, 326:8,
 254:25, 256:2,          supplier [1] - 329:1
                                                    305:3, 306:11,             352:14                    326:12, 328:2,
 256:3, 299:18,          supply [4] - 166:1,
                                                    306:23, 309:22,          testing [6] - 238:16,       328:18, 330:10,
 300:3, 300:7, 388:18     238:4, 285:2, 314:25
                                                    317:9, 317:14,             247:13, 248:4,            330:22, 333:8,
Suboxone [8] -           supplying [1] - 173:12
                                                    319:18, 329:16,            248:23, 249:19,           347:9, 347:25,
 282:24, 282:25,         suppose [1] - 279:25
                                                    358:13, 360:19,            253:15                    348:18
 314:18, 322:7,          supposed [4] - 303:9,
                                                    369:1, 373:3,            tests [18] - 211:21,      text-wise [1] - 201:14
 322:20, 371:4,           303:15, 332:16,
                                                    374:11, 376:20,            211:22, 233:18,         texting [8] - 171:6,
 371:7, 371:11            382:6
                                                    380:25, 384:13,            233:20, 234:3,            193:21, 202:3,
Subs [2] - 322:7,        surgically [1] - 231:2
                                                    386:17, 386:24             235:15, 239:11,           202:11, 325:16,
 322:14                  surveillance [3] -
                                                  tasked [1] - 376:11          247:9, 250:14,            347:4, 384:2
subsequent [1] -          224:20, 376:13,
                                                  tasty [1] - 165:22           250:17, 251:15,         texts [41] - 186:10,
 333:8                    382:5
                                                  team [2] - 381:14,           252:9, 252:10,            186:15, 189:12,
subsequently [1] -       suspected [5] -
                                                    381:25                     253:17, 254:15,           189:24, 191:1,
 232:1                    214:14, 214:16,
                                                  technically [1] -            254:18, 256:12,           191:8, 191:13,
substance [22] -          232:22, 232:24,
                                                    249:15                     259:2                     191:21, 192:8,
 212:12, 212:13,          252:1
                                                  technologist [1] -         text [103] - 162:18,        192:15, 192:18,
 213:21, 214:20,         sustained [1] - 344:14
                                                    246:8                      162:20, 163:4,            193:12, 193:22,
 216:10, 218:12,         sworn [8] - 229:21,
                                                  technology [1] - 194:2       163:11, 163:16,           194:13, 194:24,
 233:17, 233:19,          244:9, 260:6,
                                                  Technology [1] -             165:19, 166:4,            195:5, 195:11,
 234:20, 235:23,          301:19, 354:15,
                                                    246:6                      166:8, 166:10,            195:20, 195:24,
 239:16, 240:8,           363:10, 372:10,
                                                  teener [2] - 172:18,         168:14, 168:16,           196:6, 196:17,
 251:8, 253:14,           379:23
                                                    172:20                     168:22, 169:14,           197:3, 197:7, 197:9,
 254:23, 255:9,          symptoms [8] -
                                                  telephone [3] -              169:21, 170:20,           197:11, 198:9,
 257:16, 258:2,           203:15, 203:22,
                                                    190:22, 200:2, 223:6       170:25, 171:5,            201:10, 201:12,
 258:19, 258:21,          267:4, 277:3, 277:4,
                                                  tend [2] - 234:9,            172:13, 173:11,           201:17, 205:21,
 327:3, 377:2             277:9, 340:13
                                                    288:22                     175:5, 176:22,            207:16, 207:20,
Substance [2] -          syringe [8] - 216:6,                                                            207:23, 208:20,
                                    Sarah J. Dittmer, CSR, RPR
                                          1(888)388-2723
                                                                                                                              25


 209:5, 209:8, 215:7,    356:11, 361:15,             365:25                   tough [1] - 218:7           314:12, 332:23
 308:20, 349:20          362:21, 362:23,           throwing [4] - 199:7,      towards [1] - 251:8       trouble [4] - 172:12,
THE [170] - 156:1,       363:3, 363:12,              226:6, 305:10,           town [3] - 180:13,          269:8, 290:18, 341:9
 156:1, 159:2, 159:5,    363:17, 363:19,             312:14                     180:18, 180:23          truck [1] - 164:20
 159:9, 159:11,          365:15, 369:19,           thumbs [1] - 333:13        toxicology [15] -         true [7] - 160:21,
 160:8, 160:15,          371:24, 372:2,            thumbs-up [1] -              232:9, 232:19,            227:6, 239:18,
 161:4, 161:8,           372:6, 372:12,              333:13                     232:21, 233:14,           273:23, 304:22,
 161:10, 161:13,         372:17, 372:19,           tie [1] - 356:8              233:16, 234:8,            340:4
 161:15, 161:17,         377:23, 378:24,           tightly [1] - 210:11         234:17, 235:12,         trustworthy [1] -
 161:18, 161:22,         379:2, 379:9,             tilted [1] - 193:25          235:17, 236:4,            222:24
 161:24, 162:1,          379:11, 379:16,           time's [1] - 194:5           236:17, 237:3,          truth [4] - 183:18,
 162:12, 162:13,         379:19, 379:21,           timeline [1] - 227:13        237:23, 241:15,           344:4, 352:15,
 173:16, 181:7,          379:25, 380:5,            tiny [1] - 252:24            243:9                     352:20
 181:10, 183:16,         380:7, 387:8,             tissues [2] - 232:18,      traffic [1] - 286:13      truthful [1] - 349:3
 183:21, 188:8,          387:23, 388:1,              233:8                    trafficker [1] - 174:4    try [13] - 164:10,
 217:5, 217:7,           388:3, 388:4,             TLC [1] - 251:21           trafficking [7] -           181:16, 183:11,
 218:16, 218:20,         388:25, 389:2,            TNX [1] - 196:7              176:19, 176:22,           190:2, 258:24,
 219:2, 219:4,           389:11, 389:20,           today [7] - 159:18,          308:11, 308:14,           263:16, 275:14,
 219:13, 219:15,         390:3, 390:8,               202:7, 244:24,             308:17, 308:23,           298:3, 329:23,
 219:18, 219:21,         390:11, 390:15,             245:7, 267:22,             308:24                    348:14, 385:2,
 219:22, 220:2,          391:5, 391:6,               299:21, 388:6            Trailer [1] - 164:20        388:10, 392:1
 224:13, 228:8,          391:13, 391:14,                                      trailer [6] - 164:24,     trying [12] - 226:12,
                                                   together [6] - 176:5,
 229:11, 229:16,         391:19, 392:10,                                        164:25, 165:7,            226:22, 240:17,
                                                     178:13, 222:5,
 229:23, 230:4,          392:12, 392:15,                                        212:6, 212:7, 375:4       270:10, 273:22,
                                                     233:10, 320:6,
 230:6, 243:1,           392:17                                               training [16] - 177:12,     295:15, 322:5,
                                                     320:12
 243:19, 243:22,        themselves [1] -                                        231:19, 231:20,           328:7, 328:9, 336:7,
                                                   tom [1] - 196:6
 244:2, 244:6, 244:7,    240:12                                                 231:22, 245:23,           346:17, 374:1
                                                   tomorrow [21] -
 244:11, 244:17,        therapeutic [1] - 234:5                                 246:11, 246:14,         tryna [3] - 207:2,
                                                     180:13, 180:18,
 244:19, 258:14,        thereabouts [1] -                                       246:15, 246:24,           208:4, 328:5
                                                     196:9, 299:16,
 259:6, 259:9,           277:25                                                 246:25, 247:3,          tube [1] - 251:22
                                                     299:19, 300:2,
 259:13, 259:17,        thereafter [1] - 385:13                                 247:18, 373:5,          turn [6] - 189:5, 223:2,
                                                     300:3, 331:9,
 259:20, 259:22,        they've [2] - 234:25,                                   373:17, 380:19,           233:5, 235:7, 245:2,
                                                     331:13, 331:16,
 259:24, 259:25,         388:15                                                 384:3                     346:20
                                                     331:25, 342:20,
 260:3, 260:4, 260:8,   thigh [1] - 238:7                                     transaction [14] -        twice [1] - 185:2
                                                     379:6, 388:19,
 260:14, 260:16,        thin [2] - 251:18,                                      191:9, 192:19,          twisted [1] - 210:11
                                                     388:21, 389:4,
 264:12, 264:15,         251:21                                                 193:6, 195:7,           two [50] - 177:1,
                                                     389:7, 391:20,
 275:1, 280:11,         thin-layer [2] - 251:18,                                196:12, 196:17,           178:12, 180:14,
                                                     391:22, 391:25,
 286:20, 287:25,         251:21                                                 196:22, 201:21,           180:21, 191:13,
                                                     392:7
 291:19, 292:14,        thirteen [1] - 199:18                                   202:14, 206:13,           193:13, 199:17,
                                                   tonight [4] - 331:22,
 292:15, 292:16,        thorough [1] - 232:24                                   223:19, 318:12,           200:9, 204:24,
                                                     388:7, 389:4, 392:13
 293:3, 296:8,          thoughts [1] - 160:9                                    319:4, 327:21             207:24, 214:12,
                                                   took [5] - 272:10,
 296:10, 296:11,        threatened [2] -                                      transactions [4] -          214:15, 214:22,
                                                     281:20, 366:16,
 296:18, 296:20,         159:20, 352:3                                          192:21, 266:5,            218:8, 223:6,
                                                     366:22, 393:6
 297:22, 298:7,         threatening [1] -                                       317:18, 346:12            254:10, 255:3,
                                                   top [16] - 163:25,
 299:4, 299:6, 299:9,    160:5                                                transcript [1] - 393:11     255:6, 255:15,
                                                     164:15, 193:21,
 299:11, 300:4,         threats [2] - 159:22,                                 Transcript [3] - 156:9,     257:6, 261:24,
                                                     196:25, 197:2,
 300:11, 300:14,         352:1                                                  156:25, 156:25            265:14, 275:20,
                                                     238:7, 255:11,
 300:15, 300:19,                                                                                          287:6, 299:20,
                        three [15] - 176:7,          255:18, 255:19,          transcription [1] -
 300:22, 300:24,                                                                                          299:22, 299:24,
                         177:8, 180:14,              274:22, 322:2,             393:10
 301:1, 301:11,                                                                                           311:18, 320:24,
                         180:22, 200:9,              322:3, 322:13,           transported [3] -
 301:21, 302:1,                                                                                           322:16, 323:12,
                         255:7, 257:6,               324:12, 325:22,            374:19, 374:23,
 302:3, 308:22,                                                                                           326:6, 336:3,
                         261:24, 275:8,              350:18                     377:4
 309:1, 318:4,                                                                                            336:19, 351:11,
                         320:24, 341:18,           topic [1] - 219:11         travel [1] - 252:24
 338:12, 339:3,                                                                                           351:13, 359:21,
                         359:19, 360:8,            torn [8] - 210:2, 210:6,   travels [1] - 252:25
 344:14, 347:12,                                                                                          360:11, 360:12,
                         365:21, 381:4               210:7, 210:19,           treatment [1] - 314:18
 347:19, 351:20,                                                                                          367:22, 367:24,
                        threw [1] - 336:10           210:25, 211:4, 274:5     trial [3] - 299:13,
 353:14, 354:1,                                                                                           368:12, 374:21,
                        throughout [3] -           torn-off [1] - 274:5         352:12
 354:6, 354:9,                                                                                            381:4, 381:10,
                         246:15, 246:25,           total [3] - 162:21,        tried [7] - 263:20,
 354:10, 354:11,                                                                                          382:5, 383:15,
                         373:20                      313:22, 383:11             275:15, 303:17,
 354:12, 354:17,                                                                                          386:9, 388:22,
                        throw [2] - 320:19,        Touch [1] - 215:8            304:5, 309:6,
 354:23, 354:25,
                                    Sarah J. Dittmer, CSR, RPR
                                          1(888)388-2723
                                                                                                                              26


  389:18                  University [7] - 246:4,     298:14, 299:7,           various [1] - 240:1         369:2
two-person [1] - 382:5     246:9, 246:10,             300:16, 301:23,          Vee [1] - 336:15           waits [1] - 169:10
type [7] - 166:3,          311:9, 316:16,             305:1, 305:2,            vehicle [14] - 167:20,     Walgreen's [1] - 324:6
  190:17, 225:20,          351:16, 357:17             311:10, 314:11,           224:3, 224:4, 269:1,      WALGREN [2] -
  234:20, 235:2,          unknown [6] - 225:12,       316:8, 316:16,            269:2, 293:23,             157:19, 301:18
  236:8, 374:2             250:14, 251:4,             320:16, 322:5,            293:24, 294:7,            Walgren [23] - 159:18,
types [4] - 170:24,        252:19, 253:11,            323:12, 323:13,           336:19, 377:5,             207:17, 207:21,
  187:22, 187:23,          259:2                      323:24, 324:13,           383:15, 383:21,            208:4, 208:7,
  361:19                  unless [1] - 234:11         326:3, 326:23,            384:9                      208:20, 209:2,
typical [6] - 171:17,     unrelated [1] - 175:2       327:3, 327:4,            vehicles [2] - 336:19,      209:6, 209:14,
  171:21, 192:18,         unusual [2] - 203:10,       327:10, 327:11,           383:15                     209:16, 213:13,
  351:9, 351:13,           249:11                     328:25, 329:5,           vein [3] - 238:6, 238:8,    220:24, 221:23,
  351:15                  Up [1] - 255:18             330:18, 330:25,           238:11                     301:10, 301:12,
typically [5] - 166:3,    up [167] - 159:6, 160:1,    331:23, 333:2,           Velle [1] - 311:12          301:15, 302:1,
  172:25, 193:3,           160:11, 160:14,            333:13, 333:16,          venous [1] - 238:12         302:8, 303:19,
  197:25, 241:18           160:25, 161:6,             333:22, 334:15,          versus [4] - 159:13,        318:7, 339:7, 351:24
                           161:20, 161:23,            336:1, 336:10,            162:3, 220:4, 301:3       Walgren's [3] -
           U               163:6, 164:7,              336:12, 336:13,          vessel [1] - 238:9          165:11, 166:22,
                           168:14, 169:13,            336:20, 337:16,          vessels [1] - 238:3         343:15
                           169:20, 175:24,            337:20, 338:2,           via [1] - 269:11           walk [1] - 342:19
U.S [1] - 159:2            178:20, 178:22,            339:14, 339:20,                                     walked [1] - 384:23
                                                                               vicinity [1] - 201:9
ultimately [7] - 221:5,    179:3, 180:1,              341:25, 346:25,                                     walking [5] - 169:16,
                                                                               victim [6] - 374:15,
 221:11, 222:9,            180:11, 180:20,            354:7, 354:10,                                       169:18, 194:20,
                                                                                374:19, 374:22,
 222:16, 341:5,            184:10, 184:15,            354:19, 358:13,                                      197:10, 383:25
                                                                                375:3, 375:8, 375:12
 341:24, 344:22            186:17, 188:9,             358:14, 362:17,
                                                                               victim's [1] - 375:2       wanna [2] - 209:2,
uncomfortable [3] -        189:22, 195:21,            363:13, 368:20,                                      323:14
                                                                               video [9] - 215:4,
 203:18, 314:4, 314:5      196:9, 197:9,              372:6, 372:13,
                                                                                215:15, 215:21,           wants [2] - 294:12,
uncommon [3] -             197:12, 197:16,            374:2, 379:20,                                       298:13
                                                                                215:24, 215:25,
 178:2, 340:2, 348:14      200:4, 201:16,             380:1, 383:17,
                                                                                216:25, 218:3,            warrant [4] - 176:5,
uncontrolled [1] -         204:16, 205:16,            384:8, 385:7,                                        176:6, 187:9, 225:5
                                                                                367:18, 368:4
 214:9                     206:2, 206:3,              387:11, 388:10,
                                                                               Video [5] - 217:9,         warrants [2] - 294:9,
uncovered [2] - 174:3,     206:12, 206:15,            390:5, 391:6, 391:7,                                 381:19
                                                                                217:18, 218:5,
 175:5                     206:24, 207:8,             392:4
                                                                                218:15, 367:16            wash [3] - 316:17,
under [18] - 162:11,       207:19, 209:2,            update [1] - 247:5                                    337:17, 351:16
                                                                               videos [2] - 215:4,
 220:9, 229:18,            209:13, 212:11,           upset [1] - 272:21
                                                                                215:13                    watch [2] - 251:4,
 232:11, 244:3,            213:2, 213:15,            upside [1] - 166:9
                                                                               view [1] - 224:9            383:8
 259:23, 264:16,           214:13, 216:1,            urine [2] - 241:5,
                                                                               viewed [1] - 346:15        watched [1] - 383:10
 301:17, 317:14,           216:7, 216:9,              241:22
                                                                               vile [1] - 252:21          watching [1] - 383:23
 326:14, 336:7,            216:11, 216:13,           US [1] - 156:19
                                                                               Vinton [1] - 373:11        ways [2] - 239:6,
 354:8, 363:8, 372:7,      216:15, 216:23,           USA [1] - 156:20
                                                                               visit [1] - 278:14          240:1
 375:13, 379:20,           216:24, 219:5,            user [5] - 179:15,
                                                                               visited [2] - 278:8,       wearing [4] - 356:6,
 392:4, 393:8              219:16, 221:22,            220:18, 266:24,
                                                                                278:9                      365:8, 375:20,
undercover [4] -           222:7, 224:7, 226:5,       304:11, 314:1
                                                                               visual [2] - 223:23,        385:16
 174:25, 373:16,           229:16, 229:24,           users [3] - 171:12,
                                                                                224:1                     weed [1] - 370:3
 377:5, 381:18             235:12, 235:17,            176:16, 265:16
                                                                               voice [1] - 318:20         week [4] - 288:20,
undersigned [1] -          239:2, 239:23,            uses [1] - 245:22
                                                                               voiced [3] - 270:13,        334:21, 365:20,
 393:2                     240:18, 242:1,            usual [1] - 333:22
                                                                                271:13, 291:6              365:21
undo [1] - 259:14          242:11, 244:2,
                                                                               Volume [1] - 156:6         weekly [1] - 327:1
unexpected [1] -           244:12, 252:2,                       V              voucher [2] - 188:4,       weeks [1] - 176:8
 300:8                     252:5, 252:7,
                                                                                188:15                    weighing [1] - 250:15
unfortunately [1] -        252:25, 255:10,
                                                     vaguely [2] - 271:5,      vs [1] - 156:5             weight [1] - 250:8
 203:7                     255:18, 255:19,
                                                      288:21                                              weights [1] - 255:4
unit [2] - 381:3, 382:5    255:21, 259:22,
                                                     valid [2] - 228:16,                  W               weird [3] - 279:3,
UNITED [1] - 156:1         260:10, 263:14,
                                                      228:21                                               279:4, 281:11
United [7] - 156:3,        265:19, 266:8,
                                                     Vandermillen [1] -                                   welcome [1] - 363:5
 159:12, 162:3,            270:6, 276:24,                                      W-A-L-G-R-E-N [1] -
                                                      262:14                                              welding [1] - 321:24
 220:3, 301:3, 373:7,      277:21, 277:23,                                      302:2
                                                     variations [2] - 236:7,                              Wendy's [6] - 367:2,
 373:9                     278:7, 279:14,                                      wait [3] - 188:6, 224:7,
                                                      236:13                                               383:19, 383:23,
universities [1] -         279:23, 281:13,                                      379:6
                                                     varied [1] - 242:14                                   384:24, 385:15,
 246:22                    281:16, 294:21,                                     waiting [2] - 169:9,
                                                     varies [1] - 242:13                                   385:20
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723
                                                                        27


WHEREOF [1] -            Woodyard [1] - 165:1     yourselves [3] -
 393:14                  woozy [1] - 281:10        218:23, 296:16,
white [1] - 213:21       word [4] - 239:24,        388:12
whole [1] - 383:22        284:18, 288:18
wick [1] - 252:5         word-for-word [1] -                 Z
Williams [2] - 156:13,    284:18
 159:4                   words [3] - 221:18,
                                                  zip [2] - 172:23,
window [1] - 320:18       238:3, 239:7
                                                   172:24
windshield [1] - 266:7   wore [1] - 179:20
                                                  Ziploc [2] - 210:4,
Winkelman [9] -          workday [3] - 168:1,
                                                   216:15
 279:5, 279:10,           170:1, 170:5
                                                  zips [1] - 216:24
 279:22, 281:7,          works [3] - 181:15,
                                                  ZTE [1] - 225:23
 281:13, 283:2,           343:10, 343:16
 283:5, 283:12, 284:1    workshops [2] -
Winkelman's [1] -         246:16, 247:7
 278:22                  worth [4] - 202:23,
wiper [1] - 266:7         226:14, 226:15,
wise [2] - 160:15,        340:21
 201:14                  wrapped [1] - 214:14
wish [1] - 196:4         wrenches [1] - 367:24
withdrawal [4] -         writes [1] - 245:24
 203:15, 277:2,          writing [1] - 254:21
 277:4, 340:12           WYA [2] - 164:17,
withdrawing [2] -         195:11
 289:23, 314:7
withdraws [2] -                    X
 275:14, 275:16
witness [29] - 161:4,
 219:9, 229:13,          Xanax [9] - 279:6,
 229:24, 243:24,          279:7, 279:8, 303:4,
 244:12, 259:10,          307:17, 325:24,
 260:9, 260:10,           344:24, 345:15,
 298:6, 299:3,            345:20
 300:18, 301:8,
 354:1, 354:3,                     Y
 354:18, 356:10,
 362:25, 363:2,          year [9] - 221:15,
 365:14, 372:3,           231:21, 247:10,
 379:5, 379:9,            247:13, 273:16,
 379:14, 380:1,           283:18, 342:3,
 389:7, 389:12,           352:9, 365:23
 389:22, 390:1
                         years [22] - 230:20,
Witness [2] - 157:2,      230:21, 231:18,
 158:2                    231:23, 261:24,
WITNESS [21] -            267:3, 267:7, 275:8,
 161:22, 162:12,          275:20, 304:4,
 230:4, 244:6,            320:3, 339:12,
 244:17, 259:24,          369:25, 370:6,
 260:3, 260:14,           370:9, 373:1, 373:8,
 292:15, 296:10,          373:12, 373:18,
 302:1, 347:19,           380:14, 384:4
 354:9, 354:11,          yellow [1] - 259:12
 354:23, 363:17,
                         yesterday [6] - 160:2,
 372:17, 379:21,
                          163:4, 163:14,
 380:5, 388:3, 393:14
                          171:23, 182:1, 210:8
witnesses [5] -
                         young [1] - 339:8
 299:23, 389:11,
                         yourself [7] - 182:18,
 390:9, 390:22, 391:9
                          191:12, 223:13,
woman [1] - 341:6
                          295:9, 306:25,
wonder [1] - 391:17       329:19, 341:8
                                    Sarah J. Dittmer, CSR, RPR
                                          1(888)388-2723
